Exhibit 10.1

[Execution]

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of May 24,
2019 (this “Amendment No. 2”), by and among Bank of America, N.A., a national
banking association, in its capacity as administrative agent and collateral
agent (in such capacity, together with its successors and assigns, “Agent”)
pursuant to the Credit Agreement (as defined below), each of the parties to the
Credit as lenders (individually, each a “Lender” and collectively, “Lenders”),
Eastman Kodak Company, a New Jersey corporation (the “Borrower” or “Company”),
the subsidiaries of Borrower party thereto as Guarantors (individually, each a
“Guarantor” and collectively, “Guarantors”).

W I T N E S S E T H :

WHEREAS, Agent, Lenders and certain other parties have entered into a senior
secured revolving credit facility pursuant to which Agent and Lenders have made,
and may make, loans and advances and provide other financial accommodations to
Borrower as set forth in the Amended and Restated Credit Agreement, dated as of
May 26, 2016, by and among Borrower, Guarantors, Lenders and Agent (as amended
by Amendment No. 1, dated as of November 7, 2016 and as in effect prior to the
date hereof, the “Existing Credit Agreement”) and the other Loan Documents (as
defined in the Existing Credit Agreement);

WHEREAS, Borrower and Guarantors have requested that Agent and Lenders agree to
certain amendments to the Existing Credit Agreement, and Agent and Lenders are
willing to agree to such amendments, subject to the terms and conditions
contained herein; and

WHEREAS, by this Amendment No. 2, Agent, Lenders and the Loan Parties intend to
evidence such amendments;

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Definitions.

1.1. Interpretation. For purposes of this Amendment No. 2, the following terms
shall have the following meanings, and all terms used herein which are not
otherwise defined herein, including but not limited to, those terms used in the
recitals hereto, shall have the respective meanings assigned thereto in the
Credit Agreement (as defined below).

(a) “Amendment No. 2” means the Amendment No. 2 to Amended and Restated Credit
Agreement by and among Agent, Lenders, and Loan Parties, as the same now exists
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced.

(b) “Amendment No. 2 Effective Date” means the first date on which the
conditions precedent set forth in Section 8 of Amendment No. 2 are satisfied as
set forth in the notice from Agent to Borrower provided for in Section 8 of
Amendment No. 2.



--------------------------------------------------------------------------------

2. Amendments to Existing Credit Agreement. As of the Amendment No. 2 Effective
Date, the Existing Credit Agreement is hereby amended and restated in its
entirety such that on the Amendment No. 2 Effective Date, the terms and
conditions set forth in Exhibit A hereto shall replace and supersede in their
entirety the terms and conditions set forth in the Existing Credit Agreement.
All schedules and exhibits to the Existing Credit Agreement, as in effect
immediately prior to the date of this Amendment No. 2, shall constitute
schedules and exhibits to the Credit Agreement. Each Lender signatory hereto and
Borrower consent to the amendment of the Existing Credit Agreement as provided
for herein pursuant to the terms set forth in Exhibit A. From and after the
Amendment No. 2 Effective Date, each reference to the “Agreement”, “Credit
Agreement”, “thereunder”, “thereof”, “therein” or words of like import
originally applicable to the Existing Credit Agreement contained in any Loan
Document shall mean and be a reference to the Credit Agreement as set forth in
Exhibit A to this Amendment No. 2 (as such credit agreement may be amended,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”).

3. Convertible Note Intercreditor Agreement. Without limitation of any of the
terms set forth in Section 8.01(b) or 8.11 of the Credit Agreement, each Lender
(a) authorizes and instructs the Agent to enter into the Convertible Note
Intercreditor Agreement as Agent and on behalf of such Lender, (b) agrees that,
upon the execution and delivery thereof, such Lender will be bound by the
provisions of the Convertible Note Intercreditor Agreement as if it were a
signatory thereto and will take no actions contrary to the provisions of the
Convertible Intercreditor Agreement, (d) agrees that no Lender shall have any
right of action whatsoever against the Agent as a result of any action taken by
Agent pursuant to this Section or in accordance with the terms of the
Convertible Note Intercreditor Agreement and (e) agrees that the Agent may take
all actions (and execute all documents) required (or deemed advisable) by it in
accordance with the terms of the Convertible Note Interecreditor Agreement, in
each case, and without any further consent, authorization or other action by
such Lender, including the execution and delivery of such amendments,
supplements or other modifications to the Convertible Note Intercreditor
Agreement as are approved by Agent

4. Representations and Warranties. Each Loan Party represents and warrants with
and to Secured Parties as follows, which representations and warranties shall
survive the execution and delivery hereof:

4.1. As of the Amendment No. 2 Effective Date, no Default or Event of Default
exists or has occurred and is continuing.

4.2. This Amendment No. 2 has been duly authorized, executed and delivered by
all necessary corporate or limited liability company action, as applicable, on
the part of each Loan Party and, upon the notification by Agent to Borrower and
Lenders of the Amendment No. 2 Effective Date, is in full force and effect as of
the date hereof, as the case may be, and the agreements and obligations of each
Loan Party, as the case may be, contained herein constitute legal, valid and
binding obligations of each Loan Party, enforceable against it in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

4.3. All of the representations and warranties of each Loan Party set forth
herein and in each of the other Loan Documents are true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) on and as
of the Amendment No. 2 Effective Date before and after giving effect to the
effectiveness of this Amendment No. 2 and the transactions contemplated hereby
with the same effect as though made on and as of such date, except to the extent
such representations and warranties expressly relate to an earlier date in which
case such representations and warranties shall be true and correct in all
material respects (or, in the case of any representations and warranties
qualified by materiality or Material Adverse Effect, in all respects) as of such
earlier date.

 

2



--------------------------------------------------------------------------------

5. Amendment Fee. Borrower shall pay to Agent, for the account of the Lenders
which execute this Amendment No. 2, an amendment fee in an amount equal to five
(5) basis points multiplied by the aggregate Commitment of each such Lender as
in effect immediately prior to the Amendment No. 2 Effective Date, which fee
shall be fully earned and payable on the Amendment No. 2 Effective Date and
shall be nonrefundable in all circumstances.

6. Reaffirmation. Each Loan Party acknowledges, confirms and agrees that (a) it
is indebted to Agent and Lenders under the Existing Credit Agreement, including
principal and all interest accrued and accruing thereon (to the extent
applicable), and all fees, costs, expenses and other charges relating thereto,
all of which are unconditionally owing by Loan Parties, without offset, defense
or counterclaim of any kind, nature or description whatsoever, (b) Agent has had
and shall on and after the date hereof continue to have, for itself and the
benefit of Lenders, a security interest in and lien upon the Collateral
heretofore granted to Agent (or its predecessors in whatever capacity) pursuant
to the Loan Documents to secure the Obligations, (c) the liens and security
interests of Agent in the Collateral shall be deemed to be continuously granted
and perfected from the earliest date of the granting and perfection of such
liens and security interests to Agent, and (d) the Existing Credit Agreement and
each of the other Loan Documents remain in full force and effect and are hereby
ratified and confirmed.

7. No Novation. The terms and conditions of the Existing Credit Agreement are
amended as set forth in, and restated in their entirety and superseded by,
Exhibit A to this Amendment No. 2. Nothing in this Amendment No. 2 (including
Exhibit A hereto) shall be deemed to be a novation of any of the Obligations as
defined in the Existing Credit Agreement or in any way impair or otherwise
affect the rights or obligations of the parties thereunder (including with
respect to Revolving Loans and representations and warranties made thereunder)
except as such rights or obligations are amended or modified hereby.
Notwithstanding any provision of this Amendment No. 2 or any other Loan Document
or instrument executed in connection herewith, the execution and delivery of
this Amendment No. 2 and the incurrence of Obligations hereunder shall be in
substitution for, but not in payment of, the Obligations owed by the Loan
Parties under the Existing Credit Agreement. The Existing Credit Agreement as
amended and restated pursuant to the terms set forth in Exhibit A shall be
deemed to be a continuing agreement among the parties, and all documents,
instruments and agreements delivered pursuant to or in connection with the
Existing Credit Agreement not amended and restated in connection with the entry
of the parties into this Amendment No. 2 shall remain in full force and effect,
each in accordance with its terms, as of the date of delivery or such other date
as contemplated by such document, instrument or agreement to the same extent as
if the modifications to the Existing Credit Agreement contained herein were set
forth in an amendment to the Existing Credit Agreement in a customary form,
unless such document, instrument or agreement has otherwise been terminated or
has expired in accordance with or pursuant to the terms of this Amendment No. 2,
the Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto.

8. Conditions Precedent. The effectiveness of this Amendment No. 2 shall be
subject to the satisfaction of each of the following conditions:

8.1. Agent shall have received executed counterparts (originals or electronic
copies) of this Amendment No. 2, duly authorized, executed and delivered by
Agent, the Required Lenders and the Loan Parties;

8.2. Agent shall have received correct and complete copies of each of the
Convertible Note Documents, as duly authorized, executed and delivered by the
parties thereto, each in form and substance reasonably satisfactory to Agent;

8.3. after giving effect to this Amendment No. 2, no Default or Event of Default
shall exist or have occurred and be continuing; and

 

3



--------------------------------------------------------------------------------

8.4. Agent shall have received, for the account of the applicable Lenders, the
fee set forth in Section 5 above and payment of all expenses of Agent in
connection with this Amendment No. 2.

Agent shall notify Borrower and Lenders of the Amendment No. 2 Effective Date
and such notice shall be conclusive and binding.

9. Effect of Amendment No. 2. Except as expressly set forth herein, no other
amendments, changes or modifications to the Loan Documents are intended or
implied, and in all other respects the Loan Documents are hereby specifically
ratified, restated and confirmed by all parties hereto as of the effective date
hereof and the Loan Parties shall not be entitled to any other or further
amendment by virtue of the provisions of this Amendment No. 2 or with respect to
the subject matter of this Amendment No. 2. To the extent of conflict between
the terms of this Amendment No. 2 and the other Loan Documents, the terms of
this Amendment No. 2 shall control. The Credit Agreement and this Amendment
No. 2 shall be read and construed as one agreement. This Amendment No. 2,
including Exhibit A hereto, is a Loan Document.

10. Jurisdiction. The provisions of Section 9.13 of the Credit Agreement shall
apply with like effect to this Amendment No. 2.

11. Binding Effect. This Amendment No. 2 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
assigns.

12. Waiver, Modification, Etc. No provision or term of this Amendment No. 2 may
be modified, altered, waived, discharged or terminated orally or by course of
conduct, but only by an instrument in writing executed by the party against whom
such modification, alteration, waiver, discharge or termination is sought to be
enforced.

13. Entire Agreement. This Amendment No. 2 represents the entire agreement and
understanding concerning the subject matter hereof among the parties hereto, and
supersedes all other prior agreements, understandings, negotiations and
discussions, representations, warranties, commitments, proposals, offers and
contracts concerning the subject matter hereof, whether oral or written.

14. Headings. The headings listed herein are for convenience only and do not
constitute matters to be construed in interpreting this Amendment No. 2.

15. Counterparts. This Amendment No. 2 may be executed in any number of
counterparts, each of which shall be an original, but all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of this Amendment No. 2 by telefacsimile or other electronic method
of transmission (e.g., “pdf” or “tif”) shall have the same force and effect as
delivery of an original executed counterpart of this Amendment No. 2. Any party
delivering an executed counterpart of this Amendment No. 2 by telefacsimile or
other electronic method of transmission shall also deliver an original executed
counterpart of this Amendment No. 1, but the failure to do so shall not affect
the validity, enforceability, and binding effect of this Amendment No. 2.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 2 to be
duly executed and delivered by their authorized officers as of the day and year
first above written.

 

EASTMAN KODAK COMPANY By:  

/s/ William G. Love

Name:   William G. Love Title:   Treasurer & Director, Investor Relations FAR
EAST DEVELOPMENT LTD. FPC INC. KODAK (NEAR EAST), INC. KODAK AMERICAS, LTD.
KODAK REALTY, INC. LASER-PACIFIC MEDIA CORPORATION QUALEX INC. By:  

/s/ William G. Love

Name:   William G. Love Title:   Treasurer KODAK PHILIPPINES, LTD. NPEC INC. By:
 

/s/ William G. Love

Name:   William G. Love Title:   Assistant Treasurer



--------------------------------------------------------------------------------

Agent and Lenders

BANK OF AMERICA, N.A.,

as Agent and a Lender

By:  

/s/ Matthew T. O’Keefe

Name:   Matthew T. O’Keefe Title:   Senior Vice President



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

/s/ Jerome Prince

Name: Jerome Prince Title: Authorized Signer



--------------------------------------------------------------------------------

WEBSTER BUSINESS CREDIT CORPORATION,

as a Lender

By:  

/s/ Arthur Kim

Name: Arthur Kim Title: Senior Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG,

as a Lender

By:  

/s/ Napur Kumar

Name: Napur Kumar Title: Authorized Signatory By:  

/s/ Lingzi Huang

Name: Lingzi Huang Title: Authorized Signatory



--------------------------------------------------------------------------------

[Execution]

EXHIBIT A

TO

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 26, 2016

As amended and restated as of May 24, 2019

among

EASTMAN KODAK COMPANY

as Borrower

and

THE GUARANTORS NAMED HEREIN

as Guarantors

and

THE LENDERS NAMED HEREIN

as Lenders

and

BANK OF AMERICA, N.A.

as Administrative and Collateral Agent

and

BANK OF AMERICA, N.A.

and

JPMORGAN CHASE BANK, N.A.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01.

  Certain Defined Terms      1  

SECTION 1.02.

  Computation of Time Periods      52  

SECTION 1.03.

  Accounting Terms      52  

SECTION 1.04.

  Reserves      53  

SECTION 1.05.

  Letter of Credit Amount      53  

SECTION 1.06.

  Currency Equivalents Generally      53  

SECTION 1.07.

  Pro Forma Calculations      53  

ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING LOANS AND LETTERS OF CREDIT

     54  

SECTION 2.01.

  The Revolving Loans and Letters of Credit      54  

SECTION 2.02.

  Making the Revolving Loans      56  

SECTION 2.03.

  Issuance of and Drawings and Reimbursement Under Letters of Credit      57  

SECTION 2.04.

  Fees      60  

SECTION 2.05.

  Termination or Reduction of the Commitments      61  

SECTION 2.06.

  Letter of Credit Drawings      61  

SECTION 2.07.

  Interest on Revolving Loans      62  

SECTION 2.08.

  Interest Rate Determination      63  

SECTION 2.09.

  Optional Conversion of Revolving Loans      64  

SECTION 2.10.

  Repayments of Revolving Loans; Prepayments of Revolving Loans      64  

SECTION 2.11.

  Increased Costs      65  

SECTION 2.12.

  Illegality      67  

SECTION 2.13.

  Payments and Computations      67  

SECTION 2.14.

  Taxes      68  

SECTION 2.15.

  Sharing of Payments, Etc.      71  

SECTION 2.16.

  Evidence of Debt      72  

SECTION 2.17.

  Use of Proceeds      72  

SECTION 2.18.

  Cash Management      72  

SECTION 2.19.

  Defaulting Lenders      74  

SECTION 2.20.

  Replacement of Certain Lenders      77  

SECTION 2.21.

  Increase in the Aggregate Revolving Credit Commitments      77  

SECTION 2.22.

  Swingline Loans; Settlement      79  

SECTION 2.23.

  Failure to Satisfy Conditions Precedent      79  

SECTION 2.24.

  Obligations of Lenders Several      79  

SECTION 2.25.

  Closing Date Transactions      80  

ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING

     80  

SECTION 3.01.

  Conditions Precedent to Effectiveness      80  

SECTION 3.02.

  Conditions Precedent to Each Borrowing and Issuance      82  

SECTION 3.03.

  Additional Conditions to Issuances      83  

 

i



--------------------------------------------------------------------------------

SECTION 3.04.

  Determinations Under this Agreement      83  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     83  

SECTION 4.01.

  Representations and Warranties of the Company      83  

ARTICLE V COVENANTS OF THE LOAN PARTIES

     89  

SECTION 5.01.

  Affirmative Covenants      89  

SECTION 5.02.

  Negative Covenants      99  

SECTION 5.03.

  Financial Covenant      110  

ARTICLE VI EVENTS OF DEFAULT

     110  

SECTION 6.01.

  Events of Default      110  

SECTION 6.02.

  Actions in Respect of the Letters of Credit upon Default      113  

SECTION 6.03.

  [Reserved]      113  

SECTION 6.04.

  Application of Funds      113  

ARTICLE VII GUARANTY

     115  

SECTION 7.01.

  Guaranty; Limitation of Liability      115  

SECTION 7.02.

  Guaranty Absolute      116  

SECTION 7.03.

  Waivers and Acknowledgments      117  

SECTION 7.04.

  Subrogation      118  

SECTION 7.05.

  Guaranty Supplements      118  

SECTION 7.06.

  Subordination      118  

SECTION 7.07.

  Continuing Guaranty; Assignments      119  

SECTION 7.08.

  Qualified ECPs      120  

ARTICLE VIII THE AGENT

     120  

SECTION 8.01.

  Authorization and Action      120  

SECTION 8.02.

  Agent Individually      120  

SECTION 8.03.

  Duties of Agent; Exculpatory Provisions      121  

SECTION 8.04.

  Reliance by Agent      122  

SECTION 8.05.

  Indemnification      123  

SECTION 8.06.

  Delegation of Duties      123  

SECTION 8.07.

  Resignation of Agent      124  

SECTION 8.08.

  Non-Reliance on Agent and Other Lenders      125  

SECTION 8.09.

  No Other Duties, etc.      125  

SECTION 8.10.

  Agent May File Proofs of Claim      125  

SECTION 8.11.

  Intercreditor Arrangements      126  

SECTION 8.12.

  [Reserved]      126  

SECTION 8.13.

  Bank Product Obligations and Specified Secured Obligations      126  

SECTION 8.14.

  Parallel Debt and Dutch Security Rights      128  

SECTION 8.15.

  Certain Matters Relating to German Law      129  

SECTION 8.16.

  German Parallel Debt      130  

ARTICLE IX MISCELLANEOUS

     131  

SECTION 9.01.

  Amendments, Waivers      131  

SECTION 9.02.

  Notices, Etc.      133  

SECTION 9.03.

  No Waiver; Remedies      134  

 

ii



--------------------------------------------------------------------------------

SECTION 9.04.

  Costs and Expenses      135  

SECTION 9.05.

  Payments Set Aside      137  

SECTION 9.06.

  Right of Set-off      137  

SECTION 9.07.

  Binding Effect      137  

SECTION 9.08.

  Assignments and Participations      137  

SECTION 9.09.

  Confidentiality      141  

SECTION 9.10.

  Execution in Counterparts      142  

SECTION 9.11.

  Survival of Representations and Warranties      142  

SECTION 9.12.

  Severability      142  

SECTION 9.13.

  Jurisdiction      142  

SECTION 9.14.

  No Liability of the Issuing Banks      143  

SECTION 9.15.

  PATRIOT Act Notice      144  

SECTION 9.16.

  Release of Collateral; Termination of Loan Documents      144  

SECTION 9.17.

  Judgment Currency      145  

SECTION 9.18.

  No Fiduciary Duty      145  

SECTION 9.19.

  Electronic Execution of Assignments and Certain Other Documents      145  

SECTION 9.20.

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      146
 

SECTION 9.21.

  No Novation      146  

 

iii



--------------------------------------------------------------------------------

Schedules

 

Schedule I    -    Commitments Schedule II    -    Subsidiary Guarantors and
Restricted Subsidiaries Schedule III    -    Deposit Accounts Schedule 1.01(a)
   -    Acceptable Foreign Currencies Schedule 1.01(d)    -    Designated
Guarantors Schedule 1.01(m)    -    [Reserved] Schedule 1.01(u)    -   
Unrestricted Subsidiaries Schedule 4.01(f)    -    Litigation Schedule 4.01(i)
   -    Intellectual Property Schedule 4.01(q)    -    Collective Bargaining
Agreements Schedule 4.01(dd)    -    Labor Matters Schedule 5.01(k)    -   
Transactions with Affiliates Schedule 5.01(m)    -    Foreign Security Interests
Schedule 5.01(r)    -    Post-Closing Obligations Schedule 5.02(a)    -   
Existing Liens Schedule 5.02(d)    -    Existing Debt Schedule 5.02(e)    -   
Dispositions Schedule 6.01(f)    -    Judgments and Orders Schedule 9.02    -   
Agent’s Office; Certain Address for Notices Schedule S-1    -    Specified
Secured Obligations

 

iv



--------------------------------------------------------------------------------

Exhibits

 

Exhibit A    -    Form of Note Exhibit B-1    -    Form of Notice of Borrowing
Exhibit B-2    -    Form of Swingline Loan Notice Exhibit C    -    Form of
Assignment and Acceptance Exhibit D    -    Form of Solvency Certificate Exhibit
E    -    Form of Guaranty Supplement Exhibit F    -    Form of Borrowing Base
Certificate Exhibit G    -    Form of Bank Products Obligations Agreement
Exhibit H    -    Form of Compliance Certificate Exhibit I    -    Form of
Release Notice Exhibit J    -    Form of Specified Secured Obligations Agreement

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 26, 2016,

As amended and restated as of May 24, 2019

EASTMAN KODAK COMPANY, a New Jersey corporation (the “Borrower” or “Company”),
the Guarantors (as hereinafter defined), the banks, financial institutions and
other institutional lenders (excluding the Non-Consenting Lenders, the
“Lenders”) and issuers of letters of credit from time to time party hereto, BANK
OF AMERICA, N.A. and JPMORGAN CHASE BANK, N.A., as joint lead arrangers and
joint bookrunners, BANK OF AMERICA, N.A., as administrative agent and collateral
agent for the Lenders, and each bank that submits a signature page hereto as a
non-consenting lender (the “Non-Consenting Lenders”) solely for purposes of
Section 2.25, agree as follows:

WHEREAS, the Borrower entered into that certain Credit Agreement, dated as of
September 3, 2013, among the Borrower, the Guarantors, the banks, financial
institutions and other institutional lenders and issuers of letters of credit
from time to time party thereto, Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Barclays Bank PLC and J.P. Morgan Securities LLC, as joint lead
arrangers and joint bookrunners, Barclays Bank PLC, as syndication agent, and
Bank of America, N.A., as administrative agent and collateral agent for the
Lenders (as amended, supplemented or otherwise modified prior to the Closing
Date, the “Existing Credit Agreement”);

WHEREAS, this Agreement amends and restates the Existing Credit Agreement in its
entirety and without novation and shall, upon execution by all parties to the
Existing Credit Agreement (and the Non-Consenting Lenders solely for purposes of
Section 2.25) and the satisfaction or waiver of the conditions set forth in
Section 3.01, be binding on all parties hereto;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto hereby agree that on the
Closing Date, the Existing Credit Agreement shall be amended and restated in its
entirety as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“ABL Priority Collateral” has the meaning set forth in the Convertible Note
Intercreditor Agreement and after the termination of the Convertible Note
Intercreditor Agreement, shall mean all Collateral.

“Acceptable Foreign Currency” means Pounds Sterling, Euros, the currencies
listed on Schedule 1.01(a), any other currency used in the ordinary course of
business of the Company and its Restricted Subsidiaries for cash management
purposes outside the United States and any other currency as may be approved by
the Agent from time to time in its sole discretion.

“Account Debtor” means each Person obligated on an Account.



--------------------------------------------------------------------------------

“Acquisition” means a transaction or series of transactions resulting in
(a) acquisition of a business, division or substantially all assets of a Person;
(b) record or beneficial ownership of 50% or more of the equity interests of a
Person; or (c) merger, consolidation or combination of the Borrower or a
Restricted Subsidiary with another Person.

“Account” has the meaning specified in the UCC.

“ACH” means automated clearinghouse transfers.

“Activities” has the meaning specified in Section 8.02(b).

“Additional Guarantor” has the meaning specified in Section 7.05.

“Adjustment Date” has the meaning specified in the definition of “Applicable
Margin”.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.

“Affected Lender” has the meaning specified in Section 2.20.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer of such Person. For purposes of
this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract or otherwise.

“Agent” means, Bank of America, in its capacity as administrative and collateral
agent under the Loan Documents, or any successor administrative agent appointed
in accordance with Section 8.07.

“Agent Parties” has the meaning specified in Section 9.02(d).

“Agent’s Account” means the account of the Agent maintained by the Agent at its
office as set forth on Schedule 9.02.

“Agent’s Group” has the meaning specified in Section 8.02(b).

“Agent Sweep Account” has the meaning specified in Section 2.18(b).

“Agreement” means this Amended and Restated Credit Agreement, as amended,
restated, supplemented or otherwise modified from time to time.

“AlixPartners” means AP Services, LLC, AlixPartners, LLP, and their subsidiary
affiliates.

“Amendment No. 1” means to Amendment No. 1 to Amended and Restated Credit
Agreement, dated as of November 7, 2016, by and among Agent, Lenders, and Loan
Parties, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

 

2



--------------------------------------------------------------------------------

“Amendment No. 1 Effective Date” means the “Amendment Effective Date” as defined
in Amendment No. 1.

Amendment No. 2 means Amendment No. 2 to Amended and Restated Credit Agreement,
dated as of May 24, 2019, by and among Agent, Lenders, and Loan Parties, as the
same now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

Amendment No. 2 Effective Date means the first date on which the conditions
precedent set forth in Section 8 of Amendment No. 2 are satisfied as set forth
in the notice from Agent to Borrower provided for in Section 8 of Amendment
No. 2.

“Anti-Corruption Laws” means all laws, rules and regulations applicable to the
Borrower or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Revolving Loan and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Revolving
Loan.

“Applicable Margin” means 2.75% per annum, in the case of Eurodollar Rate
Revolving Loans, and 1.75% per annum, in the case of Base Rate Revolving Loans;
provided, that, on and after the first Adjustment Date, the Applicable Margin
will be the rate per annum as determined pursuant to the pricing grid below
based upon the average daily Excess Availability for the most recently ended
fiscal quarter immediately preceding such Adjustment Date:

 

Tier

  

Average Daily Excess

Availability

   Applicable
Margin
for Base Rate
Revolving Loans     Applicable
Margin for
Eurodollar Rate
Revolving Loans   I   

Greater than 66 2/3% of the Revolving Credit Facility

     1.25 %      2.25 %  II   

Equal to or greater than 33% of the Revolving Credit Facility but less than or
equal to 66 2/3% of the Revolving Credit Facility

     1.50 %      2.50 %  III   

Less than 33% of the Revolving Credit Facility

     1.75 %      2.75 % 

Any change in the Applicable Margin resulting from changes in average daily
Excess Availability shall become effective on the first day of the calendar
month following each fiscal quarter (the “Adjustment Date”); provided, that, the
first Adjustment Date shall occur on the first day of the calendar month
following the first full fiscal quarter after the Closing Date. If the Agent is
unable to calculate average daily Excess Availability for a fiscal quarter due
to Borrower’s failure to deliver any Borrowing Base Certificate when required
hereunder, then, at the option of the Agent or the Required Lenders, margins
shall be determined as if Tier III (rather than the Tier applicable for the
prior period) were applicable until the first day of the calendar month
following the receipt of the applicable Borrowing Base Certificate.

 

3



--------------------------------------------------------------------------------

In the event that at any time after the end of a fiscal quarter it is discovered
that the average daily Excess Availability for such fiscal quarter used for the
determination of the Applicable Margin was less than the actual amount of the
average daily Excess Availability for such fiscal quarter used to calculate the
Applicable Margin, the Applicable Margin for such prior fiscal quarter shall be
adjusted to the applicable percentage based on such actual average daily Excess
Availability for such fiscal quarter and any additional interest for the
applicable period payable as a result of such recalculation shall be promptly
paid to the Lenders.

“Applicable Percentage” means, (a) 0.375% per annum when the aggregate amount of
the Unused Revolving Credit Commitments is less than or equal to 50% of the
Revolving Credit Facility or (b) 0.50% per annum when the aggregate amount of
the Unused Revolving Credit Commitments is greater than 50% of the Revolving
Credit Facility.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender; provided, that, an Approved Fund shall not
include any Disqualified Institution.

“Arrangers” means Bank of America, N.A. and JPMorgan Chase Bank, N.A. in their
respective capacities as joint lead arrangers and joint bookrunners.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.

“Assuming Lender” has the meaning specified in Section 2.21(d).

“Assumption Agreement” has the meaning specified in Section 2.21(d).

“Auto-Extension Letter of Credit” has the meaning specified in Section 2.03(a).

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Bank Product Agreements” means, those agreements entered into from time to time
by any Loan Party or its Subsidiaries with a Bank Product Provider in connection
with the obtaining of any of the Bank Products to the extent designated in a
Bank Products Obligations Agreement.

“Bank Products” means any of the following products, services or facilities
extended to a Loan Party or Affiliate of a Loan Party by a Bank Product
Provider: (a) Cash Management Services; (b) products under Hedging Agreements;
(c) commercial credit card and merchant card services; and (d) other banking
products or services, other than Specified Secured Obligations.

 

4



--------------------------------------------------------------------------------

“Bank Product Obligations” means Debt, obligations and other liabilities with
respect to Bank Products owing by a Loan Party or an Affiliate of a Loan Party
to a Bank Product Provider; to the extent designated as such by the Company in
writing to the Agent from time to time in accordance herewith, provided, that,
Bank Product Obligations of a Loan Party shall not include its Excluded Swap
Obligations.

“Bank Products Obligations Agreement” means an agreement in substantially the
form attached hereto as Exhibit G, in form and substance satisfactory to the
Agent, duly executed by the applicable Bank Product Provider, the Company, and
the Agent; provided, that, no Bank Products Obligations Agreement shall be
required with respect to Bank Products provided by Bank of America, N.A. or any
of its Affiliates.

“Bank Product Provider” means (a) Bank of America or any of its Affiliates; and
(b) any other Lender or Affiliate of a Lender to the extent of any Bank Products
furnished by such Lender or Affiliate of a Lender on the Initial Closing Date
or, if such Bank Products are established by a Lender or Affiliate of a Lender
after the Initial Closing Date, to the extent such Person was a Lender or an
Affiliate of a Lender on the date such Bank Product is established; provided,
that, in each case a Bank Product Obligations Agreement has been duly executed
and delivered to the Agent within 10 days following the later of the Initial
Closing Date or creation of the Bank Product, (i) describing the Bank Product
and setting forth the maximum amount to be secured by the Collateral and the
methodology to be used in calculating such amount, and (ii) agreeing to be bound
by Section 8.13.

“Bank Product Reserve” means the aggregate amount of reserves established by the
Agent against the Borrowing Base from time to time in its Permitted Discretion
in respect of Bank Product Obligations.

“Bankruptcy Code” shall mean title 11 of the United States Code, as in effect
from time to time.

“Bankruptcy Court” shall mean the United States Bankruptcy Court for the
Southern District of New York.

“Bankruptcy Law” means any proceeding of the type referred to in Section 6.01(e)
of this Agreement or the Bankruptcy Code or any similar foreign, federal,
provincial or state law for the relief of debtors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Agent as its “prime
rate” and (c) the Eurodollar Rate for a one-month Interest Period on such day
(or if such day is not a Business Day, the immediately preceding Business Day)
plus 1.00%. The “prime rate” and the “base rate” is a rate set by the Agent
based upon various factors including the Agent’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate or base rate announced by the Agent shall
take effect at the opening of business on the day specified in the announcement
of such change.

“Base Rate Revolving Loan” means a Revolving Loan that bears interest as
provided in Section 2.07(a)(i).

 

5



--------------------------------------------------------------------------------

“Board of Governors” means the Board of Governors of the Federal Reserve System.

“Bona Fide Debt Fund” means a debt fund or other investment vehicle engaged in
the making, purchasing, holding or otherwise investing in commercial loans,
bonds or similar extensions of credit in the ordinary course of business and
whose managers have fiduciary duties to third party investors in such fund or
investment vehicle.

“Borrower” has the meaning in the introductory paragraph hereto.

“Borrower Information” has the meaning specified in Section 9.09.

“Borrowing” means a borrowing consisting of Revolving Loans of the same Type
made on the same day by each of the Lenders pursuant to Section 2.01(a).

“Borrowing Base” means, at any time, the amount equal to the Loan Value less
applicable Reserves.

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit F hereto (with such changes therein as may be required by the Agent in
its Permitted Discretion to reflect the components of, and Reserves against, the
Borrowing Base as provided for hereunder from time to time), executed and
certified as accurate and complete by a Responsible Officer of the Company,
which shall include detailed calculations as to the Borrowing Base as reasonably
requested by the Agent.

“Borrowing Base Deficiency” means, at any time, the failure of the Borrowing
Base to equal or exceed Revolving Credit Facility Usage.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in the states of North Carolina and New York and, if
the applicable Business Day relates to any Eurodollar Rate Revolving Loans, on
which dealings are carried on in the London interbank market.

“Capital Expenditures” means, without duplication, any expenditure of money for
any purchase or other acquisition of any asset which, in conformity with GAAP,
would be required to be classified as a capital expenditure on the Consolidated
statement of cash flows of the Company and its Restricted Subsidiaries;
provided, that, the term “Capital Expenditures” shall not include (i) any
additions to property, plant and equipment and other expenditures made in
connection with the replacement, substitution, restoration, repair or
improvement of assets to the extent made with (w) the proceeds of equity
issuances of, or capital contributions to the Company, provided those
expenditures are made substantially contemporaneously with the equity issuances
or capital contributions as the case may be, (x) Debt borrowed (excluding
borrowings under this Agreement and the Convertible Note Agreements) by the
Company or any Restricted Subsidiary in connection with such capital
expenditures, (y) the proceeds from any casualty insurance or condemnation or
eminent domain paid on account of the loss of or damage to the assets being
replaced, substituted, restored, repaired or improved, to the extent that the
proceeds therefrom are utilized or committed to be utilized for capital
expenditures within twelve (12) months of the receipt of such proceeds and (if
so committed) are so utilized within twelve (12) months of the receipt of such
proceeds, or (z) the proceeds from any sale or other Disposition of the
Company’s or any Restricted Subsidiary’s assets (other than assets constituting
Collateral consisting of Accounts and the proceeds thereof), to the extent that
the proceeds therefrom are utilized or committed to be utilized for capital
expenditures within twelve (12) months of the receipt of such proceeds and (if
so committed) are so utilized within twelve (12) months of the receipt of such
proceeds, (ii) the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment solely to the extent
of the amount of such purchase price reduced by the credit granted by the seller
of such equipment

 

6



--------------------------------------------------------------------------------

for the equipment being traded in at such time, (iii) expenditures that
constitute operating lease expenses in accordance with GAAP, (iv) expenditures
that constitute Permitted Acquisitions or other investments that consist of the
purchase of a business unit, line of business or a division of a Person or all
or substantially all of the assets of a Person, (v) any expenditures which are
paid by a third party or which are contractually required to be, and are,
reimbursed to the Loan Parties in cash by a third party (including landlords)
during such period of calculation or (vi) any non-cash capitalized interest
expense reflected as additions to property, plant or equipment in the
consolidated balance sheet of the Company and the Restricted Subsidiaries.

“Capital Lease Obligations” means, with respect to any Person for any period,
the obligations of such Person to pay rent or other amounts under any lease of
(or other arrangement conveying the right to use) real or personal property, or
a combination thereof, which obligations are required to be classified and
accounted for as a capital lease on a balance sheet of such Person under GAAP
(as of the date hereof) and the amount of which obligations shall be the
capitalized amount thereof determined in accordance with GAAP. For the avoidance
of doubt, operating leases shall also be accounted for in accordance with GAAP
in effect as of the date hereof.

“Captive Insurance Subsidiary” means any Subsidiary that is subject to
regulation as an insurance company.

“Cases” means the cases under Chapter 11 of the Bankruptcy Code of Borrower and
certain of the Guarantors, each as debtor-in-possession, which have been jointly
administered as Chapter 11 Case No. 12-10201(ALG) and which are pending in the
Bankruptcy Court.

“Cash Collateralize” means, in respect of an Obligation, provide and pledge (as
a first priority perfected security interest) cash collateral in Dollars in an
amount equal to 105% of such Obligation, at a location and pursuant to
documentation in form and substance reasonably satisfactory to the Agent (and
“Cash Collateralization” has a corresponding meaning).

“Cash Control Trigger Event” means either (a) the occurrence and continuance of
an Event of Default or (b) the failure of the Borrower to maintain Excess
Availability of at least 12.5% of the Revolving Credit Facility. For purposes of
this Agreement, the occurrence of a Cash Control Trigger Event shall be deemed
to be continuing (x) until such Event of Default has been cured or waived and/or
(y) if the Cash Control Trigger Event arises under clause (b) above, until
Excess Availability is equal to or greater than 12.5% of the Revolving Credit
Facility for sixty (60) consecutive days, at which time a Cash Control Trigger
Event shall no longer be deemed to be occurring for purposes of this Agreement.

“Cash Equivalents” means any of the following:

(a) Acceptable Foreign Currencies;

(b) securities issued or directly and fully guaranteed or insured by the United
States of America or any agency or instrumentality of the United States of
America (provided that the full faith and credit of the United States of America
is pledged in support of those securities) having maturities of not more than
twenty-four (24) months from the date of acquisition;

(c) obligations issued or fully guaranteed by any state of the United States of
America or any political subdivision of any such state or province or any
instrumentality thereof maturing within one year from the date of acquisition
and having a rating of either “A” or better from S&P or A2 or better from
Moody’s;

 

7



--------------------------------------------------------------------------------

(d) certificates of deposit and eurodollar time deposits with maturities of one
year or less from the date of acquisition, banker’s acceptances with maturities
not exceeding one year and overnight bank deposits, in each case, with any
Lender or with any United States commercial bank having capital and surplus in
excess of $250,000,000;

(e) repurchase obligations with a term of not more than seven (7) days for
underlying securities of the types described in clauses (b), (c), and (d) above
entered into with any financial institution meeting the qualifications specified
in clause (d) above;

(f) commercial paper rated at least “P-2” by Moody’s or at least “A-2” by S&P,
in each case, maturing within one year after the date of acquisition;

(g) money market funds that either are (x) SEC.270.2a-7 compliant, (y) enhanced
cash funds having a weighted average maturity of not greater than 120 days or
(z) investing at least 95% of their assets in securities of the types described
in clauses (a) through (f) above;

(h) offshore overnight interest bearing deposits in foreign branches of the
Agent, any Lender or an Affiliate of a Lender; or

(i) instruments equivalent to those referred to in clauses (a) through (h) above
of comparable tenor to those referred to above, denominated in any Acceptable
Foreign Currency and used in the ordinary course of business of the Borrower and
its Subsidiaries for cash management purposes in any jurisdiction outside the
United States of America to the extent reasonably required or advisable in
connection with any business conducted by the Borrower or any Subsidiary.

“Cash Management Services” means services relating to operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automated clearinghouse, e-payable, electronic funds transfer, wire transfer,
controlled disbursement, overdraft, depository, information reporting, lockbox
and stop payment services.

“CFC” means an entity that is a “controlled foreign corporation” of the Company
under Section 957 of the Code or an entity all or substantially all of the
assets of which consist of equity interests in one or more CFCs, and any entity
which would be a “controlled foreign corporation” except for any alternate
classification under Treasury Regulation 301.7701-3, or any successor provisions
to the foregoing.

“Change of Control” means, at any time, (a) any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities and Exchange Act of
1934 (the “Exchange Act”), other than a Permitted Holder (or group consisting of
Permitted Holders), (x) is or becomes the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the Exchange Act, except that a person or group shall be
deemed to have “beneficial ownership” of all shares that any such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time), directly or indirectly, of Voting Stock of the
Company representing more than 35% of the voting power of all Voting Stock of
the Company and (y) shall have acquired a beneficial ownership of more Voting
Stock of the Company than the Specified Holders, and (b) during any period of
two consecutive years (commencing immediately following the Closing Date),
individuals who at the beginning of such period constituted the board of
directors of the Company (together with any new directors whose election by such
board of directors or whose nomination for election by the Company’s
shareholders was approved by a vote of a majority of the Company’s directors
then still in office who either were directors at the beginning of such period
or whose election or nomination for election was previously so approved) cease
for any reason to

 

8



--------------------------------------------------------------------------------

constitute a majority of the Company’s directors then in office (excluding any
directors from the numerator and denominator of such calculation to the extent
such director is or was designated by a Permitted Holder (or group consisting of
Permitted Holders) or pursuant to a contractual agreement with the Company
existing on the Closing Date); provided, that, for the avoidance of doubt, none
of the transactions contemplated or expressly authorized by the Chapter 11 Plan
shall constitute, or be deemed to constitute, a Change of Control.

“Chapter 11 Plan” means the First Amended Joint Chapter 11 Plan of
Reorganization of Eastman Kodak Company and its Debtor Affiliates, dated
August 21, 2013, as amended, supplemented or otherwise modified from time to
time in accordance with Section 3.01(f) of the Existing Credit Agreement, and
together with all exhibits, schedules, annexes, supplements and other
attachments thereto.

“Closing Date” means the first date on which all of the conditions precedent in
Article III are satisfied or waived in accordance with Article III.

“Closing Date Transactions” shall mean, collectively, (a) the execution,
delivery and performance of, this Agreement and the other Loan Documents and
(b) all other related transactions including the payment of fees and expenses in
connection therewith.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated thereunder.

“Collateral” means all “Collateral” as defined in the Security Agreement and the
other Collateral Documents.

“Collateral Documents” means the Security Agreement, the Control Agreements, the
Pledged Cash Account Agreement (Eligible Cash), each of the other collateral
documents, instruments and agreements delivered pursuant to Section 5.01(i) or
(j), and each other security agreement or other instrument or document executed
and delivered by any Loan Party to secure any of the Obligations or, with
respect to Collateral Documents governed by the laws of the Netherlands, the
Obligations of Borrower under the Parallel Debt.

“Commitment” means a Letter of Credit Commitment and/or a Revolving Credit
Commitment, as the context may require.

“Commitment Increase” has the meaning specified in Section 2.21(a).

“Commitment Letter” means that certain Commitment Letter, dated as of April 28,
2016 among Bank of America, N.A., as an Arranger, the Agent, and the Company (as
amended, supplemented or otherwise modified from time to time).

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company” has the meaning in the introductory paragraph hereto.

“Competitor” means those Persons who are directly or indirectly engaged in the
same or similar line of business as the Company or its Subsidiaries.

“Compliance Certificate” means a certificate substantially in the form attached
as Exhibit H or in such other form as reasonably agreed by the Agent and the
Company, by which Company certifies compliance of the Borrower in accordance
with Section 5.03.

 

9



--------------------------------------------------------------------------------

“Concentration Account” means each Deposit Account, other than an Excluded
Account, maintained by a Loan Party in which funds of such Loan Party from one
or more Deposit Accounts are concentrated.

“Confirmation Order” means the Order Confirming the Chapter 11 Plan entered by
the Bankruptcy Court in the Cases on August 23, 2013.

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income for the most recently completed Measurement Period, plus
the following to the extent reducing Consolidated Net Income (without
duplication):

(a) (i) Consolidated Interest Charges,

(ii) provision for taxes based on income, profits or capital gains, including
foreign, federal, state, franchise and similar taxes and foreign withholding
taxes (including penalties and interest related to such taxes or arising from
tax examinations) of such Person paid or accrued during such period,

(iii) accretion, depreciation and amortization expense (excluding amortization
of a prepaid cash item that was paid and not expensed in a prior period, other
than in respect of licenses provided to the Company or a Restricted Subsidiary
in connection with the settlement of litigation),

(iv) any non-cash charges (other than (1) amortization of a prepaid cash item
that was paid and not expensed in a prior period and (2) write down of current
assets) including: (a) write-downs of property, plant and equipment and other
assets, (b) impairment of intangible assets, (c) losses resulting from
cumulative effect of changes in accounting principles, (d) net foreign currency
reevaluation of intercompany indebtedness and remeasurement losses or gains
related to the balance sheet of the Company and its Restricted Subsidiaries,
(e) losses on sales of accounts receivable, (f) provisions for asset retirement
obligations, (g) provisions for environmental restoration and remedial action,
(h) net non-cash mark-to-market charges relating to hedging arrangements,
(i) unrealized losses from Hedging Agreements and unrealized losses from foreign
currency transactions and (j) commercial capital expenses not included in
depreciation expenses for such period; provided, that, if such non-cash charges
represent an accrual or reserve for potential cash items in any future period,
the cash payment in respect thereof in such future period shall be subtracted
from Consolidated EBITDA to such extent,

(v) fees, costs, charges, commissions, operating losses, write-downs and
expenses (including (A) fees, costs and expenses related to legal, financial,
restructuring and other advisors, auditors and accountants, (B) printer costs
and expenses, (C) U.S. Securities and Exchange Commission and other filing fees
and (D) underwriting, arrangement, syndication, issuance backstop and placement
premiums, discounts, fees, costs and expenses) paid, reimbursed or incurred
during such period in connection with the Cases, the Initial Closing Date
Transactions, the Closing Date Transactions, obtaining confirmation,
effectiveness and implementation of the Chapter 11 Plan (including operating
costs and expenses related to the consummation of the KPP Settlement Agreement,
and the completion and implementation of the transactions contemplated thereby
and in relation thereto and including any fees, costs and expenses of
AlixPartners), negotiation, execution and ongoing performance of the Loan
Documents, the Exit First Lien Term Loan Documents and the Convertible Note
Documents (and any Permitted Refinancing of any of the foregoing), and, in each
case, any transaction (including any financing, acquisition or disposition,
whether or not consummated) or litigation related thereto or contemplated by any
of the foregoing, in each case, regardless of whether initially incurred by the
Company or paid by the Company to reimburse others for such fees, costs and
expenses (including the advisors to the unsecured creditors’ committee and the
ad hoc committee of second lien note holders) and whether incurred prior to or
following emergence from Chapter 11,

 

10



--------------------------------------------------------------------------------

(vi) any extraordinary expenses, charges or losses,

(vii) any non-recurring or unusual expenses, charges or losses in an amount not
to exceed for any four fiscal quarter period, the greater of (A) 5% of
Consolidated EBITDA for such period (calculated after giving effect to any
amounts added to Consolidated EBITDA pursuant to this clause (vii) and clauses
(xi) and (xii) and Section 1.07) and (B) $10,000,000,

(viii) fees, costs and expenses (including fees, costs and expenses related to
(A) legal, financial and other advisors, auditors and accountants, including
AlixPartners, (B) printer costs and expenses, (C) SEC and other filing fees and
(D) underwriting, arrangement, syndication, backstop and placement premiums,
discounts, fees, charges and expenses) of the Company and its Restricted
Subsidiaries, incurred as a result of Permitted Acquisitions, Investments,
Dispositions, issuance of equity interests or issuance, waiver, refinancing or
amendment of Debt, in each case to the extent permitted hereunder, whether or
not consummated, other than any fees paid, or costs or expenses reimbursed to
any Restricted Subsidiary of the Company other than from a Person that is the
Company or any of its Restricted Subsidiaries,

(ix) deferred or amortized financing fees (and any write-offs thereof) for such
period,

(x) any cash expenses or losses funded during such period with payments from
assets of the Kodak Retirement Income Plan as in effect on January 19, 2012,

(xi) business optimization expenses, and restructuring charges and reserves for
such period, including any fees, costs and expenses of AlixPartners related
thereto; provided, that, with respect to each such business optimization expense
or restructuring charge or reserve pursuant to this subclause (xi), the Company
shall have delivered to the Agent an officer’s certificate specifying and
quantifying such expense, charge or reserve and stating that such expense,
charge or reserve is a business optimization expense or restructuring charge or
reserve,

(xii) the amount of cost savings and synergies projected by the Company in good
faith to be realized as a result of specified actions taken or expected to be
taken prior to or during such period (which cost savings or synergies shall be
subject only to certification by a Responsible Officer of the Company and shall
be calculated on a pro forma basis as though such cost savings or synergies had
been realized on the first day of the relevant period), net of the amount of
actual benefits realized during such period from such actions; provided, that,
(A) such cost savings or synergies are reasonably identifiable and factually
supportable, and (B) such actions have been taken or are to be taken within
twelve (12) months after the date of determination to take such action;
provided, further, that aggregate amounts added pursuant to this subclause for
any period shall not in the aggregate exceed the greater of (x) $10,000,000 or
(y) 5% of the Consolidated EBITDA (calculated without giving effect to this
clause or to Section 1.07(c)),

(xiii) any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions or insurance in any agreement, to the extent such
indemnification or insurance coverage has not been disclaimed or denied and is
reasonably expected to be paid within 180 days of any claim made therefor
(provided, that, if such expenses are not reimbursed within such 180 day period,
for purposes of calculating Consolidated EBITDA for any fiscal period in which
an addback pursuant to this clause (xiii) has been taken, Consolidated EBITDA
shall be re-calculated going forward excluding the addback pursuant to this
clause (xiii) for such period),

 

11



--------------------------------------------------------------------------------

(xiv) any proceeds from business interruption, casualty or liability insurance
received by such Person during such period, to the extent the associated losses
arising out of the event that resulted in the payment of such business
interruption insurance proceeds were included in computing Consolidated Net
Income,

(xv) expenses, charges and accruals for and reserves in respect of any charges,
costs or expenses related to Pension Agreements, and

(xvi) restructuring costs and other charges identified as a line item in the
projections included in the Disclosure Statement regardless of when such
restructuring charges were incurred, minus,

(b) without duplication and to the extent included in Consolidated Net Income
for such period, the sum of (i) interest income (except to the extent deducted
in determining Consolidated Interest Charges), (ii) income, profits or capital
gains tax credits, (iii) other non-cash gains increasing Consolidated Net Income
for such period (excluding any such non-cash gain to the extent it represents a
reversal of an accrual or reserve for potential cash loss that was deducted and
not added back to Consolidated EBITDA in any prior period) (provided, that, any
cash received with respect to any non-cash items of income (other than
extraordinary gains) for any prior period shall be added to the computation of
Consolidated EBITDA), (iv) (A) any unusual or non-recurring income or gains not
to exceed amounts that can be added back to Consolidated EBITDA pursuant to
subclause (a)(vii) or (B) extraordinary income or gains, in each case including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sale of assets outside of
the ordinary course of business, (v) any other non-cash income arising from the
cumulative effect of changes in accounting principles, (vi) provision for
environmental restoration and remedial actions for continuing operations added
back pursuant to clause (a)(iv) of this definition to the extent actually paid
in cash, (vii) income and gains in respect of Pension Agreements and (viii) cash
payments in respect of Pension Agreements, made in the period for which
Consolidated EBITDA is being calculated.

Notwithstanding anything herein to the contrary, the add-backs permitted under
clauses (vii), (xi) and (xii) above shall not exceed 7.5% of Consolidated
EBITDA.

“Consolidated Interest Charges” means, for any Measurement Period, all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with Debt for Borrowed Money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, including all commissions,
discounts and other fees and charges owed with respect to Permitted Receivables
Financings, letters of credit and bankers’ acceptance financing and net costs
under Hedging Agreements, but excluding (x) any interest paid, directly or
indirectly, to any Loan Party by the Company and its Restricted Subsidiaries,
(y) any non-cash or deferred interest and financing costs (including any legal
and accounting costs, fees on account of bridge, commitment and other
financings, any non-cash accretion or accrual of discounted liabilities not
constituting Debt, all as determined on a consolidated basis in accordance with
GAAP) and (z) amortization or write-off of deferred financing fees, debt
issuance costs, commissions, fees and expenses, including expenses resulting
from the discounting of any outstanding Debt in connection with the application
of purchase accounting and/or fresh start accounting in connection with any
acquisition.

“Consolidated Net Income” means, as of any date of determination, the net income
of the Company and its Restricted Subsidiaries for the most recently completed
Measurement Period, all as determined on a consolidated basis in accordance with
GAAP; provided, however, that there shall be excluded:

 

12



--------------------------------------------------------------------------------

(a) the net income (or loss) of any Person that is not a Restricted Subsidiary,
except to the extent of the amount of dividends, distributions or other payments
actually paid in cash (or to the extent converted into cash) to the Company or
any of its wholly owned Restricted Subsidiaries during such period,

(b) the income (or loss) of any Person (other than a Subsidiary of the Company)
in which the Company or any of its Subsidiaries has an ownership interest,
except to the extent that any such income is actually received by the Company or
any Restricted Subsidiary in the form of dividends or similar distributions,

(c) the income (or loss) of any Person during such Measurement Period and
accrued prior to the date it becomes a Restricted Subsidiary of the Company or
any of the Company’s Restricted Subsidiaries or is merged into or consolidated
with the Company or any of its Restricted Subsidiaries or such Person’s assets
are acquired by the Company or any of its Restricted Subsidiaries (but only the
portion attributable to such Person or assets prior to the dates it became or is
merged or consolidated with the Company or any Restricted Subsidiary or the
assets were so acquired),

(d) any after-tax effect of gains or losses attributable to Dispositions or
other dispositions or transfers of assets, in each case other than in the
ordinary course of business and discontinued operations or disposal of
discontinued operations, as determined in good faith by the Company,

(e) effects of adjustments (including the effects of such adjustments pushed
down to the Company and its Restricted Subsidiaries) in such Person’s
consolidated financial statements (including to property, equipment, inventory
and other assets) pursuant to GAAP resulting from the application of purchase
accounting and/or fresh start accounting in relation to the Initial Closing Date
Transactions, the Closing Date Transactions, the Chapter 11 Plan or any
consummated acquisition or the amortization or write-off of any amounts thereof
(including the impact on net income (or loss) arising from mark-to-market
adjustments with respect to earn-outs), net of taxes,

(f) (i) any non-cash compensation expense recorded from grants or periodic
remeasurement of stock appreciation or similar rights, stock options, restricted
stock or other rights and any cash charges associated with the rollover,
acceleration, or payout of capital stock by management of the Company in
connection with the Initial Closing Date Transactions, the Closing Date
Transactions and (ii) any costs or expenses incurred pursuant to any management
equity plan or stock option plan or other management or employee benefit plan or
agreement or any stock subscription agreement, to the extent that such costs or
expenses are funded with cash proceeds contributed to the common equity capital
of the Company,

(g) any after-tax effect of income (or loss) from the early extinguishment of
obligations under Hedging Agreements or other derivative instruments, or Debt,

(h) the undistributed earnings of any Subsidiary of the Borrower to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any Contractual
Obligation or law applicable to such Subsidiary, and

 

13



--------------------------------------------------------------------------------

(i) accruals and reserves and gains, losses or charges with respect to, or
relating to, the KPP Settlement Agreement and the completion and implementation
of the transactions contemplated thereby and in relation thereto.

“Consolidated Subsidiary” means any Person whose accounts are consolidated with
the accounts of the Company in accordance with GAAP.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Loans of one Type into Revolving Loans of the other Type pursuant to
Section 2.08 or 2.09.

“Control Agreement” means a control agreement with (a) the financial
institution, at which any Loan Party maintains a deposit account (other than an
Excluded Account) pursuant to which such financial institution shall agree with
such Loan Party and the Agent to comply with instructions originated by the
Agent directing the disposition of funds in such deposit account without the
further consent of such Loan Party, such agreement to be in form and substance
reasonably satisfactory to the Agent, and (b) the applicable securities
intermediary, at which any Loan Party maintains a securities account pursuant to
which such securities intermediary shall agree with such Loan Party and the
Agent to comply with the instructions of the Agent with respect to such
securities and securities account without the further consent of such Loan
Party.

“Convertible Note Collateral Agent” means Wilmington Trust, National Association
in its capacity as collateral agent pursuant to the Convertible Note Security
Agreement, and its successors, assigns or any replacement agent appointed
pursuant to the terms of the Convertible Note Security Agreement.

“Convertible Note Debt” means the Debt of the Company and its Subsidiaries under
the Convertible Notes.

“Convertible Note Documents” means the Convertible Note Purchase Agreement, the
Convertible Notes, the Convertible Note Security Agreement and each other
agreement, certificate, document, or instrument executed or delivered by the
Company or its Subsidiaries with or in favor of the Convertible Noteholders, and
any and all renewals, extensions, amendments, modifications, refinancings or
restatements of any of the foregoing.

“Convertible Noteholder” means any holder of a Convertible Note.

“Convertible Note Intercreditor Agreement” means the Intercreditor Agreement,
dated as of the Amendment No. 2 Effective Date, among the Agent, as ABL Agent,
the Convertible Note Collateral Agent, the Company and Guarantors, as the same
may from time to time be amended, amended and restated, modified, or replaced.

“Convertible Note Purchase Agreement” means the Convertible Note Purchase
Agreement, dated as of the Amendment No. 2 Effective Date, among the Company as
issuer, and the purchasers listed on Schedule 1 thereto, as it may be amended,
restated, refinanced, replaced or otherwise modified from time to time.

 

14



--------------------------------------------------------------------------------

“Convertible Notes” means 5.0% secured convertible promissory notes, in an
aggregate original principal amount of $100,000,000, issued by the Borrower.

“Convertible Note Security Agreement” means the Guarantee and Collateral
Agreement, dated as of the Amendment No. 2 Effective Date, by and among the
Company, the Guarantors and the Convertible Note Collateral Agent.

“Debt” of any Person means (excluding the current portion of accrued liabilities
in the ordinary course of business), without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding (i) current
accounts payable incurred in the ordinary course of business and accrued
expenses and (ii) any earn-out obligations, except to the extent not paid after
becoming due and payable or such obligations appear as a liability on the
balance sheet of such Person in accordance with GAAP), (e) all Debt of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Debt secured thereby has been
assumed, but only to the extent of such Lien, and only to the extent of the
lesser of the fair market value of the property secured by the Lien and the
amount of Debt, (f) all guarantees by such Person of Debt set forth in
subclauses (a)-(e) and (g)-(k), (g) all Capital Lease Obligations of such
Person, (h) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (i) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (j) the obligations of such Person in respect of any Hedging
Agreement and (k) all Disqualified Stock of such Person. The Debt of any Person
shall include the Debt of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Debt provide that such
Person is not liable therefor (but only for the portion so liable). For purposes
of determining Debt, (x) the “principal amount” of the obligations of any Person
in respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that such Person would be
required to pay if such Hedging Agreement were terminated at such time and
(y) in no event shall obligations under any Hedging Agreement be deemed “Debt”
for calculating any financial ratio (or component thereof).

“Debt for Borrowed Money” of any Person means all items that, in accordance with
GAAP, would be classified as short term borrowings and long term debt on a
Consolidated statement of financial position of such Person.

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.

“Default Interest” has the meaning specified in Section 2.07(b).

“Defaulted Amount” means, with respect to any Lender at any time, any amount
required to be paid by such Lender to the Agent or any other Lender hereunder or
under any other Loan Document at or prior to such time which has not been so
paid as of such time, including, without limitation, any amount required to be
paid by such Lender to (a) any Issuing Bank pursuant to Section 2.03(b) to
purchase a participation in a Letter of Credit, (b) the Agent pursuant to
Section 2.02(d) to reimburse the Agent for the amount of any Revolving Loan made
by the Agent for the account of such Lender, (c) any other Lender pursuant to
Section 2.15 to purchase any participation in Revolving Loans owing to such
other Lender and (d) the Agent or any Issuing Bank pursuant to Section 8.05 to
reimburse the Agent or

 

15



--------------------------------------------------------------------------------

such Issuing Bank for such Lender’s ratable share of any amount required to be
paid by the Lenders to the Agent or such Issuing Bank as provided therein. In
the event that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.19(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder or under
any other Loan Document on the same date as the Defaulted Amount so deemed paid
in part.

“Defaulted Revolving Loan” means, with respect to any Lender at any time, the
portion of any Revolving Loan required to be made by such Lender to Borrower
pursuant to Section 2.01 or 2.02 at or prior to such time which has not been
made by such Lender or by the Agent for the account of such Lender pursuant to
Section 2.02(d) as of such time. In the event that a portion of a Defaulted
Revolving Loan shall be deemed made pursuant to Section 2.19(a), the remaining
portion of such Defaulted Revolving Loan shall be considered a Defaulted
Revolving Loan originally required to be made pursuant to Section 2.01 on the
same date as the Defaulted Revolving Loan so deemed made in part.

“Defaulting Lender” means, at any time, a Lender as to which the Agent has
notified the Company that (i) such Lender has failed for three or more Business
Days to comply with its obligations under this Agreement to make a Revolving
Loan or make a payment to an Issuing Bank in respect of an Issuance (each a
“funding obligation”), (ii) such Lender has notified the Agent, or has stated
publicly, that it will not comply with any such funding obligation hereunder,
(iii) such Lender has, for three or more Business Days, failed to confirm in
writing to the Agent, in response to a written request of the Agent, that it
will comply with its funding obligations hereunder, (iv) a Lender Insolvency
Event has occurred and is continuing with respect to such Lender or (v) such
Lender has, or has a direct or indirect Parent Company that has, become the
subject of a Bail-In Action. Any determination that a Lender is a Defaulting
Lender under clauses (i) through (v) above will be made by the Agent in its sole
discretion acting in good faith. The Agent will promptly send to all parties
hereto a copy of any notice to the Company provided for in this definition.

“Deposit Accounts” means any checking or other demand deposit account maintained
by a Loan Party.

“Designated Guarantor” means each Guarantor with assets included in the
Borrowing Base and designated on Schedule 1.01(d) hereto as a “Designated
Guarantor”, which Schedule may be amended by the Company from time to time by
delivery of an updated Schedule (identified as such) to the Agent.

“Designated Jurisdiction” means a country or territory that is the subject of
any Sanction (at the time of this Agreement, Crimea, Cuba, Iran, North Korea,
Sudan and Syria).

“Dilution” means, as of any date, a percentage, based upon the experience of the
twelve month period ending as of the last day of the immediately preceding
fiscal month, which is the result of dividing the Dollar amount of (i) bad debt
write-downs, discounts, advertising allowances, profit sharing deductions or
other non-cash credits with respect to a Loan Party’s Accounts during such
period determined consistently with the applicable Loan Party’s accounting
practices, by (ii) such Loan Party’s gross sales with respect to Accounts for
such Loan Party during such period.

“Dilution Reserve” means, as of any date, an amount sufficient to reduce the
advance rate against Eligible Receivables by one percentage point for each
percentage point by which Dilution is in excess of 5.0%.

“DIP ABL Credit Agreement” shall mean the Amended and Restated
Debtor-in-Possession Credit Agreement, dated as of March 22, 2013, among Eastman
Kodak Company, the lenders party thereto, and the DIP ABL Agent (as amended,
amended and restated, supplemented or modified from time to time prior to the
date hereof).

 

16



--------------------------------------------------------------------------------

“DIP ABL Agent” shall mean Citicorp North America, Inc. in its capacity as
administrative and collateral agent under the DIP ABL Credit Agreement.

“DIP Term Loan Credit Agreement” shall mean the Debtor-in-Possession Loan
Agreement, dated as of March 22, 2013, among Eastman Kodak Company, the lenders
party thereto, and the DIP Term Loan Agent (as amended, amended and restated,
supplemented or modified from time to time prior to the date hereof).

“DIP Term Loan Agent” shall mean Wilmington Trust Company, in its capacity as
administrative and collateral agent under the DIP Term Loan Credit Agreement.

“Disclosure Statement” means that certain First Amended Disclosure Statement for
Debtors’ First Amended Joint Plan of Reorganization Under Chapter 11 of the
Bankruptcy Code dated June 27, 2013.”

“Disposition” or “Dispose” means the sale, transfer, exclusive license, lease or
other disposition (including any sale and leaseback transaction), whether in one
transaction or in a series of related transactions, of any property (including
any equity interests) by any Person, including any sale, assignment, transfer or
other disposal, with or without recourse, of any notes or accounts receivable;
provided, that, for the avoidance of doubt, an issuance of equity interests is
not a Disposition; provided, further, for the avoidance of doubt, that a
non-exclusive license of intellectual property in the ordinary course of
business shall be deemed not to be a Disposition.

“Disqualified Institution” means (i) those Persons identified to the Agent and
the Lenders in writing on the Initial Closing Date, and (ii) Competitors and
their Affiliates that are not a Bona Fide Debt Fund identified to the Agent and
the Lenders in writing (it being understood that the Company shall be permitted
to supplement the list of Competitors and Affiliates in writing after the date
hereof to the extent such supplemented Person becomes a Competitor (or an
Affiliate of a Competitor) so long as such supplemented Person is not a Bona
Fide Debt Fund). Any supplement shall be made available to the Lenders and shall
become effective three (3) Business Days after delivery to the Agent.
Notwithstanding anything herein to the contrary, in no event shall a supplement
apply retroactively to disqualify any parties that have previously acquired an
assignment or participation interest in the Revolving Loans that is otherwise
permitted hereunder, but upon the effectiveness of such designation, any such
party may not acquire any additional Revolving Loans or participations or other
interest in Revolving Loans.

“Disqualified Stock” means any equity interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) except as set forth in
the proviso hereto, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case at any time on or prior to the 90th day after the Maturity Date, or
(b) is convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any equity interest referred to in
clause (a) above, in each case at any time prior to the 90th day after the
Maturity Date; provided, that, (i) only the portion of the equity interests that
so mature or are mandatorily redeemable, are so convertible or exchangeable or
are so redeemable at the option of the holder thereof prior to such date shall
be deemed to be Disqualified Stock; (ii) if such equity interests are issued to
any plan for the benefit of employees of any company or by any such plan to such
employees, such equity interests shall not constitute

 

17



--------------------------------------------------------------------------------

Disqualified Stock solely because they may be required to be repurchased by any
company in order to satisfy applicable statutory or regulatory obligations or as
a result of such employee’s termination, death or disability; and (iii) such
equity interest may by its terms (or by the terms of any security into which it
is convertible or for which it is exchangeable or exercisable) become
mandatorily redeemable or redeemable at the option of the holder thereof upon
the occurrence of a change of control or Disposition subject to payment in full
in cash of all Obligations (other than contingent indemnification obligations
not then due and owing).

“Document” means a document of title, as defined in the UCC.

“Dollar” or “$” means the lawful currency of the United States.

“Domestic Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify Borrower and
the Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in an EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of an EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” shall mean the date designated as such under the Chapter 11
Plan after all of the conditions precedent to the effectiveness of the Chapter
11 Plan shall have been satisfied or waived in accordance with the Chapter 11
Plan.

“Eligible Assignee” means with respect to the Revolving Credit Facility (i) a
Lender; (ii) an Affiliate or branch of a Lender; and (iii) any other Person
approved by (x) the Agent, (y) each Issuing Bank and (z) unless an Event of
Default has occurred and is continuing at the time any assignment is effected in
accordance with Section 9.08, the Company, in each case, such approval not to be
unreasonably withheld or delayed (it being understood that a proposed assignee’s
status as other than a financial institution shall be a reasonable basis for the
Company to withhold its consent), provided, that, the Company shall be deemed to
have consented to such Person if the Company has not responded within five
business days of a request for such approval; provided, however, that no Loan
Party, Affiliate of a Loan Party or any Disqualified Institution shall qualify
as an Eligible Assignee.

“Eligible Cash” means, at any time, the amount of cash denominated in Dollars
(other than US Cash) of the Loan Parties which (a) is maintained in the Pledged
Cash Account (Eligible Cash) subject to the terms of the Pledged Cash Account
Agreement (Eligible Cash), (b) is available for use by a Loan Party, without
condition or restriction and (c) is free and clear of any Lien (other than in
favor of the Agent on behalf of the Secured Parties, the Convertible Note
Collateral Agent on behalf of the Convertible Noteholders pursuant to the
Convertible Note Documents, and other than in favor of the securities
intermediary with which such cash is maintained). The Company may request from
time to

 

18



--------------------------------------------------------------------------------

time that the Agent release cash deposited in the Pledged Cash Account (Eligible
Cash); provided, that, (i) the Agent shall have received a release notice in the
form of annexed hereto as Exhibit I signed by a Responsible Officer of the
Company, and (ii) on the date of and after giving effect to any such release of
such cash, which shall not be sooner than 3 Business Days after receipt by Agent
of such release notice, (A) no Default or Event of Default shall exist or have
occurred and be continuing, and (B) no Overadvance shall exist.

“Eligible Cash Cure” has the meaning specified in the definition of “Excess
Availability”.

“Eligible Equipment” means Equipment of the Borrower and the Designated
Guarantors subject to the Lien of the Collateral Documents, the value of which
shall be determined based upon its Net Orderly Liquidation Value. Criteria and
eligibility standards used in determining Eligible Equipment may be fixed and
revised from time to time by the Agent in its Permitted Discretion. Unless
otherwise from time to time approved in writing by the Agent, no Equipment shall
be deemed Eligible Equipment if, without duplication:

(a) any such Equipment is located on leaseholds and is subject to landlord Liens
or other Liens arising by operation of law that are senior or pari passu to the
Liens in favor of the Agent, unless one of the following applies: (i) the lessor
has entered into a Lien Waiver or (ii) a Rent and Charges Reserve has been taken
with respect to such Equipment or, in the case of any third party premises, a
Rent and Charges Reserve has been taken by the Agent in the exercise of its
Permitted Discretion; or

(b) such Equipment is Equipment for which appraisals have not been completed by
the Agent or a qualified independent appraiser reasonably acceptable to the
Agent utilizing procedures and criteria reasonably acceptable to the Agent for
determining the value of such Equipment; or

(c) such Equipment is Equipment in respect of which the Collateral Documents,
after giving effect to the related filings of financing statements that have
then been made, if any, do not or have ceased to create a valid and perfected
first priority Lien or security interest in favor of the Agent, on behalf of the
Secured Parties, securing the Secured Obligations; or

(d) Borrower or a Designated Guarantor does not have good, valid and
unencumbered title thereto, subject only to Liens permitted under clause (a),
(b) or (e) of the definition of Permitted Liens, Liens permitted under clause
(ix) of Section 5.02(a) or Liens granted pursuant to any of the Loan Documents
(“Permitted Collateral Liens”); or

(e) such Equipment is motor vehicles or other rolling stock that are or are
required to be subject to certificates of title under applicable state laws,
except as Agent may determine in its Permitted Discretion; or

(f) Equipment that is subject to a voluntary or mandatory recall or is otherwise
subject to any similar action that renders it unsaleable.

“Eligible In-Transit Inventory” means Inventory owned by Borrower or a
Designated Guarantor that would be Eligible Inventory if it were not subject to
a Document and in transit from a location outside of the United States to a
location of Borrower or a Designated Guarantor within the United States, and
that the Agent, in its Permitted Discretion, deems to be Eligible In-Transit
Inventory. Without limiting the foregoing, no Inventory shall be Eligible
In-Transit Inventory unless it (a) is subject

 

19



--------------------------------------------------------------------------------

to a negotiable Document showing the Agent (or, with the consent of the Agent,
Borrower or a Designated Guarantor) as consignee, which Document is in the
possession of the Agent or such other Person as the Agent shall approve; (b) is
fully insured in a manner satisfactory to the Agent; (c) is not sold by a vendor
that has a right to reclaim, divert shipment of, repossess, stop delivery, claim
any reservation of title or otherwise assert Lien rights against the Inventory,
or with respect to whom Borrower or such Designated Guarantor is in default of
any obligations; (d) is subject to purchase orders and other sale documentation
satisfactory to the Agent, and title has passed to Borrower or such Designated
Guarantor; (e) is shipped by a common carrier that is not affiliated with the
vendor and is not subject to Sanctions or any specially designated nationals
list maintained by OFAC; and (f) is being handled by a customs broker,
freight-forwarder or other handler that has delivered a Lien Waiver.

“Eligible Inventory” means, at the time of any determination thereof, without
duplication, the Inventory Value of the Borrower and Designated Guarantors at
such time that is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (p) below. Criteria and
eligibility standards used in determining Eligible Inventory may be fixed and
revised from time to time by the Agent in its Permitted Discretion (including,
without limitation, criteria and eligibility standards to account for
dispositions of Intellectual Property Collateral (as defined in the Security
Agreement) that is material to the value or saleability of any Inventory).
Unless otherwise from time to time approved in writing by the Agent, no
Inventory shall be deemed Eligible Inventory if, without duplication:

(a) Borrower or a Designated Guarantor does not have good, valid and
unencumbered title thereto, subject only to Permitted Collateral Liens; or

(b) it is not located in the United States; except for Eligible In-Transit
Inventory having an aggregate Value not in excess of $5,000,000 at any time; or

(c) it is either (i) a service part in the possession of or held by field
engineers or (ii) located at third party premises or (except in the case of
consigned Inventory, which is covered by clause (f) below) in another location
not owned by Borrower or a Designated Guarantor, and is subject to landlord or
warehousemen Liens or other Liens arising by operation of law, unless one of the
following applies: (A) the premises is covered by a Lien Waiver or (B) a Rent
and Charges Reserve has been taken with respect to such Inventory or, in the
case of any third party premises, a Reserve has been taken by the Agent in the
exercise of its Permitted Discretion; or

(d) it is operating supplies, labels, packaging or shipping materials, cartons,
repair parts, labels, miscellaneous spare parts and other such materials not
held for sale, in each case to the extent not considered used for sale in the
ordinary course of business of the Borrower and Designated Guarantors by the
Agent in its Permitted Discretion from time to time; or

(e) it is not subject to a valid and perfected first priority Lien in favor of
the Agent; or

(f) it is consigned at a customer, supplier, contractor or shipper location but
still accounted for in the Borrower’s or Designated Guarantor’s inventory
balance, unless (i) if such Inventory is subject to landlord or consignee Liens
or other Liens arising by operation of law, then such location is the subject of
a Lien Waiver, (ii) the Agent is reasonably satisfied with the controls and
reporting applicable to such Inventory and (iii) the aggregate amount of such
Inventory does not exceed $100,000 at any location at any time unless with the
consent of the Agent; or

 

20



--------------------------------------------------------------------------------

(g) it is Inventory that is in-transit to or from a location not leased or owned
by a Borrower or Designated Guarantor other than any such in-transit Inventory
(i) to Borrower or a Designated Guarantor or between Borrower and Designated
Guarantors, that is physically in-transit within the United States and as to
which a Reserve has been taken by the Agent if required in the exercise of its
Permitted Discretion or (ii) that is Eligible In-Transit Inventory (subject to
the limitations set forth in clause (b) above); or

(h) it is obsolete, slow-moving, nonconforming or unmerchantable or is
identified as a write-off, overstock or excess by Borrower or a Designated
Guarantor (as determined in accordance with the Company’s policies which shall
be substantially consistent with those in effect on the Closing Date or with
such modifications requested by the Company from time to time and approved by
the Agent in its Permitted Discretion), or does not otherwise conform to the
representations and warranties contained in this Agreement and the other Loan
Documents applicable to Inventory; or

(i) it is Inventory used as a sample or prototype, display or display item; or

(j) any Inventory that is damaged, defective or marked for return to vendor, has
been deemed by Borrower or a Designated Guarantor to require rework or is being
held for quality control purposes; or

(k) such Inventory does not meet all material applicable standards imposed by
any Governmental Authority having regulatory authority over it; or

(l) any Inventory for which field audits and appraisals have not been completed
by the Agent or a qualified independent appraiser reasonably acceptable to the
Agent utilizing procedures and criteria acceptable to the Agent in its Permitted
Discretion or determining the value of such Inventory; or

(m) any Inventory that has been acquired from an entity subject to Sanctions or
any specially designated nationals list maintained by OFAC, or constitutes
hazardous waste under any Environmental Law; or

(n) is in the possession of a warehouseman, processor, repairman, mechanic,
shipper, freight forwarder or other Person, unless the lessor or such Person has
delivered a Lien Waiver or an appropriate Rent and Charges Reserve has been
established; or

(o) is not Inventory subject to any license or other arrangement that restricts
the Borrower’s or Designated Guarantors’ or Agent’s right to dispose of such
Inventory, unless the Agent has received an appropriate Lien Waiver; or

(p) Inventory that is subject to a voluntary or mandatory recall or is otherwise
subject to any similar action that renders it unsaleable.

“Eligible Receivables” means, at the time of any determination thereof, each
Account of Borrower and each Designated Guarantor that satisfies the following
criteria: such Account (i) has been invoiced to, and represents the bona fide
amounts due to Borrower or a Designated Guarantor from, the purchaser of goods
or services, in each case originated in the ordinary course of business of
Borrower or such Designated Guarantor, and (ii) is not ineligible for inclusion
in the calculation of the Borrowing Base pursuant to any of clauses (a) through
(v) below. In determining the amount to be so included, the face amount of an
Account shall be reduced by, without duplication and to the extent not included
in

 

21



--------------------------------------------------------------------------------

Reserves, to the extent not reflected in such face amount: (A) the amount of all
accrued and actual discounts, claims, credits or credits pending, promotional
program allowances, price adjustments, finance charges or other allowances
(including any amount that Borrower or a Designated Guarantor may be obligated
to rebate to a customer pursuant to the terms of any written agreement or
understanding), (B) the aggregate amount of all limits and deductions provided
for in this definition and elsewhere in this Agreement, if any, and (C) the
aggregate amount of all cash received in respect of such Account but not yet
applied by Borrower or a Designated Guarantor to reduce the amount of such
Account. Criteria and eligibility standards used in determining Eligible
Receivables may be fixed and revised from time to time by the Agent in its
Permitted Discretion. Unless otherwise approved from time to time in writing by
the Agent, no Account shall be an Eligible Receivable if, without duplication:

(a) (i) Borrower or a Designated Guarantor does not have sole lawful and
absolute and unencumbered title to such Account subject only to Permitted
Collateral Liens, or (ii) the goods sold with respect to such Account have been
sold under a purchase order or pursuant to the terms of a contract or other
written agreement or understanding that indicates that any Person other than
Borrower or a Designated Guarantor has or has purported to have an ownership
interest in such goods; or

(b) (i) it is unpaid for more than 60 days from the original due date or (ii) it
arises as a result of a sale with original payment terms in excess of 90 days;
or

(c) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (b) above; or

(d) the Account Debtor is insolvent or the subject of any bankruptcy or
insolvency case or proceeding of any kind (other than postpetition accounts
payable of an Account Debtor that is a debtor-in-possession under the Bankruptcy
Law and reasonably acceptable to the Agent); or

(e) (i) the Account is not payable in Dollars or other currency approved by the
Agent in its Permitted Discretion (the Agent may establish a Reserve in its
Permitted Discretion with respect to any currency other than Dollars) or
(ii) the Account Debtor is either not organized under the laws of the United
States of America, any state thereof, or the District of Columbia, or Canada or
any province or territory thereof or is located outside or has its principal
place of business or substantially all of its assets outside the United States
or Canada, unless such Account is supported by a letter of credit from an
institution and in form and substance reasonably satisfactory to the Agent in
its sole discretion; or

(f) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof, unless Borrower or the relevant Designated Guarantor
duly assigns its rights to payment of such Account to the Agent pursuant to the
Assignment of Claims Act of 1940, or similar applicable law, each as amended,
which assignment and related documents and filings shall be in form and
substance reasonably satisfactory to the Agent; or

(g) to the extent of any security deposit, progress payment, retainage or other
similar advance made by or for the benefit of the applicable Account Debtor,
that portion of the Account as to which the Borrower or applicable Designated
Guarantor has received any security deposit (to the extent received from the
applicable Account Debtor), progress payment, retainage or other similar advance
made by or for the benefit of the applicable Account Debtor; or

 

22



--------------------------------------------------------------------------------

(h) (i) it is not subject to a valid and perfected first priority Lien in favor
of the Agent or (ii) it does not otherwise conform in all material respects to
the representations and warranties contained in this Agreement and the other
Loan Documents relating to such Accounts; or

(i) (i) such Account was invoiced in advance of goods being shipped or services
being provided (but then only until such goods are shipped or such services are
provided) or (ii) the associated revenue has not been earned; or

(j) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval or consignment or other
similar basis or made pursuant to any other agreement providing for repurchases
or return of any merchandise which has been claimed to be defective or otherwise
unsatisfactory, which shall not include customary product warranties; or

(k) the goods giving rise to such Account have not been shipped and/or title has
not been transferred to the Account Debtor, or the Account represents a
progress-billing or otherwise does not represent a complete sale; for purposes
hereof, “progress-billing” means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon the completion by
Borrower or a Designated Guarantor of any further performance under the contract
or agreement; or

(l) it arises out of a sale made by Borrower or a Designated Guarantor to an
employee, officer, agent, director, Subsidiary or Affiliate (other than an
Affiliate that is a Permitted Holder or an Affiliate of a Permitted Holder
(other than any of the Company or its Subsidiaries)) provided, that, such sale
arises in the ordinary course of business; or

(m) such Account was not paid in full, and Borrower or a Designated Guarantor
created a new receivable for the unpaid portion of the Account without the
agreement of the Account Debtor, and other Accounts constituting chargebacks,
debit memos and other adjustments for unauthorized deductions or put back on the
aging until resolved by the credit department of the Company; or

(n) the Account Debtor (i) has or has asserted a right of set-off, offset,
deduction, defense, dispute, or counterclaim against Borrower or a Designated
Guarantor (unless such Account Debtor has entered into a written agreement
reasonably satisfactory to the Agent to waive such set-off, offset, deduction,
defense, dispute, or counterclaim rights), (ii) has disputed its liability
(whether by chargeback or otherwise) or made any claim with respect to the
Account or any other Account of Borrower or a Designated Guarantor which has not
been resolved, in each case of clause (i) and (ii), without duplication, only to
the extent of the amount of such actual or asserted right of set-off, or the
amount of such dispute or claim, as the case may be or (iii) is also a creditor
or supplier of Borrower or a Designated Guarantor (but only to the extent of
Borrower’s or such Designated Guarantor’s obligations to such Account Debtor
from time to time); or

(o) the Account does not comply in all material respects with the requirements
of all applicable laws and regulations, whether federal, state, municipal, local
or foreign including, without limitation, the Federal Consumer Credit Protection
Act, Federal Truth in Lending Act and Regulation Z; or

 

23



--------------------------------------------------------------------------------

(p) as to any Account, to the extent that (i) a check, promissory note, draft,
trade acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected for any reason or (ii) such
Account is otherwise classified as a note receivable and the obligation with
respect thereto is evidenced by a promissory note or other debt instrument or
agreement; or

(q) the Account is created in cash on delivery terms, bill-and-hold, sale or
return, sale on approval, consignment, or other repurchase or return basis, or
from a sale for personal, family or household purposes;

(r) an Insolvency Proceeding has been commenced by or against the Account
Debtor; or the Account Debtor has failed, has suspended or ceased doing
business, is liquidating, dissolving or winding up its affairs, is not Solvent,
or is subject to Sanctions or any specially designated nationals list maintained
by OFAC; or the Borrower or a Designated Guarantor is not able to bring suit or
enforce remedies against the Account Debtor through judicial process;

(s) the Account is evidenced by chattel paper or an instrument of any kind, or
has been reduced to judgment;

(t) the amount of any net credit balances relating to such Account is unused by
the Account Debtor within 60 days from the date the net credit balance was
created;

(u) the Account arises from transactions with customers of Borrower or a
Designated Guarantor under equipment and vendor financing programs permitted
pursuant to Section 5.02(i)(xv); or

(v) at all times prior to the occurrence of the KPP Account Eligibility Date,
any Account which is a KPP Account.

After giving effect to the foregoing, if the aggregate amount of Eligible
Receivables included in the Borrowing Base with respect to the Accounts of any
Account Debtor and its Affiliates that are Account Debtors would exceed 15% (or
such greater percent in the case of any Account Debtor approved in writing by
the Agent) of all Eligible Receivables included in the Borrowing Base before
giving effect to this provision, a portion of Eligible Receivables in respect of
the Accounts shall be excluded from the Borrowing Base only to the extent
necessary for the foregoing thresholds not to be exceeded after giving effect to
such exclusion.

“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating to any Environmental Law, Environmental Permit or arising from alleged
injury or threat of injury to health or safety as it relates to any Hazardous
Materials or the environment, including, without limitation, (a) by any
governmental or regulatory authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any governmental or
regulatory authority or any third party for damages, contribution,
indemnification, cost recovery, compensation or injunctive relief.

“Environmental Law” means any federal, state, provincial, municipal, local or
foreign statute, law, ordinance, rule, regulation, code, order, judgment, decree
or judicial or agency interpretation, policy or guidance relating to pollution
or protection of the environment, health, and safety as it relates to any
Hazardous Materials or natural resources, including, without limitation, those
relating to the use, handling, transportation, treatment, storage, disposal,
release or discharge of Hazardous Materials.

 

24



--------------------------------------------------------------------------------

“Environmental Liability” means any liability, obligation, damage, loss, claim,
action, suit, judgment, order, fine, penalty, fee, expense or cost, contingent
or otherwise (including any liability for costs of Remedial Actions, or natural
resource damages, administrative oversight costs, and indemnities), of or
related to the Borrower or any Subsidiary (including any predecessor for whom
the Borrower or any Subsidiary bears liability contractually or by operation of
law) arising under or relating to any Environmental Law, including those
resulting from or based upon (a) any compliance or noncompliance with any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal or presence of any Hazardous Materials, (c) exposure to
any Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the environment (including as related to indoor air quality) or
(e) any of the foregoing for which liability is assumed or imposed by any
contract or agreement.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equipment” has the meaning specified in the UCC.

“Equipment Availability” means the lesser of (a) $20,000,000 and (b) 75% of the
Net Orderly Liquidation Value of the Eligible Equipment as reduced as provided
below. Equipment Availability shall be reduced as of the first day of each
calendar quarter commencing October 1, 2016 (whether or not Equipment
Availability is included in the Borrowing Base on the Closing Date) by
$1,000,000. Equipment Availability may be included in the Borrowing Base on the
Closing Date or thereafter subject to the satisfaction of the conditions set
forth below. Equipment Availability will be included in the Borrowing Base if on
the Closing Date the following conditions are met: the Agent has received
(i) appraisals with respect to the Equipment as provided below for purposes of
determining the Net Orderly Liquidation Value of such Equipment, and
(ii) perfected first priority security interests and liens on the Equipment of
Borrower and Designated Guarantors in favor of the Agent for the benefit of the
Secured Parties (subject only to the Permitted Collateral Liens). If the
condition listed in subclause (i) of this definition is not satisfied by the
Closing Date, an Equipment Availability amount of $20,000,000 will be included
in the Borrowing Base, to be reduced immediately upon the completion of the
appraisal and receipt by the Agent thereof by the difference between $20,000,000
and 75% of the Net Orderly Liquidation Value of the Eligible Equipment, if 75%
of the Net Orderly Liquidation Value of the Eligible Equipment is less than
$20,000,000. In addition, the amount of Equipment Availability may be further
permanently reduced to the extent that any appraisal of Equipment conducted by
the Agent after the Closing Date would result in a lower amount of Equipment
Availability pursuant to the formula used by the Agent to calculate Equipment
Availability on the Closing Date, and subject to the sale or other disposition
of any Eligible Equipment as permitted hereunder.

“ERISA” means the United States Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder.

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Loan Party, or under common control with
any Loan Party, within the meaning of Section 414 of the Code or
Section 4001(b)(1) of ERISA.

“ERISA Event” means (a)(i) the occurrence of a Reportable Event, within the
meaning of Section 4043 of ERISA (except as may occur as a result of the
transactions contemplated by the KPP Settlement Agreement solely to the extent
that they relate to the transactions contemplated by the KPP Settlement
Agreement that shall have been consummated within fifteen (15) days of the
Initial Closing Date), with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a

 

25



--------------------------------------------------------------------------------

contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan, pursuant to Section 4041(a)(2) of ERISA
(including any such notice with respect to a plan amendment referred to in
Section 4041(e) of ERISA); (d) the cessation of operations at a facility of any
Loan Party or any ERISA Affiliate in the circumstances described in
Section 4062(e) of ERISA (except as may a occur as a result of the transactions
contemplated by the KPP Settlement Agreement solely to the extent that (x) they
relate to the transactions contemplated by the KPP Settlement Agreement that
shall have been consummated within fifteen (15) days of the Initial Closing Date
and (y) the Company and its Subsidiaries shall have no liability pursuant to
Section 4062(e) following such consummation); (e) the withdrawal by any Loan
Party or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for imposition of a lien under Section 303(k) of ERISA
shall have been met with respect to any Plan; (g) a determination that any Plan
is in “at risk” status (within the meaning of Section 303 of ERISA); or (h) the
institution by the PBGC of proceedings to terminate a Plan pursuant to
Section 4042 of ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Base Rate” means, with respect to any Interest Period, the rate per
annum equal to LIBOR as administered by ICE Benchmark Administration (or any
other person that takes over the administration of such rate) (“LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Base Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the rate at which deposits in Dollars for delivery
on the first day of such Interest Period in same day funds in the approximate
amount of the Eurodollar Rate Revolving Loan being made, continued or converted
by the Agent and with a term equivalent to such Interest Period would be offered
by the Agent’s London Branch to major banks in the London interbank eurodollar
market at their request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period. In no event shall the
Eurodollar Base Rate be less than zero.

“Eurodollar Lending Office” means, as to any Lender, the office or offices of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify Borrower
and the Agent.

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Revolving Loan, a rate per annum determined by the Agent pursuant to the
following formula:

 

Eurodollar Rate    =

   Eurodollar Base Rate      

 

      1.00 – Eurodollar Reserve Percentage   

“Eurodollar Rate Revolving Loan” means a Revolving Loan that bears interest as
provided in Section 2.07(a)(ii).

 

26



--------------------------------------------------------------------------------

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any Lender, under
regulations issued from time to time by the FRB for determining the maximum
reserve requirement (including any emergency, supplemental or other marginal
reserve requirement) with respect to Eurocurrency funding (currently referred to
as “Eurocurrency Liabilities”). The Eurodollar Rate for each outstanding
Eurodollar Rate Revolving Loan shall be adjusted automatically as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Events of Default” has the meaning specified in Section 6.01.

“Excess Availability” means, at any time, (a) the Line Cap minus (b) the
Revolving Credit Facility Usage at such time; provided, that, if at any time
Excess Availability falls below any thresholds set forth in this Agreement and
in the other Loan Documents, the Agent shall permit the Borrower to deposit
additional cash into the Pledged Cash Account (Eligible Cash) to satisfy such
Excess Availability threshold within three (3) Business Days after the date
Borrower falls below any applicable Excess Availability threshold (provided,
that, during such period, Borrower shall not request any Revolving Loans or the
issuance of any Letters of Credit and the Agent and Lenders (and the Issuing
Bank) shall not be required to honor any such requests) (each a “Eligible Cash
Cure”), provided, that, (i) such deposit amount shall not exceed $5,000,000 and
(ii) in any event, upon the delivery of the next monthly Borrowing Base
Certificate or the date such delivery is required, the relevant Excess
Availability thresholds must be satisfied without giving effect to such Eligible
Cash Cure. No more than four (4) Eligible Cash Cures may be taken in any twelve
(12) consecutive month period, and not more than one (1) Eligible Cash Cure may
be taken in any consecutive two (2) month period. Any event or other action
caused by the Borrower’s failure to meet any Excess Availability threshold in
this Agreement shall not take effect until three Business Days after such
failure if the Borrower has the option of effectuating a Eligible Cash Cure.

“Excess Usage” has the meaning specified in Section 2.10(c).

“Exchange Act” has the meaning specified in the definition of “Change of
Control”.

“Excluded Account” means any and all of the (i) payroll, employee benefits,
healthcare, escrow, fiduciary, defeasance, redemption, trust, tax and other
similar accounts, (ii) “zero balance” accounts from which balances are swept
daily to a Concentration Account, (iii) other accounts prohibited by applicable
law from being pledged to, or having a security interest therein granted to, a
third party, and (iv) other Deposit Accounts of the Loan Parties (other than
Deposit Accounts and other accounts into which customer or other third party
payments in respect of the Collateral are scheduled to be or regularly made)
with the aggregate balance for all such accounts under this clause (iv) of less
than $5,000,000.

“Excluded Subsidiary” means (a) any Immaterial Subsidiary, (b) any direct or
indirect domestic Subsidiary of a direct or indirect Foreign Subsidiary, (c) any
Captive Insurance Subsidiary, (d) any domestic Subsidiary that has no material
assets other than equity interests in one or more CFCs (a “Qualified CFC Holding
Company”), (e) any Foreign Subsidiary, (f) any direct or indirect Subsidiary of
a CFC or Qualified CFC Holding Company, (g) any Unrestricted Subsidiary, (h) any
Subsidiary that is prohibited by applicable law from guaranteeing the
Obligations and (i) any other Subsidiary to the extent the Agent and Borrower
agree that the provision of a Guaranty by such Subsidiary of the Obligations
would result in a material adverse tax consequence; provided, that,
notwithstanding the foregoing, any Subsidiary that provides a guarantee in
respect of the Convertible Note Documents shall not be an Excluded Subsidiary
hereunder.

 

27



--------------------------------------------------------------------------------

“Excluded Swap Obligation” with respect to any Loan Party, means each Swap
Obligation as to which, and only to the extent that, such Loan Party’s guaranty
of or grant of a Lien as security for such Swap Obligation is or becomes illegal
under the Commodity Exchange Act because the Loan Party does not constitute an
“eligible contract participant” as defined in the act (determined after giving
effect to any keepwell, support or other agreement for the benefit of such Loan
Party and all guarantees of Swap Obligations by other Loan Parties) when such
guaranty or grant of Lien becomes effective with respect to the Swap Obligation.
If a Hedging Agreement governs more than one Swap Obligation, only the Swap
Obligation(s) or portions thereof described in the foregoing sentence shall be
Excluded Swap Obligation(s) for the applicable Loan Party.

“Existing Credit Agreement” has the meaning set forth in the recitals hereto.

“Existing Debt” has the meaning set forth in Section 5.02(d)(ii).

“Exit First Lien Term Loan Agent” means JPMorgan Chase Bank, NA in its capacity
as administrative agent pursuant to the Exit First Lien Term Loan Documents, and
its successors, assigns or any replacement agent appointed pursuant to the terms
of the Exit First Lien Term Loan Agreement.

“Exit First Lien Term Loan Agreement” means (i) the Senior Secured First Lien
Term Credit Agreement, dated as of the Initial Closing Date, among the Company,
as borrower, the lenders from time to time parties thereto, and Exit First Lien
Term Loan Agent, as it may be amended, restated, refinanced, replaced or
otherwise modified from time to time and (ii) any other replacement,
refinancing, restructuring, extension, renewal or refinancing thereof (or
Incremental Equivalent Debt (as defined in the Exit First Lien Term Loan
Agreement) (in each case whether through one or more credit facilities or other
debt issuances pursuant to the agreement set forth in subclause (i) or any other
agreement, contract or indenture, including any such replacement or refinancing
facility or indenture that increases or decreases the amount permitted to be
borrowed thereunder (including pursuant to Incremental Term Loans (as defined in
the Exit First Lien Term Loan Agreement)) or alters the maturity thereof and
whether by the same or any other agent, lender or group of lenders, and any
amendments, supplements, modifications, extensions, renewals, restatements,
amendments and restatements or refundings thereof) to the extent permitted by
this Agreement and the Term Loan Intercreditor Agreement.

“Exit First Lien Term Loan Debt” means the Debt of the Company and its
Subsidiaries under the Exit First Lien Term Loan Agreement.

“Exit First Lien Term Loan Documents” means the Exit First Lien Term Loan
Agreement, and each other agreement, certificate, document, or instrument
executed or delivered by the Company or its Subsidiaries to the Exit First Lien
Term Loan Agent or any lender thereunder in connection therewith, whether prior
to, on, or after the closing of the Exit First Lien Term Loan Agreement, and any
and all renewals, extensions, amendments, modifications, refinancings or
restatements of any of the foregoing.

“Exit Second Lien Term Loan Agent” means Barclays Bank PLC in its capacity as
administrative agent pursuant to the Exit Second Lien Term Loan Documents, and
its successors, assigns or any replacement agent appointed pursuant to the terms
of the Exit Second Lien Term Loan Agreement.

“Exit Second Lien Term Loan Agreement” means (i) the Senior Secured Second Lien
Term Credit Agreement, dated as of the Initial Closing Date, among the Company,
as borrower, the lenders from time to time parties thereto, and the Exit Second
Lien Term Loan Agent, as it may be amended, restated, refinanced, replaced or
otherwise modified from time to time and (ii) any other replacement,
refinancing, restructuring, extension, renewal or refinancing thereof (or
Incremental

 

28



--------------------------------------------------------------------------------

Equivalent Second Lien Debt (as defined in the Exit First Lien Term Loan
Agreement) (in each case whether through one or more credit facilities or other
debt issuances pursuant to the agreement set forth in subclause (i) or any other
agreement, contract or indenture, including any such replacement or refinancing
facility or indenture that increases or decreases the amount permitted to be
borrowed thereunder (including pursuant to Second Lien Incremental Term Loans
(as defined in the Exit First Lien Term Loan Agreement)) or alters the maturity
thereof and whether by the same or any other agent, lender or group of lenders,
and any amendments, supplements, modifications, extensions, renewals,
restatements, amendments and restatements or refundings thereof) to the extent
permitted by this Agreement and the Term Loan Intercreditor Agreement.

“Exit Second Lien Term Loan Debt” means the Debt of the Company and its
Subsidiaries under the Exit Second Lien Term Loan Agreement.

“Facility” means the Revolving Credit Facility and the Letter of Credit
Facility.

“FATCA” means Sections 1471 through 1474 of the Code (including any amended or
successor version if substantively comparable and not materially more onerous to
comply with), and any agreements entered into pursuant to Section 1471(b)(1) of
the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Agent
on such day on such transactions as determined by the Agent; provided, further,
that in no event shall such rate be less than zero.

“Fee Letters” means, collectively, (i) the Fee Letter, dated as of April 28,
2016, among the Company, the Agent and Bank of America, N.A., as an Arranger and
(ii) the Supplemental Fee Letter, dated as of April 28, 2016, among the Company,
the Agent and Bank of America, N.A., as an Arranger.

“Financial Officer” of any Person (other than a natural person) means the chief
financial officer, president, chief executive officer, treasurer or controller
or any other officer of such Person designated or authorized by any of the
foregoing.

“Fixed Charge Coverage Ratio” means, as determined on the last day of any fiscal
quarter, the ratio of (i) Consolidated EBITDA for the most recently completed
period of four consecutive fiscal quarters ending on such date minus the
aggregate amount of any unfinanced Capital Expenditures paid during such period
minus income taxes paid in cash (net of refunds received but not less than zero)
during such period to (ii) (A) interest payable on, and amortization of debt
discount in respect of, all Debt for Borrowed Money during such period
(excluding (1) additional interest in respect of the any debt securities,
deferred or amortized financing fees, debt issuance costs, commissions, fees and
expenses and expensing of any bridge, commitment or other financing fees and
(2) any original issue discount in respect of the Exit First Lien Term Loan Debt
and the Convertible Note Debt); plus (B) the aggregate amount of all scheduled
principal payments (other than at final maturity); plus (C) the aggregate amount
of all cash dividend payments to holders of capital stock (including
Disqualified Stock) of the Company (excluding any items eliminated or
consolidated) on account of such capital stock; minus (D) interest income for
such period, as the case may be, in each case, of the Company and its Restricted
Subsidiaries on a Consolidated basis.

 

29



--------------------------------------------------------------------------------

“Fixed Charge Coverage Ratio Trigger Event” means the failure of the Borrower to
maintain Excess Availability at any time of at least 12.5% of the Revolving
Credit Facility; provided, that, the occurrence of a Fixed Charge Coverage Ratio
Trigger Event shall be deemed continuing until Excess Availability shall have
been equal to an amount that is 12.5% or greater of the Revolving Credit
Facility for thirty (30) consecutive days, at which time such Fixed Charge
Coverage Ratio Trigger Event shall no longer be deemed continuing.

“Foreign Subsidiary” means any Subsidiary organized under the laws of a
jurisdiction other than the United States of America or any State thereof or the
District of Columbia.

“Forward-Looking Information” has the meaning specified in Section 4.01(t).

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than an individual) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course.

“GAAP” has the meaning specified in Section 1.03.

“German Security Agreement” means any Collateral Document which is governed by
German law.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, local or
other, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government, in each case, with competent jurisdiction over such Person.

“Guaranteed Obligations” has the meaning specified in Section 7.01(a).

“Guarantors” means, collectively (a) each Subsidiary Guarantor, and (b) each
Person who now or hereafter guarantees payment or performance of the whole or
any part of the Obligations in accordance with Article VII or otherwise and
“Guarantor” means any one of them.

“Guaranty” means the guaranty of each Guarantor set forth in Article VII.

“Guaranty Supplement” has the meaning specified in Section 7.05.

“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.

“Hedging Agreement” means any “swap agreement” as defined in Section 101(53B)(A)
of the Bankruptcy Code.

 

30



--------------------------------------------------------------------------------

“HMRC” means Her Majesty’s Revenue & Customs.

“Immaterial Subsidiary” means each Subsidiary designated by the Company to the
Agent as an Immaterial Subsidiary on the Closing Date and thereafter, each
Subsidiary of Company designated as an “Immaterial Subsidiary” pursuant to a
certificate executed and delivered by a Responsible Officer of the Company to
the Agent within sixty (60) days after the delivery of annual financial
statements pursuant to Section 5.01(h)(ii) (certifying as to each of the items
set forth in this definition), but not including the Company, (a) having total
assets (as determined in accordance with GAAP) in an amount of seven and
one-half (7.5%) percent or less of the Consolidated total assets of the Company
and its Subsidiaries shown on such financial statements or (b) contributing
seven and one-half (7.5%) percent or less to the Consolidated net sales of the
Company and its Subsidiaries for the fiscal year most recently ended; provided,
that, the total assets (as so determined) and net sales (as so determined) of
all Immaterial Subsidiaries shall not exceed seven and one-half (7.5%) percent
of the Consolidated total assets shown on the Consolidated financial statements
of Company and its Subsidiaries, or seven and one-half (7.5%) percent of
Consolidated net sales of the Company and its Subsidiaries as of the delivery of
financial statements pursuant to Section 5.01(h)(ii). In the event that total
assets of all Immaterial Subsidiaries exceed seven and one-half (7.5%) percent
of Consolidated total assets of Company and its Subsidiaries, or the total
contribution to Consolidated net sales of all Immaterial Subsidiaries exceeds
seven and one-half (7.5%) percent of net sales for any such fiscal period for
which financial statements have been delivered pursuant to Section 5.01(h)(ii),
as the case may be, (i) the Company will designate certain Subsidiaries which
shall no longer constitute Immaterial Subsidiaries and will no longer be
Immaterial Subsidiaries until redesignated by the Company and (ii) to the extent
not otherwise excluded as a Loan Party, shall comply with the provisions of
Section 5.01(i) of this Agreement as if they were a new Subsidiary.

“Increase Date” has the meaning specified in Section 2.21(a).

“Increasing Lender” has the meaning specified in Section 2.21(c).

“Indemnified Costs” has the meaning specified in Section 8.05(a).

“Indemnified Party” has the meaning specified in Section 9.04(b).

“Initial Closing Date” means September 3, 2013.

“Initial Closing Date Transactions” means, collectively, (a) the satisfaction
and termination of the DIP ABL Credit Agreement and DIP Term Loan Credit
Agreement and the Liens created in connection therewith (including the Cash
Collateralization or backstopping of letters of credit thereunder), (b) the
execution, delivery and performance of, the Existing Credit Agreement and the
other Loan Documents, (c) the consummation of the other transactions
contemplated by the Chapter 11 Plan (except to the extent such transactions are
waived in accordance with the terms of the Chapter 11 Plan) and the Confirmation
Order and (d) all other related transactions including the payment of fees and
expenses in connection therewith, it being understood that as of the Amendment
No. 2 Effective Date, the only Initial Closing Date Transaction is the
$14,000,000 reverse earnout payment to be made to account parties in connection
with the sale of the Borrower’s DI/PI business.

“Initial Issuing Banks” means each Lender (or an Affiliate thereof) with a
Letter of Credit Commitment on the Closing Date.

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

 

31



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning specified in Section 4.01(i).

“Intercreditor Agreements” means collectively (a) the Convertible Note
Intercreditor Agreement, and (b) each other intercreditor agreement executed and
delivered by the Agent in connection with the incurrence by the Company of Debt
secured by other priority Liens in the Collateral permitted under
Section 5.02(a)(ix); as such agreements may be amended, restated, supplemented,
replaced or otherwise modified from time to time.

“Interest Period” means, for each Eurodollar Rate Revolving Loan comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Revolving Loan or the date of the Conversion of any Base Rate Revolving Loan
into such Eurodollar Rate Revolving Loan and ending on the last day of the
period selected by Borrower pursuant to the provisions below and, thereafter,
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of the period selected by Borrower
pursuant to the provisions below. The duration of each such Interest Period
shall be one, two, three or six months, and subject to clause (c) of this
definition twelve months, as Borrower may, upon notice received by the Agent not
later than 11:00 a.m. (New York City time) on the third Business Day prior to
the first day of such Interest Period, select; provided, however, that:

(a) Borrower may not select any Interest Period that ends after the Termination
Date;

(b) Interest Periods commencing on the same date for Eurodollar Rate Revolving
Loans comprising part of the same Borrowing shall be of the same duration;

(c) Borrower shall not be entitled to select an Interest Period having duration
of twelve months unless, by 2:00 p.m. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Lender notifies the
Agent that such Lender will be providing funding for such Borrowing with such
Interest Period (the failure of any Lender to so respond by such time being
deemed for all purposes of this Agreement as an objection by such Lender to the
requested duration of such Interest Period); provided, that, if any or all of
the Lenders object to the requested duration of such Interest Period, the
duration of the Interest Period for such Borrowing shall be one, two, three or
six months, as specified by Borrower in the applicable Notice of Borrowing as
the desired alternative to an Interest Period of twelve months;

(d) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and

(e) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.

“Inventory” has the meaning specified in the UCC.

 

32



--------------------------------------------------------------------------------

“Inventory Value” means with respect to any Inventory of Borrower or any
Designated Guarantor at the time of any determination thereof, the standard cost
determined on a first in first out basis and carried on the general ledger or
inventory system of such Loan Party stated on a basis consistent with its
current and historical accounting practices, in Dollars, determined in
accordance with the standard cost method of accounting less, without
duplication, (i) any markup on Inventory from an Affiliate and (ii) in the event
variances under the standard cost method are expensed, a Reserve reasonably
determined by the Agent as appropriate in order to adjust the standard cost of
Eligible Inventory to approximate actual cost.

“Investment” by any Person means any purchase, holding or acquisition (including
pursuant to any merger with any other Person that was not a wholly owned
Subsidiary prior to such merger) of any equity interests in or evidence of Debt
or other securities (including any option, warrant or other right to acquire any
of the foregoing) of, the making of or permitting to exist any loans or advances
to, the guarantee of any obligations of, or the making of or permitting to exist
any investment or any other interest in, any other Person, or any purchase or
other acquisition of (in one transaction or a series of related transactions)
any assets of any other Person constituting a business unit.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuance” with respect to any Letter of Credit means the issuance, amendment,
renewal or extension of such Letter of Credit.

“Issuing Bank” means an Initial Issuing Bank, any Eligible Assignee to which a
portion of the Letter of Credit Commitment hereunder has been assigned pursuant
to Section 9.08 or any other Lender (or an Affiliate thereof) so long as such
Eligible Assignee or Lender (or Affiliate thereof) expressly agrees to perform
in accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as an Issuing Bank and notifies the
Agent of its Applicable Lending Office (which information shall be recorded by
the Agent in the Register), for so long as such Initial Issuing Bank, Eligible
Assignee or Lender (or Affiliate thereof), as the case may be, shall have a
Letter of Credit Commitment.

“KPP Accounts” means all Accounts owing to Borrower or any Designated Guarantor
by KPP Holdco Limited or any of its direct or indirect Subsidiaries.

“KPP Account Eligibility Date” means the earlier of (a) the date that Agent and
Borrower agree that KPP Accounts shall not be excluded from the definition of
Eligible Receivables solely because they are KPP Accounts or (b) Borrower has
certified to Agent for the benefit of Agent and the Secured Parties that the
Tolling Agreements (as defined in the Stock and Asset Purchase Agreement) have
been terminated (other than pursuant to an event of default thereunder) pursuant
to the KPP Settlement Agreement.

“KPP Global Settlement” has the meaning specified in the Chapter 11 Plan.

“KPP Settlement Agreement” means (a) the Stock and Asset Purchase Agreement;
(b) the Settlement Agreement, among the Borrower, Kodak Limited, KPP Trustees
Limited, Kodak International Finance Limited and Kodak Polychrome Graphics
Finance UK Limited, each dated April 26, 2013; and (c) any related contract,
agreement, deed and undertaking described in either of the foregoing to the
extent entered into in conjunction with the consummation of the transactions and
agreements contemplated therein; provided, that, the documents set forth in
clauses (a) through (b) may be modified or amended from time to time, which
agreements implement the KPP Global Settlement.

 

33



--------------------------------------------------------------------------------

“L/C Cash Deposit Account” means an interest bearing cash deposit account to be
established and maintained by the Agent, over which the Agent, as provided in
Section 6.02, shall have sole dominion and control, upon terms as may be
satisfactory to the Agent.

“L/C Related Documents” has the meaning specified in Section 2.06(a).

“Lease” means any agreement pursuant to which a Loan Party is entitled to the
use or occupancy of any real property for any period of time.

“Lender Appointment Period” has the meaning specified in Section 8.07(a).

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation,
winding up or similar proceeding, or a receiver, interim receiver, trustee,
conservator, intervenor or sequestrator or the like has been appointed for such
Lender or its Parent Company, or such Lender or its Parent Company has taken any
action in furtherance of or indicating its consent to or acquiescence in any
such proceeding or appointment.

“Lenders” has the meaning in the introductory paragraph hereto, and shall
include each Assuming Lender that shall become a party hereto pursuant to
Section 2.21, each Issuing Bank and each Person that shall become a party hereto
pursuant to Section 9.08.

“Letter of Credit” means any standby letter of credit or commercial letter of
credit issued under the Letter of Credit Facility

“Letter of Credit Agreement” has the meaning specified in Section 2.03(a).

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
obligation of such Issuing Bank to issue Letters of Credit for the account of
the Company and its Subsidiaries in (a) the amount set forth opposite such
Issuing Bank’s name on Schedule I hereto under the caption “Letter of Credit
Commitment” or (b) if such Issuing Bank has entered into one or more Assignment
and Acceptances or is a Lender that has become an Issuing Bank after the Closing
Date in accordance with the definition of “Issuing Bank”, the amount set forth
for such Issuing Bank in the Register maintained by the Agent pursuant to
Section 9.08(e) as such Issuing Bank’s “Letter of Credit Commitment”, in each
case as such amount may be reduced prior to such time pursuant to Section 2.05,
and in any event shall not be more than the amount of the Letter of Credit
Facility.

“Letter of Credit Facility” means, at any time, an amount equal to the lesser of
(a) $150,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments, as such amount may be reduced at or prior to such time pursuant to
Section 2.05.

“Letter of Credit Fee Rate” means 2.625% per annum; provided, that, on and after
the first Adjustment Date, the Letter of Credit Fee Rate will be the rate per
annum as determined pursuant to the pricing grid below based upon the average
daily Excess Availability for the most recently ended fiscal quarter immediately
preceding such Adjustment Date:

 

34



--------------------------------------------------------------------------------

Tier

  

Average Daily Excess

Availability

   Letter of Credit
Fee Rate  

I

   Greater than 66 2/3% of the Revolving Credit Facility      2.125 % 

II

   Equal to or greater than 33% of the Revolving Credit Facility but less than
or equal to 66 2/3% of the Revolving Credit Facility      2.375 % 

III

   Less than 33% of the Revolving Credit Facility      2.625 % 

Any change in the Letter of Credit Fee Rate resulting from changes in average
daily Excess Availability shall become effective on the Adjustment Date;
provided, that, the first Adjustment Date shall occur on the first day of the
calendar month following the first full fiscal quarter after the Closing Date.
If the Agent is unable to calculate average daily Excess Availability for a
fiscal quarter due to Borrower’s failure to deliver any Borrowing Base
Certificate when required hereunder, then, at the option of the Agent or the
Required Lenders, the Letter of Credit Fee Rate shall be determined as if Tier
III (rather than the Tier applicable for the prior period) were applicable until
the first day of the calendar month following the receipt of the applicable
Borrowing Base Certificate.

In the event that at any time after the end of a fiscal quarter it is discovered
that the average daily Excess Availability for such fiscal quarter used for the
determination of the Letter of Credit Fee Rate was less than the actual amount
of the average daily Excess Availability for such fiscal quarter used to
calculate the Letter of Credit Fee Rate, the Letter of Credit Fee Rate for such
prior fiscal quarter shall be adjusted to the applicable percentage based on
such actual average daily Excess Availability for such fiscal quarter and any
additional commission for the applicable period payable as a result of such
recalculation shall be promptly paid to the Lenders.

“Letter of Credit Obligations” means, at any time, the sum of (i) the Available
Amount of all Letters of Credit issued and outstanding and, without duplication,
(ii) the aggregate amount of all amounts drawn under Letters of Credit that have
not been reimbursed by the Company or converted to Revolving Loans.

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate”.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any lease having
substantially the same economic effect as any of the foregoing) relating to such
asset; provided, that, in no event shall an operating lease or an agreement to
sell be deemed to constitute a Lien; provided, further, that Liens shall not
include any license, sublicense, release, immunity or covenant not to sue or
with respect to intellectual property (including any Intellectual Property).

“Lien Waiver” means a customary agreement, in form and substance reasonably
satisfactory to the Agent, by which (a) for any ABL Priority Collateral located
on leased premises, the lessor waives or subordinates any Lien it may have on
the ABL Priority Collateral, and agrees to permit the Agent to enter upon the
premises and remove the ABL Priority Collateral or to use the premises to

 

35



--------------------------------------------------------------------------------

store or Dispose of the ABL Priority Collateral; (b) for any ABL Priority
Collateral held by a warehouseman, processor, shipper, customs broker or freight
forwarder, such Person waives or subordinates any Lien it may have on the ABL
Priority Collateral, agrees to hold any Documents in its possession relating to
the ABL Priority Collateral as agent for the Agent, and agrees to deliver the
ABL Priority Collateral to the Agent upon request; (c) for any ABL Priority
Collateral held by a repairman, mechanic or bailee, such Person acknowledges the
Agent’s Lien, waives or subordinates any Lien it may have on the ABL Priority
Collateral, and agrees to deliver the ABL Priority Collateral to the Agent upon
request; and (d) for any ABL Priority Collateral subject to a licensor’s
Intellectual Property rights, the licensor grants to the Agent the right,
vis-à-vis such licensor, to enforce the Agent’s Liens with respect to the ABL
Priority Collateral, including the right to dispose of it with the benefit of
the Intellectual Property, whether or not a default exists under the applicable
license.

“Line Cap” means, at any time, the lesser of (a) the Borrowing Base and (b) the
aggregate Revolving Credit Commitments of all Lenders.

“Liquidation” means the exercise by the Agent of those rights and remedies
accorded to the Agent under the Loan Documents and applicable laws as a creditor
of the Loan Parties with respect to the realization of the Collateral, including
(after the occurrence and during the continuation of an Event of Default) the
conduct by the Loan Parties acting with the consent of the Agent, of any public,
private or other similar sale or other Disposition of the Collateral for the
purpose of liquidating the Collateral.

“Liquidity” means, at any time, (a) the sum of (i) Line Cap plus (ii) US Cash,
minus (b) the Revolving Credit Facility Usage at such time.

“Loan Documents” means (a) this Agreement, (b) the Notes, (c) Collateral
Documents, (d) all Intercreditor Agreements, and (e) each Letter of Credit
Agreement, and each other document and instrument delivered in connection
herewith on or after the Initial Closing Date, in each case as amended,
restated, supplemented or otherwise modified from time to time; provided, that,
no Bank Product Agreement or a Specified Secured Creditor Agreement is a Loan
Document.

“Loan Parties” means Borrower and Guarantors.

“Loan Party Materials” has the meaning specified in Section 5.01(h).

“Loan Value” means, at any time of determination, an amount (calculated based on
the most recent Borrowing Base Certificate delivered to the Agent in accordance
with this Agreement) equal to (a) with respect to Eligible Receivables of
Borrower and Designated Guarantors, 85% of the Value of Eligible Receivables
less the applicable Dilution Reserve plus (b) with respect to Eligible Inventory
of Borrower and Designated Guarantors, the lesser of (i) 75% of the Value of
Eligible Inventory and (ii) 85% of the Net Orderly Liquidation Value of Eligible
Inventory (based on the then most recent independent inventory appraisal) on any
date of determination plus (c) Equipment Availability, plus (d) 100% of the
amount of the Eligible Cash in the Pledged Cash Account (Eligible Cash).

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors.

“Market Disruption Event” has the meaning specified in Section 2.08(b).

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Company and its Consolidated Subsidiaries taken as a whole, (b) the rights and
remedies of the Agent or any Lender under any Loan Document or (c) the ability
of any Loan Party to perform its obligations under any Loan Document to which it
is a party.

 

36



--------------------------------------------------------------------------------

“Material First-Tier Foreign Subsidiary” means any Foreign Subsidiary or
Qualified CFC Holding Company that is owned directly by or on behalf of the
Borrower or any Guarantor and is not an Immaterial Subsidiary.

“Material Subsidiary” means any Restricted Subsidiary other than an Immaterial
Subsidiary.

“Maturity Date” means May 26, 2021.

“Maximum Rate” has the meaning specified in Section 2.08(i).

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters for which financial statements have been
delivered or are required to be delivered (or, with respect to determinations to
be made prior to the delivery of the first set of financial statements, the most
recently completed four fiscal quarters ended at least thirty (30) days prior to
the Closing Date).

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and at least one Person other than the Loan Parties
and the ERISA Affiliates or (b) was so maintained and in respect of which any
Loan Party or any ERISA Affiliate could have liability under Section 4064 or
4069 of ERISA in the event such plan has been or were to be terminated.

“Net Cash Proceeds” means, with respect to any event (a) the cash proceeds
actually received in respect of such event including (i) any cash received in
respect of any non-cash proceeds, but only as and when received, (ii) in the
case of a casualty, insurance proceeds, and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, in each case net of
(b) the sum of (i) all costs, fees and out-of-pocket fees, commissions, charges
and expenses (including fees, costs and expenses related to appraisals, surveys,
brokerage, finder, underwriting, arranging, legal, investment banking,
placement, printing, auditor, accounting, title, environmental (including
remedial expenses), title exceptions and encumbrances, and finder’s fees,
success fees or similar fees and commissions) paid or payable by the Borrower
and the Restricted Subsidiaries to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a Disposition of an asset
(including pursuant to a casualty or a condemnation or similar proceeding), the
amount of all payments required to be made (or required to be escrowed) by the
Borrower and the Restricted Subsidiaries as a result of such event to repay (or
establish an escrow, trust, defeasance, discharge or redemption account or
similar arrangement for the repayment of) Debt (other than the Obligations)
secured by a Lien prior to the Lien of the Collateral Agent on such asset
(provided, that, if any amounts in such accounts or subject to such agreements
are released to the Borrower and its Restricted Subsidiaries, such amounts shall
constitute Net Cash Proceeds upon release), (iii) the amount of all taxes
(including transfer tax and recording tax) paid (or reasonably estimated to be
payable) by the Borrower and the Restricted Subsidiaries, and the amount of any
reserves established by the Borrower and the Restricted Subsidiaries to fund
contingent liabilities reasonably

 

37



--------------------------------------------------------------------------------

estimated to be payable, and that are directly attributable to such event (as
determined reasonably and in good faith by the chief financial officer or other
Financial Officer of the Borrower), (iv) in respect of any casualty or
condemnation, any amounts paid to the Borrower or any Restricted Subsidiary
related to the casualty or condemnation, and (v) all other amounts deposited in
trust or escrow or paid for the benefit of any third party or to which any third
party may be entitled in connection with such event, provided, that, any such
amounts returned to the Borrower or any Restricted Subsidiary shall constitute
Net Cash Proceeds when actually received. All amounts received under the KPP
Settlement Agreement and the transactions contemplated thereby and in relation
thereto shall be deemed not to be Net Cash Proceeds.

“Net Orderly Liquidation Value” means, with respect to Eligible Equipment and
Eligible Inventory, as the case may be, the orderly liquidation value with
respect to such Equipment or Inventory, net of expenses estimated to be incurred
in connection with such liquidation, based on the most recent third party
appraisal by an independent appraisal firm reasonably satisfactory to the Agent
(and prior to an Event of Default selected in consultation with the Company).

“Non-Consenting Lenders” has the meaning set forth in the introductory
paragraphs.

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(a).

“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, or such other form agreed to by the Agent, in each
case, evidencing the aggregate indebtedness of the Borrower to such Lender
resulting from the Revolving Loans made by such Lender.

“Notice of Borrowing” has the meaning specified in Section 2.02(a).

“Notice of Issuance” has the meaning specified in Section 2.03(a).

“Obligations” means all liabilities and obligations of every nature of each Loan
Party from time to time owed to the Agent, the Lenders, the other Secured
Parties or any of them under (a) the Loan Documents, (b) all Bank Product
Obligations, and (c) all Specified Secured Obligations, whether for principal,
interest (including interest which, but for the filing of a petition or other
proceeding in an Insolvency Proceeding with respect to such Loan Party, would
have accrued on any Obligation, whether or not a claim is allowed against such
Loan Party for such interest in the related bankruptcy or Insolvency
Proceeding), fees, expenses, indemnification or otherwise and whether primary,
secondary, direct, indirect, contingent, fixed or otherwise; provided, that,
Obligations of a Loan Party shall not include its Excluded Swap Obligations.

“OFAC” means Office of Foreign Assets Control of the U.S. Treasury Department.

“Other Taxes” has the meaning specified in Section 2.14(b).

“Overadvance” has the meaning set forth in Section 2.01(c).

“Overadvance Loan” means a Base Rate Revolving Loan made when an Overadvance
exists or is caused by the funding thereof.

“Parallel Debt” has the meaning specified in Section 8.14(a).

 

38



--------------------------------------------------------------------------------

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

“Participant Register” has the meaning specified in Section 9.08(i).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56, signed into law October 26, 2001.

“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

“Pension Agreements” means defined benefit pension plans and defined benefit
postretirement plans as defined by Accounting Standards Codification 715,
Compensation—Retirement Benefits.

“Permitted Acquisition” means any Acquisition as long as (a) no Default exists
or is caused thereby; (b) such acquisition was not preceded by an unsolicited
tender offer for such equity interests by, or proxy contest initiated by, the
Company or any Subsidiary; (c) the assets, business or Person being acquired are
useful or engaged in the business of the Company and Subsidiaries or the
acquired entity, line of business or businesses acquired is engaged in a Related
Business; (c) no Debt or Liens are assumed or incurred, except for Debt
permitted to be incurred pursuant to Section 5.02(d) or Liens permitted pursuant
to Section 5.02(a); (d) upon giving pro forma effect thereto, Excess
Availability is at least the amount equal to 15% of the Revolving Credit
Facility for the 30 days preceding and as of the date of the Acquisition;
(e) the Fixed Charge Coverage Ratio determined on a pro forma basis giving
effect to the Acquisition, is not less than 1.00 to 1.00; and (f) the Borrower
delivers to Agent, at least 5 Business Days prior to the consummation of such
Acquisition, copies of all material agreements relating thereto and a
certificate, in form and substance satisfactory to Agent, stating that the
Acquisition is a “Permitted Acquisition” and demonstrating compliance with the
foregoing requirements. Notwithstanding the foregoing, if, as of the date of any
Acquisition, the Excess Availability at any time during the preceding 30
consecutive day period and as of the date of such Acquisition shall have been
not less than 25% of the Revolving Credit Facility, and after giving effect to
such Acquisition on a pro forma basis using the most recent calculation of the
Borrowing Base, as of the date of such Acquisition and at any time during the 30
consecutive day period immediately preceding such Acquisition, the Excess
Availability would have been not less than 25% of the Revolving Credit Facility,
satisfaction of the Fixed Charge Coverage Ratio test described in subclause
(e) shall not be required with respect to such Acquisition.

“Permitted Collateral Liens” has the meaning specified in the definition of
“Eligible Equipment”.

“Permitted Discretion” means a determination made in the exercise, in good
faith, of reasonable business judgment (from the perspective of a secured,
asset-based lender). Prior to the occurrence of any Default, the establishment
or increase of any Reserve shall be limited to such Reserves as the Agent may
from time to time determine in its Permitted Discretion following consultation
with the Company as being appropriate.

“Permitted Holders” means GSO Special Situations Fund LP, GSO Special Situations
Overseas Master Fund LTD., GSO Credit-A Partners LP, GSO Palmetto Opportunistic
Investment Partners LP, FS Investment Corporation, Locust Street Funding LLC, FS
Investment Corporation II, Blue Mountain Credit Alternatives Master Fund L.P.,
Bluemountain Credit Opportunities Master Fund I L.P.,

 

39



--------------------------------------------------------------------------------

Bluemountain Timberline LTD., Bluemountain Strategic Credit Master Fund L.P.,
Bluemountain Kicking Horse Fund L.P., Bluemountain Long/Short Credit Master Fund
L.P., Bluemountain Distressed Master Fund L.P., Bluemountain Long Short Grasmoor
Fund LTD., Bluemountain Long/Short Credit and Distressed Reflection Fund P.L.C.,
A Sub-Fund of AAI Bluemountain Fund P.L.C., George Karfunkel, United Equities
Commodities Company, Momar Corporation and Contrarian Funds, LLC, C2W Partners
Master Fund Limited, Longleaf Partners Small-Cap Fund, Deseret Mutual Pension
Trust, Southeastern Asset Management, Inc. and funds managed or advised by
Southeastern Asset Management Inc. and any of their Affiliates; provided that a
group consisting of Permitted Holders may include any person that forms a group
with the persons set forth above; provided, further, that, after giving effect
to the acquisition of Voting Stock by such person, the persons listed above
beneficially own in the aggregate, directly or indirectly, a majority of the
aggregate ordinary voting power of all persons in such group.

“Permitted Liens” means:

(a) Liens imposed by law for taxes, assessments and governmental charges or
claims that are not yet due or that are being contested in good faith by
appropriate proceedings, provided, that, adequate reserves with respect thereto
are maintained on the books of the Company or its Subsidiaries, as the case may
be, in conformity with GAAP;

(b) carriers’, landlord’s, warehousemen’s, mechanics’, materialmen’s, brokers’,
suppliers’ and repairmen’s liens, statutory liens of banks and rights of setoff
and other Liens, in each case, imposed by law (other than obligations imposed
pursuant to Section 303(k) or 4068 of ERISA or Section 430(k) of the Code),
arising in the ordinary course of business and securing obligations that are not
overdue by more than thirty (30) days or are being contested in compliance with
Section 5.01(b);

(c) pledges or deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, healthcare and other social
security laws or regulations;

(d) (i) Liens on cash, pledges and deposits of cash to secure the performance of
bids, tenders, trade contracts or leases, (ii) deposits of cash to secure public
or statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature or deposits as security for contested taxes or
import duties or for the payment of rent, in each case in the ordinary course of
business and (iii) utility deposits made in the ordinary course of business;

(e) judgment Liens in respect of judgments that do not constitute an Event of
Default under Section 6.01(f);

(f) leases or subleases granted to others in the ordinary course of business,
survey exceptions, minor encumbrances, easements or reservations of, or rights
of others for, licenses, rights-of-way, sewers, electric lines, gas lines,
water, cable, television, telegraph and telephone lines and other similar
purposes, zoning restrictions, or other restrictions as to the use of real
properties or Liens incidental, to the conduct of the business or to the
ownership of its properties which were not incurred in connection with Debt and
which do not in the aggregate materially adversely affect the value of said
properties or materially impair their use in the operation of the business of
the Company or the Restricted Subsidiaries;

(g) encumbrances on assets disposed or to be disposed in a disposition permitted
by Section 5.02(e) or created by an agreement(s) providing for such permitted
disposition;

 

40



--------------------------------------------------------------------------------

(h) any (i) reversionary interest or title of lessor or sublessor under any
lease, (ii) Lien, easement, restriction or encumbrance to which the interest or
title of such lessor or sublessor may be subject, (iii) subordination of the
interest of the lessee or sublessees under such lease to any Lien, restriction
or encumbrance referred to in the preceding clause (ii), (iv) lease or sublease
of real property granted to others in the ordinary course of business,
(v) license, sublicense, release, immunity or covenant not to sue with respect
to intellectual property granted to others in the ordinary course of business or
in connection with the settlement of any litigation, threatened litigation or
other dispute, or (vi) license, sublicense, release, immunity or covenant not to
sue encumbering intellectual property acquired by any Loan Party;

(i) Liens arising from filing UCC financing statements for “informational
purposes only” relating solely to the leased asset or consignments or operating
leases entered into by any Loan Party in the ordinary course of business; and

(j) Environmental and zoning laws, ordinances and regulations, now or hereafter
in effect relating to real property and the ownership, use, development of and
the right to operate or maintain such property.

“Permitted Receivables Documents” means all documents and agreements evidencing,
relating to or otherwise governing a Permitted Receivables Financing.

“Permitted Receivables Financing” means one or more transactions by any Foreign
Subsidiary pursuant to which such Foreign Subsidiary may sell, convey or
otherwise transfer to one or more Special Purpose Receivables Subsidiaries or to
any other person, or may grant a security interest in, any Receivables Assets
(whether now existing or arising in the future) of such Foreign Subsidiary, and
any assets related thereto including all contracts and all guarantees or other
obligations in respect of such Receivables Assets, the proceeds of such
Receivables Assets and other assets which are customarily transferred, or in
respect of which security interests are customarily granted, in connection with
sales, factoring or securitizations involving Receivables Assets; provided,
that, (a) recourse to the Foreign Subsidiaries (other than the Special Purpose
Receivables Subsidiary) in connection with such transactions shall be limited to
the extent customary for similar transactions in the applicable jurisdictions
(including, to the extent applicable, in a manner consistent with the delivery
of a “true sale”/“absolute transfer” opinion with respect to any transfer by any
Foreign Subsidiary (other than a Special Purpose Receivables Subsidiary)) and
(b) the aggregate Receivables Net Investment shall not exceed $25,000,000 at any
time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any Debt
of such Person; provided, that, (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Debt so modified, refinanced, refunded, renewed, replaced,
exchanged or extended except by an amount equal to accrued and unpaid interest
and a reasonable premium thereon plus other reasonable and customary amounts
paid, and customary fees and expenses reasonably incurred (including
underwriting, arrangement or placement fees, discounts and commissions), in
connection with such modification, refinancing, refunding, renewal, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder; (b) such modification, refinancing, refunding, renewal,
replacement, exchange or extension (i) has a final maturity date equal to or
later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Debt being modified, refinanced, refunded, renewed, replaced, exchanged or
extended and (ii) has no scheduled amortization or payments of principal prior
to 91 days after the Termination Date or, if the Debt being modified, amended,
restated, amended and restated, refinanced, refunded, renewed or extended is
subject to scheduled amortization or payments of principal, prior to any such
currently scheduled amortization or

 

41



--------------------------------------------------------------------------------

payments of principal; (c) if the Debt being modified, refinanced, refunded,
renewed, replaced, exchanged or extended is subordinated in right of payment to
the Obligations, such modification, refinancing, refunding, renewal,
replacement, exchange or extension is subordinated in right of payment to the
Obligations on terms as favorable in all material respects to the Lenders as
those contained in the documentation governing the Debt being modified,
refinanced, refunded, renewed, replaced, exchanged or extended; (d) the terms
and conditions (including, if applicable, as to collateral) of any such
modified, refinanced, refunded, renewed, replaced, exchanged or extended Debt
are, either (i) customary for similar debt securities or bank financings in
light of then-prevailing market conditions (it being understood that such Debt
shall not include any financial maintenance covenants unless such financial
covenant is added to this Agreement for the benefit of Lenders or does not take
effect until after the Maturity Date and that any negative covenants shall be
incurrence-based) or (ii) not materially less favorable to the Loan Parties or
the Lenders, taken as a whole, than the terms and conditions of the Debt being
modified, refinanced, refunded, renewed, replaced, exchanged or extended
(provided, that, a certificate of a Responsible Officer of the Company delivered
to the Agent in good faith at least five Business Days prior to the incurrence
of such Debt, together with a reasonably detailed description of the material
terms and conditions of such Debt or drafts of the documentation relating
thereto, stating that the Company has determined in good faith that such terms
and conditions satisfy the requirement set out in the foregoing clause (d),
shall be conclusive evidence that such terms and conditions satisfy such
requirement unless the Agent provides notice to the Company of its objection
during such five Business Day period); (e) any such modification, refinancing,
refunding, renewal, replacement, exchange or extension is incurred by the Person
who is the obligor or guarantor, or a successor to the obligor or guarantor, on
the Debt being modified, refinanced, refunded, renewed, replaced or extended
unless otherwise permitted hereunder; (f) in addition, and not in limitation of
the conditions set forth herein, any such modification, refinancing, refunding,
renewal, replacement, exchange or extension of the Convertible Debt Documents
with any Debt that is secured by a Lien on assets of the Company or its
Restricted Subsidiaries shall be subject to (and the holders of, and agents
and/or trustees in respect of, any such Debt shall be bound by) the Convertible
Note Intercreditor Agreement; and (g) at the time of entry into such Agreement,
no Event of Default shall have occurred and be continuing.

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited or unlimited liability company or other entity, or a government or any
political subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

“Platform” has the meaning specified in Section 5.01(h).

“Pledged Cash Account (Eligible Cash)” means a deposit account located in the
United States with Bank of America (in each case other than a collection,
disbursement or other operating account), subject to the Agent’s first priority
perfected security interest pursuant to the Pledged Cash Account Agreement
(Eligible Cash).

“Pledged Cash Account Agreement (Eligible Cash)” means the Deposit Account
Control Agreement (Eligible Cash), dated as of the Initial Closing Date, by and
among the Borrower, Bank of America, N.A., as the bank and the Agent, and other
parties, as such agreement may be amended, restated, supplemented, replaced or
otherwise modified from time to time, with respect to the deposit account
maintained for purposes of receiving and maintaining deposits of Eligible Cash.

“Post-Petition Interest” has the meaning specified in Section 7.06(b).

 

42



--------------------------------------------------------------------------------

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Agent has notified the Company that an event of the kind referred to in the
definition of “Lender Insolvency Event” has occurred and is continuing in
respect of any financial institution affiliate of such Lender, (ii) as to which
the Agent or the Issuing Banks have in good faith reasonably determined and
notified the Company that such Lender or its Parent Company or a financial
institution affiliate thereof has notified the Agent, or has stated publicly,
that it will not comply with its funding obligations under any other loan
agreement or credit agreement or other similar/other financing agreement or
(iii) that has, or whose Parent Company has, a rating for any class of its
long-term senior unsecured debt lower than BBB- by S&P and Baa3 by Moody’s. Any
determination that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be made by the Agent or, in the case of
clause (ii), the Issuing Banks, as the case may be, in their sole discretion
acting in good faith and upon consultation with the Company. The Agent will
promptly send to all parties hereto a copy of any notice to the Company provided
for in this definition.

“Primary Currency” has the meaning specified in Section 9.17(b).

“Projections” has the meaning specified in Section 5.01(h)(viii).

“Protective Revolving Loan” has the meaning specified in Section 2.01(d).

“Public Lender” has the meaning specified in Section 5.01(h).

“Purchasers” has the meaning specified in the definition of “Series A Preferred
Stock Issuance.”

“Qualified ECP” means a Loan Party with total assets exceeding $10,000,000, or
that constitutes an “eligible contract participant” under the Commodity Exchange
Act and can cause another Person to qualify as an “eligible contract
participant” under Section 1a(18)(A)(v)(II) of such act.

“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times a fraction the numerator of which is the amount of
such Lender’s Revolving Credit Commitment at such time (or, if the Revolving
Credit Commitments shall have been terminated pursuant to Section 2.05 or 6.01,
such Lender’s Revolving Credit Commitment as in effect immediately prior to such
termination) and the denominator of which is the aggregate amount of all
Revolving Credit Commitments at such time (or, if the Revolving Credit
Commitments shall have been terminated pursuant to Section 2.05 or 6.01, the
aggregate amount of all Revolving Credit Commitments as in effect immediately
prior to such termination).

“Real Estate” means all Leases and all land, together with the buildings,
structures, parking areas, and other improvements thereon, now or hereafter
owned by any Loan Party, including all easements, rights-of-way, and similar
rights relating thereto and all Leases, tenancies, and occupancies thereof.

“Receivables Assets” means accounts receivable (including any bills of exchange)
and related assets and property from time to time originated, acquired or
otherwise owned by the Company or any Subsidiary.

“Receivables Net Investment” means the aggregate cash amount paid by the lenders
or purchasers under any Permitted Receivables Financing in connection with their
purchase of, or the making of loans secured by, Receivables Assets or interests
therein, as the same may be reduced from time to time by collections with
respect to such Receivables Assets or otherwise in accordance with the

 

43



--------------------------------------------------------------------------------

terms of the Permitted Receivables Documents; provided, however, that, if all or
any part of such Receivables Net Investment shall have been reduced by
application of any distribution and thereafter such distribution is rescinded or
must otherwise be returned for any reason, such Receivables Net Investment shall
be increased by the amount of such distribution, all as though such distribution
had not been made.

“Received Amount” has the meaning specified in Section 8.14(d).

“Register” has the meaning specified in Section 9.08(e).

“Related Business” means any business which is the same as or related, ancillary
or complementary to, or a reasonable extension or expansion of, any of the
businesses of the Company and its Restricted Subsidiaries on the Closing Date.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
partners and advisors of such Person and such Person’s Affiliates.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the migration
of any Hazardous Material through the air, soil, surface water or groundwater.

“Remedial Action” means (a) all actions taken under any Environmental Law to
(i) clean up, remove, remediate, contain, treat, monitor, assess or evaluate
Hazardous Materials present in, or threatened to be Released into, the
environment, (ii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities or (b) any response actions
authorized by 42 U.S.C. 9601 et seq. or analogous state law.

“Rent and Charges Reserve” means reserves in such amounts as the Agent, may
elect to impose in its Permitted Discretion from time to time in respect of all
past due rent and other amounts owing by any Loan Party to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who (a) possesses any ABL Priority Collateral or (b) could
assert a Lien on any ABL Priority Collateral; provided, that, with respect to
any landlord, warehouseman, processor, repairman, mechanic, shipper, freight
forwarder, broker or other Person who possesses any ABL Priority Collateral or
could assert a Lien on any ABL Priority Collateral, a reserve equal to three
(3) months’ rent at such location and such other reserve amounts that may be
determined by the Agent in its Permitted Discretion.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, with respect to a Plan, other than
(a) those events as to which notice is waived pursuant to 29 C.F.R. Section 4043
as in effect on the date hereof (no matter how such notice requirement may be
changed in the future) or (b) except as may occur as a result of the
transactions contemplated by the KPP Settlement Agreement so long as the
Borrower and its Subsidiaries have no liability with respect thereto and only
with respect to the portion of the transactions contemplated by the KPP
Settlement Agreement that have not been consummated as of the Initial Closing
Date.

“Required Lenders” means at any time Lenders owed at least a majority in
interest of the sum of (a) the then aggregate unpaid principal amount of the
Revolving Loans outstanding at such time, (b) the aggregate Unused Revolving
Credit Commitments at such time and (c) the aggregate Letter of Credit
Obligations at such time (with the aggregate amount of each Lender’s risk
participation and funded

 

44



--------------------------------------------------------------------------------

participation in Letter of Credit Obligations being deemed held by such Lender
for purposes of this definition); provided, however, that if any Lender shall be
a Defaulting Lender at such time, there shall be excluded from the determination
of Required Lenders at such time (for the avoidance of doubt such exclusion
shall apply to both the numerator and denominator (A) the aggregate principal
amount of the Revolving Loans owing to such Lender (in its capacity as a Lender)
and outstanding at such time, (B) the Unused Revolving Credit Commitment of such
Lender at such time and (C) the Letter of Credit Obligations held or deemed held
by such Lender at such time.

“Reserves” means, at any time of determination and without duplication, the sum
of (a) the Specified Secured Obligations Reserve, (b) any Rent and Charges
Reserves, (c) the Bank Product Reserve, in effect from time to time, (d) a
reserve established from time to time by Agent in its Permitted Discretion
following consultation with the Company to reflect the additional costs
(including labor and overhead) in connection with the conversion of WIP to
finished goods, as determined by Agent in good faith, and (e) such additional
reserves, in such amounts and with respect to such matters, as the Agent in its
Permitted Discretion may elect to impose from time to time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, general counsel, executive vice president, secretary,
assistant secretary, treasurer, assistant treasurer or controller (or any
affiliate or subsidiary party the foregoing) of a Loan Party. Any document
delivered hereunder or under any other Loan Document that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” has the meaning specified in Section 5.02(h).

“Restricted Subsidiary” means each Subsidiary of Loan Parties that is not an
Unrestricted Subsidiary.

“Revolving Credit Commitment” means as to any Lender (a) the amount set forth
opposite such Lender’s name on Schedule I hereto as such Lender’s “Revolving
Credit Commitment”, which shall be designated as a Commitment under the
Revolving Credit Facility, (b) that is an Assuming Lender, the amount set forth
in the applicable Assumption Agreement or (c) if such Lender has entered into an
Assignment and Acceptance, the amount set forth for such Lender in the Register
maintained by the Agent pursuant to Section 9.08(e), as such amount may be
reduced pursuant to Section 2.05 or increased pursuant to Section 2.21.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Facility Usage” means at any time, the amount obtained by
adding (i) the aggregate outstanding principal amount of all Revolving Loans and
(ii) the aggregate outstanding Letter of Credit Obligations.

“Revolving Loan” means a loan made by a Lender as part of a Borrowing and refers
to a Base Rate Revolving Loan or a Eurodollar Rate Revolving Loan and shall be
deemed to include any Swingline Loan, any Overadvance Loan and any Protective
Revolving Loan made hereunder.

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

45



--------------------------------------------------------------------------------

“Sanction” means any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
Governmental Authority.

“Secured Parties” means, collectively, the Agent, each Lender, each Issuing
Bank, each Bank Product Provider and each Specified Secured Creditor (but in the
case of each Bank Product Provider and each Specified Secured Creditor only so
long as such Bank Product Provider or Specified Secured Creditor (or its
Affiliate, as the case may be) is a Lender hereunder).

“Secured Debt” means, without duplication, the aggregate principal amount of
Debt for Borrowed Money secured by a Lien on assets of the Company and its
Restricted Subsidiaries determined on a Consolidated basis.

“Secured Leverage Ratio” means, on any date, the ratio of (a) Secured Debt on
such date less the domestic cash and Cash Equivalents of the Loan Parties
(excluding (i) cash in the Professional Fee Escrow Account, (ii) cash and Cash
Equivalents included in the Borrowing Base and (iii) cash and Cash Equivalents
securing letters of credit referred to in Section 5.02(d)(xxviii)) on such date,
in each case free and clear of all Liens other than any Liens permitted pursuant
to Section 5.02(a) to (b) Consolidated EBITDA during the most recently completed
Measurement Period.

“Secured Obligations” means the “Secured Obligations”, as defined in the
Security Agreement.

“Security Agreement” means the Amended and Restated Security Agreement, dated as
of the Closing Date, made by Borrower and each Guarantor in favor of Agent for
the benefit of the Secured Parties, as such agreement may be amended, restated,
supplemented, replaced or otherwise modified from time to time.

“Series A Preferred Certificate of Designations” means the Certificate of
Amendment to the Second Amended and Restated Certificate of Incorporation of the
Borrower setting forth the terms of the Series A Preferred Stock to be delivered
to the Agent upon execution thereof in the form provided to the Agent and the
Lenders on the date of Amendment No. 1 (for the avoidance of doubt, without
giving effect to any subsequent amendments, supplements or other modifications).

“Series A Preferred Stock” has the meaning specified in the definition of
“Series A Preferred Stock Issuance.

“Series A Preferred Stock Issuance” means the issuance of the Borrower’s 5.50%
Series A Convertible Preferred Stock, no par value (the “Series A Preferred
Stock”), to Southeastern Asset Management, Inc. and certain other investors
(collectively, the “Purchasers”) on or prior to the Amendment No. 1 Effective
Date in a private placement exempt from registration under the Securities Act of
1933, as amended; provided that (i) the Series A Preferred Stock shall (x) have
a liquidation preference of $100 per share and (y) be convertible into shares of
the Borrower’s common stock, par value $0.01 per share, at the option of the
Purchaser or upon the occurrence of certain events set forth in the Series A
Preferred Certificate of Designations, (ii) the aggregate liquidation preference
of such Series A Preferred Stock shall not exceed $210,000,000, (iii) cash
dividends paid on such Series A Preferred Stock shall not exceed the amount set
forth in the Series A Preferred Certificate of Designations and (iv) all other
terms of the Series A Preferred Stock and the Series A Preferred Stock Issuance
shall be as set forth in the Series A Preferred Certificate of Designations.

 

46



--------------------------------------------------------------------------------

“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of any Loan
Party or any ERISA Affiliate and no Person other than the Loan Parties and the
ERISA Affiliates or (b) was so maintained and in respect of which any Loan Party
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the sum of the debt and liabilities (including subordinated and
contingent liabilities) of such Person and its Subsidiaries, taken as a whole,
does not exceed the fair value of the present assets of such Person and its
Subsidiaries, taken as a whole; (b) the present fair saleable value of the
assets of such Person and its Subsidiaries, taken as a whole, is greater than
the total amount that will be required to pay the probable debt and liabilities
(including subordinated and contingent liabilities) of such Person and its
Subsidiaries as they become absolute and matured; (c) the capital of such Person
and its Subsidiaries, taken as a whole, is not unreasonably small in relation to
the business of such Person or its Subsidiaries, taken as a whole, contemplated
as of the date hereof and as proposed to be conducted following the Closing
Date; and (d) such Person and its Subsidiaries, taken as a whole, have not
incurred, or believe that they will incur, debts or other liabilities including
current obligations beyond their ability to pay such debt as they mature in the
ordinary course of business. For the purposes hereof, the amount of any
contingent liability at any time shall be computed as the amount that, in light
of all of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Special Purpose Receivables Subsidiary” means a subsidiary of the Company
established in connection with a Permitted Receivables Financing for the
acquisition of Receivables Assets or interests therein, and which is organized
in a manner intended to reduce the likelihood that it would be substantively
consolidated with the Company or any of the Subsidiaries (other than Special
Purpose Receivables Subsidiaries) in the event the Company or any such
Subsidiary becomes subject to a proceeding under the U.S. Bankruptcy Code or a
similar foreign debtor relief law.

“Specified Collateral” has the meaning specified in the Security Agreement.

“Specified Holders” means GSO Special Situations Fund LP, GSO Special Situations
Overseas Master Fund LTD., GSO Credit-A Partners LP, GSO Palmetto Opportunistic
Investment Partners LP, FS Investment Corporation, Locust Street Funding LLC, FS
Investment Corporation II, Blue Mountain Credit Alternatives Master Fund L.P.,
Bluemountain Credit Opportunities Master Fund I L.P., Bluemountain Timberline
LTD., Bluemountain Strategic Credit Master Fund L.P., Bluemountain Kicking Horse
Fund L.P., Bluemountain Long/Short Credit Master Fund L.P., Bluemountain
Distressed Master Fund L.P., Bluemountain Long Short Grasmoor Fund LTD.,
Bluemountain Long/Short Credit and Distressed Reflection Fund P.L.C., A Sub-Fund
of AAI Bluemountain Fund P.L.C., and any Affiliate of any of the foregoing.

“Specified Loan Party” means a Loan Party that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 7.08).

“Specified Secured Creditor Agreements” means, to the extent designated as such
by the Company in writing to the Agent pursuant to a Specified Secured
Obligations Agreement from time to time in accordance with Section 8.13, as to
each Specified Secured Creditor, (a) all agreements evidencing any obligations
of the Company and any of its Subsidiaries owing to such Specified Secured
Creditor and its Affiliates including, related to all letters of credit issued
by such Specified Secured Creditor and its Affiliates for the benefit of the
Company or any of its Subsidiaries (other than Letters of Credit issued
hereunder) and (b) each agreement or instrument delivered by any Loan Party or
Subsidiary of the Company pursuant to any of the foregoing, as the same may be
amended from time to time in accordance with the provisions thereof.

 

47



--------------------------------------------------------------------------------

“Specified Secured Creditors” means any Lender or Affiliate of a Lender to the
extent of any Specified Secured Obligations furnished by such Lender or
Affiliate of a Lender on the Initial Closing Date or, if such Specified Secured
Obligations are established by a Lender or Affiliate after the Initial Closing
Date, to the extent such Person was a Lender or an Affiliate of a Lender on the
date such Specified Secured Obligations are established; provided, that, in each
case a Specified Secured Obligations Agreement has been duly executed and
delivered to the Agent within 10 days following the later of the Initial Closing
Date or creation of the Specified Secured Obligations, (i) describing the
Specified Secured Obligations and setting forth the maximum amount to be secured
by the Collateral and the methodology to be used in calculating such amount, and
(ii) agreeing to be bound by Section 8.13.

“Specified Secured Obligations” means Debt or other obligations of any Loan
Party or any Subsidiary owing to any Specified Secured Creditor under any
Specified Secured Creditor Agreement set forth on Schedule S-1, in respect of
which the Agent shall have received a Specified Secured Obligations Agreement,
which Schedule may be amended by the Company from time to time by delivery of an
updated Schedule (identified as such) to the Agent; provided, that, the
aggregate principal amount of all such obligations constituting “Specified
Secured Obligations” shall not exceed $25,000,000 at any time.

“Specified Secured Obligations Agreement” means an agreement in substantially
the form attached hereto as Exhibit J, duly executed by the applicable Specified
Secured Creditor, the Company, and the Agent.

“Specified Secured Obligations Reserve” means, as of any date of determination,
the amount of Reserves that the Agent has established (based upon the amounts
set forth in the applicable Specified Secured Obligations Agreements received by
the Agent provided, that, no Specified Secured Obligations Reserve amount shall
be established for any Specified Secured Obligations unless and until the Agent
has received a Specified Secured Obligations Agreement requesting the
establishment of a Reserve) up to a maximum amount of $25,000,000 in the
aggregate for all Specified Secured Obligations then provided.

“Specified Transaction” means (a) any incurrence or repayment of Debt (other
than for working capital purposes) or Investment that results in a Person
becoming a Subsidiary, (b) any Permitted Acquisition, (c) any Disposition that
results in a Subsidiary ceasing to be a Subsidiary of the Company, (d) any
Disposition having an aggregate consideration in excess of $5,000,000 (other
than Dispositions in the ordinary course of business), (e) any Investment
constituting an acquisition of assets constituting a business unit, line of
business or division of another Person or any Disposition of a business unit,
line of business or division of the Company or a Subsidiary, in each case
whether by merger, consolidation, amalgamation or otherwise or (f) any
designation of any Restricted Subsidiary as an Unrestricted Subsidiary, or of
any Unrestricted Subsidiary as a Restricted Subsidiary, in each case in
accordance herewith.

“Stock and Asset Purchase Agreement” means the Amended and Restated Stock and
Asset Purchase Agreement, dated August 31, 2013, among the Borrower, Qualex
Inc., Kodak (Near East) Inc., as sellers and KPP Trustees Limited.

“Subordinated Obligations” has the meaning specified in Section 7.06.

 

48



--------------------------------------------------------------------------------

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than fifty
percent (50%) of the ordinary voting power or, in the case of a partnership,
more than fifty percent (50%) of the general partnership interests are, as of
such date, owned, controlled or held. Unless otherwise specified, “Subsidiary”
shall mean a Subsidiary of the Company. A “Subsidiary” shall not include any
variable interest entity.

“Subsidiary Guarantor” means the direct and indirect wholly-owned (other than
directors’ qualifying shares or similar holdings under applicable law)
Subsidiaries of the Company organized under the laws of a state of the United
States of America as listed on Part A of Schedule II hereto (other than Excluded
Subsidiaries) and each other Subsidiary of the Company that shall be required to
execute and deliver a guaranty pursuant to Section 5.01(i).

“Subsidiary Redesignation” has the meaning specified in the definition of
“Unrestricted Subsidiary”.

“Supermajority Lenders” means, at any time, Lenders owed or holding at least 75%
in interest of the sum of (a) the aggregate principal amount of the Revolving
Loans outstanding at such time, (b) the aggregate Unused Revolving Credit
Commitment at such time and (c) the aggregate Letter of Credit Obligations at
such time (with the aggregate amount of each Lender’s risk participation and
funded participation in Letter of Credit Obligations being deemed held by such
Lender for purposes of this definition); provided, however, that if any Lender
shall be a Defaulting Lender at such time, there shall be excluded from the
determination of Supermajority Lenders at such time (for the avoidance of doubt
such exclusion shall apply to both the numerator and denominator) (A) the
aggregate principal amount of the Revolving Loans owing to such Lender (in its
capacity as a Lender) and outstanding at such time, (B) the Unused Revolving
Credit Commitment of such Lender at such time and (C) the Letter of Credit
Obligations held or deemed held by such Lender at such time.

“Swap Obligations” means with respect to a Loan Party, its obligations under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of Section 1a(47) of the Commodity Exchange Act.

“Swingline Loan” means any Borrowing of a Base Rate Revolving Loan funded with
the Agent’s funds, until such Borrowing is settled among Lenders or repaid by
Borrower.

“Swingline Loan Notice” has the meaning specified in Section 2.22(a).

“Taxes” has the meaning specified in Section 2.14(a).

“Termination Date” means the earlier of (a) the Maturity Date, or (b) the date
of termination in whole of the Revolving Credit Commitments pursuant to
Section 2.05, 6.01 or 9.16(b), provided, that, in the event that the scheduled
maturity date of any of the Convertible Note Debt (and Debt incurred to
refinance the Convertible Note Debt), is a date which is less than 91 days after
the scheduled maturity date of the Revolving Credit Facility set forth in clause
(a) then the scheduled Termination Date shall be the date which is the earlier
of (i) the Maturity Date or (ii) the date that is 90 days prior to the earliest
scheduled maturity date of any of the Convertible Note Debt (and Debt incurred
to refinance the Convertible Note Debt), as the case may be.

 

49



--------------------------------------------------------------------------------

“Term Loan Intercreditor Agreement” means the Intercreditor Agreement, dated as
of the Initial Closing Date, among the Agent, as ABL Agent, JPMorgan Chase Bank,
N.A, as Exit First Lien Term Loan Agent, Barclays Bank PLC, as Exit Second Lien
Term Loan Agent, the Company and Guarantors, as the same may from time to time
be amended, amended and restated, modified, or replaced.

“TMM Assets” has the meaning set forth in the Stock and Asset Purchase
Agreement.

“Total Assets” means, as of any date of determination, the aggregate amount of
assets reflected on the consolidated balance sheet of the Company and its
Restricted Subsidiaries most recently delivered by the Company pursuant to
Section 5.01 on or prior to such date of determination.

“Total Leverage Ratio” means, at any date, the ratio of (a) the aggregate
principal amount of Debt for Borrowed Money of the Borrower and its Restricted
Subsidiaries at such date less the domestic cash and Cash Equivalents of the
Loan Parties (excluding, without duplication, (x) cash in the Professional Fee
Escrow Account, (y) cash and Cash Equivalents included in the Borrowing Base and
(z) cash and Cash Equivalents securing letters of credit referred to in
Section 5.02(d)(xxvii)) at such date, in each case free and clear of all Liens
other than any Liens permitted pursuant to Section 5.02(a) to (b) Consolidated
EBITDA during the most recently completed Measurement Period.

“Type” refers to the distinction between Revolving Loans bearing interest at the
Base Rate and Revolving Loans bearing interest at the Eurodollar Rate.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“UK Pension Scheme” means the retirement benefits scheme known as the Kodak
Pension Plan.

“UK Pensions Regulator” means the Pensions Regulator established in the United
Kingdom pursuant to the Pensions Act of 2004.

“Unissued Letter of Credit Commitment” means, with respect to any Issuing Bank,
the obligation of such Issuing Bank to issue Letters of Credit for the account
of the Company or its Subsidiaries in an amount equal to the excess of (a) the
amount of its Letter of Credit Commitment over (b) the aggregate Letter of
Credit Obligations outstanding to such Issuing Bank.

“United States” and “US” mean the United States of America.

“Unrestricted Subsidiary” means (a) any Subsidiary of the Company designated by
the Company as an “Unrestricted Subsidiary” as listed on Schedule 1.01(u), (b)
any Subsidiary of the Company designated by the Company as an Unrestricted
Subsidiary hereunder by written notice to the Agent and (c) any Subsidiary of an
Unrestricted Subsidiary; provided, that, in each case, as to clause (a) and (b),
the Company shall only be permitted to so designate a Subsidiary as an
Unrestricted Subsidiary so long as each of the following conditions is
satisfied: (i) as of the date of the designation thereof and after giving effect
thereto, no Default exists or has occurred and is continuing, (ii) immediately
after giving effect to such designation, upon giving pro forma effect to such
designation, Excess Availability shall be at least the amount equal to 20% of
the Revolving Credit Facility for the 30 days preceding and

 

50



--------------------------------------------------------------------------------

as of the date of designation, (iii) the Fixed Charge Coverage Ratio for the
immediately preceding 12 month period, determined on a pro forma basis giving
effect to the designation, is not less than 1.00 to 1.00, (iv) such Unrestricted
Subsidiary shall be capitalized (to the extent capitalized by Company or any of
its Restricted Subsidiaries) through Investments as permitted by, and in
compliance with, Section 5.02(i), such that the equity interests in such
Subsidiary as of the date of, and after giving effect to, it becoming an
Unrestricted Subsidiary shall be an Investment deemed made on such date to a
Person that is not a Subsidiary of Company, and any Debt of such Subsidiary
owing to any Loan Party or Restricted Subsidiary as of the date of, and after
giving effect to, it becoming an Unrestricted Subsidiary shall be an investment
deemed made on such date to a Person that is not a Subsidiary of the Company,
(v) without duplication of clause (iv), the value of and investments in such
Subsidiary will constitute Investments, (vi) [reserved], (vii) such Subsidiary
shall not have as of the date of the designation thereof or at any time
thereafter, create, incur, issue, assume, guarantee or otherwise become directly
liable with respect to any Debt pursuant to which the lender, or other party to
whom such Debt is owing, has recourse to any Loan Party or any Restricted
Subsidiary or their assets unless otherwise permitted hereunder with respect to
a third party, (viii) (A) such Subsidiary shall have total assets (as determined
in accordance with GAAP) in an amount of less than seven and one half percent
(7.5%) of the Consolidated total assets of Company and its Subsidiaries as of
the last day of the fiscal year most recently ended as set forth in the
financial statements delivered pursuant to Section 5.01(h)(ii), and (B) such
Subsidiary contributed less than seven and one-half percent (7.5%) to the
Consolidated net sales of the Company and its Subsidiaries for the fiscal year
most recently ended as set forth in the financial statements delivered pursuant
to Section 5.01(h)(ii); provided, that, the total assets (as so determined) and
net sales (as so determined) of all Unrestricted Subsidiaries shall not exceed
seven and one-half percent (7.5%) of the Consolidated total assets shown on the
Consolidated financial statements of Company and its Subsidiaries, or seven and
one-half percent (7.5%) of Consolidated net sales of the Company and its
Subsidiaries for any twelve (12) consecutive fiscal month period, as the case
may be, and (ix) the Agent shall have received an officer’s certificate executed
by a Responsible Officer of the Company, certifying compliance with the
requirements of preceding clauses (i) through (viii), and containing the
calculations and information required by the preceding clause (ii). In the event
that total assets of all Unrestricted Subsidiaries exceed seven and one-half
percent (7.5%) of the Consolidated total assets of the Company and its
Subsidiaries, or the total contribution to Consolidated net sales of all
Unrestricted Subsidiaries exceeds seven and one-half percent (7.5%) of net sales
for any such fiscal period for which financial statements have been delivered
pursuant to the terms of the Agreement, as the case may be (provided, that, the
first two and one-half percent of such thresholds do not count against the
calculation of total assets and total net sales for purposes of satisfying the
requirements and thresholds for Immaterial Subsidiaries), the Company will
designate Subsidiaries which shall no longer constitute Unrestricted
Subsidiaries in order to comply with such seven and one half percent (7.5%)
thresholds. The Company may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary for purposes of this Agreement (each, a “Subsidiary
Redesignation”); provided, that, (1) as of the date thereof, and after giving
effect thereto, no Default or Event of Default exists or has occurred and is
continuing, (2) immediately after giving effect to such Subsidiary
Redesignation, the Loan Parties shall be in compliance, on a pro forma basis,
with the conditions set forth in clause (iii) above, (3) designation of any
Unrestricted Subsidiary as a Restricted Subsidiary shall constitute the
incurrence at the time of designation of any Debt or Liens of such Subsidiary
existing at such time, and (4) the Agent shall have received an officer’s
certificate executed by a Responsible Officer of the Company, certifying
compliance with the requirements of preceding clauses (1) and (2), and
containing the calculations and information required by the preceding clause
(2).

“Unused Revolving Credit Commitment” means, with respect to each Lender at any
time, (a) such Lender’s Revolving Credit Commitment at such time minus (b) the
sum of (i) the aggregate principal amount of all Revolving Loans made by such
Lender (in its capacity as a Lender) and outstanding at such time, plus
(ii) such Lender’s Ratable Share of (A) the aggregate Available Amount of all
Letters of Credit outstanding at such time, (B) the aggregate principal amount
of all Revolving Loans made by each Issuing Bank pursuant to Section 2.03(c)
that have not been ratably funded by such Lender and outstanding at such time
and (C) any outstanding Swingline Loans.

 

51



--------------------------------------------------------------------------------

“US Cash” means, at any time, the amount of cash and Cash Equivalents of the
Loan Parties which (a) is maintained in an account located in the United States,
subject to the Agent’s first priority perfected security interest pursuant to an
account control agreement satisfactory to the Agent, (b) is available for use by
a Loan Party, without condition or restriction and (c) is free and clear of any
pledge, security interest, lien, claim or other encumbrance (other than in favor
of the Agent on behalf of the Secured Parties, the Convertible Note Collateral
Agent on behalf of the Convertible Noteholders pursuant to the Convertible Note
Security Agreement, and other than in favor of the securities intermediary with
which such cash is maintained for its customary fees and charges).

“Value” means (a) for Inventory, its value determined on the basis of the lower
of cost or market, calculated on a first-in, first-out basis, and excluding any
portion of cost attributable to intercompany profit among the Loan Parties and
their Affiliates; and (b) for an Account, its face amount, net of any returns,
rebates, discounts (calculated on the shortest terms), credits, allowances or
taxes (including sales, excise or other taxes) that have been or could be
claimed by the Account Debtor or any other Person.

“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Debt at any date,
the number of years obtained by dividing: (a) the sum of the products obtained
by multiplying (i) the amount of each then remaining installment, sinking fund,
serial maturity or other required payments of principal, including payment at
final maturity, in respect thereof, by (ii) the number of years (calculated to
the nearest one-twelfth) that will elapse between such date and the making of
such payment; by (b) the then outstanding principal amount of such Debt.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Write-Down and Conversion Powers” means the write-down and conversion powers of
the applicable EEA Resolution Authority from time to time under the Bail-In
Legislation for the applicable EEA Member Country, which powers are described in
the EU Bail-In Legislation Schedule.

SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

SECTION 1.03. Accounting Terms. All accounting terms not specifically defined
herein shall be construed in accordance with generally accepted accounting
principles in the United States of America (“GAAP”). If at any time any change
in GAAP or the application thereof would affect the computation of any financial
ratio or requirement set forth in any Loan Document, and either the Company or
the Required Lenders shall so request, the Agent, the Lenders and the Company
shall negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or the application
thereof (subject to the approval of the Required Lenders); provided, that, until
so amended, (i) such ratio or requirement shall continue to be computed in

 

52



--------------------------------------------------------------------------------

accordance with GAAP or the application thereof prior to such change therein and
(ii) the Borrower shall provide to the Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP or the application
thereof. All terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to (A) any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification having a
similar result or effect) to value any Debt or other liabilities of the Company
or any Subsidiary at “fair value”, as defined therein and (B) any treatment of
Debt in respect of convertible debt instruments under Accounting Standards
Codification 470-20 (or any other Accounting Standards Codification having a
similar result or effect) to value any such Debt in a reduced or bifurcated
manner as described therein, and such Debt shall at all times be valued at the
full stated principal amount thereof).

SECTION 1.04. Reserves. Reserves may be established by Agent or Agent may change
the amount, percentage, reserve, eligibility criteria or other item in the
definitions of the terms “Borrowing Base”, “Eligible Inventory”, “Eligible
Receivables”, “Eligible Equipment” and “Rent and Charges Reserve” in each case
in the Agent’s Permitted Discretion.

SECTION 1.05. Letter of Credit Amount. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the stated amount
of such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any L/C
Related Document related thereto, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

SECTION 1.06. Currency Equivalents Generally. Any amount specified in this
Agreement (other than in Article II) or in any other Loan Document to be in
Dollars shall also include the equivalent of such amount in any currency other
than Dollars to the extent necessary to give effect to the intent of this
Agreement, such equivalent amount thereof in the applicable currency to be
determined by the Agent at such time on the basis of the exchange rate for the
purchase of such currency with Dollars as quoted by the Agent.

SECTION 1.07. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, Consolidated EBITDA and the
Fixed Charge Coverage Ratio (except in each case with respect to any transaction
contemplated by the KPP Settlement Agreement) shall be calculated in the manner
prescribed by this Section 1.07 for purposes other than in connection with the
compliance of Section 5.03 hereof.

(b) For purposes of calculating Consolidated EBITDA and the Fixed Charge
Coverage Ratio, Specified Transactions (and the incurrence or repayment of any
Debt in connection therewith) that have been made (i) during the applicable
Measurement Period and (ii) subsequent to such Measurement Period and prior to
or simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Consolidated EBITDA and the
component financial definitions used therein attributable to any Specified
Transaction) had occurred on the first day of the applicable Measurement Period.
If since the beginning of any applicable Measurement Period any Person that
subsequently became a Restricted Subsidiary or was merged, amalgamated or
consolidated with or into the Borrower or any of its Restricted Subsidiaries
since the beginning of such Measurement Period shall have made any Specified
Transaction that would have required adjustment pursuant to this Section 1.07,
then the Fixed Charge Coverage Ratio shall be calculated to give pro forma
effect thereto in accordance with this Section 1.07 (but for the avoidance of
doubt, not in connection with the calculation of Consolidated EBITDA and the
Fixed Charge Coverage Ratio required under Section 5.03).

 

53



--------------------------------------------------------------------------------

(c) Whenever pro forma effect is to be given to a Specified Transaction for
purposes of this Section 1.07, the pro forma calculations shall be made in good
faith by a Financial Officer of the Borrower and include, for the avoidance of
doubt, the amount of cost savings, operating expense reductions, other operating
improvements and synergies actually realized as of the date of such pro forma
calculation (calculated on a pro forma basis as though such cost savings,
operating expense reductions, other operating improvements and synergies had
been realized on the first day of such period as if such cost savings, operating
expense reductions, other operating improvements and synergies were realized
during the entirety of such period) relating to such Specified Transaction, net
of the amount of actual benefits realized during such period from such actions.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Debt included in the calculations
of the Fixed Charge Coverage Ratio (other than Debt incurred or repaid under any
revolving credit facility in the ordinary course of business for working capital
purposes), (i) during the applicable Measurement Period and (ii) subsequent to
the end of the applicable Measurement Period and prior to or simultaneously with
the event for which the calculation of any such ratio is made, then the Fixed
Charge Coverage Ratio shall be calculated giving pro forma effect to such
incurrence or repayment of Debt, to the extent required, as if the same had
occurred on the first day of the applicable Measurement Period.

ARTICLE II

AMOUNTS AND TERMS OF THE REVOLVING LOANS AND LETTERS OF CREDIT

SECTION 2.01. The Revolving Loans and Letters of Credit.

(a) Revolving Credit Facility.

Each Lender severally agrees, on the terms and conditions hereinafter set forth,
to make Revolving Loans in Dollars to the Borrower from time to time on any
Business Day during the period from the Closing Date until the Termination Date,
in each case (A) in an amount for each such Revolving Loan not to exceed such
Lender’s Unused Revolving Credit Commitment at such time and (B) in an aggregate
amount for all such Revolving Loans not to exceed such Lender’s ratable portion
(based on the aggregate amount of the Unused Revolving Credit Commitments at
such time) of the Line Cap at such time. Each Borrowing shall be in an aggregate
amount of $10,000,000 or an integral multiple of $1,000,000 in excess thereof
(or such lesser amount as may be applied and reborrowed in accordance with
Section 2.18) and shall consist of Revolving Loans of the same Type made on the
same day by the Lenders ratably according to their respective Revolving Credit
Commitments. Within the limits of each Lender’s Revolving Credit Commitment,
Borrower may borrow under this Section 2.01(a), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(a).

(b) Letters of Credit. Each Issuing Bank agrees, on the terms and conditions
hereinafter set forth, and in reliance upon the agreements of the other Lenders
set forth in this Agreement, to issue or continue Letters of Credit for the
account of the Company and its Subsidiaries from time to time on any Business
Day during the period from the Closing Date until 30 days before the Termination
Date in an aggregate Available Amount not to exceed (i) for all Letters of
Credit at any time the Letter of

 

54



--------------------------------------------------------------------------------

Credit Facility at such time, (ii) for all Letters of Credit issued by each
Issuing Bank at any time such Issuing Bank’s Letter of Credit Commitment at such
time, and (iii) for each such Letter of Credit an amount equal to the Unused
Revolving Credit Commitments of the Lenders at such time. No Letter of Credit
shall have an expiration date (including all rights of the Company or the
beneficiary to require renewal) later than 10 Business Days before the
Termination Date. Within the limits referred to above, the Company may from time
to time request the Issuance of Letters of Credit under this Section 2.01(b).

(c) Overadvances. If Revolving Credit Facility Usage exceeds the Borrowing Base
(“Overadvance”) at any time, the excess amount shall be payable by Borrower
within one (1) Business Day after demand by the Agent, but all such Revolving
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Agent may require Lenders to
honor requests for Overadvance Loans and to forbear from requiring Borrower to
cure an Overadvance, (a) when no other Event of Default is known to Agent, as
long as (i) the Overadvance does not continue for more than 30 consecutive days
(and no Overadvance may exist for at least five consecutive days thereafter
before further Overadvance Loans are required), and (ii) the Overadvance is not
known by Agent to exceed when taken together with the aggregate outstanding
amount of any Protective Revolving Loans, the greater of (A) $20,000,000 and (B)
10% of the aggregate Revolving Credit Commitments at any time outstanding; and
(b) regardless of whether an Event of Default exists, if Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance is not increased by more than an amount such that
the outstanding amount of such Overadvance when taken together with all
outstanding Protective Revolving Loans does not exceed the greater of (A)
$20,000,000 and (B) 10% of the aggregate Revolving Credit Commitments in the
aggregate and does not continue for more than 30 consecutive days. In no event
shall Overadvance Loans be required that would cause Revolving Credit Facility
Usage to exceed the aggregate Revolving Credit Commitments. Any funding of an
Overadvance Loan or sufferance of an Overadvance shall not constitute a waiver
by Agent or Lenders of the Event of Default caused thereby. In no event shall
Borrower or other Loan Party be deemed a beneficiary of this Section nor shall
it be authorized to enforce any of its terms.

(d) Protective Revolving Loans. The Agent shall be authorized, in its Permitted
Discretion, at any time that any conditions in Section 3.02 are not satisfied,
to make Revolving Loans in Dollars that are Base Rate Revolving Loans (any such
Revolving Loans made pursuant to this Section 2.01(d), “Protective Revolving
Loans”) in an aggregate amount (when aggregated with any outstanding Overadvance
Loans not to exceed the greater of (i) $20,000,000 and (ii) 10% of the aggregate
Revolving Credit Commitments at any time outstanding, if the Agent reasonably
deems such Revolving Loans necessary to preserve or protect Collateral, or to
enhance the collectability or repayment of Obligations; provided, that, no
Protective Revolving Loan shall continue for more than 90 consecutive days (and
no further Protective Revolving Loan may be made for at least five consecutive
days after the repayment by the Borrower of any outstanding Protective Revolving
Loans). Protective Revolving Loans shall constitute Obligations secured by the
Collateral and shall be entitled to all of the benefits of the Loan Documents.
Immediately upon the making of a Protective Revolving Loan, each applicable
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Agent a risk participation in such Protective Revolving Loan
in an amount equal to the product of such applicable Lender’s Ratable Share
times the amount of such Protective Revolving Loan. From and after the date, if
any, on which any Lender is required to fund its participation in any Protective
Revolving Loan purchased hereunder, the Agent shall promptly distribute to such
Lender, such Lender’s Ratable Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Protective Revolving Loan (and prior to such date, all payments on account of
the Protective Revolving Loans shall be payable to Agent solely for its own
account). The Required Lenders may at any time revoke the Agent’s authority to
make further Protective Revolving Loans by written notice to the

 

55



--------------------------------------------------------------------------------

Agent. Absent such revocation, the Agent’s determination that funding of a
Protective Revolving Loan is appropriate shall be conclusive. In no event shall
Protective Revolving Loans cause the aggregate outstanding amount of the
Revolving Loans of any Lender, plus such Lender’s Ratable Share of the
outstanding amount of all Letter of Credit Obligations to exceed such Lender’s
Revolving Credit Commitment. Protective Revolving Loans shall be payable by the
Borrower on demand.

SECTION 2.02. Making the Revolving Loans.

(a) Except as otherwise provided in Section 2.03(a), each Borrowing shall be
made on notice, given not later than (x) 11:00 a.m. (New York City time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Revolving Loans or (y) 11:00 a.m. (New
York City time) on the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Revolving Loans, by the Borrower (or the Company on
behalf of the Borrower) to the Agent, which shall give to each applicable Lender
prompt notice thereof by telecopier or any other electronic means agreed to by
the Agent. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed promptly in writing, or by telecopier (or any other
electronic means agreed to by the Agent), in substantially the form of Exhibit
B-1 hereto, specifying therein the requested (i) date of such Borrowing,
(ii) Type of Revolving Loans comprising such Borrowing, (iii) aggregate amount
of such Borrowing, and (iv) in the case of a Borrowing consisting of Eurodollar
Rate Revolving Loans, the initial Interest Period for each such Revolving Loan.
Except for Borrowings to be made as Swingline Loans, each Lender shall, before
1:00 p.m. (New York City time) on the date of such Borrowing make available for
the account of its Applicable Lending Office to the Agent at the Agent’s
Account, in same day funds, such Lender’s Ratable Share of such Borrowing. After
the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower at the Agent’s address referred to in Section 9.02(a).

(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower (or the Company on behalf of the Borrower) may not select Eurodollar
Rate Revolving Loans for any Borrowing if the aggregate amount of such Borrowing
is less than $10,000,000 or if the obligation of the Lenders to make Eurodollar
Rate Revolving Loans shall then be suspended pursuant to Section 2.08 or 2.12
and (ii) the Eurodollar Rate Revolving Loans may not be outstanding as part of
more than eighteen (18) separate Borrowings.

(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower
delivering such notice. In the case of any Borrowing that the related Notice of
Borrowing specifies is to be comprised of Eurodollar Rate Revolving Loans, the
Borrower shall indemnify each applicable Lender against any loss, cost or
expense incurred by such Lender as a result of any failure of Borrower to
fulfill on or before the date specified in such Notice of Borrowing for such
Borrowing the applicable conditions set forth in Article III, including, without
limitation, any loss (excluding loss of anticipated profits), cost or expense
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund the Revolving Loan to be made by such Lender as
part of such Borrowing when such Revolving Loan, as a result of such failure, is
not made on such date.

(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02, as applicable,
and the Agent may, in reliance upon such assumption, make available to the
Borrower on such date a corresponding amount. If and to the extent that such
Lender shall not have so made such ratable portion available to the Agent, such
Lender and the Borrower severally agree to repay to the Agent forthwith on

 

56



--------------------------------------------------------------------------------

demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to Borrower until the date such
amount is repaid to the Agent, at (i) in the case of Borrower, the interest rate
applicable at the time to the Revolving Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If such Lender shall
repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Loan as part of such Borrowing for purposes
of this Agreement.

(e) The failure of any Lender to make the Revolving Loan to be made by it as
part of any Borrowing shall not relieve any other Lender of its obligation, if
any, hereunder to make its Revolving Loan on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Revolving Loan to be made by such other Lender on the date of any Borrowing.

SECTION 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit.

(a) Request for Issuance. (i) Each Letter of Credit shall be issued upon notice,
given not later than 11:00 a.m. (New York City time) on the fifth Business Day
prior to the date of the proposed Issuance of such Letter of Credit (or on such
shorter notice as the applicable Issuing Bank may agree), by the Company to any
Issuing Bank, and such Issuing Bank shall give the Agent, prompt notice thereof.
Each such notice by the Company of Issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by telephone, confirmed promptly in writing, or by
telecopier (or any other electronic means agreed to by the Agent), specifying
therein (A) the requested date of such Issuance (which shall be a Business Day),
(B) the Available Amount of such Letter of Credit, (C) expiration date of such
Letter of Credit (which shall not be later than 5 Business Days before the
Termination Date), (D) the name and address of the beneficiary of such Letter of
Credit, (E) the form of such Letter of Credit, and that such Letter of Credit
shall be issued pursuant to such application and agreement for letter of credit
as such Issuing Bank and the Company shall agree for use in connection with such
requested Letter of Credit (a “Letter of Credit Agreement”) and (F) such other
matters as the applicable Issuing Bank may require. In the case of a request for
an amendment of any outstanding Letter of Credit, such Notice of Issuance shall
specify in form and detail reasonably satisfactory to the applicable Issuing
Bank, (A) the Letter of Credit to be amended, (B) the proposed date of amendment
thereof (which shall be a Business Day), (C) the nature of the proposed
amendment and (D) such other matters as the applicable Issuing Bank may require.
Additionally, the Company shall furnish to the applicable Issuing Bank and the
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, as such Issuing Bank or the Agent may require.
If the requested form of such Letter of Credit is acceptable to the applicable
Issuing Bank in its reasonable discretion (it being understood that any such
form shall have only explicit documentary conditions to draw and shall not
include discretionary conditions), such Issuing Bank will, upon fulfillment of
the applicable conditions set forth in Section 3.02, make such Letter of Credit
available to the Company at its office referred to in Section 9.02 or as
otherwise agreed with the Company in connection with such Issuance. In the event
and to the extent that the provisions of any Letter of Credit Agreement shall
conflict with this Agreement, the provisions of this Agreement shall govern.

(ii) No Issuing Bank shall be under any obligation to issue any Letter of Credit
if: (A) any order, judgment or decree of any Governmental Authority shall by its
terms purport to enjoin or restrain such Issuing Bank from issuing the Letter of
Credit, or any law applicable to such Issuing Bank or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such Issuing Bank shall prohibit, or request that such Issuing
Bank refrain from, the issuance of letters of credit generally or the Letter of
Credit in particular or shall impose upon such Issuing Bank with respect to the
Letter of Credit any restriction, reserve or capital requirement (for which such
Issuing Bank is not otherwise compensated hereunder) not in effect on the
Closing Date, or shall impose upon such Issuing Bank any unreimbursed loss, cost
or expense which was not applicable

 

57



--------------------------------------------------------------------------------

on the Closing Date and which such Issuing Bank in good faith deems material to
it; (B) except as otherwise agreed by the Agent and such Issuing Bank, the
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $100,000, in the case of a standby Letter
of Credit; (C) the Letter of Credit is to be denominated in a currency other
than Dollars; (D) any Lender is at that time a Defaulting Lender, unless such
Issuing Bank has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such Issuing Bank (in its sole discretion) with the
Company or such Lender to eliminate such Issuing Bank’s actual or potential
fronting exposure (after giving effect to Section 2.19(f)) with respect to the
Defaulting Lender arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other Letter of Credit Obligations as to
which such Issuing Bank has actual or potential fronting exposure, as it may
elect in its sole discretion; or (E) the Letter of Credit contains any
provisions for automatic reinstatement of the stated amount after any drawing
thereunder.

(iii) No Issuing Bank shall amend or continue any Letter of Credit if such
Issuing Bank would not be permitted at such time to issue the Letter of Credit
in its amended or continued form under the terms hereof.

(iv) Each Issuing Bank shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Agent in Article VIII with respect to any acts taken or omissions suffered by
such Issuing Bank in connection with Letters of Credit issued by it or proposed
to be issued by it and documents pertaining to such Letters of Credit as fully
as if the term “Agent” as used in Article VIII included such Issuing Bank with
respect to such acts or omissions, and (B) as additionally provided herein with
respect to such Issuing Bank.

(v) If the Borrower so requests in an applicable Notice of Issuance, the Issuing
Bank may, in its discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each an “Auto-Extension Letter of Credit”);
provided, that, any such Auto-Extension Letter of Credit must permit the Issuing
Bank to prevent any such extension at least once in each twelve month period
commencing with the date of issuance of such Letter of Credit by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing Bank,
the Borrower shall not be required to make a specific request to the Issuing
Bank for any such extension. Once an Auto-Extension Letter of Credit has been
issued, the Lenders shall be deemed to have authorized (but may not require) the
Issuing Bank to permit the extension of such Letter of Credit at any time to a
date not later than the expiration date of such Letter of Credit; provided,
however, that the Issuing Bank shall not permit any such extension if (A) the
Issuing Bank has determined that it would not be permitted, or would have no
obligation, at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is five Business Days before
the Non-Extension Notice Date (x) from the Agent that the Required Lenders have
elected not to permit such extension or (y) from the Agent, any Lender or any
Loan Party that one or more of the applicable conditions specified in
Section 3.02 is not then satisfied, and in each case directing the Issuing Bank
not to permit such extension.

(vi) No Issuing Bank shall have any obligation to issue any Letter of Credit
hereunder if the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last extension thereof (without
giving effect to any auto-extension features).

(vii) No Issuing Bank shall have any obligation to issue any Letter of Credit
hereunder if the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last extension thereof (without
giving effect to any auto-extension features).

 

58



--------------------------------------------------------------------------------

(b) Participations. By the Issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing or decreasing the amount thereof) and without any
further action on the part of the applicable Issuing Bank or the Lenders, such
Issuing Bank hereby grants to each Lender, and each Lender hereby acquires from
such Issuing Bank, a participation in such Letter of Credit equal to such
Lender’s Ratable Share of the Available Amount of such Letter of Credit. The
Company hereby agrees to each such participation. In consideration and in
furtherance of the foregoing, each Lender hereby absolutely and unconditionally
agrees to pay to the Agent, for the account of such Issuing Bank, such Lender’s
Ratable Share of each drawing made under a Letter of Credit funded by such
Issuing Bank and not reimbursed by the Company on the date funded, or of any
reimbursement payment required to be refunded to the Company for any reason,
which amount will be advanced, and deemed to be a Revolving Loan hereunder,
regardless of the satisfaction of the conditions set forth in Section 3.02. Each
Lender acknowledges and agrees that its obligation to acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Revolving Credit Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever. Each Lender further
acknowledges and agrees that its participation in each Letter of Credit will be
automatically adjusted to reflect such Lender’s Ratable Share of the Available
Amount of such Letter of Credit at each time such Lender’s Revolving Credit
Commitment is amended pursuant to an assignment in accordance with Section 9.08
or otherwise pursuant to this Agreement.

(c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft drawn
under any Letter of Credit which is not reimbursed by the Company or the
Borrower on the date funded shall constitute for all purposes of this Agreement
the making by any such Issuing Bank of a Revolving Loan under the Revolving
Credit Facility which shall be a Base Rate Revolving Loan, in the amount of such
draft, without regard to whether the making of such a Revolving Loan would
exceed such Issuing Bank’s Unused Revolving Credit Commitment. Each Issuing Bank
shall give prompt notice to the Company and the Agent of each drawing under any
Letter of Credit issued by it. Upon written demand by such Issuing Bank, with a
copy of such demand to the Agent and the Company, each applicable Lender shall
pay to the Agent such Lender’s Ratable Share of such outstanding Revolving Loan
pursuant to Section 2.03(b). Each applicable Lender acknowledges and agrees that
its obligation to make Revolving Loans pursuant to this paragraph (c) in respect
of Letters of Credit is absolute and unconditional and shall not be affected by
any circumstance whatsoever, including any amendment, renewal or extension of
any Letter of Credit or the occurrence and continuance of a Default or reduction
or termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Promptly after receipt thereof, the Agent shall transfer such funds
to such Issuing Bank. Each Lender agrees to fund its Ratable Share of an
outstanding Revolving Loan on (i) the Business Day on which demand therefor is
made by such Issuing Bank, provided, that, notice of such demand is given not
later than 11:00 a.m. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Lender shall not have so made the
amount of such Revolving Loan available to the Agent, such Lender agrees to pay
to the Agent forthwith on demand such amount together with interest thereon, for
each day from the date of demand by any such Issuing Bank until the date such
amount is paid to the Agent, at the Federal Funds Rate for its account or the
account of such Issuing Bank, as applicable. If such Lender shall pay to the
Agent such amount for the account of any such Issuing Bank on any Business Day,
such amount so paid in respect of principal shall constitute a Revolving Loan
made by such Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Revolving Loan made by such Issuing Bank
shall be reduced by such amount on such Business Day.

 

59



--------------------------------------------------------------------------------

(d) Letter of Credit Reports. Each Issuing Bank shall furnish (A) to the Agent
(with a copy to the Company) on the first Business Day of each month a written
report summarizing Issuance and expiration dates of Letters of Credit issued by
such Issuing Bank during the preceding month and drawings during such month
under all Letters of Credit and (B) to the Agent (with a copy to the Company) on
the first Business Day of each calendar quarter a written report setting forth
the average daily aggregate Available Amount during the preceding calendar
quarter of all Letters of Credit issued by such Issuing Bank.

(e) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable Issuing Bank and the Company when a Letter of Credit is issued,
(i) the rules of the ISP shall apply to each standby Letter of Credit, and
(ii) the rules of the Uniform Customs and Practice for Documentary Credits, as
most recently published by the International Chamber of Commerce at the time of
issuance shall apply to each commercial Letter of Credit.

(f) Failure to Make Revolving Loans. The failure of any Lender to make the
Revolving Loan to be made by it on the date specified in Section 2.03(c) shall
not relieve any other Lender of its obligation hereunder to make its Revolving
Loan on such date, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Loan to be made by such other Lender on such
date. No failure by any Lender to make such Revolving Loans shall limit or
restrict the availability of any Letter of Credit to the Company.

(g) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Company shall be obligated to reimburse
the applicable Issuing Bank hereunder for any and all drawings under such Letter
of Credit. The Company hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Company, and
that the Company’s business derives substantial benefits from the businesses of
such Subsidiaries.

SECTION 2.04. Fees.

(a) Commitment Fee. The Borrower agrees to pay to the Agent for the account of
each applicable Lender a commitment fee on the aggregate amount of such Lender’s
Unused Revolving Credit Commitment (without giving effect to such Lender’s
Ratable Share of any outstanding Swingline Loans) from the Closing Date until
the Termination Date calculated by multiplying such Lender’s Unused Revolving
Credit Commitment by the Applicable Percentage in effect from time to time,
payable in arrears monthly on the first day of each calendar month and on the
Termination Date; provided, however, that no commitment fee shall accrue on any
of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender.

(b) Letter of Credit Fees. (i) The Borrower shall pay to the Agent for the
account of each applicable Lender (other than a Defaulting Lender) a commission
on such Lender’s Ratable Share of the average daily aggregate Available Amount
of all Letters of Credit issued and outstanding from time to time at a rate per
annum equal to the Letter of Credit Fee Rate in effect from time to time during
such calendar quarter, payable in arrears monthly on the first day of each
calendar month, and on the Termination Date; provided, that, the Letter of
Credit Fee Rate shall be deemed to be 200 basis points above the Letter of
Credit Fee Rate in effect if the Borrower is required to pay default interest
pursuant to Section 2.07(b).

(ii) The Borrower shall pay to each Issuing Bank, for its own account, a
fronting fee of 0.25% of the face amount of all Letters of Credit issued by such
Issuing Bank and outstanding from time to time, payable in arrears monthly on
the first day of each calendar month and on the Termination Date and such other
customary commissions, issuance fees, transfer fees and other customary fees and
charges in connection with the Issuance or administration of each Letter of
Credit as the Borrower and such Issuing Bank shall agree.

 

60



--------------------------------------------------------------------------------

(c) Other Fees. The Company shall pay the fees set forth in the Fee Letters, as
such Fee Letters may from time to time be amended by the Company and the Agent
and, to the extent any such amendment is adverse to the interests of any
Arranger, by such Arranger, it being agreed that an increase in the amount of
any administrative agency or other similar fee payable to the Agent is not
adverse to the Arrangers.

SECTION 2.05. Termination or Reduction of the Commitments.

(a) Optional. The Borrower shall have the right at any time and without penalty,
upon at least three Business Days’ notice to the Agent, to terminate in whole or
permanently reduce in part the Unissued Letter of Credit Commitments and the
Unused Revolving Credit Commitments; provided, that, each partial reduction of a
Facility (i) shall be in an aggregate amount of $5,000,000 and an integral
multiple of $1,000,000 in excess thereof and (ii) if made under the Revolving
Credit Facility, shall be made ratably among the Lenders in accordance with
their Revolving Credit Commitments in respect of the Revolving Credit Facility.

(b) Mandatory. Unless previously terminated, the Revolving Credit Commitments
shall automatically terminate on the Maturity Date. The Letter of Credit
Facility shall be permanently reduced from time to time on the date of each
reduction in the Revolving Credit Facility by the amount, if any, by which the
amount of the Letter of Credit Facility exceeds the Revolving Credit Facility
after giving effect to such reduction of the Revolving Credit Facility.

SECTION 2.06. Letter of Credit Drawings. The obligations of the Company under
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit shall be unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement, such Letter of Credit
Agreement and such other agreement or instrument under all circumstances,
including, without limitation, the following circumstances (it being understood
that any such payment by the Company is without prejudice to, and does not
constitute a waiver of, any rights the Company might have or might acquire as a
result of the payment by any Lender of any draft or the reimbursement by the
Company thereof, including, without limitation, pursuant to Section 9.14):

(a) any lack of validity or enforceability of this Agreement or any Note, or of
any Letter of Credit Agreement, any Letter of Credit or any other agreement or
instrument relating thereto (such Letter of Credit Agreement, Letter of Credit
and related instruments or instruments being, collectively, the “L/C Related
Documents”);

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(c) the existence of any claim, set-off, defense or other right that Borrower
may have at any time against any beneficiary or any transferee of a Letter of
Credit (or any Persons for which any such beneficiary or any such transferee may
be acting), any Issuing Bank, the Agent, any Lender or any other Person, whether
in connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

 

61



--------------------------------------------------------------------------------

(d) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(e) payment by any Issuing Bank under a Letter of Credit against presentation of
a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(f) any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from any guarantee, for all or any of the obligations of the Borrower in respect
of the L/C Related Documents; or

(g) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Company or a guarantor.

SECTION 2.07. Interest on Revolving Loans.

(a) Scheduled Interest. Borrower shall pay interest on the unpaid principal
amount of each Revolving Loan owing by Borrower to the Agent (or the Company, at
its option, may make such payment on behalf of Borrower) for the account of each
Lender from the date of such Revolving Loan until such principal amount shall be
paid in full, at the following rates per annum:

(i) Base Rate Revolving Loans. During such periods as such Revolving Loan is a
Base Rate Revolving Loan, a rate per annum equal at all times to the sum of
(A) the Base Rate in effect from time to time plus (B) the Applicable Margin in
effect from time to time, payable in arrears monthly on the first day of each
calendar month and on the date such Base Rate Revolving Loan shall be Converted
or paid in full.

(ii) Eurodollar Rate Revolving Loans. During such periods as such Revolving Loan
is a Eurodollar Rate Revolving Loan, a rate per annum equal at all times during
each Interest Period for such Revolving Loan to the sum of (A) the Eurodollar
Rate for such Interest Period for such Revolving Loan plus (B) the Applicable
Margin in effect from time to time, payable in arrears on the last day of such
Interest Period and, if such Interest Period has a duration of more than three
months, on the day of every third month during such Interest Period
corresponding to the first day of such Interest Period and on the date such
Eurodollar Rate Revolving Loan shall be Converted or paid in full.

(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require and notify the Borrower to pay interest
(“Default Interest”) on (i) the unpaid principal amount of each Revolving Loan
owing to each Lender, payable in arrears on the dates referred to in clause
(a)(i) or (a)(ii) above, at a rate per annum equal at all times to 2% per annum
above the rate per annum required to be paid on such Revolving Loan pursuant to
clause (a)(i) or (a)(ii) above and (ii) to the fullest extent permitted by law,
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Revolving Loans pursuant to
clause (a)(i) above, provided, however, that following acceleration of the
Revolving Loans pursuant to Section 6.01, Default Interest shall accrue and be
payable hereunder whether or not previously required by the Agent.

 

62



--------------------------------------------------------------------------------

SECTION 2.08. Interest Rate Determination.

(a) The Agent shall give prompt notice to the Company and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.07(a)(i) or (ii).

(b) If, with respect to any Eurodollar Rate Revolving Loans, Lenders owed at
least 50% of the then aggregate principal amount of such outstanding Eurodollar
Rate Revolving Loans thereof notify the Agent that the Eurodollar Rate for any
Interest Period for such Revolving Loans will not adequately reflect the cost to
such Lenders of making, funding or maintaining their respective Eurodollar Rate
Revolving Loans for such Interest Period (a “Market Disruption Event”), the
Agent shall forthwith so notify the Company and the Lenders, whereupon (i) each
Eurodollar Rate Revolving Loan will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Revolving Loan, and
(ii) the obligation of the Lenders to make, or to Convert Revolving Loans into,
Eurodollar Rate Revolving Loans shall be suspended until the Agent shall notify
the Borrower and such Lenders that the circumstances causing such suspension no
longer exist. During any period in which a Market Disruption Event is in effect,
Borrower may request that the Agent confirm that the circumstances giving rise
to the Market Disruption Event continue to be in effect; provided, that,
(A) Borrower shall not be permitted to submit any such request more than once in
any 30 day period and (B) nothing contained in this Section 2.08 or the failure
to provide confirmation of the continued effectiveness of such Market Disruption
Event shall in any way affect the Agent’s or Required Lenders’ right to provide
any additional notices of a Market Disruption Event as provided in this
Section 2.08. If the Agent has not confirmed after request of such report from
the Borrower that a Market Disruption Event has occurred, then such Market
Disruption Event shall be deemed to be no longer existing.

(c) If Borrower shall fail to select the duration of any Interest Period for any
Eurodollar Rate Revolving Loans in accordance with the provisions contained in
the definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify Borrower and the Lenders and such Revolving Loans will automatically, on
the last day of the then existing Interest Period therefor, Convert into Base
Rate Revolving Loans.

(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Revolving Loans comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Revolving Loans shall
automatically Convert into Base Rate Revolving Loans.

(e) Upon the occurrence and during the continuance of any Event of Default under
Section 6.01(a) or any Borrowing Base Deficiency, (i) each Eurodollar Rate
Revolving Loan will automatically, on the last day of the then existing Interest
Period therefor, Convert into a Base Rate Revolving Loan and (ii) the obligation
of the Lenders to make, or to Convert Revolving Loans into, Eurodollar Rate
Revolving Loans shall be suspended.

(f) If Reuter Screen LIBOR01 is unavailable (and there is no successor or
replacement screen available for determining the Eurodollar Rate) for
determining the Eurodollar Rate for any Eurodollar Rate Revolving Loans,

(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Revolving Loans,

(ii) with respect to Eurodollar Rate Revolving Loans, each such Revolving Loan
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Revolving Loan (or if such Revolving Loan is
then a Base Rate Revolving Loan, will continue as a Base Rate Revolving Loan),
and

 

63



--------------------------------------------------------------------------------

(iii) the obligation of the Lenders to make Eurodollar Rate Revolving Loans or
to Convert Revolving Loans into Eurodollar Rate Revolving Loans shall be
suspended until the Agent shall notify the Company and the Lenders that the
circumstances causing such suspension no longer exist.

(g) Intentionally Deleted.

(h) Intentionally Deleted.

(i) Maximum Interest Rates. Notwithstanding anything to the contrary contained
in any Loan Document, the interest paid or agreed to be paid under the Loan
Documents shall not exceed the maximum rate of non-usurious interest permitted
by applicable law (the “Maximum Rate”). If the Agent or any Lender shall receive
interest in an amount that exceeds the Maximum Rate, the excess interest shall
be applied to the principal of the applicable Revolving Loans or, if it exceeds
such unpaid principal, refunded to the Borrower, as applicable. In determining
whether the interest contracted for, charged, or received by the Agent or a
Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

(j) Intentionally Deleted.

SECTION 2.09. Optional Conversion of Revolving Loans. Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert all
or any portion of the Revolving Loans made to it of one Type comprising the same
Borrowing into Revolving Loans of the other Type; provided, however, that any
Conversion of Eurodollar Rate Revolving Loans into Base Rate Revolving Loans
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Revolving Loans, any Conversion of Base Rate Revolving Loans into
Eurodollar Rate Revolving Loans shall be in an amount not less than the minimum
amount specified in Section 2.02(b), no Conversion of any Revolving Loans shall
result in more separate Borrowings than permitted under Section 2.02(b) and each
Conversion of Revolving Loans comprising part of the same Borrowing shall be
made ratably among the Lenders in accordance with their Commitments. Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Revolving Loans to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Revolving Loans, the duration
of the initial Interest Period for each such Revolving Loan. Each notice of
Conversion shall be irrevocable and binding on the Borrower giving such notice.

SECTION 2.10. Repayments of Revolving Loans; Prepayments of Revolving Loans.

(a) Repayment of Revolving Loans. The Borrower shall repay to the Agent for the
ratable account of each applicable Lender on the Termination Date the aggregate
principal amount of the Revolving Loans made by such Lender to Borrower then
outstanding. Subject to 2.01(c), if an Overadvance exists at any time, Borrower
shall, on the sooner of the Agent’s demand or the first Business Day after
Borrower has knowledge thereof, repay Revolving Loans or Cash Collateralize
Letters of Credit in an amount sufficient to reduce Revolving Credit Facility
Usage to the Borrowing Base. If, after the occurrence and during the
continuation of any Cash Control Trigger Event, any asset disposition includes
the disposition of Accounts, Inventory, or Eligible Equipment, Borrower shall
apply Net Cash Proceeds to repay Revolving Loans in an amount equal to the
greater of (a) the net book value of such Accounts, Inventory, and Eligible
Equipment or (b) the reduction in the Borrowing Base resulting from the
disposition.

 

64



--------------------------------------------------------------------------------

(b) Optional Prepayments. Borrower may, at any time, upon notice at least two
Business Days’ prior to the date of such prepayment, in the case of Eurodollar
Rate Revolving Loans, and not later than 11:00 a.m. (New York City time) on the
date of such prepayment, in the case of Base Rate Revolving Loans, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given Borrower shall, prepay the outstanding principal amount
of the Revolving Loans comprising part of the same Borrowing made to it in whole
or in part, together with accrued interest to the date of such prepayment on the
principal amount prepaid; provided, that, (x) each partial prepayment shall be
in an aggregate principal amount of $5,000,000, or an integral multiple of
$1,000,000 in excess thereof and (y) in the event of any such prepayment of a
Eurodollar Rate Revolving Loan, Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 9.04(c).

(c) Mandatory Prepayments. (i) Borrower shall, in the time periods set forth in
Section 2.01(c), prepay (with no corresponding commitment reduction) an
aggregate principal amount of the Revolving Loans owed by Borrower and
comprising part of the same Borrowings or Cash Collateralize Letters of Credit
in an amount equal to the amount by which Revolving Credit Facility Usage
exceeds the Line Cap (except as a result of Protective Revolving Loans made
under Section 2.01(d) and not outstanding for more than 90 consecutive days)
(such amount, the “Excess Usage”); provided, that, in respect of any prepayment
under this subsection directly attributable to any adjustment of Reserves, such
prepayment shall be made not later than the Business Day immediately following
the date such adjusted Reserves became effective.

(ii) Each prepayment made pursuant to this Section 2.10(c) shall be made
together with any interest accrued to the date of such prepayment on the
principal amounts prepaid and, in the case of any prepayment of a Eurodollar
Rate Revolving Loan on a date other than the last day of an Interest Period or
at its maturity, any additional amounts which the Borrower shall be obligated to
reimburse to the Lenders in respect thereof pursuant to Section 9.04(c).

(iii) The Agent shall give prompt notice of any prepayment required under this
Section 2.10(c) to Lenders.

(d) After the occurrence and during the continuation of any Cash Control Trigger
Event, the Net Cash Proceeds of all insurance payments in respect of Equipment
or Inventory shall be paid to the Agent and shall, in the Agent’s sole
discretion, (i) be released to the Borrower or applicable Guarantor for the
repair, replacement or restoration thereof, (ii) be held as additional
Collateral hereunder or applied as specified in Section 19(b)of the Security
Agreement or (iii) be released to the Agent Sweep Account and applied as
provided in Section 2.18(h) hereof.

SECTION 2.11. Increased Costs.

(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Revolving Loans or of agreeing to issue or of issuing or
maintaining or participating in Letters of Credit (excluding for purposes of
this Section 2.11 any such increased costs resulting from (x) Taxes (which for
purposes of this exclusion shall include withholding taxes that are excluded
from Taxes pursuant to Sections 2.14(a) and (e)) or Other Taxes (as to which
Section 2.14 shall govern) and (y) changes in the basis of taxation of overall
net income or overall gross income by the United States or by the foreign
jurisdiction or state under the laws of which such Lender is organized or has
its Applicable Lending Office or any political subdivision thereof), then the
Borrower shall from time to time, upon written demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender additional

 

65



--------------------------------------------------------------------------------

amounts sufficient to compensate such Lender for such increased cost; provided,
however, that before making any such demand, each Lender agrees to use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if the making
of such a designation would avoid the need for, or reduce the amount of, such
increased cost and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender. A certificate as to the amount of such increased
cost, submitted to the Borrower and the Agent by such Lender, shall be
conclusive and binding for all purposes, absent manifest error.

Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “change in law”,
regardless of the date enacted, adopted or issued.

(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital or liquidity required or expected to be maintained by such Lender or any
corporation controlling such Lender and that the amount of such capital or
liquidity is increased by or based upon the existence of such Lender’s
commitment to lend or to issue or participate in Letters of Credit hereunder and
other commitments of such type or the issuance or maintenance of or
participation in the Letters of Credit (or similar contingent obligations),
then, upon demand by such Lender (with a copy of such demand to the Agent), the
Borrower shall pay to the Agent for the account of such Lender, from time to
time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation in the light of such circumstances, to the
extent that such Lender reasonably determines such increase in capital or
liquidity to be allocable to the existence of such Lender’s commitment to lend
or to issue or participate in Letters of Credit hereunder or to the issuance or
maintenance of or participation in any Letters of Credit. A certificate as to
such amounts submitted to the Borrower and the Agent by such Lender shall be
conclusive and binding for all purposes, absent manifest error.

(c) A Lender will only be entitled to such compensation if such Lender provides
a certificate to the Agent and the Company setting forth in reasonable detail
(i) the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and (ii) stating that the claim for additional amounts referred to
therein is generally consistent with such Lender’s treatment of similarly
situated customers of such Lender whose transactions with such Lender are
similarly affected by the change in circumstances giving rise to such payment.
Such certificate, when delivered to the Company, shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within ten (10) days after receipt thereof. Failure or
delay on the part of any Lender to demand compensation pursuant to this
Section 2.11(c) shall not constitute a waiver of such Lender’s right to demand
such compensation; provided, that, Borrower shall not be required to compensate
a Lender or the Agent pursuant to this Section 2.11(c) for any increased costs
or reductions incurred more than 120 days prior to the date that such Lender or
the Agent notifies the Company of the change in law giving rise to such
increased costs or reductions and of such Lender’s or the Agent’s intention to
claim compensation therefor; provided, further, that, if the change in law
giving rise to such increased costs or reductions is retroactive, then the
120-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

66



--------------------------------------------------------------------------------

SECTION 2.12. Illegality. Notwithstanding any other provision of this Agreement,
if any Lender shall notify the Agent that the introduction of or any change in
or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
any Lender or its Eurodollar Lending Office to perform its obligations hereunder
to make Eurodollar Rate Revolving Loans or to fund or maintain Eurodollar Rate
Revolving Loans hereunder, (i) each Eurodollar Rate Revolving Loan will
automatically, upon such demand, Convert into a Base Rate Revolving Loan and
(ii) the obligation of the Lenders to make, or to Convert Revolving Loans into,
Eurodollar Rate Revolving Loans shall be suspended until the Agent shall notify
the Company, on behalf of the Borrower, the Borrower and the Lenders that the
circumstances causing such suspension no longer exist; provided, however, that
before making any such demand, each Lender agrees to use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate a different Eurodollar Lending Office if the making of such a
designation would allow such Lender or its Eurodollar Lending Office to continue
to perform its obligations to make Eurodollar Rate Revolving Loans or to
continue to fund or maintain Eurodollar Rate Revolving Loans and would not, in
the judgment of such Lender, be otherwise disadvantageous to such Lender.

SECTION 2.13. Payments and Computations.

(a) The Borrower shall make each payment hereunder without condition or
deduction for any right of counterclaim, defense, recoupment or set-off, not
later than 11:00 a.m. (New York City time) on the day when due in Dollars to the
Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal, interest, fees or commissions ratably (other than amounts payable
pursuant to Section 2.04, 2.11, 2.14 or 9.04(c)) to the Lenders for the account
of their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon any Assuming Lender becoming a Lender
hereunder as a result of a Commitment Increase pursuant to Section 2.21, and
upon the Agent’s receipt of such Lender’s Assumption Agreement and recording of
the information contained therein in the Register, from and after the applicable
Increase Date the Agent shall treat each Assuming Lender as a Lender under this
Agreement and shall make all payments hereunder and under any Notes issued in
connection therewith pro rata among the Lenders taking into account the interest
assumed thereby by the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.08(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.

(b) Borrower hereby authorizes each Lender, if and to the extent payment owed to
such Lender is not made when due hereunder or under the Note held by such
Lender, to charge from time to time against any or all of Borrower’s accounts
with such Lender any amount so due.

(c) All computations of interest and of fees and Letter of Credit commissions
shall be made by the Agent on the basis of a year of 360 days, in each case for
the actual number of days (including the first day but excluding the last day)
occurring in the period for which such interest or fees or commissions are
payable. Each determination by the Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Revolving Loans to be made in the
next following calendar month, such payment shall be made on the next preceding
Business Day.

 

67



--------------------------------------------------------------------------------

(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that Borrower will not
make such payment in full, the Agent may assume that Borrower has made such
payment in full to the Agent on such date and the Agent may, in reliance upon
such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent Borrower
shall not have so made such payment in full to the Agent, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

(f) Subject to Section 6.04, if the Agent receives funds for application to the
Obligations of the Borrower under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify, or the Borrower does
not direct, the Revolving Loans to which, or the manner in which, such funds are
to be applied, the Agent may, but shall not be obligated to, elect to distribute
such funds ratably to the outstanding Obligations, (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal and unreimbursed amounts drawn
under Letters of Credit then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal and such Letter of Credit
obligations then due to such parties.

(g) Except to the extent a time of payment of, or period within which payment is
required in respect of, any amount payable hereunder or under any of the other
Loan Documents is specified in any Loan Document, all amounts payable hereunder
or under any of the other Loan Documents shall be due and payable, in arrears,
on the first day of each month at any time that Obligations or Commitments are
outstanding. Borrower hereby authorizes Agent, from time to time without prior
notice to Borrower, to charge all interest, fees, costs, expenses and other
amounts payable hereunder or under any of the other Loan Documents when due and
payable to the loan account, provided, that, interest and fees (including
pursuant to Sections 2.04(a), (b) and (c) and Section 2.07(a)(ii) above shall
not be charged to any loan account until three (3) Business Days after Agent has
provided Borrower with an invoice for any such amount. Any interest, fees,
costs, expenses, or other amounts payable hereunder or under any other Loan
Document that are charged to a loan account shall thereupon constitute Loans
hereunder and shall initially accrue interest at the rate then applicable to
Loans that are Base Rate Revolving Loans (unless and until converted into
Eurodollar Rate Revolving Loans in accordance with the terms of this Agreement).

SECTION 2.14. Taxes. (a) Any and all payments by any Loan Party to or for the
account of any Lender, any Arranger or the Agent hereunder or under the Notes
shall be made, in accordance with Section 2.13 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, remittances, charges or
withholdings, and all liabilities with respect thereto, excluding, in the case
of each Lender, each Arranger and the Agent (i) taxes imposed on its overall net
income, and franchise taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender, such Arranger or the Agent (as
the case may be) is organized or in which its principal executive office is
located, or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, (ii) any amounts required
to be withheld under FATCA that would not have been imposed but for the failure
of the Agent, Arranger or Lender, as applicable, to satisfy the applicable
requirements of FATCA, and (iii) any amounts that are required to be withheld as
a result of a Lender’s failure to comply with the requirements of paragraph
(e) or (j) of this Section (all such non-excluded taxes, levies, imposts,
deductions, remittances, charges, withholdings and liabilities in respect of

 

68



--------------------------------------------------------------------------------

payments hereunder or under the Notes being hereinafter referred to as “Taxes”).
If any Loan Party shall be required by law to deduct, remit or withhold any
Taxes from or in respect of any sum payable hereunder or under any Note to any
Lender, any Arranger or the Agent, (i) the sum payable to such Loan Party shall
be increased as may be necessary so that after making all required deductions,
remittances or withholdings (including deductions applicable to additional sums
payable under this Section 2.14), such Lender, such Arranger or the Agent (as
the case may be) receives an amount equal to the sum it would have received had
no such deductions been made, (ii) such Loan Party shall make such deductions
and (iii) such Loan Party shall pay the full amount deducted, remitted or
withheld to the relevant taxation authority or other authority in accordance
with applicable law.

(b) In addition, each Loan Party shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made by such Loan Party hereunder or under
any other Loan Documents or from the execution, delivery or registration of,
performing under, or otherwise with respect to, this Agreement or the other Loan
Documents (hereinafter referred to as “Other Taxes”).

(c) The Loan Parties shall indemnify each Lender, each Arranger and the Agent
for and hold it harmless against the full amount of Taxes or Other Taxes
(including, without limitation, taxes of any kind imposed or asserted by any
jurisdiction on amounts payable under this Section 2.14) imposed on or paid or
remitted by such Lender, such Arranger or the Agent (as the case may be) and any
liability (including penalties, interest and expenses) arising therefrom or with
respect thereto. This indemnification shall be made within 30 days from the date
such Lender, such Arranger or the Agent (as the case may be) makes written
demand therefor with appropriate supporting documentation.

(d) Within 30 days after the date of any payment of taxes, the appropriate Loan
Party shall furnish to the Agent, at its address referred to in Section 9.02,
the original or a certified copy of a receipt evidencing such payment to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Agent. In the case of any payment
hereunder or under the Notes or any other documents to be delivered hereunder by
or on behalf of a Loan Party through an account or branch outside the United
States or by or on behalf of a Loan Party by a payor that is not a United States
person, if such Loan Party determines that no Taxes are payable in respect
thereof, such Loan Party shall furnish, or shall cause such payor to furnish, to
the Agent, at such address, an opinion of counsel reasonably acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
on or prior to the designation of any different Applicable Lending Office and on
the date of the Assumption Agreement or the Assignment and Acceptance pursuant
to which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as reasonably requested in writing by the Company (but only so
long as such Lender remains lawfully able to do so), shall provide each of the
Agent and the Company with two original Internal Revenue Service Forms W-8BEN,
W-8BEN-E or W-8ECI or (in the case of a Lender that has certified in writing to
the Agent that it is not (i) a “bank” as defined in Section 881(c)(3)(A) of the
Code, (ii) a 10-percent shareholder (within the meaning of Section 871(h)(3)(B)
of the Code) of any Loan Party or (iii) a CFC related to any Loan Party (within
the meaning of Section 864(d)(4) of the Code)), Internal Revenue Service Form
W-8BEN or W-8BEN-E, as appropriate, or any successor or other form prescribed by
the Internal Revenue Service, certifying that such Lender is exempt from or
entitled to a reduced rate of United States withholding tax on payments pursuant
to this Agreement or any other Loan Document or, in the case of a Lender that
has certified that it is not a “bank” as described above, certifying that such
Lender is a foreign corporation, partnership, estate or trust. If the form
provided by a Lender at the time

 

69



--------------------------------------------------------------------------------

such Lender first becomes a party to this Agreement indicates a United States
interest withholding tax rate in excess of zero, withholding tax at such rate
shall be considered excluded from Taxes unless and until such Lender provides
the appropriate forms certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided, however, that, if at the date of
the Assignment and Acceptance pursuant to which a Lender assignee becomes a
party to this Agreement, the Lender assignor was entitled to payments under
subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date. If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the Closing Date by Internal Revenue Service Form
W-8BEN, W-8BEN-E or W-8ECI or the related certificate described above, that the
Lender reasonably considers to be confidential, the Lender shall give notice
thereof to the Company and shall not be obligated to include in such form or
document such confidential information, except directly to a Governmental
Authority or other Person subject to a reasonable confidentiality agreement. In
addition, upon the written request of the Company, any other certification,
identification, information, documentation or other reporting requirement shall
be delivered if (i) delivery thereof is required by a change in the law,
regulation, administrative practice or any applicable tax treaty as a
precondition to exemption from or a reduction in the rate of deduction or
withholding; (ii) the Agent or Lender, as the case may be, is legally entitled
to make delivery of such item; and (iii) delivery of such item will not result
in material additional costs unless Borrower shall have agreed in writing to
indemnify Lender or the Agent for such costs.

(f) For any period with respect to which a Lender has failed to provide the
Company with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form, certificate or other document otherwise is not required under
subsection (e) above), such Lender shall not be entitled to indemnification
under Section 2.14(a) or (c) with respect to Taxes imposed by the United States
of America by reason of such failure; provided, however, that should a Lender
become subject to Taxes because of its failure to deliver a form, certificate or
other document required hereunder, the Loan Parties, at such Lender’s expense,
shall take such steps as the Lender shall reasonably request to assist the
Lender to recover such Taxes.

(g) Any Lender claiming any additional amounts payable pursuant to this
Section 2.14 agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the judgment of such Lender, be otherwise
disadvantageous to such Lender.

(h) If any Lender determines, in its sole discretion, that it has actually and
finally realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by a Loan Party pursuant to subsection (a) or (c) above in respect
of payments under this Agreement or the other Loan Documents, a current monetary
benefit that it would otherwise not have obtained, and that would result in the
total payments under this Section 2.14 exceeding the amount needed to make such
Lender whole, such Lender shall pay to the applicable Loan Party, with
reasonable promptness following the date on which it actually realizes such
benefit, an amount equal to the lesser of the amount of such benefit or the
amount of such excess, in each case net of all out-of-pocket expenses in
securing such refund, deduction or credit; provided, that, the Borrower, upon
the request of the Agent or such Lender, agrees to repay the amount paid over to
any Loan Party to the Agent or such Lender in the event the Agent or such Lender
is required to repay such amount to such Governmental Authority.

 

70



--------------------------------------------------------------------------------

(i) If any Loan Party determines in good faith that a reasonable basis exists
for contesting the applicability of any Tax or Other Tax, the Agent, the
relevant Arranger or the relevant Lender shall cooperate with such Loan Party,
upon the request and at the expense of such Loan Party, in challenging such Tax
or Other Tax. Nothing in this Section 2.14(i) shall require the Agent, any
Arranger or any Lender to disclose the contents of its tax returns or other
confidential information to any Person.

(j) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Loan Party and the Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
applicable Loan Party or the Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the applicable Loan Party or
the Agent as may be necessary for the applicable Loan Party and the Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(j), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement. For purposes of determining withholding taxes imposed under FATCA,
from and after the Closing Date, the Loan Parties and the Agent shall treat (and
the Lenders hereby authorize the Agent to treat) this Agreement as not
qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i).

SECTION 2.15. Sharing of Payments, Etc. Without expanding the rights of any
Lender under this Agreement and, except as otherwise expressly provided in
Section 6.04, if any Lender shall obtain any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise) on
account of the Revolving Loans owing to it (other than (x) as payment of a
Revolving Loan made by an Issuing Bank pursuant to the first sentence of
Section 2.03(c) or (y) pursuant to Section 2.11, 2.14 or 9.04(c)) in excess of
its ratable share (according to the proportion of (i) the amount of such
Revolving Loans due and payable to such Lender at such time to (ii) the
aggregate amount of the Revolving Loans due and payable at such time to all
Lenders hereunder) of payments on account of the Revolving Loans obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Loans owing to them as shall be necessary to
cause such purchasing Lender to share the excess payment ratably with each of
them; provided, however, that if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and such Lender shall repay to the purchasing Lender the
purchase price to the extent of such Lender’s ratable share (according to the
proportion of (i) the purchase price paid to such Lender to (ii) the aggregate
purchase price paid to all Lenders) of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered; provided,
further, that, so long as the Revolving Loans shall not have become due and
payable pursuant to Section 6.01, any excess payment received by any Lender
shall be shared on a pro rata basis only with other Lenders. The Borrower agrees
that any Lender so purchasing a participation from another Lender pursuant to
this Section 2.15 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of the Loan
Parties in the amount of such participation.

 

71



--------------------------------------------------------------------------------

SECTION 2.16. Evidence of Debt.

(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of Borrower to such Lender resulting
from each Revolving Loan owing to such Lender from time to time, including the
amounts of principal and interest payable and paid to such Lender from time to
time hereunder in respect of Revolving Loans. Borrower agrees that upon notice
by any Lender to Borrower (with a copy of such notice to the Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the
Revolving Loans owing to, or to be made by, such Lender, Borrower shall promptly
execute and deliver to such Lender a Note, as applicable, properly completed,
payable to the order of such Lender in a principal amount up to the Revolving
Credit Commitment of such Lender.

(b) The Register maintained by the Agent pursuant to Section 9.08(e) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Revolving Loans comprising such Borrowing
and, if appropriate, the Interest Period applicable thereto, (ii) the terms of
each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it, (iii) the amount of any principal or interest due and payable or
to become due and payable from Borrower to each Lender hereunder and (iv) the
amount of any sum received by the Agent from each Borrower hereunder and each
Lender’s share thereof.

(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from Borrower to, in
the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of Borrower under this
Agreement with respect to Revolving Loans made and not repaid.

SECTION 2.17. Use of Proceeds. On the Closing Date, the proceeds of the
Revolving Loans and the issuance of Letters of Credit hereunder shall be to pay
costs and expenses related to the Closing Date Transactions and thereafter to
issue Letters of Credit and finance ongoing working capital needs and general
corporate purposes of the Borrower.

SECTION 2.18. Cash Management.

(a) Within 60 days after the Initial Closing Date (or such later date as the
Agent may specify in its sole discretion), and at all times thereafter, the Loan
Parties shall enter into and maintain Control Agreements, with respect to each
Concentration Account.

(b) Each Control Agreement for each Concentration Account shall require, during
the continuance of a Cash Control Trigger Event (and delivery of notice thereof
from the Agent), the ACH or wire transfer on each Business Day of all ledgers or
available, as applicable, cash receipts held in the Concentration Account to a
concentration account maintained by the Agent (an “Agent Sweep Account”) located
in the United States.

(c) If (i) at any time during the continuance of a Cash Control Trigger Event,
any cash or Cash Equivalents owned by a Loan Party are deposited in any account
(other than an Excluded Account), or held or invested in any manner (other than
(w) in an Excluded Account, (x) in a Concentration Account that is subject to
the Control Agreement, or (y) in a Deposit Account which is swept daily to a
Concentration Account subject to a Control Agreement), or (ii) at any time, a
Concentration Account shall cease to be subject to a Control Agreement, the
applicable Loan Party shall immediately furnish the Agent with written notice
thereof and the Agent may require such Loan Party to close such account and have
any such funds transferred to a Concentration Account which is subject to a
Control Agreement or maintained with the Agent.

 

72



--------------------------------------------------------------------------------

(d) A Loan Party may close any Deposit Account or a Concentration Account,
maintain existing Deposit Accounts or Concentration Accounts and/or open new
Deposit Accounts or Concentration Accounts, subject to the execution and
delivery to the Agent of appropriate Control Agreements with respect to each
Concentration Account (except with respect to any Concentration Account
maintained with the Agent) consistent with the provisions of this Section 2.18
and otherwise reasonably satisfactory to the Agent. The applicable Loan Party
shall furnish the Agent with prior written notice of its intention to open or
close a Concentration Account and the Agent shall promptly notify such Loan
Party as to whether the Agent shall require a Control Agreement with the Person
with whom such account will be maintained.

(e) Each Agent Sweep Account shall at all times be under the sole dominion and
control of the Agent. Each Loan Party hereby acknowledges and agrees that (i) it
has no right of withdrawal from the Agent Sweep Account until the applicable
Cash Control Trigger Event is no longer continuing as set forth in subclause
(f), (ii) the funds on deposit in an Agent Sweep Account shall at all times
continue to be collateral security for all of the Secured Obligations, and
(iii) the funds on deposit in an Agent Sweep Account, shall be applied as
provided in Section 2.18(h) of this Agreement and in the Security Agreement. In
the event that, notwithstanding the provisions of this Section 2.18, during the
continuance of a Cash Control Trigger Event, a Loan Party receives or otherwise
has dominion and control of any such proceeds or collections, such proceeds and
collections shall be held in trust by such Loan Party for the Agent, shall not
be commingled with any of such Loan Party’s other funds or deposited in any
account of such Loan Party and shall promptly be deposited into a Concentration
Account or dealt with in such other fashion as such Loan Party may be instructed
by the Agent (except for (i) funds required to be deposited into an Excluded
Account and (ii) funds necessary to fund working capital needs of the Company
and its Subsidiaries, which funds will be deposited in an account subject to a
Control Agreement in the case of this subclause (ii)).

(f) Any amounts remaining in an Agent Sweep Account (i) at any time when a Cash
Control Trigger Event is no longer continuing for purposes of this Agreement or
(ii) after application of amounts received in such Agent Sweep Account as set
forth in subsection (h) below, shall be remitted to the primary Concentration
Account of the Company maintained with the Agent.

(g) The Agent shall promptly (but in any event within two (2) Business Days)
furnish written notice to each Person with whom a Concentration Account is
maintained when a Cash Control Trigger Event is no longer continuing for
purposes of this Agreement.

(h) (i) Any amounts received in an Agent Sweep Account in the United States
shall be applied to the payment (without a corresponding reduction of
Commitments) of all of the Revolving Loans made to the Borrower (whether then
due or not) and to the payment of all of the other Obligations under the Loan
Documents of the Loan Parties (other than contingent obligations) (whether then
due or not) in accordance with Section 6.04 (with all Revolving Loans deemed due
for purposes thereof); (ii) all payments to be made in accordance with this
subsection (h) in respect of Eurodollar Rate Revolving Loans shall be made on
the last day of the applicable Interest Period therefor, and shall be held in
the applicable Agent Sweep Account pending such payment and (iii) any remaining
amounts shall be available for use by the Company and its Subsidiaries for
additional working capital needs.

(i) The following shall apply to deposits and payments under and pursuant to
this Agreement:

 

73



--------------------------------------------------------------------------------

(i) funds shall be deemed to have been deposited to an Agent Sweep Account on
the Business Day on which deposited, provided, that, such deposit is available
to the Agent by 2:00 p.m. on that Business Day (except that if the Obligations
are being paid in full, by 2:00 p.m. on that Business Day);

(ii) funds paid to the Agent, other than by deposit to an Agent Sweep Account,
shall be deemed to have been received on the Business Day when they are good and
collected funds, provided, that, such payment is available to the Agent by 2:00
p.m. on that Business Day (except that if the Obligations are being paid in
full, by 2:00 p.m. on that Business Day); and

(iii) if a deposit to an Agent Sweep Account or payment is not available to the
Agent until after 2:00 p.m. on a Business Day, such deposit or payment shall be
deemed to have been made at 9:00 a.m. on the then next Business Day.

SECTION 2.19. Defaulting Lenders.

(a) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
such Defaulting Lender shall owe a Defaulted Revolving Loan to Borrower and
(iii) Borrower shall be required to make any payment hereunder or under any
other Loan Document to or for the account of such Defaulting Lender, then
Borrower may, to the fullest extent permitted by applicable law, set off and
otherwise apply the Obligation of the Borrower to make such payment to or for
the account of such Defaulting Lender against the obligation of such Defaulting
Lender to make such Defaulted Revolving Loan. In the event that, on any date,
Borrower shall so set off and otherwise apply its obligation to make any such
payment against the obligation of such Defaulting Lender to make any such
Defaulted Revolving Loan on or prior to such date, the amount so set off and
otherwise applied by Borrower shall constitute for all purposes of this
Agreement and the other Loan Documents a Revolving Loan by such Defaulting
Lender made on the date under the Revolving Credit Facility pursuant to which
such Defaulted Revolving Loan was originally required to have been made pursuant
to Section 2.01. Such Revolving Loan shall be considered, for all purposes of
this Agreement, to comprise part of the Borrowing in connection with which such
Defaulted Revolving Loan was originally required to have been made pursuant to
Section 2.01, even if the other Revolving Loans comprising such Borrowing shall
be Eurodollar Rate Revolving Loans on the date such Revolving Loan is deemed to
be made pursuant to this subsection (a). Borrower shall notify the Agent at any
time Borrower exercises its right of set-off pursuant to this subsection (a) and
shall set forth in such notice (A) the name of the Defaulting Lender and the
Defaulted Revolving Loan required to be made by such Defaulting Lender and
(B) the amount set off and otherwise applied in respect of such Defaulted
Revolving Loan pursuant to this subsection (a). Any portion of such payment
otherwise required to be made by the Borrower to or for the account of such
Defaulting Lender which is paid by the Borrower, after giving effect to the
amount set off and otherwise applied by the Borrower pursuant to this subsection
(a), shall be applied by the Agent as specified in subsection (b) or (c) of this
Section 2.19.

(b) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall owe a Defaulted Amount to the Agent or other
applicable Lenders and (iii) Borrower shall make any payment hereunder or under
any other Loan Document to the Agent for the account of such Defaulting Lender,
then the Agent may, on its behalf or on behalf of such other Lenders and to the
fullest extent permitted by applicable law, apply at such time the amount so
paid by Borrower to or for the account of such Defaulting Lender to the payment
of each such Defaulted Amount to the extent required to pay such Defaulted
Amount. In the event that the Agent shall so apply any such amount to the
payment of any such Defaulted Amount on any date, the amount so applied by the
Agent shall constitute for all purposes of this Agreement and the other Loan
Documents payment, to such extent, of such Defaulted Amount on such date. Any
such amount so applied by the Agent shall be retained by

 

74



--------------------------------------------------------------------------------

the Agent or distributed by the Agent to such other Lenders, ratably in
accordance with the respective portions of such Defaulted Amounts payable at
such time to the Agent and such other Lenders and, if the amount of such payment
made by Borrower shall at such time be insufficient to pay all Defaulted Amounts
owing at such time to the Agent and the other Lenders, in the following order of
priority:

(i) first, to the Agent for any Defaulted Amount then owing to the Agent in its
capacity as Agent; and

(ii) second, to the Issuing Banks for any Defaulted Amounts then owing to them,
in their capacities as such, ratably in accordance with such respective
Defaulted Amounts then owing to the Issuing Banks; and

(iii) third, to any other Lenders for any Defaulted Amounts then owing to such
other Lenders, ratably in accordance with such respective Defaulted Amounts then
owing to such other Lenders.

Any portion of such amount paid by Borrower for the account of such Defaulting
Lender remaining, after giving effect to the amount applied by the Agent
pursuant to this subsection (b), shall be applied by the Agent as specified in
subsection (c) of this Section 2.19.

(c) In the event that, at any time, (i) any Lender shall be a Defaulting Lender,
(ii) such Defaulting Lender shall not owe a Defaulted Revolving Loan or a
Defaulted Amount and (iii) Borrower, the Agent or any other Lender shall be
required to pay or distribute any amount hereunder or under any other Loan
Document to or for the account of such Defaulting Lender, then Borrower or such
other Lender shall pay such amount to the Agent to be held by the Agent, to the
fullest extent permitted by applicable law, in escrow or the Agent shall, to the
fullest extent permitted by applicable law, hold in escrow such amount otherwise
held by it. Any funds held by the Agent in escrow under this subsection
(c) shall be deposited by the Agent in an account with the Agent, in the name
and under the control of the Agent, but subject to the provisions of this
subsection (c). The terms applicable to such account, including the rate of
interest payable with respect to the credit balance of such account from time to
time, shall be the Agent’s standard terms applicable to escrow accounts
maintained with it. Any interest credited to such account from time to time
shall be held by the Agent in escrow under, and applied by the Agent from time
to time in accordance with the provisions of, this subsection (c). The Agent
shall, to the fullest extent permitted by applicable law, apply all funds so
held in escrow from time to time to the extent necessary to make any Revolving
Loans required to be made by such Defaulting Lender and to pay any amount
payable by such Defaulting Lender hereunder and under the other Loan Documents
to the Agent or any other Lender, as and when such Revolving Loans or amounts
are required to be made or paid and, if the amount so held in escrow shall at
any time be insufficient to make and pay all such Revolving Loans and amounts
required to be made or paid at such time, in the following order of priority:

(i) first, to the Agent for any amount then due and payable by such Defaulting
Lender to the Agent hereunder in its capacity as Agent;

(ii) second, to the Issuing Banks for any amounts then due and payable to them
hereunder, in their capacities as such, by such Defaulting Lender, ratably in
accordance with such respective amounts then due and payable to the Issuing
Banks;

(iii) third, to the Agent for any amount then due and payable by such Defaulting
Lender in respect of Swingline Loans ratably in accordance with such respective
amounts and payable to Agent in respect of Swingline Loans;

 

75



--------------------------------------------------------------------------------

(iv) fourth, to any other Lenders for any amount then due and payable by such
Defaulting Lender to such other Lenders hereunder, ratably in accordance with
such respective amounts then due and payable to such other Lenders; and

(v) fifth, to the Company, as applicable for any Revolving Loan then required to
be made by such Defaulting Lender pursuant to a Commitment of such Defaulting
Lender.

In the event that any Lender that is a Defaulting Lender shall, at any time,
cease to be a Defaulting Lender, any funds held by the Agent in escrow at such
time with respect to such Lender shall be distributed by the Agent to such
Lender and applied by such Lender to the Obligations owing to such Lender at
such time under this Agreement and the other Loan Documents ratably in
accordance with the respective amounts of such Obligations outstanding at such
time.

(d) The rights and remedies against a Defaulting Lender under this Section 2.19
are in addition to other rights and remedies that Borrower may have against such
Defaulting Lender with respect to any Defaulted Revolving Loan and that the
Agent or any Lender may have against such Defaulting Lender with respect to any
Defaulted Amount.

(e) Anything contained herein to the contrary notwithstanding, in the event that
(i) any Lender shall become a Defaulting Lender and (ii) such Defaulting Lender
shall fail to cure the default as a result of which it has become a Defaulting
Lender within five Business Days after the Company’s request that it cure such
default, the Company shall have the right (but not the obligation) to repay such
Defaulting Lender in an amount equal to the principal of, and all accrued
interest on, all outstanding Revolving Loans owing to such Lender, together with
all other amounts due and payable to such Lender under the Loan Documents, and
such Lender’s Commitment hereunder shall be terminated immediately thereafter.

(f) If any Lender becomes, and during the period it remains, a Defaulting Lender
or a Potential Defaulting Lender, for purposes of computing the amount of the
obligation of each Non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit pursuant to Section 2.03, the “Ratable
Share” of each Non-Defaulting Lender under the Revolving Credit Facility shall
be computed without giving effect to the Letter of Credit Commitment of that
Defaulting Lender; provided, that: (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
Non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit under the Revolving Credit Facility shall not exceed the positive
difference, if any, of (1) the applicable Revolving Credit Commitment of that
Non-Defaulting Lender minus (2) the aggregate Revolving Loans of that Lender
under such Revolving Credit Facility.

(g) Each Issuing Bank, may, by notice to the Company and such Defaulting Lender
or Potential Defaulting Lender through the Agent, require the Borrower to Cash
Collateralize the obligations of Borrower to such Issuing Bank in respect of
such Letter of Credit in amount at least equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
such Potential Defaulting Lender in respect thereof, or to make other
arrangements satisfactory to the Agent, and to the applicable Issuing Bank, in
their sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender.

(h) If Borrower Cash Collateralizes any portion of a Defaulting Lender’s or a
Potential Defaulting Lender’s exposure with respect to an outstanding Letter of
Credit, Borrower shall not be required to pay any fees under Section 2.04(b)(i)
to any Defaulting Lender or Potential Defaulting Lender that is a Lender at any
time when the Letter of Credit is so Cash Collateralized.

 

76



--------------------------------------------------------------------------------

(i) If any Lender becomes, and during the period it remains, a Defaulting Lender
or a Potential Defaulting Lender, for purposes of computing the amount of the
obligation of each Non-Defaulting Lender to settle Swingline Loans pursuant to
Sections 2.22, the “Ratable Share” of each Non-Defaulting Lender under the
Revolving Credit Facility shall be computed without giving effect to such
obligation of that Defaulting Lender; provided, that, the aggregate obligation
of each Non-Defaulting Lender to settle Swingline Loans shall not exceed the
Unused Revolving Credit Commitment of such Non-Defaulting Lender.

SECTION 2.20. Replacement of Certain Lenders. In the event a Lender (“Affected
Lender”) shall have (i) become a Defaulting Lender under Section 2.19, (ii)
requested compensation from the Borrower under Section 2.14 with respect to
Taxes or Other Taxes or with respect to increased costs or capital or under
Section 2.11 or other additional costs incurred by such Lender which, in any
case, are not being incurred generally by the other Lenders, (iii) has not
agreed to any consent, waiver or amendment that requires the agreement of all
Lenders or all affected Lenders in accordance with the terms of Section 9.01 and
as to which the Required Lenders have agreed, or (iv) delivered a notice
pursuant to Section 2.12 claiming that such Lender is unable to extend
Eurodollar Rate Revolving Loans to the Borrower for reasons not generally
applicable to the other Lenders, then, in any case, the Company or the Agent may
make written demand on such Affected Lender (with a copy to the Agent in the
case of a demand by the Company and a copy to the Company in the case of a
demand by the Agent) for the Affected Lender to assign at par, and such Affected
Lender shall use commercially reasonable efforts to assign pursuant to one or
more duly executed Assignments and Acceptances five Business Days after the date
of such demand, to one or more financial institutions that comply with the
provisions of Section 9.08 which the Company or the Agent, as the case may be,
shall have engaged for such purpose, all of such Affected Lender’s rights and
obligations under this Agreement and the other Loan Documents (including,
without limitation, its Commitment, all Revolving Loans owing to it, all of its
participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit hereunder) in accordance with
Section 9.08. The Agent is authorized to execute one or more of such Assignments
and Acceptances as attorney-in-fact for any Affected Lender failing to execute
and deliver the same within 5 Business Days after the date of such demand.
Further, with respect to such assignment, the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document; provided, that, upon such Affected
Lender’s replacement, such Affected Lender shall cease to be a party hereto but
shall continue to be entitled to the benefits of Sections 2.11, 2.14 and 9.04,
as well as to any fees accrued for its account hereunder and not yet paid, and
shall continue to be obligated under Section 8.05 with respect to losses,
obligations, liabilities, damages, penalties, actions, judgments, costs,
expenses or disbursements for matters which occurred prior to the date the
Affected Lender is replaced.

SECTION 2.21. Increase in the Aggregate Revolving Credit Commitments.

(a) Borrower may, at any time, and from time to time, by notice to the Agent,
request an increase of the Revolving Credit Facility (a “Commitment Increase”),
either from existing Lenders or from additional parties approved by the Agent
and the Issuing Banks after consultation with the Borrower (such approval not to
be unreasonably withheld, delayed or conditioned and to be limited to approval
rights that such party would have with respect to an assignment of the loan).
Each Commitment Increase shall be for an amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof (or the remainder of such amount so
that all such increases equal $25,000,000), to be effective as of a date that is
at least 90 days prior to the Termination Date (the “Increase Date”) as
specified in the related notice to the Agent; provided, however that (i) in no
event shall the aggregate amount of all such Commitment Increases exceed
$25,000,000, (ii) on the date of any request by the Company for a Commitment
Increase and on the related Increase Date, no event shall have occurred and be
continuing that constitutes a Default, and (iii) the Revolving Credit Commitment
of each Lender or Eligible Assignee shall be in an amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof.

 

77



--------------------------------------------------------------------------------

(b) If the applicable Lenders and Eligible Assignees that are asked to
participate in the Commitment Increase notify the Agent that they are willing to
so increase their respective Revolving Credit Commitments by an aggregate amount
that exceeds the amount of the requested Commitment Increase, the requested
Commitment Increase shall be allocated among such Lenders and Eligible Assignees
willing to participate therein in such amounts as are determined by the Company
in consultation with the Agent.

(c) On each Increase Date, each party participating in the Commitment Increase
that is not an existing Lender (an “Assuming Lender”) shall become a Lender
party to this Agreement as of such Increase Date and the Revolving Credit
Commitment under the Revolving Credit Facility of each existing Lender
participating in the Commitment Increase (an “Increasing Lender”) shall be
increased by the amount allocated to such Lender by Borrower as of such Increase
Date; provided, that, (i) the Agent shall have received on or before such
Increase Date the following, each dated such date: (A) certified copies of
resolutions of the Board of Directors of Borrower or the Executive Committee of
such Board approving the Commitment Increase and the corresponding modifications
to this Agreement, (B) a customary opinion of counsel for the Borrower in form
and substance reasonably satisfactory to the Agent, (C) an assumption agreement
from each Assuming Lender, if any, in form and substance satisfactory to the
Company and the Agent (each an “Assumption Agreement”), duly executed by such
Eligible Assignee, the Agent and the Company, and (D) confirmation from each
Increasing Lender of the increase in the amount of its Revolving Credit
Commitment under the Revolving Credit Facility in a writing satisfactory to the
Company and the Agent; and (ii) there shall have been paid to each Lender
providing an additional Commitment in connection with such increase in the
Revolving Credit Facility all fees and expenses due and payable to such Person
on or before the effectiveness of such increase.

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.21(c), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrower, on or before 1:00 p.m. (New York City time), by telecopier, of the
occurrence of the Commitment Increase to be effected on such Increase Date and
shall record in the Register the relevant information with respect to each
Increasing Lender and each Assuming Lender on such date. Each Increasing Lender
and each Assuming Lender shall, before 2:00 p.m. (New York City time) on the
Increase Date, make available for the account of its Applicable Lending Office
to the Agent at the Agent’s Account, in same day funds, in the case of such
Assuming Lender, an amount equal to such Assuming Lender’s ratable portion of
the Borrowings under the Revolving Credit Facility then outstanding (calculated
based on its Revolving Credit Commitment as a percentage of the aggregate
Revolving Credit Commitments under the Revolving Credit Facility outstanding
after giving effect to the relevant Commitment Increase) and, in the case of
such Increasing Lender, an amount equal to the excess of (i) such Increasing
Lender’s ratable portion of the Borrowings under the Revolving Credit Facility
then outstanding (calculated based on its Revolving Credit Commitment as a
percentage of the aggregate Revolving Credit Commitments under the Revolving
Credit Facility outstanding after giving effect to the relevant Commitment
Increase) over (ii) such Increasing Lender’s ratable portion of the Borrowings
under the Revolving Credit Facility then outstanding (calculated based on its
Revolving Credit Commitment (without giving effect to the relevant Commitment
Increase) as a percentage of the aggregate Revolving Credit Commitments under
the Revolving Credit Facility (without giving effect to the relevant Commitment
Increase). After the Agent’s receipt of such funds from each such Increasing
Lender and each such Assuming Lender, the Agent will promptly thereafter cause
to be distributed like funds to the other applicable Lenders for the account of
their respective Applicable Lending Offices in an amount to each other
applicable Lender such that the aggregate amount of the outstanding Revolving

 

78



--------------------------------------------------------------------------------

Loans owing to each applicable Lender after giving effect to such distribution
equals such Lender’s ratable portion of the Borrowings under the Revolving
Credit Facility then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments under
the Revolving Credit Facility outstanding after giving effect to the relevant
Commitment Increase).

(d) In connection with any Commitment Increase, this Agreement and the other
Loan Documents may be amended in a writing (which may be executed and delivered
by the Borrower and the Agent) to reflect any technical changes necessary to
give effect to such increase in accordance with its terms as set forth herein.

SECTION 2.22. Swingline Loans; Settlement.

(a) Each Borrowing of Swingline Loans shall be made upon the Borrower’s
irrevocable notice to the Agent, which may be given by telephone. Each such
notice must be received by the Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $250,000, (ii) all Swingline Loans then outstanding shall not
exceed $20,000,000 and (iii) the requested borrowing date, which shall be a
Business Day. Each such telephonic notice must be confirmed promptly by delivery
to the Agent of a written notice substantially in the form of Exhibit B-2
(“Swingline Loan Notice”). Subject to the terms and conditions hereof, the Agent
shall not later than 3:00 p.m. on the borrowing date specified in such Swingline
Loan Notice, make the amount of such Swingline Loan available to the Borrower.
Swingline Loans shall constitute Revolving Loans for all purposes, except that
payments thereon shall be made to the Agent for its own account until Lenders
have funded their participations therein as provided below.

(b) Settlement of Revolving Loans, including Swingline Loans, among the Lenders
and the Agent shall take place on a date determined from time to time by the
Agent (but at least weekly), on a pro rata basis in accordance with a settlement
report delivered by the Agent to the Lenders. Between settlement dates, the
Agent may in its discretion apply payments on Revolving Loans to Swingline
Loans, regardless of any designation by Borrower or any provision herein to the
contrary. Each Lender hereby purchases, without recourse or warranty, an
undivided pro rata participation in all Swingline Loans outstanding from time to
time until settled. If a Swingline Loan cannot be settled among Lenders, whether
due to a Loan Party’s Insolvency Proceeding or for any other reason, each Lender
shall pay the amount of its participation in the Loan to the Agent, in
immediately available funds, within one Business Day after the Agent’s request
therefor. Lenders’ obligations to make settlements and to fund participations
are absolute, irrevocable and unconditional, without offset, counterclaim or
other defense, and whether or not the Commitments have terminated, an
Overadvance exists or the conditions in Article III are satisfied.

SECTION 2.23. Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Agent funds for any Revolving Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Agent because the conditions to the
applicable Revolving Loan set forth in Article III are not satisfied or waived
in accordance with the terms hereof, the Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

SECTION 2.24. Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Revolving Loans, to fund participations in Letters of Credit
and to make payments are several and not joint. The failure of any Lender to
make any Revolving Loan, to fund any such participation or to make any payment
on any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Loan,
to purchase its participation or to make its payment hereunder.

 

79



--------------------------------------------------------------------------------

SECTION 2.25. Closing Date Transactions. The Lenders and Non-Consenting Lenders
party hereto include all of the Lenders under the Existing Credit Agreement
immediately prior to execution of this Agreement. The Lenders hereby consent to
and approve the execution of this Agreement, the Security Agreement, the
amendment and restatement of the Existing Credit Agreement and the transactions
contemplated thereby (including the termination of the commitments of the
Non-Consenting Lenders and the reallocation of commitments as set forth on
Schedule I). The Non-Consenting Lenders hereby consent to and approve the
termination of the commitments of the Non-Consenting Lenders and the
reallocation of commitments as set forth on Schedule I. On the Closing Date,
each Non-Consenting Lender shall have concurrently received, in cash, all
amounts due and owing to such Non-Consenting Lender hereunder or under any other
Loan Document; provided, that, upon the termination of the commitment of such
Non-Consenting Lender on the Closing Date, such Non-Consenting Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
Sections 2.11, 2.14 and 9.04, as well as to any fees accrued for its account
hereunder and not yet paid, and shall continue to be obligated under
Section 8.05 with respect to losses, obligations, liabilities, damages,
penalties, actions, judgments, costs, expenses or disbursements for matters
which occurred prior to the Closing Date.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

SECTION 3.01. Conditions Precedent to Effectiveness. This Agreement shall be
effective upon the satisfaction or waiver of the following conditions precedent
in the determination of Agent:

(a) The Agent shall have received executed counterparts to this Agreement from
the Company, each other Loan Party and each Lender;

(b) The Agent shall have received the following, each dated as of the Closing
Date and in form and substance satisfactory to the Agent:

(i) A guarantee and collateral acknowledgement and reaffirmation executed and
delivered by each Loan Party,

(ii) Notes to the order of the Lenders to the extent requested by any Lender
pursuant to Section 2.16,

(iii) Certified copies of the resolutions of the Board of Directors of each Loan
Party approving each Loan Document to which it is a party, and of all documents
evidencing other necessary corporate action and governmental approvals, if any,
with respect to each Loan Document to which it is a party,

(iv) A certificate of the secretary or an assistant secretary of each Loan Party
certifying the names and true signatures of the officers of such Loan Party
authorized to sign each Loan Document to which it is or is to be a party and the
other documents to be delivered hereunder and thereunder,

(v) Such certificates of good standing (to the extent such concept exists in
such jurisdiction) from the applicable secretary of state or similar official of
the jurisdiction of organization, formation documents and organizational
documents of each Loan Party as the Agent may reasonably require, and such other
documents as the Agent may reasonably require to evidence that each Loan Party
qualified to engage in business in each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, except for such jurisdictions to the extent that the Company
reasonably determines the failure to so qualify in such jurisdiction would not
reasonably be expected to have a Material Adverse Effect;

 

80



--------------------------------------------------------------------------------

(vi) a certificate of the chief financial officer of the Company, in the form
attached hereto as Exhibit D,

(vii) Copies of a recent Lien and judgment search in each jurisdiction
reasonably requested by the Agent with respect to the Loan Parties,

(viii) A certificate from the Responsible Officer of the Company as to the
matters set forth in Sections 3.01(d), 3.01(g) and 3.01(k),

(ix) certificates of insurance with respect to the Loan Parties’ property and
liability insurance, together with a loss payable endorsement naming the Agent
as loss payee; provided that the Agent and the Arrangers acknowledge and confirm
they have received the certificates required by this subclause (ix) in form and
substance that is reasonably satisfactory,

(x) A customary legal opinion of Sullivan & Cromwell, special counsel for the
Company, in form and substance reasonably satisfactory to the Agent, and

(xi) A customary legal opinion of Day Pitney LLP, New Jersey counsel for the
Company, in form and substance reasonably satisfactory to the Agent.

(c) The Agent shall have received a Borrowing Base Certificate as of the most
recent calendar month-end if the Closing Date is after the 20th day of a month
or otherwise as of the end of the second most recent prior calendar month with
customary supporting documentation and supplemental reporting to be reasonably
agreed by the Agent and the Company.

(d) No material adverse change in the business, operations, financial condition
or assets of Loan Parties (taken as a whole) shall have occurred since
December 31, 2015.

(e) The Agent and Arrangers, shall have received, in form and substance
satisfactory to them, unaudited interim consolidated financial statements of the
Company for each quarterly period ended subsequent to the date of the latest
financial statements delivered to Arrangers prior to the Closing Date; provided,
that, the Agent and the Arrangers acknowledge and confirm they have received the
information required by this paragraph in form and substance that is reasonably
satisfactory.

(f) Satisfactory evidence that the Company has received all governmental and
third party consents and approvals as may be required in connection with the
Revolving Credit Facility and the transactions contemplated thereby.

(g) Minimum opening Excess Availability on the Closing Date of not less than
$20,000,000 after the application of proceeds of the initial Revolving Loans and
issuance of the initial Letters of Credit and after provision for payment of all
fees and expenses of the Closing Date Transactions.

(h) The Lenders shall have received at least 3 Business Days prior to the
Closing Date all documentation and information as is reasonably requested by the
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act, in each case to the extent requested in writing at
least 10 Business Days prior to the Closing Date.

 

81



--------------------------------------------------------------------------------

(i) All fees and expenses required to be paid under the Loan Documents, the
Commitment Letter or the Fee Letters and invoiced at least three Business Days
prior to the Closing Date (provided, that, the three (3) Business Day invoice
requirement shall not apply to amounts due pursuant to the Fee Letters (other
than with respect to out of pocket fees and expenses, including legal fees))
shall have been, or will be paid on the Closing Date or arrangements
satisfactory to Agent and the Arrangers have been made with regard to the
payment thereof.

(j) All documents and instruments required to create and perfect the Agent’s
first priority (as to the ABL Priority Collateral) or other priority security
interest in and Lien on the Collateral (free and clear of all other Liens other
than Permitted Collateral Liens and subject to exceptions permitted by
Section 5.02(a)) shall have been executed and delivered and, if applicable, be
in proper form for filing.

(k) (i) the representations and warranties of the Borrower and each other Loan
Party contained in each Loan Document to which it is a party shall be correct on
and as of the Closing Date in all material respects (except to the extent
qualified by materiality or “Material Adverse Effect,” in which case such
representations and warranties shall be true and correct in all respects),
before and after giving effect to the effectiveness of this Agreement and the
transactions contemplated hereby, as though made on and as of such date;
provided, that, any representation or warranty as of a specific date shall only
be true or correct in all material respects as of such date and (ii) no event
shall have occurred and be continuing, or would result from the effectiveness of
this Agreement or the transactions contemplated hereby, that would constitute a
Default.

(l) No Default under the Loan Documents shall exist on the Closing Date.

(m) The Agent shall have received reasonably satisfactory evidence that all
Revolving Loans (if any) under and as defined in the Existing Credit Agreement
shall be repaid, the commitments of the Non-Consenting Lenders hereunder shall
have been terminated pursuant to Section 2.25 (and the Commitments of all
continuing and new Lenders shall be as set forth on Schedule I) and all accrued
interest and fees under the Existing Credit Agreement shall have been paid, or
arrangements satisfactory to the Administrative Agent in respect thereof shall
have been made. For the avoidance of doubt, all Letters of Credit outstanding
immediately prior to execution of this Agreement shall continue to and remain
outstanding.

SECTION 3.02. Conditions Precedent to Each Borrowing and Issuance. The
obligation of each Lender to make a Revolving Loan (other than a Revolving Loan
made by any Issuing Bank pursuant to Section 2.03(c) or any Lender pursuant to
Section 2.03(c)) on the occasion of each Borrowing and the obligation of each
Issuing Bank to issue a Letter of Credit shall be subject to the conditions
precedent that the Closing Date shall have occurred and on the date of such
Borrowing or such Issuance the following statements shall be true (and each of
the giving of the applicable Notice of Borrowing, Notice of Issuance and the
acceptance by the Borrower of the proceeds of such Borrowing or such Issuance
shall constitute a representation and warranty by the Company that on the date
of such Borrowing or such Issuance such statements are true):

(a) the representations and warranties of the Borrower and each other Loan Party
contained in each Loan Document to which it is a party are correct in all
material respects (except to the extent qualified by materiality or “Material
Adverse Effect,” in which case such representations and warranties shall be true
and correct in all respects) on and as of such date, before and after giving
effect to such Borrowing or such Issuance and to the application of the proceeds
therefrom, as though made on and as of such date; provided, that, any
representation or warranty as of a specific date shall only need be true or
correct in all material respects as of such date;

 

82



--------------------------------------------------------------------------------

(b) no event has occurred and is continuing, or would result from such Borrowing
or such Issuance or from the application of the proceeds therefrom, that
constitutes a Default; and

(c) no Borrowing Base Deficiency will exist after giving effect to such
Borrowing, issuance or renewal and to the application of the proceeds therefrom
(other than as permitted by Section 2.01(c) or (d)).

SECTION 3.03. Additional Conditions to Issuances. In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, no
Issuing Bank will be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, unless such Issuing
Bank is satisfied that any exposure that would result from a Defaulted Revolving
Loan of such Defaulting Lender or Potential Defaulting Lender is eliminated or
fully covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to such Issuing Bank.

SECTION 3.04. Determinations Under this Agreement. For purposes of determining
compliance with the conditions specified in this Agreement, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required hereunder to be consented to or approved by or
acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Company, by notice
to the Lenders, designates as the proposed Closing Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Closing Date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Company. The Company and
each other Loan Party represents and warrants (as applicable) as follows:

(a) Each Loan Party is duly organized, validly existing and, to the extent such
concept is applicable, in good standing under the laws of the jurisdiction of
its organization, except as to any Loan Party, other than the Company, where
such failure to be organized, existing or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect and is qualified to do business and in good standing as a foreign
entity in every jurisdiction where its assets are located and wherever necessary
to carry out its business and operations, except in jurisdictions where the
failure to be so qualified or in good standing has not had, and would not be
reasonably expected to have, a Material Adverse Effect.

(b) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is or is to be party, and the consummation of the
transactions contemplated hereby and thereby, are within such Loan Party’s
corporate, limited liability company or partnership powers, as applicable, have
been duly authorized by all necessary corporate, limited liability company or
partnership action, as applicable, and do not (i) contravene such Loan Party’s
charter or by-laws, (ii) violate law, rule, regulation (including, without
limitation, with respect to the Borrower, Regulation X of the Board of Governors
of the Federal Reserve System), order, writ, judgment, injunction, decree,
determination or award, (iii) conflict with or result in the breach of, or
constitute a default or require any payment to be made under, any material
contractual restriction, binding on or affecting such Loan Party or (iv) except
for the Liens created under the Loan Documents, result in or require the
creation or imposition of any Lien upon or with respect to any of the properties
of any Loan Party or any of its Restricted Subsidiaries (other than Liens
permitted under Section 5.02(a)).

 

83



--------------------------------------------------------------------------------

(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority or regulatory body or any other third party is
required for (i) the due execution, delivery, recordation, filing or performance
by any Loan Party of any Loan Document to which it is or is to be a party,
(ii) other than as set forth in Section 6(m) of the Security Agreement, the
grant by any Loan Party of the Liens granted by it pursuant to the Collateral
Documents, (iii) other than in respect of the Specified Collateral as set forth
in Section 6(m) of the Security Agreement, the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority required
thereunder) or (iv) except for any notices that may be required pursuant to any
applicable Intercreditor Agreement, the exercise by the Agent or any Lender of
its rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents.

(d) This Agreement has been, and each other Loan Document when delivered
hereunder will have been, duly executed and delivered by each Loan Party party
thereto. This Agreement is, and each other Loan Document when delivered
hereunder will be, the legal, valid and binding obligation of each Loan Party
party thereto enforceable against such Loan Party in accordance with their
respective terms, except as enforceability may be affected by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting enforcement of creditors’ rights generally and by general principles
of equity, whether enforcement is sought in a proceeding in equity or at law.

(e) The Consolidated statement of financial position of the Company and its
Consolidated Subsidiaries as at December 31, 2015, and the related Consolidated
statement of earnings and Consolidated statement of cash flows of the Company
and its Consolidated Subsidiaries for the fiscal year then ended, accompanied by
an opinion of PricewaterhouseCoopers LLP, independent public accountants, copies
of which have been furnished to each Lender, fairly present, in all material
respects, the Consolidated financial condition of the Company and its
Consolidated Subsidiaries as at such date and the Consolidated statement of
earnings and Consolidated statement of cash flows of the Company and its
Consolidated Subsidiaries for the period ended on such date, all in accordance
with GAAP. Since December 31, 2015, there has been no Material Adverse Effect
except as disclosed in filings made with, or documents furnished to, the
Bankruptcy Court or the Securities and Exchange Commission or as described in
any press release, in each case prior to the date of this Agreement.

(f) Other than as disclosed on Schedule 4.01(f), there is no pending or, to the
knowledge of the Company, threatened in writing action, suit, investigation,
litigation or proceeding, including, without limitation, any Environmental
Action, affecting any Loan Party before any court, governmental agency or
arbitrator that (i) is reasonably likely to have a Material Adverse Effect or
(ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby.

(g) Neither Borrower nor any other Loan Party is engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U issued by the Board of Governors of the Federal
Reserve System), and no proceeds of any Revolving Loan will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.

(h) Neither Borrower nor any other Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.

 

84



--------------------------------------------------------------------------------

(i) Except as disclosed on Schedule 4.01(i), each Loan Party and each of their
respective Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents, technology, know-how and processes necessary for the
conduct of its business as currently conducted except for those the failure to
own or license which are not reasonably expected to have a Material Adverse
Effect (the “Intellectual Property”). To the knowledge of the Company, no claim
has been asserted and is pending against any Intellectual Property by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does any Loan
Party know of any valid basis for any such claim, except, in either case, for
such claims that in the aggregate are not reasonably expected to have a Material
Adverse Effect. The use of such Intellectual Property by the Company and its
Subsidiaries and the operation of their businesses does not infringe on the
rights of any Person, except for such claims and infringements that, in the
aggregate, are not reasonably expected to have a Material Adverse Effect.

(j) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan that has resulted in or is reasonably expected to result in a
material liability of any Loan Party or any ERISA Affiliate.

(k) Neither any Loan Party nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan that in the
aggregate could reasonably be expected to have a Material Adverse Effect.

(l) Neither any Loan Party nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or has
been terminated, within the meaning of Title IV of ERISA, or has been determined
to be in “endangered” or “critical” status within the meaning of Section 432 of
the Code or Section 305 of ERISA, and no such Multiemployer Plan is reasonably
expected to be insolvent or to be terminated, within the meaning of Title IV of
ERISA or in endangered or critical status.

(m) Except as would not reasonably be expected to result in a Material Adverse
Effect, as of the Closing Date, no event comprising (i) the commencement of
winding up of the UK Pension Scheme, except pursuant to the KPP Settlement
Agreement, (ii) the cessation of participation in the UK Pension Scheme by any
Affiliate of the Borrower, except pursuant to the KPP Settlement Agreement, or
(iii) the issue of a warning notice by the UK Pensions Regulator that it is
considering issuing a financial support direction or contribution notice in
relation to the UK Pension Scheme, has occurred, and (to the knowledge of the
Borrower or Kodak Limited) the UK Pensions Regulator has not stated any
intention to do so.

(n) As of the Closing Date, no Loan Party nor any Affiliate of any Loan Party
has incurred any liability to the UK Pension Scheme as a result of ceasing to
participate in the UK Pension Scheme and (to the knowledge of the Borrower or
Kodak Limited) no Affiliate of any Loan Party has stated any intention to cease
to participate in the UK Pension Scheme, except pursuant to the KPP Settlement
Agreement.

(o) As of the Closing Date, no Loan Party nor any Affiliate of any Loan Party
has been notified by the trustees of the UK Pension Scheme that the UK Pension
Scheme is being wound up and (to the knowledge of the Borrower or Kodak Limited)
the trustees of the UK Pension Scheme have not stated any intention to do so,
except pursuant to the KPP Settlement Agreement.

(p) Except as would not reasonably be expected to result in a Material Adverse
Effect or, except pursuant to the KPP Settlement Agreement, as of the Closing
Date, the UK Pension Schemes are duly registered for HMRC tax purposes, all
material obligations of each Affiliate required to be performed in connection
with the UK Pension Schemes and any funding agreements therefor have been
performed in a timely fashion; and there are no material outstanding disputes
involving the Borrower or any of its Affiliates concerning the UK Pension
Schemes.

 

85



--------------------------------------------------------------------------------

(q) None of the Loan Parties or their Subsidiaries is a party to or bound by any
collective bargaining or similar agreement with any union, labor organization or
other bargaining agent except as set forth on Schedule 4.01(q).

(r) Except to the extent the Company or a Subsidiary has set aside on its books
adequate reserves in accordance with GAAP, the operations and properties of the
Company and each of its Consolidated Subsidiaries comply in all material
respects with all applicable Environmental Laws and Environmental Permits,
except as could not reasonably be expected to have a Material Adverse Effect,
all past non-compliance with such Environmental Laws and Environmental Permits
has been or is reasonably expected to be resolved without ongoing obligations or
costs that have had or are reasonably expected to have a Material Adverse
Effect, and no circumstances exist that are reasonably likely to (A) form the
basis of an Environmental Action against the Company or any of its Subsidiaries
or any of their properties that is reasonably expected to have a Material
Adverse Effect or (B) cause any such property to be subject to any restrictions
on ownership, occupancy, use or transferability under any Environmental Law that
is reasonably expected to have a Material Adverse Effect.

(s) The Company and each of its Subsidiaries has good and marketable fee simple
title to or valid leasehold interests in all of the real property owned or
leased by the Company or such Subsidiary and good title to all of their personal
property, except where the failure to hold such title or leasehold interests,
individually or in the aggregate is not reasonably expected to have a Material
Adverse Effect. To the knowledge of the Company, the Company and each of its
Subsidiaries enjoy peaceful and undisturbed possession under all of their
respective leases except where the failure to enjoy such peaceful and
undisturbed possession, individually or in the aggregate, is not reasonably
expected to have a Material Adverse Effect.

(t) All factual information (other than information of an industry specific or
general economic nature), taken as a whole, furnished by or on behalf of the
Company, in writing to the Agent, the Arrangers or any Lender on or prior to the
Closing Date, for purposes of this Agreement and all other such factual
information (other than information of an industry specific or general economic
nature), taken as a whole, furnished by the Company in writing to the Agent, the
Arrangers or any Lender pursuant to the terms of this Agreement (after the date
of this Agreement) will be, true and accurate in all material respects on the
date as of which such information is dated or furnished and not incomplete by
knowingly omitting to state any material fact necessary to make such
information, taken as a whole, not materially misleading at such time, provided,
that, with respect to any projected financial information (including the
Projections), estimates or other forward-looking statements (collectively,
“Forward-Looking Information”), the Company represents only that such
information was prepared in good faith based upon assumptions, and subject to
such qualifications, believed to be reasonable at the time; provided, it is
understood that such Projections are not to be viewed as facts or as a guarantee
of performance of achievement of any particular results and that actual results
may vary from projected results (many of which factors are beyond the control of
the Company and Subsidiaries and their respective officers, representatives and
advisors) and that such variances may be material and that no assurance can be
given that such Forward-Looking Information will be realized.

(u) All filings and other actions necessary to perfect and protect the security
interest in the Collateral (other than in respect of the Specified Collateral as
set forth in Section 6(m) of the Security Agreement) created under the
Collateral Documents have been duly made or taken and are in full force and
effect, and the Collateral Documents create in favor of the Agent for the
benefit of the Secured

 

86



--------------------------------------------------------------------------------

Parties a valid and, together with such filings and other actions, perfected
except as otherwise provided in the Intercreditor Agreements security interest
with the applicable priority in the Collateral (other than the Specified
Collateral), securing the payment of the Secured Obligations (as defined in each
Security Agreement), and all filings and other actions necessary to perfect and
protect such security interest have been duly taken. The Loan Parties are the
legal and beneficial owners of the Collateral free and clear of any Lien, except
for the liens and security interests created or permitted under the Loan
Documents.

(v) The Company, together with its Restricted Subsidiaries, on a Consolidated
basis is Solvent.

(w) (i) Set forth on Part A of Schedule II hereto is a complete and accurate
list of all direct and indirect Subsidiaries of the Company that are organized
under the laws of a state of the United States of America, and (ii) set forth on
Part B of Schedule II hereto is a complete and accurate list of all Subsidiaries
of Company, showing, in each case, as of the Closing Date (as to each such
Subsidiary) the jurisdiction of its formation, the number of shares, membership
interests or partnership interests (as applicable) of each class of its equity
interests authorized, and the number outstanding, on the Closing Date and the
percentage of each such class of its equity interests owned directly by the
applicable Loan Party and the number of shares covered by all outstanding
options, warrants, rights of conversion or purchase and similar rights at the
Closing Date. Except as set forth on Part C of Schedule II hereto, all of the
outstanding equity interests in each Loan Party’s Subsidiaries have been validly
issued, are fully paid and non-assessable and, except as otherwise provided
herein, are owned by such Loan Party or one or more of its Subsidiaries, other
than director’s qualifying shares or similar minority interests required under
the laws of the Subsidiary’s formation, free and clear of all Liens, except
those created under the Collateral Documents or permitted under the Loan
Documents.

(x) Part I of Schedule III sets forth all Deposit Accounts that are maintained
by the Loan Parties as of the Closing Date, which schedule shall include, with
respect to each depository as of the Closing Date (i) the name and address of
such depository; (ii) the account number(s) maintained with such depository; and
(iii) a contact person at such depository. Part II of Schedule III sets forth
all lock boxes that are maintained by the Loan Parties as of the Closing Date.

(y) [Reserved].

(z) (i) The Company and its Restricted Subsidiaries have timely filed with the
appropriate United States federal, state, local and foreign taxing authorities
all federal income tax returns and reports and all other material tax returns
and reports that were required to be filed by them and all such tax returns are
true and correct in all material respects, (ii) the Company and its Restricted
Subsidiaries have timely paid and discharged all taxes owed by them, whether or
not shown on such tax returns or reports, and (iii) there is no proposed tax
assessment against the Company or any of its Restricted Subsidiaries except, in
the cases of clauses (ii) and (iii) of this clause (z), for the payment of any
such taxes or any tax assessments which are being actively contested by the
Company or such Restricted Subsidiary in good faith and by appropriate
proceedings or which have not had, and would not be reasonably expected to have,
a Material Adverse Effect; provided, appropriate reserves, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

(aa) Each of the Borrower and its Restricted Subsidiaries is in compliance with
all laws, regulations and orders of any Governmental Authority applicable to it
or its property and all indentures, agreements and other instruments binding
upon it or its property, except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect.

 

87



--------------------------------------------------------------------------------

(bb) Neither the advance of the Revolving Loans to the Borrower nor the use of
the proceeds of any thereof will violate any Sanction or any enabling
legislation or executive order relating thereto (which for the avoidance of
doubt shall include, but shall not be limited to Executive Order 13224 of
September 21, 2001 Blocking Property and Prohibiting Transactions With Persons
Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001))
(the “Executive Order”). Furthermore, neither the Borrower nor any Subsidiary,
nor to the knowledge of the Borrower and its Subsidiaries, any director,
officer, employee, agent, affiliate or representative thereof is a Person that
is (x) included on OFAC’s List of Specifically Designated Nationals or HMT’s
Consolidated List of Financial Sanctions Targets and the Investment Ban List, or
any similar list enforced by any other relevant sanctions authority,
(y) operating, organized or resident in a Designated Jurisdiction or
(z) controlled by any Person or Persons described in clauses (x) and (y). The
Borrower has instituted and maintains in effect policies and procedures designed
to promote and achieve compliance by the Borrower, its Subsidiaries and its and
their respective directors, officers, employees, agents and affiliates with
Sanctions laws and regulations.

(cc) Each Loan Party is in compliance, in all material respects, with the
PATRIOT Act. No part of the proceeds of the Revolving Loans will be used by the
Borrower or any Subsidiary, directly or, to the knowledge of the Borrower or any
Subsidiary, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Law, including, without limitation, the United States
Foreign Corrupt Practices Act of 1977, as amended. Each Loan Party is in
compliance with Anti-Corruption Laws in all material respects. The Borrower has
instituted and maintained in effect policies and procedures designed to promote
and achieve compliance by the Borrower, its Subsidiaries and its and their
respective directors, officers, employees, agents and affiliates with
Anti-Corruption Laws.

(dd) As of the Closing Date and except as set forth on Schedule 4.01(dd), there
are no strikes, lockouts or slowdowns against the Borrower or any Restricted
Subsidiary pending or, to the knowledge of the Borrower, threatened. Except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, (i) the Borrower and its Restricted Subsidiaries are in
compliance with the Fair Labor Standards Act or any other applicable Federal,
state, local or foreign law dealing with hours worked by or payments made to
employees or any similar matters (including but not limited to the appropriate
classification of employees as exempt or non-exempt), (ii) the Borrower and its
Restricted Subsidiaries have properly classified all individuals engaged as
contractors as such under all applicable Federal, state, local or foreign law,
(iii) the Borrower and its Restricted Subsidiaries are in compliance with the
Worker Adjustment and Retraining Notification Act and all other state, local or
foreign laws relating to plant closings or mass layoffs and (iv) all payments
due from the Borrower or any Restricted Subsidiary, or for which any claim may
be made against the Borrower or any Restricted Subsidiary, on account of wages
and employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Borrower or such Subsidiary. Neither
the Borrower nor any Subsidiary is subject to any claims arising out of any
employment matter, whether pending as of the Closing Date or to its knowledge
threatened, which would, individually or in the aggregate, be reasonably
expected to have a Material Adverse Effect. Except as does not, or would not
reasonably be expected to, have a Material Adverse Effect, the consummation of
the Closing Date Transactions will not give rise to any right of termination or
right of renegotiation on the part of any union under any collective bargaining
agreement to which the Borrower or any Restricted Subsidiary is bound.

(ee) No Loan Party is an EEA Financial Institution.

 

88



--------------------------------------------------------------------------------

(ff) No Loan Party is engaged, principally or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying any Margin Stock. No Revolving Loan proceeds or Letters of Credit will
be used by the Company to purchase or carry, or to reduce or refinance any Debt
incurred to purchase or carry, any Margin Stock or for any related purpose
governed by Regulations T, U or X of the Board of Governors.

ARTICLE V

COVENANTS OF THE LOAN PARTIES

SECTION 5.01. Affirmative Covenants. So long as any Revolving Loan or any other
payment Obligation (other than contingent indemnification obligations not yet
due and payable) of any Loan Party under any Loan Document shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, each Loan Party shall and shall cause each of its Restricted
Subsidiaries to:

(a) Compliance with Laws. Comply, and cause each of its Restricted Subsidiaries
to comply, in all material respects, with (x) all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA, Environmental Laws, and the PATRIOT Act, except where
such non-compliance is not reasonably expected to have a Material Adverse Effect
and (y) Sanctions laws and regulations.

(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Restricted
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all material lawful claims that, if unpaid, might by
law become a Lien upon its property; provided, however, that neither the Company
nor any of its Restricted Subsidiaries shall be required to pay or discharge any
such tax, assessment, charge or claim that is being contested in good faith and
by proper proceedings and as to which appropriate reserves are being maintained,
unless and until any Lien resulting therefrom attaches to its property and
becomes enforceable against its other creditors. If an obligation providing the
basis for a Lien covered by paragraph (b) of the definition of Permitted Liens
is not an obligation of the Company or any of its Restricted Subsidiaries, the
Company or any of its Restricted Subsidiaries shall be deemed to be contesting
such obligation for purposes of this paragraph 5.01(b) so long as the obligor
thereof is contesting such obligation or the Company or any of its Restricted
Subsidiaries is using commercially reasonable efforts to contest the Lien or to
cause the obligor thereof to satisfy the obligation providing the basis for such
Lien; provided, that, neither the Company nor any of its Restricted Subsidiaries
shall have any obligation to perform the obligation providing the basis for such
Lien.

(c) Maintenance of Insurance. Maintain, and cause each Restricted Subsidiary to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Company or such Restricted Subsidiary operates;
provided, however, that the Company and its Restricted Subsidiaries may
self-insure to the extent consistent with prudent business practice.

(d) Preservation of Corporate Existence. Preserve and maintain, and cause each
of its Restricted Subsidiaries (other than Immaterial Subsidiaries) to preserve
and maintain, its corporate existence, rights (charter and statutory) and
franchises; provided, however, that the Company and its Restricted Subsidiaries
may consummate any amalgamation, merger or consolidation permitted under
Section 5.02(b) and provided, further, that neither the Company nor any of its
Restricted Subsidiaries shall be required to preserve any right or franchise if
the Company determines that the preservation thereof is no longer desirable in
the conduct of the business of the Company or such Restricted Subsidiary, as the
case may be, and that the loss thereof is not reasonably expected to have a
Material Adverse Effect.

 

89



--------------------------------------------------------------------------------

(e) Visitation Rights.

(i) At any reasonable time, on reasonable notice and from time to time, permit
the Agent or any of the Lenders (accompanied by the Agent) or any agents or
representatives thereof, to examine and make copies of and abstracts from the
records and books of account of, and visit the properties of, the Company and
any of its Subsidiaries, and to discuss the affairs, finances and accounts of
the Company and any of its Subsidiaries with any of their officers or directors
and with their independent certified public accountants, provided, that, all
such information is subject to the provisions of Section 9.09. At any time prior
to the occurrence of a continuing Event of Default, the right of the Agent and
any of the Lenders (accompanied by the Agent) to visit the property of the
Company and any of its Subsidiaries shall be subject to reasonable rules and
restrictions of the Company for such access, and such visit shall not
unreasonably interfere with the ongoing conduct of the business of the Company
and its Subsidiaries at such properties.

(ii) At any reasonable time and from time to time (except as may be limited by
subsections (iii) and (iv) below) during regular business hours, upon reasonable
notice, permit the Agent or any of the Lenders (accompanied by the Agent) or any
agents or representatives thereof (including any consultants, accountants,
lawyers and appraisers retained by the Agent) to visit the properties of the
Company and its Subsidiaries to conduct evaluations, appraisals, environmental
assessments and ongoing maintenance and monitoring in connection with the
Company’s computation of the Borrowing Base and the assets included in the
Borrowing Base and such other assets and properties of the Company or its
Subsidiaries as the Agent may require, and to monitor the Collateral and all
related systems.

(iii) Permit the Agent to conduct, at the sole cost and expense of the Company
field examinations, provided, that, such examinations may be conducted (a) so
long as Excess Availability is greater than or equal to 12.5% of the Revolving
Credit Facility, not more than one (1) time per twelve month period, and (b) so
long as Excess Availability is less than 12.5% of the Revolving Credit Facility,
not more than two (2) times per twelve month period. Notwithstanding the
foregoing, following the occurrence and during the continuation of an Event of
Default such field examinations may be conducted at the Company’s expense as
many times as the Agent shall consider reasonably necessary.

(iv) Permit the Agent, to conduct, at the sole cost and expense of the Loan
Company: (a) inventory appraisals, provided, that, such appraisals may be
conducted (i) so long as Excess Availability is greater than or equal to 12.5%
of the Revolving Credit Facility, not more than one (1) time per twelve month
period, and (ii) so long as Excess Availability is less than 12.5% of the
Revolving Credit Facility, not more than two (2) times per twelve month period
and (b) no more than one (1) machinery and equipment appraisal in any
consecutive twelve month period. Notwithstanding the foregoing, following the
occurrence and during the continuation of an Event of Default such appraisals
may be conducted at the Company’s expense as many times as the Agent shall
consider reasonably necessary.

(f) Keeping of Books. Keep and maintain proper books of record and account on a
Consolidated basis for Company and its Subsidiaries in conformity in all
material respects with GAAP in effect from time to time.

 

90



--------------------------------------------------------------------------------

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Restricted Subsidiaries to maintain and preserve in all material respects, all
of its properties that are used or useful in the conduct of its business in good
working order and condition, ordinary wear and tear excepted, except where the
failure to so maintain or preserve is not reasonably expected to have a Material
Adverse Effect.

(h) Reporting Requirements. Furnish to the Agent and Lenders:

(i) as soon as available and in any event within 45 days after the end of each
of the first three quarters of each fiscal year of the Company, the Consolidated
statement of financial position of the Company and its Consolidated Subsidiaries
as of the end of such quarter and Consolidated statements of earnings and cash
flows of the Company and its Consolidated Subsidiaries for the period commencing
at the end of the previous fiscal year and ending with the end of such quarter,
duly certified by the chief financial officer of the Company as having been
prepared in accordance with GAAP subject to normal year-end audit adjustments
and other items, such as footnotes, omitted in interim statements, and
concurrently with delivery of financial statements under this clause (i), or
more frequently (but no more frequently than monthly) if requested by Agent
while a Default or Event of Default exists, a Compliance Certificate executed by
the chief financial officer of the Company, which shall include setting forth in
reasonable detail the calculations necessary to demonstrate compliance with
Section 5.03 (regardless of whether such covenant is then in effect) provided,
that, to the extent such financial statements include information regarding
Unrestricted Subsidiaries, the Company shall include a note and or notes
containing reconciliation statements eliminating all financial information
pertaining to Unrestricted Subsidiaries;

(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Company, a copy of the annual audit report for such year for
the Company and its Consolidated Subsidiaries, containing the Consolidated
statement of financial position of the Company and its Consolidated Subsidiaries
as of the end of such fiscal year and Consolidated statements of earnings and
cash flows of the Company and its Consolidated Subsidiaries for such fiscal
year, in each case accompanied by an opinion reasonably acceptable to the Agent
by PricewaterhouseCoopers LLC or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit or other material qualification or exception, except for any such
qualification or exception with respect to any Debt maturing within 364 days
after the date of such financial statements) to the effect that such
consolidated financial statements present fairly in all material respects the
financial condition and results of operations of the Company and its
Consolidated Subsidiaries on a Consolidated basis, and certificates of a
Responsible Officer of the Company as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03 (regardless of whether such covenant is
then in effect); provided, that, to the extent such financial statements include
information regarding Unrestricted Subsidiaries, the Company shall include a
note and or notes containing reconciliation statements eliminating all financial
information pertaining to Unrestricted Subsidiaries;

(iii) as soon as possible and in any event within five days after the Company
has knowledge of the occurrence of each Default continuing on the date of such
statement, a statement of a Responsible Officer of the Company setting forth
details of such Default and the action that the Company has taken and/or
proposes to take with respect thereto;

(iv) promptly after the same become publicly available, copies of all reports
that the Company sends to any of its stockholders generally, and copies of all
reports and registration statements that the Company or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

 

91



--------------------------------------------------------------------------------

(v) notice of all actions and proceedings before any court, governmental agency
or arbitrator affecting the Company or any of its Subsidiaries of the type which
would have been required to be disclosed under Section 4.01(f), promptly after
the later of the commencement thereof or knowledge that such actions or
proceedings are reasonably likely to be of a type which would have been required
to be disclosed under Section 4.01(f);

(vi) as soon as available and in any event no later than 90 days after the end
of each fiscal year, amended or supplemented Schedules setting forth such
information as would be required to make the representations set forth in
Section 6(a), (f), (g), (k), (l), (o) and (s)(iii) of the Security Agreement
true and correct as if the Schedules referenced therein were delivered on such
date;

(vii) as soon as available and in any event no later than twenty-one (21) days
after the end of each month, and more frequently as the Agent may reasonably
request (to the extent available) during a Cash Control Trigger Event,
(A) inventory reports, agings of accounts receivable, agings of accounts
payable, and reports with respect to US Cash, a roll-forward of accounts, and
(B) such other information with respect to the Company or any of its Restricted
Subsidiaries, as the Agent may from time to time reasonably request;

(viii) as soon as available, and in any event no later than 90 days after the
end of each fiscal year of the Company, a reasonably detailed consolidated
budget of the Company and its Consolidated Subsidiaries for the fiscal year
immediately following such fiscal year on a quarterly basis, and for each year
thereafter through the Termination Date on an annual basis (including a
projected Consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of the following fiscal year), the related projected
Consolidated statements of cash flow and income for such fiscal year and the
projected Excess Availability (detailing the respective Borrowing Bases and the
amount of aggregate Revolving Loans) expected as of the end of each month during
such fiscal year (collectively, the “Projections”), which Projections shall be
accompanied by a certificate of a Responsible Officer of the Company stating
that such Projections are based on then reasonable estimates and then available
information and assumptions; it being understood that the Projections are made
on the basis of the Company’s then current good faith views and assumptions
believed to be reasonable when made with respect to future events, and
assumptions that the Company believes to be reasonable as of the date thereof
and further being understood that projections, including the Projections, are
subject to significant uncertainties and contingencies, many of which are beyond
the Company’s control, inherently unreliable and that actual performance may
differ materially from the Projections and no assurance is given by the delivery
of such Projections or otherwise that the Projections will be realized;

(ix) a Borrowing Base Certificate substantially in the form of Exhibit F as of
the date required to be delivered or so requested, in each case with supporting
documentation (including, without limitation, the documentation described in
Schedule 1 to Exhibit F) shall be furnished to the Agent: (A) on or before the
21st day following the end of each fiscal month, which monthly Borrowing Base
Certificate shall reflect the Collateral contained in the Borrowing Base updated
as of the end of each such month; (B) in addition to such monthly Borrowing Base
Certificates, upon the occurrence and continuance of an Event of Default or if
Excess Availability is less than 12.5% of the Revolving Credit Facility, then
bi-monthly on or before the 3rd Business Day following the fifteenth day of each
month and the 3rd Business Day following the last day of each month, each of
which bimonthly Borrowing Base Certificates shall reflect the Collateral
included in the Borrowing Base updated as of the immediately preceding 14 days;
provided, that, if Excess Availability is equal to or greater than 12.5% of the
Revolving Credit Facility for thirty (30) consecutive days, such Borrowing Base
Certificate shall be delivered pursuant to clause (A) herein; and (C) if
requested by the Agent at any other time when the Agent reasonably believes that
the then existing Borrowing Base Certificate is materially inaccurate, as soon
as reasonably available after such request; in each case with supporting
documentation as the Agent may reasonably request (including, without
limitation, the documentation described on Schedule 1 to Exhibit F).

 

92



--------------------------------------------------------------------------------

(x) Promptly and in any event within 20 days after any Loan Party or any ERISA
Affiliate (A) knows or has reason to know that any ERISA Event has occurred, a
statement of a Responsible Officer of such Loan Party describing such ERISA
Event and the action, if any, that such Loan Party or such ERISA Affiliate has
taken and proposes to take with respect thereto and (B) furnishes any records,
documents or other information to the PBGC with respect to any Plan pursuant to
Section 4010 of ERISA.

(xi) Promptly and in any event within two business days after receipt thereof by
any Loan Party, copies of each notice from the PBGC or other governmental or
regulatory authority stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan.

(xii) Promptly and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any ERISA Affiliate from the sponsor of a
Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the termination, within
the meaning of Title IV of ERISA, of any such Multiemployer Plan or (C) the
amount of liability incurred, or that may be incurred, by such Loan Party or any
ERISA Affiliate in connection with any event described in clause (A) or (B).

(xiii) Except to the extent prohibited by the Pensions Act 2004, promptly and in
any event within 3 Business Days after a Responsible Officer of the Borrower or
Kodak Limited knows or has reason to know that (A) the UK Pension Scheme has
commenced winding up, (B) the UK Pensions Regulator has issued a warning notice
that it is considering issuing a financial support direction or contribution
notice to the Borrower or any of its Affiliates in relation to the UK Pension
Scheme or (C) the Borrower or any of its Affiliates which currently participates
in the UK Pension Scheme has ceased to participate and thus triggered a
liability on its cessation of participation, a statement of a Responsible
Officer of the Borrower (or, if applicable, cause to be furnished to the Lenders
a statement of a Responsible Officer of Kodak Limited) noting such event and the
action, if any, which is proposed to be taken with respect thereto.

(xiv) Notice of the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against any Loan Party with
respect to the Chapter 11 Plan or the Confirmation Order, promptly after the
commencement thereof.

Documents required to be delivered pursuant to Section 5.01(h)(i), (ii) and (iv)
(to the extent any such documents are included in materials otherwise filed with
or furnished to the Securities Exchange Commission), shall be deemed to have
been delivered on the date (i) on which the Company provides such documents to
the Agent, or provides a link thereto on the Company’s website on the Internet
at the website address listed on Schedule 9.02; or (ii) on which such documents
are posted on the Company’s behalf on an Internet or intranet website, if any,
to which each Lender and the Agent have access (whether a commercial,
third-party website or whether sponsored by the Agent); provided, that, upon
written reasonable request of the Agent, the Company shall deliver paper copies
of such documents to the Agent until a written request to cease delivering paper
copies is given by the Agent and (B) the Company shall notify the Agent (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. The Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Company with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for timely accessing posted documents or requesting delivery of paper copies of
such documents from the Agent and maintaining its copies of such documents.

 

93



--------------------------------------------------------------------------------

Each Loan Party hereby acknowledges that (a) the Agent and the Arrangers will
make available to the Lenders and the Issuing Banks materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Loan Party
Materials”) by posting the Loan Party Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Company or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Loan Party hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Loan Party Materials that may
be distributed to the Public Lenders and that (w) all such Loan Party Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Loan Party Materials “PUBLIC”, the Loan Parties shall be deemed
to have authorized the Agent, and the Arrangers, the Issuing Banks and the
Lenders to treat such Loan Party Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Company or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Loan Party
Materials constitute Borrower Information, they shall be treated as set forth in
Section 9.09); (y) all Loan Party Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Agent and the Arrangers shall be entitled to treat any
Loan Party Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, the Loan Parties shall be under no obligation to
mark any Loan Party Materials “PUBLIC”.

(i) Covenant to Guarantee Obligations and Give Security. Upon the formation or
acquisition after the Closing Date of (1) any Subsidiaries other than Excluded
Subsidiaries, or (2) the acquisition of any property by any Loan Party, and such
property, in the judgment of the Agent (as to which judgment the Agent has given
notice to the Company (such notice, a “Request”)), shall not already be subject
(other than in respect of the Specified Collateral) to a perfected first
priority (prior to the Amendment No. 2 Effective Date, as to the ABL Priority
Collateral and on and after the Amendment No. 2 Effective Date, as to all
Collateral) security interest in favor of the Agent for the benefit of the
Secured Parties, then in each case at the Company’s expense:

(i) in connection with the formation or acquisition of a Subsidiary other than
an Excluded Subsidiary within 30 days after such formation or acquisition, cause
each such Subsidiary, to duly execute and deliver to the Agent a guaranty
supplement, in the form of Exhibit E hereto, guaranteeing the Guaranteed
Obligations,

(ii) within 45 days after (A) such Request or acquisition of property by any
Loan Party, duly execute and deliver, and cause each Loan Party to duly execute
and deliver, to the Agent such additional pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
other security agreements as specified by, and in form and substance reasonably
satisfactory to, the Agent, securing payment of all of the Guaranteed
Obligations of such Loan Party and constituting Liens on all such properties and
(B) such formation or acquisition of any such Subsidiary other than (x) an
Immaterial Subsidiary or (y) a Foreign Subsidiary that is not a Material
First-Tier Foreign Subsidiary of the Company, duly execute and deliver and cause
each Loan Party acquiring equity interests in such Subsidiary to duly execute
and deliver to the Agent pledges, assignments and security agreement supplements
related to such equity interests as specified by, and in form and substance

 

94



--------------------------------------------------------------------------------

satisfactory to, the Agent, securing payment of all of the Guaranteed
Obligations of such Loan Party, provided, that, if such new property is equity
interests in a CFC, no more than 65% of the voting equity interests in any such
CFC shall be required to be so pledged; provided, further, that no Foreign
Subsidiary will be subject to local pledge perfection if in the applicable
foreign jurisdiction such Foreign Subsidiary would have to consult a works
council in order to perfect the pledge),

(iii) within 60 days after such Request, formation or acquisition, take, and
cause each Loan Party to take, whatever action (including, without limitation,
the filing of UCC financing statements (or similar registrations or filings),
the giving of notices and the endorsement of notices on title documents) may be
necessary or advisable in the reasonable opinion of the Agent to vest in the
Agent (or in any representative of the Agent designated by it) valid and
subsisting Liens on the properties purported to be subject to the pledges,
assignments, security agreement supplements, intellectual property security
agreement supplements and security agreements delivered pursuant to this
Section 5.01(i), enforceable against all third parties in accordance with their
terms (other than in respect of the Specified Collateral as set forth in
Section 6(m) of the Security Agreement),

(iv) within 60 days after such Request, formation or acquisition, deliver to the
Agent, upon the request of the Agent in its sole discretion, a signed copy of
one or more favorable opinions, addressed to the Agent and the other Secured
Parties, of counsel for the Loan Parties reasonably acceptable to the Agent as
to (1) such guaranties, guaranty supplements, pledges, assignments, security
agreement supplements, intellectual property security agreement supplements and
security agreements described in clauses (i), (ii) and (iii) above being legal,
valid and binding obligations of each Loan Party thereto enforceable in
accordance with their terms and as to the matters contained in clause
(iii) above, subject to customary exceptions, (2) such recordings, filings,
notices, endorsements and other actions being sufficient to create valid
perfected Liens on such assets, and (3) such other matters as the Agent may
reasonably request, consistent with the opinions delivered on the Closing Date
(to the extent applicable).

(v) at any time and from time to time, promptly execute and deliver, and cause
each Loan Party and each Restricted Subsidiary other than an Excluded Subsidiary
to execute and deliver, any and all further instruments and documents and take,
and cause such Subsidiary to take, all such other action as the Agent may deem
reasonably necessary or desirable in obtaining the full benefits of, or in
perfecting and preserving the Liens of, such guaranties, pledges, assignments,
security agreement supplements, intellectual property security agreement
supplements and security agreements to the extent required by this
Section 5.01(i) and the applicable Collateral Documents.

Notwithstanding the foregoing, (i) the Borrower shall have no obligation to
provide in favor of the Secured Parties perfected security interests in any real
property held by the Borrower or its Subsidiaries and (ii) the Agent may waive,
modify or extend any of the periods or other requirements set out herein.

(j) Further Assurances.

(i) Promptly upon the reasonable request by the Agent, or any Lender through the
Agent, correct, and cause each of the other Loan Parties promptly to correct,
any material defect or error that may be discovered in any Loan Document or in
the execution, acknowledgment, filing or recordation thereof, and

 

95



--------------------------------------------------------------------------------

(ii) Promptly upon the reasonable request by the Agent, or any Lender through
the Agent, do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and reregister any and all such further acts, pledge agreements,
assignments, financing statements and continuations thereof, termination
statements, notices of assignment, transfers, certificates, assurances and other
instruments as the Agent, or any Lender through the Agent, may reasonably
require from time to time in order to (A) carry out more effectively the
purposes of the Loan Documents, (B) to the fullest extent permitted by
applicable law and the terms of this Agreement and the Collateral Documents,
subject any Loan Party’s properties, assets, rights or interests to the Liens
now or hereafter intended to be covered by any of the Collateral Documents,
(C) perfect and maintain the validity, effectiveness and priority of any of the
Collateral Documents and any of the Liens intended to be created thereunder and
(D) assure, convey, grant, assign, transfer, preserve, protect and confirm more
effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document to which any
Loan Party or any of its Subsidiaries formed or acquired after the Closing Date
is or is to be a party, and cause each of its Subsidiaries to do so.

(k) Transactions with Affiliates. Conduct, and cause each of its Restricted
Subsidiaries to conduct, all transactions in which the fair market value of the
transaction is in excess of $5,000,000 that are otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Company or such Restricted Subsidiary than it would
obtain in a comparable arm’s-length transaction (determined in the reasonable
judgment of the Company) with a Person not an Affiliate (it being agreed that
such condition may be satisfied by the Company’s or such Restricted Subsidiary’s
obtaining a “fairness” opinion from a nationally recognized investment bank or
accounting firm or other person reasonably acceptable to the Agent but the
Company or such Restricted Subsidiary is not obligated to so obtain a “fairness”
opinion), other than, (i) transactions between or among the Company and its
Restricted Subsidiaries and not involving any other Affiliate,
(ii) transactions, arrangements, fee reimbursements and indemnities specifically
and expressly permitted or required under the Chapter 11 Plan or this Agreement,
(iii) the consummation of the Initial Closing Date Transactions, the Closing
Date Transactions and the Chapter 11 Plan, (iv) Restricted Payments and payments
permitted under Section 5.02(h), (v) employment and severance arrangements
between the Company and its Restricted Subsidiaries and their respective
officers and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business, (vi) the payment of customary fees and
reasonable out of pocket costs to, and indemnities provided on behalf of,
directors, managers, officers, employees and consultants of the Company and its
Restricted Subsidiaries (or any direct or indirect parent of the Company) in the
ordinary course of business to the extent attributable to the ownership or
operation of the Borrower and its Restricted Subsidiaries, (vii) transactions
pursuant to agreements in existence on the Closing Date and set forth on
Schedule 5.01(k) or any amendment thereto to the extent such an amendment is not
materially adverse to the Lenders, (viii) transactions with a Person who was not
an Affiliate immediately before the consummation of such transaction that
becomes an Affiliate as a result of such transaction and (ix) transactions
entered into in the ordinary course of business, including, but not limited to,
transactions with licensors, suppliers or other purchasers or sales of goods or
services (including any intellectual property).

(l) Maintenance of Cash Management System. (i) Establish and maintain a cash
management system on the terms set forth in Section 2.18 and (ii) continue to
maintain one or more Concentration Accounts to be used by Borrower as its
principal concentration account for day-to-day operations conducted by Borrower.

(m) Foreign Security Interests. (i) Prior to the Amendment No. 2 Effective Date,
within the time periods set forth on Schedule 5.01(m) (or such longer time as
may be reasonably agreed by the Agent), the Loan Parties shall have executed and
delivered to the Agent all documents and instruments required to create and
perfect the Agent’s third priority (to the extent applicable) security

 

96



--------------------------------------------------------------------------------

interest in the Collateral consisting of the capital stock of those Subsidiaries
listed on Schedule 5.01(m) in the applicable foreign jurisdictions, free and
clear of all other liens, subject to exceptions permitted hereunder and subject
as to priority to the security interests securing the obligations in respect of
the Exit Term Loan Debt or any Debt constituting a Permitted Refinancing thereof
and (ii) on and after the Amendment No. 2 Effective Date, within 30 days after
the Amendment No. 2 Effective Date (or such longer time as may be reasonably
agreed by the Agent), the Loan Parties shall have executed and delivered to the
Agent all documents and instruments required to create and perfect the Agent’s
first priority (to the extent applicable) security interest in the Collateral
consisting of the capital stock of those Subsidiaries listed on Schedule 5.01(m)
in the applicable foreign jurisdictions, free and clear of all other liens,
subject to exceptions permitted hereunder; provided, that, in each case of
clauses (i) and (ii) above, if the burden of obtaining any such pledge outweighs
the benefit afforded thereby, the Agent may agree not to require the pledge of
such stock by any Loan Party.

(n) Administration of Accounts and Inventory. (i) Each Loan Party shall keep
accurate and complete records of its Accounts, including all payments and
collections thereon and, subject to any other provision of this Section 5.01
with respect to the obligations of any Loan Party to provide information or
reports to the Agent or the Lenders (A) each Loan Party shall submit to the
Agent sales, collection, reconciliation and other reports in form reasonably
satisfactory to the Agent, on such periodic basis (not more than quarterly) as
the Agent may reasonably request and (B) the Company shall provide to the Agent,
upon the Agent’s request, a detailed aged trial balance of all Accounts as of
the end of the preceding month, specifying each Account’s Account Debtor name
and address, amount, invoice date and due date, showing any discount, allowance,
credit, authorized return or dispute, and including such proof of delivery,
copies of invoices and invoice registers, copies of related documents, repayment
histories, status reports and other information as the Agent may reasonably
request. If Accounts in an aggregate face amount of $10,000,000 or more cease to
be Eligible Receivables, the Company shall notify the Agent of such occurrence
promptly (and in any event within three Business Days) after any Loan Party has
knowledge thereof).

(ii) If an Account of any Loan Party includes a charge for any taxes, the Agent
is authorized, in its discretion, to pay the amount thereof to the proper taxing
authority for the account of such Loan Party if such Loan Party does not do so
and to charge the Borrower therefor; provided, however, that neither the Agent
nor the Lenders shall be liable for any taxes that may be due from the Loan
Parties or with respect to any Collateral.

(iii) Whether or not an Event of Default or a Cash Control Trigger Event exists,
the Agent shall have the right at any time, in the name of the Agent, any
designee of the Agent or any Loan Party, to verify the validity, amount or any
other matter relating to any Accounts of the Loan Party by mail, telephone or
otherwise. The Loan Parties shall cooperate fully with the Agent in an effort to
facilitate and promptly conclude any such verification process.

(iv) Each Loan Party shall keep accurate and complete records of its Inventory,
including costs and daily withdrawals and additions, and, subject to any other
provision of this Section 5.01 with respect to the obligations of any Loan Party
to provide information and reports to the Agent or any Lender (A) shall submit
to the Agent inventory and reconciliation reports in form reasonably
satisfactory to the Agent, on such periodic basis as the Agent may request and
(B) conduct a physical inventory at least once per calendar year (and on a more
frequent basis if requested by the Agent when an Event of Default exists and is
continuing) or periodic cycle counts consistent with historical practices, and
shall provide to the Agent a report based on each such inventory and count
promptly upon completion thereof, together with such supporting information as
the Agent may reasonably request. Upon request by the Agent, the Agent may
participate in and observe any such physical count.

 

97



--------------------------------------------------------------------------------

(v) No Loan Party shall return any Inventory to a supplier, vendor or other
Person, whether for cash, credit or otherwise, unless (A) such return is in the
ordinary course of business; (B) no Default exists or would result therefrom;
and (C) the Agent is promptly notified if the aggregate value of all Inventory
returned in any month exceeds $10,000,000.

(o) Benefit Plans Payments. The Borrower, the Restricted Subsidiaries and all
ERISA Affiliates shall make all required contributions to any Plans, Single
Employer Plans or Multiemployer Plans which, if not made, would reasonably be
expected to result in a Material Adverse Effect, unless such payment is being
contested pursuant to Section 5.01(b).

(p) Lender Meetings. The Borrower will, upon the request of the Agent or the
Required Lenders, participate in one teleconference with the Agent and the
Lenders during each fiscal quarter (or, for so long as an Event of Default is
continuing, more frequent teleconferences as the Agent may reasonably request)
during normal business hours at such time as may be mutually agreed to by the
Borrower and the Agent.

(q) Environmental Matters. Without limitation of any other covenants, rights or
other obligations expressed elsewhere in this Agreement:

(i) Each Loan Party will, and will cause each of its Restricted Subsidiaries, to
take all reasonable actions required under Environmental Laws to (A) the extent
it has knowledge thereof, cure any violation of applicable Environmental Laws by
any Loan Party or its Restricted Subsidiaries that would reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect; (B) make
an appropriate response to any claim, suit or proceeding against any Loan Party
or any of its Restricted Subsidiaries asserting any Environmental Liability (in
each case to the extent such Loan Party has knowledge of such claim, suit or
proceeding) and discharge any obligations it may have to any Person thereunder,
where failure to do so would reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect; (C) implement any and all Remedial
Actions required to comply with Environmental Laws or that are legally required
by any Governmental Authority acting within its jurisdiction (following final
resolution of the Loan Party’s or its Restricted Subsidiaries’ challenges or
appeals, if any, of the relevant Governmental Authority’s order or decision) or
that are otherwise necessary to maintain the value and marketability of its
owned or leased Real Estate for industrial usage, except where failure to
perform any such Remedial Action would not reasonably be expected to result in a
Material Adverse Effect.

(ii) Promptly upon obtaining knowledge of the occurrence thereof, the Borrower
shall deliver to the Agent written notice describing in reasonable detail
(A) any Release that would reasonably be expected to require a Remedial Action
or give rise to Environmental Liability, in each case that would reasonably be
expected to result in a Material Adverse Effect, (B) any Remedial Action by any
Loan Party, its Restricted Subsidiaries or any other Person in response to the
presence or Release of Hazardous Materials that would reasonably be expected to
result in Environmental Liability of any Loan Party or its Restricted
Subsidiaries that would be reasonably expected to result in a Material Adverse
Effect, (C) any claim, demand, suit or proceeding (including any request for
information by a Governmental Authority) that would reasonably be expected to
result in Environmental Liability of any Loan Party or its Restricted
Subsidiaries that would reasonably be expected to result in a Material Adverse
Effect, (D) any Loan Party or its Restricted Subsidiaries’ discovery of any
occurrence or condition at any of its owned or leased Real Estate, or on any
adjoining Real Estate, that would reasonably be expected to cause such owned or
leased Real Estate or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof or any
lien in favor of any Governmental Authority to secure the satisfaction of any
liability under any Environmental Laws that, in each case, would reasonably be
expected to result in a Material Adverse Effect, (E) any proposed

 

98



--------------------------------------------------------------------------------

acquisition of equity interests, assets or property by any Loan Party or any of
its Restricted Subsidiaries that would reasonably be expected to expose any Loan
Party or any of its Restricted Subsidiaries to, or result in, Environmental
Liability that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and (F) any proposed action to be taken by
any Loan Party or any of its Restricted Subsidiaries to modify current
operations in a manner that would reasonably be expected to subject any Loan
Party or any of its Restricted Subsidiaries to additional obligations or
requirements under Environmental Laws that would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(r) Post Closing Covenants. Comply, and cause its Subsidiaries to comply, with
the obligations set forth in Schedule 5.01(r).

SECTION 5.02. Negative Covenants. So long as any Revolving Loan or any other
payment Obligation (other than contingent indemnification obligations not yet
due and payable of any Loan Party under any Loan Document) shall remain unpaid,
any Letter of Credit is outstanding or any Lender shall have any Commitment
hereunder, the Company shall not and shall cause each of its Restricted
Subsidiaries not to:

(a) Liens. Create or suffer to exist, or permit any of its respective Restricted
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than the
following, provided, that, any Lien permitted by any clause below shall be
permitted under this Section 5.02(a), notwithstanding that such Lien would not
be permitted by any other clause:

(i) Permitted Liens,

(ii) Liens created under the Loan Documents,

(iii) Liens on assets (other than Accounts and Inventory) to secure Debt
permitted to be incurred under Section 5.02(d)(iii), (iv) and (xv) hereof,

(iv) the Liens existing on the Closing Date and described on Schedule 5.02(a);
provided, that, (A) such Liens shall not apply to any other property or asset of
the Company or any Restricted Subsidiary (other than proceeds thereof and
extensions or improvements to any such property) unless otherwise permitted
herein and (B) such Lien shall secure only those obligations which it secures on
the Closing Date and extensions, refinancings, restructurings, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof (other than by an amount equal to accrued interest and any fees, costs
and expenses incurred in connection therewith), the obligations thereunder or
the property or assets securing such obligations, in the case of each of
subclauses (A) and (B) above other than to the extent such Lien constitutes a
Permitted Lien;

(v) Liens on property of a Person existing at the time such Person is acquired
by, amalgamated, merged into or consolidated with any Loan Party or any
Restricted Subsidiary of a Loan Party or becomes a Restricted Subsidiary of any
Loan Party; provided, that, such Liens were not created in contemplation of such
amalgamation, merger, consolidation or acquisition and do not extend to any
assets other than those of the Person so merged or amalgamated into or
consolidated with the Company or such Subsidiary or acquired by any Loan Party
or such Restricted Subsidiary (or in the case of Permitted Refinancing Debt, any
extensions or amounts then outstanding),

 

99



--------------------------------------------------------------------------------

(vi) Liens on property other than ABL Priority Collateral arising under leases
that have been or should be, in accordance with GAAP, recorded as capital
leases; provided, that, the aggregate principal amount of the Debt secured by
the Liens referred to in this clause (vi) are permitted under the terms of this
Agreement,

(vii) Liens on assets of Foreign Subsidiaries which secure Debt permitted under
Section 5.02(d)(xvii), in an aggregate amount not to exceed $150,000,000 at any
time outstanding,

(viii) Liens on property other than ABL Priority Collateral that secure Debt
permitted by Section 5.02(d)(xi),

(ix) Liens on the property of the Loan Parties securing Convertible Note Debt
permitted under Section 5.02(d)(xxiv), subject to the terms of the Convertible
Note Intercreditor Agreement,

(x) Liens upon real property of the Company and its Restricted Subsidiaries and
related assets customary for non-recourse mortgage financings (provided, that,
in no event shall any such Lien extend to or cover any Collateral included in
the Borrowing Base) securing Debt incurred solely through the financing of such
real property, and the replacement, extension or renewal of any such Lien upon
or in the same real property or assets in connection with a Permitted
Refinancing of the Debt secured thereby,

(xi) Liens in respect of judgments that do not constitute an Event of Default
under Section 6.01(f),

(xii) [Reserved],

(xiii) Liens on assets of the Company and its Subsidiaries not constituting
Collateral which secure Debt in an aggregate amount not to exceed $150,000,000,

(xiv) Liens in favor of collecting or payor banks having a right of setoff,
revocation, refund or chargeback with respect to money or instruments of the
Company or any Restricted Subsidiary thereof on cash on deposit with or in
possession of such bank,

(xv) (i) cash deposits in the ordinary course of business to secure liability to
insurance carriers and (ii) Liens in insurance policies and proceeds thereof
securing the financing of the premiums with respect thereto,

(xvi) Liens attaching solely to cash earnest money deposits in connection with
any letter of intent or purchase agreement in respect of any Permitted
Acquisition,

(xvii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business and securing obligations (i) that are
not overdue by more than thirty (30) days, or (ii) (A) that are being contested
in good faith by appropriate proceedings, (B) the applicable Loan Party or
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP and (C) such contest effectively suspends
collection of the contested obligation and enforcement of any Lien securing such
obligation,

 

100



--------------------------------------------------------------------------------

(xviii) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code (or equivalent statutes) on items in the course of
collection, (ii) attaching to commodity trading accounts or other commodity
brokerage amounts incurred in the ordinary course of business; provided, that,
such Liens (A) attach only to such investments and the proceeds therefrom and
(B) secure only obligations incurred in the ordinary course and arising in
connection with the acquisition or Disposition of such investments and not any
obligation in connection with margin financing; and (iii) in favor of banking
institutions arising as a matter of law encumbering deposits (including the
right of setoff) and which are within the general parameters customary in the
banking industry,

(xix) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted hereunder, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted hereunder, in
each case, solely to the extent such Investment or Disposition, as the case may
be, would have been permitted on the date of the creation of such Lien,

(xx) with respect to the equity interests of any non-wholly owned Restricted
Subsidiary, non-wholly owned Unrestricted Subsidiary or joint venture, any put
and call arrangements or restrictions on disposition related to such equity
interests set forth in the applicable organizational documents or any related
joint venture or similar agreement,

(xxi) rights of setoff in favor of counterparties to contractual obligations
with the Loan Parties in the ordinary course of business,

(xxii) Liens arising out of conditional sale, title retention, consignment or
other similar arrangements for the sale of goods entered into by any Loan Party
or any of its Restricted Subsidiaries in the ordinary course of business;

(xxiii) Liens upon specified items of inventory or other goods and proceeds of
the Company or any of its Restricted Subsidiaries securing such Persons’
obligations in respect of related documentary letters of credit or bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such inventory or other goods in the ordinary
course of business;

(xxiv) Liens over any assets of any Subsidiary that is not a Loan Party or a
Restricted Subsidiary to the extent required to provide collateral in respect of
any appeal of any tax litigation in an aggregate amount not to exceed the amount
required to be paid under local law to permit such appeal,

(xxv) Liens on assets other than ABL Priority Collateral to secure obligations
under treasury services agreements or to implement cash pooling arrangements in
the ordinary course of business,

(xxvi) Liens on cash and Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Debt, to the extent
such defeasance, discharge or redemption is otherwise permitted hereunder,

(xxvii) Liens on assets of the Company or any Restricted Subsidiary in favor of
a Loan Party, subject to the terms of the Security Agreement,

(xxviii) [Reserved],

(xxix) Reservation of title by sellers of goods to any Loan Party arising under
the provisions of applicable law similar to Article 2 of the UCC in the ordinary
course of business, covering only those goods,

 

101



--------------------------------------------------------------------------------

(xxx) Liens on Accounts, agreements governing receivables, rights under any such
agreements and the proceeds thereof, in each case, of Foreign Subsidiaries to
secure Debt in respect of Permitted Receivables Financings of Foreign
Subsidiaries but only to the extent such Accounts are the subject of those
financings; and

(xxxi) other Liens on assets of the Company or any Restricted Subsidiary (other
than ABL Priority Collateral) securing obligations of the Company or any
Restricted Subsidiary in an aggregate amount not to exceed $35,000,000.

(b) Mergers. Merge, amalgamate or consolidate with or into any Person, or permit
any of its Restricted Subsidiaries (other than Immaterial Subsidiaries) to do
so, provided, that, notwithstanding the foregoing (i) any Restricted Subsidiary
of the Company that is a Loan Party may merge, amalgamate or consolidate with or
into the Company (subject to clause (iv) below) or any other Loan Party,
(ii) any Restricted Subsidiary of the Company that is not a Loan Party may
merge, amalgamate or consolidate with or into the Company or any other
Subsidiary of the Company, (iii) any Restricted Subsidiary may merge, amalgamate
or consolidate with any other Person so long as such Restricted Subsidiary is
the surviving or continuing corporation or a Person which shall become a
Restricted Subsidiary substantially contemporaneously with such merger,
amalgamation or consolidation is the surviving person (provided, that, if any
such Person is a Loan Party, the surviving or continuing entity shall be a Loan
Party or a Person which shall become a Loan Party substantially
contemporaneously with such merger, amalgamation or consolidation), (iv) the
Company may merge, amalgamate or consolidate with any other Person so long as
the Company is the surviving corporation; provided, in each case, that no Event
of Default shall have occurred and be continuing at the time of such proposed
transaction or would result therefrom.

(c) Accounting Changes. Make or permit, or permit any of its Restricted
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as required or permitted by GAAP.

(d) Debt. Create or suffer to exist, or permit any of its Restricted
Subsidiaries to create or suffer to exist, any Debt other than the following,
provided, that, any Debt permitted by any clause below shall be permitted under
this Section 5.02(d), notwithstanding that such Debt would not be permitted by
any other clause:

(i) Debt of the Borrower to any Restricted Subsidiary and of any Restricted
Subsidiary to the Borrower or any other Restricted Subsidiary; provided, that,
(A) Debt of any Loan Party owing to any Subsidiary that is not a Loan Party
shall be subordinated in right of payment to the Obligations on subordination
terms reasonably satisfactory to the Agent and (B) Debt of any Subsidiary that
is not a Loan Party owing to any Loan Party shall be subject to
Section 5.02(i)(ix),

(ii) Debt existing on the Closing Date and described on Schedule 5.02(d) hereto
(the “Existing Debt”), and any Permitted Refinancing thereof,

(iii) Debt of the Company or any Restricted Subsidiary incurred to finance the
acquisition by the Company or any Restricted Subsidiary after the Closing Date
of real property and improvements thereto (but not inventory or other personal
property located therein) and Permitted Refinancings thereof and any Permitted
Refinancings of such refinanced Debt; provided, that, (A) before and after
giving effect to the incurrence of such Debt no Default (to the knowledge of any
Loan Party) or Event of Default shall have occurred and be continuing, (B) the
secured recourse to the Company or any Restricted Subsidiary of such Debt shall
be limited to the value of the real property and improvements financed by such
Debt, and (C) the aggregate principal amount of Debt incurred on or after the
Closing Date and permitted by clauses (iii), (iv) and (xv) of this
Section 5.02(d) at any time outstanding shall not exceed the greater of (1)
$60,000,000 or (2) 1.95% of Total Assets,

 

102



--------------------------------------------------------------------------------

(iv) Debt of the Borrower or any Restricted Subsidiary relating to purchase
money security interests (as defined in the New York Uniform Commercial Code, as
amended) and Permitted Refinancings thereof and any Permitted Refinancings of
such refinanced Debt; provided, that, (A) before and after giving effect to the
incurrence of such Debt no Default or Event of Default shall have occurred and
be continuing, (B) such Debt (other than any Permitted Refinancings thereof or
Permitted Refinancings of any such refinanced Debt) is incurred prior to or
within 270 days after such acquisition or the completion of such construction or
improvement and (C) the aggregate principal amount of Debt incurred on or after
the Closing Date and permitted by clauses (iii), (iv) and (xv) of this 5.02(d)
at any time outstanding shall not exceed the greater of (1) $60,000,000 or (2)
1.95% of Total Assets,

(v) without duplication of any other Debt permitted hereunder, liabilities for
leases of real property characterized as Debt for purposes of GAAP,

(vi) Debt of the Company or any of its Restricted Subsidiaries consisting of
take-or-pay obligations contained in supply arrangements, in each case incurred
in the ordinary course of business,

(vii) Debt arising pursuant to agreements in connection with any Dispositions of
any business, assets or equity interests of any Restricted Subsidiary permitted
under Section 5.02(e), any Permitted Acquisition or any other permitted
Investment hereof consisting of indemnification, earn-out obligations,
adjustment of purchase price or similar obligations, or guarantees or letters of
credit, bankers’ acceptances, accommodation guarantees, surety bonds or
performance bonds securing any obligations of the Company or any of its
Restricted Subsidiaries pursuant to such agreements, in any case incurred in
connection with such permitted Disposition, Permitted Acquisition or other
permitted Investment (other than guarantees of Debt incurred by any Person
acquiring all or any portion of such business, assets or capital stock of such
Restricted Subsidiary for the purpose of financing such acquisition) and any
Permitted Refinancing thereof and any Permitted Refinancings of any such
refinanced Debt,

(viii) Debt consisting of the financing of insurance premiums in the ordinary
course of business,

(ix) Debt in respect of Hedging Agreements designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes,

(x) Debt arising from the honoring by a bank or other financial institution of a
check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business (provided, however, that such Debt is extinguished
within ten (10) Business Days of the Company or the applicable Restricted
Subsidiary becoming aware of such Debt) or other cash management obligations and
other Debt in respect of netting services, automatic clearinghouse arrangements,
credit card processing, overdraft protections and similar arrangements in the
ordinary course of business,

(xi) other Debt so long as, immediately after giving effect to the issuance,
incurrence or assumption of such Debt, (a) the Total Leverage Ratio on a pro
forma basis is no greater than 4.50 to 1.00 and (b) the Secured Leverage Ratio
on a pro forma basis is no greater than 2.50 to 1.00, and any Permitted
Refinancing thereof; provided, that, for the purposes of calculating the Secured
Leverage Ratio for this Section 5.02(d)(xi), any Debt incurred pursuant to this
Section 5.02(d)(xi) shall be deemed Secured Debt,

 

103



--------------------------------------------------------------------------------

(xii) Investments permitted under Section 5.02(i)(iv) and (vii) that constitute
Debt,

(xiii) Debt of a Person existing at the time such Person is merged into or
consolidated with the Company or any Subsidiary of the Company or becomes a
Subsidiary of the Company and any Permitted Refinancing thereof; provided, that,
such Debt was not created in contemplation of such merger, consolidation or
acquisition,

(xiv) Obligations arising under the Loan Documents,

(xv) Debt of the Company or any Restricted Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Debt assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and Permitted Refinancings thereof and any Permitted
Refinancings of such refinanced Debt; provided, that, (A) before and after
giving effect to the incurrence of such Debt, no Default (to the knowledge of
any Loan Party) or Event of Default shall have occurred and be continuing,
(B) such Debt (other than any Permitted Refinancings thereof or Permitted
Refinancings of any such refinanced Debt) is incurred prior to or within 270
days after such acquisition or the completion of such construction or
improvement and (C) the aggregate principal amount of Debt incurred on or after
the Closing Date and permitted by clauses (iii), (iv) and (xv) of this
Section 5.02(d) at any time outstanding shall not exceed the greater of (1)
$60,000,000 or (2) 1.95% of Total Assets,

(xvi) Debt incurred by Kodak International Finance Limited, a company organized
and existing under the laws of England, in connection with short term working
capital needs in an aggregate amount not to exceed $25,000,000 at any time
outstanding,

(xvii) Debt incurred by Restricted Subsidiaries organized under the laws of any
jurisdiction outside of the United States in an aggregate amount not to exceed
$150,000,000 at any time outstanding,

(xviii) [Reserved],

(xix) Debt arising from the endorsement of negotiable instruments for deposit or
collection or similar transactions in the ordinary course of business,

(xx) Debt consisting of (A) Bank Product Obligations, and (B) Specified Secured
Obligations, in each case existing from time to time,

(xxi) Debt that is subordinated to the obligations of the Company under the Loan
Documents on terms that are reasonably satisfactory to the Agent and the
Required Lenders and any Permitted Refinancing thereof, provided, that, (i) the
aggregate principal amount of such Debt shall not exceed $50,000,000 at any time
outstanding, (ii) after giving effect thereto, the Company shall be in pro forma
compliance with a Fixed Charge Coverage Ratio of 1.1:1.0, and (iii) Excess
Availability shall equal or exceed 17.5% of the Revolving Credit Facility on a
pro forma basis after giving effect to the issuance of such Debt,

 

104



--------------------------------------------------------------------------------

(xxii) Debt incurred by the Company or any of its Restricted Subsidiaries in
respect of letters of credit, bank guarantees, supporting obligations, bankers’
acceptances, performance bonds, surety bonds, statutory bonds, export or import
indemnities, customs and appeal bonds, warehouse receipts or similar instruments
issued or created in the ordinary course of business, including in respect of
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance or other Debt with
respect to reimbursement-type obligations regarding workers compensation claims;
provided, that, no such Debt is Debt for Borrowed Money,

(xxiii) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Company or any of its Restricted Subsidiaries or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case in the ordinary course of business,

(xxiv) Convertible Note Debt in an aggregate principal and not to exceed
$150,000,000 and any Permitted Refinancing thereof,

(xxv) unsecured Debt consisting of guarantees of amounts owing by customers of
the Company under equipment and vendor financing programs in an aggregate
amount, when combined with Investments pursuant to Section 5.02(e)(xv), not to
exceed at any time outstanding (A) the greater of (1) $75,000,000 and (2) 2.43%
of Total Assets prior to the third anniversary of the Initial Closing Date, and
(B) the greater of (1) $80,000,000 or (2) 2.59% of Total Assets thereafter,

(xxvi) Guarantees by the Company of Debt of any Restricted Subsidiary and by any
Restricted Subsidiary of Debt of the Company or any other Restricted Subsidiary;
provided, that, guarantees by any Loan Party of Debt of any Subsidiary that is
not a Loan Party shall be subject to Section 5.02(i),

(xxvii) [Reserved],

(xxviii) [Reserved],

(xxix) Debt representing deferred compensation or similar obligations to
employees or directors of the Company or any of its Restricted Subsidiaries
incurred in the ordinary course of business,

(xxx) Debt consisting of promissory notes issued by the Company or any
Restricted Subsidiary to current or former officers, managers, consultants,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of equity interests of the Company or any
direct or indirect parent of the Company permitted hereunder; provided, that,
the aggregate principal amount of such Debt shall not exceed $10,000,000 at any
time outstanding,

(xxxi) Debt of Foreign Subsidiaries in connection with Permitted Receivables
Financing in an aggregate amount not to exceed $25,000,000 outstanding at any
one time,

(xxxii) additional Debt of Loan Parties and any Restricted Subsidiaries not to
exceed $100,000,000 at any time outstanding and

(xxxiii) issuance of Disqualified Stock.

(e) Sales and Other Transactions. Dispose of, or permit any of its Restricted
Subsidiaries to Dispose of any assets, other than the following, provided, that,
such action permitted by any clause below shall be permitted under this
Section 5.02(e), notwithstanding that such action would not be permitted by any
other clause:

 

105



--------------------------------------------------------------------------------

(i) Dispositions of Inventory in the ordinary course of its business and the
granting of any option or other right to purchase, lease or otherwise acquire
the Inventory in the ordinary course of business,

(ii) Dispositions of cash and Cash Equivalents in the ordinary course of
business,

(iii) Dispositions in a transaction authorized by Section 5.02(b),

(iv) Dispositions of obsolete or worn out property or property no longer used or
useful other than Eligible Equipment,

(v) Dispositions set forth on Schedule 5.02(e),

(vi) Dispositions of assets among the Company and its Subsidiaries, provided,
that, any such sales, transfers or Dispositions of assets shall be made in
compliance with Section 5.01(k),

(vii) other Dispositions of assets, provided, that, (x) if such assets (other
than machinery or equipment) constitute Collateral that is included in the
Borrowing Base, the Company shall provide a Borrowing Base Certificate to the
Agent reflecting the revised Borrowing Base giving effect to such sale,
conveyance, transfer, lease or other Disposition or (y) if any such property or
assets are comprised of machinery and equipment which is Eligible Equipment,
then the Company shall deliver to the Agent a pro forma Borrowing Base
Certificate giving effect to any such Dispositions prior to such occurrence, and
evidencing that no Overadvance shall exist after giving effect to any such
Disposition, and a certificate to the Agent indicating which assets constituting
Eligible Equipment and other Collateral are being Disposed, and

(viii) Dispositions (including transfers contemplated under the KPP Settlement
Agreement) authorized under the Chapter 11 Plan.

(f) Payment Restrictions Affecting Subsidiaries. Directly or indirectly enter or
permit a Restricted Subsidiary to enter into any agreement or arrangement
limiting the ability of any of its Restricted Subsidiaries to declare or pay
dividends or other distributions in respect of its equity interests or repay or
prepay any Debt owed to, make loans or advances to, or otherwise transfer assets
to or make Investments in, the Company or any Restricted Subsidiary of the
Company (whether through a covenant restricting dividends, loans, asset
transfers or investments, a financial covenant or otherwise), except (i) as
provided in this Agreement, (ii) any agreement or instrument evidencing Debt
existing on the Closing Date (as amended, modified, supplemented or replaced, or
subject to a Permitted Refinancing, in each case to the extent such restrictions
are not expanded in scope in any material respect), (iii) any agreement in
effect at the time a Person first became a Restricted Subsidiary of the Company,
so long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Company; (iv) specific property encumbered
to secure payment of particular Debt to be sold pursuant to an executed
agreement with respect to a Disposition or intellectual property license
permitted hereunder; (v) restrictions set forth in the documents governing the
Convertible Note Debt and in the documents governing other existing Debt as set
forth on Schedule 5.02(d); (vi) by reason of customary provisions restricting
assignments, licenses, subletting or other transfers contained in leases,
licenses, joint venture agreements, purchase and sale or merger agreements and
other similar agreements entered into in the ordinary course of business so long
as such restrictions do not extend to assets other than those that are the
subject of such lease, license or other agreement, as the case may be; or
(vii) customary restrictions in connection with financings by Foreign
Subsidiaries.

 

106



--------------------------------------------------------------------------------

(g) Change in Nature of Business. Make, or permit any of its Restricted
Subsidiaries to make, any material change in the nature of the business as
carried on or as contemplated to be carried on by the Company and its Restricted
Subsidiaries taken as a whole at the Closing Date or as reflected in the Chapter
11 Plan.

(h) Dividends and Other Payments. Declare or make any dividend payment or other
distribution of assets, properties, cash, rights, obligations or securities on
account of any shares of any class of capital stock of the Company, or purchase,
redeem or otherwise acquire for value (or permit any of its Restricted
Subsidiaries to do so) any shares of any class of capital stock of the Company
or any warrants, rights or options to acquire any such shares, now or hereafter
outstanding (a “Restricted Payment”), except that the Company may (i) declare
and make any dividend payment or other distribution payable in common stock of
the Company, (ii) purchase, redeem or otherwise acquire shares of its common
stock or warrants, rights or options to acquire any such shares with the
proceeds received from the substantially concurrent issue of new shares of its
common stock, (iii) repurchases of equity interests (A) constituting fractional
shares or (B) deemed to occur upon exercise of stock options or warrants or
other securities convertible or exchangeable into equity interests if such
equity interests represent all or a portion of the exercise price of such
options or warrants, (iv) declare or pay cash dividends to its stockholders and
purchase, redeem or otherwise acquire shares of its capital stock (including
Disqualified Stock) or warrants, rights or options to acquire any such shares
for cash so long as: (A) as of the date of any such transaction or payment, and
after giving effect thereto, no Default shall have occurred and be continuing or
would result therefrom, (B) as of the date of any such transaction or payment,
the Excess Availability as of such date and at any time during the immediately
preceding 30 consecutive day period shall have been not less than 20% of the
Revolving Credit Facility, and after giving effect to the transaction or
payment, on a pro forma basis using the most recent calculation of the Borrowing
Base immediately prior to any such payment, the Excess Availability as of such
date and at any time during the immediately preceding 30 consecutive day period
shall be not less than 20% of the Revolving Credit Facility, (C) as of the date
of any such transaction or payment, and after giving effect thereto, on a pro
forma basis, the Fixed Charge Coverage Ratio for the immediately preceding 12
consecutive month period ending on the last day of the fiscal month prior to the
date of such payment for which Agent has received financial statements shall be
at least 1.00 to 1.00, and (D) Agent shall have received a certificate of an
authorized officer of Company certifying as to compliance with the preceding
clauses and demonstrating (in reasonable detail) the calculations required
thereby, and (v) declare or pay cash dividends to the holders of the Series A
Preferred Stock issued in the Series A Preferred Stock Issuance and (vi) other
Restricted Payments in an amount not to exceed in the aggregate $5,000,000;
provided, that, as of the date of any such payment, and after giving effect
thereto, no Default shall have occurred and be continuing or would result
therefrom. For the avoidance of doubt, the Company shall be permitted to issues
shares of its common stock in connection with any conversion of its convertible
Debt, upon the exercise of options or warrants or otherwise.

(i) Investments in Other Persons. Make, or permit any of its Restricted
Subsidiaries to make, any Investment in any Person, except the following
(provided, that, any Investment permitted by any clause below shall be permitted
under this Section 5.02(i), notwithstanding that such Investment would not be
permitted by any other clause):

(i) (A) Investments by the Company and its Restricted Subsidiaries in their
Subsidiaries outstanding on the Closing Date, (B) additional Investments by the
Company and its Restricted Subsidiaries in the Company or the Loan Parties,
(C) Investments by any Loan Party in another Loan Party and (E) additional
Investments by Restricted Subsidiaries of the Company that are not Loan Parties
in other Restricted Subsidiaries that are not Loan Parties;

 

107



--------------------------------------------------------------------------------

(ii) loans and advances to employees in the ordinary course of the business of
the Company and its Subsidiaries in an aggregate principal amount not to exceed
$10,000,000;

(iii) [Reserved],

(iv) Investments in Hedging Agreements designed to hedge against fluctuations in
interest rates, foreign exchange rates or in commodity prices incurred in the
ordinary course of business;

(v) Investments received in settlement of claims against another Person in
connection with (A) a bankruptcy proceeding against such Person, (B) accounts
receivable arising from or trade credit granted to, in the ordinary course of
business, a financially troubled Account Debtor and (C) disputes regarding
intellectual property rights;

(vi) [Reserved],

(vii) Permitted Acquisitions,

(viii) Investments by the Company and its Subsidiaries in cash and Cash
Equivalents.

(ix) Investments in joint ventures and Unrestricted Subsidiaries; provided,
that, (x) any Investment constituting such equity interests held by a Loan Party
shall be pledged pursuant to, and to the extent required by, the Security
Agreement, (y) immediately before and after giving effect to such Investment, no
Default or Event of Default shall have occurred and be continuing and (z) the
aggregate amount of Investments by Loan Parties in Subsidiaries that are not
Loan Parties and in joint ventures shall not exceed in the aggregate
$100,000,000 when taken together with the guarantees permitted pursuant to
clause (x) below (provided, that, the aggregate amounts set forth in clause
(z) shall be calculated net of any returns, profits, distributions and similar
amounts received by any Loan Party from any Investments made by such Loan Party
in Subsidiaries that are Loan Parties or joint ventures pursuant to this clause
(ix) (which, in each case, shall not exceed the amount of such Investment
(valued at cost) at the time such Investment was made)); provided, further, that
to the extent funds are returned (in full or in part) to any Loan Party which is
making such Investment either from the party in which the Investment was made or
any other entity in connection with or related to the transaction in which the
Investment was made (even if not in respect of the Investment), only the initial
Investment net of the amount so returned shall be included for purposes of
determining the amount of any limit on Investments by the Company or any
Restricted Subsidiary in the Company or any other Restricted Subsidiary and on
Investments in joint ventures and Unrestricted Subsidiaries permitted under this
subclause (ix) and the remainder of such Investment shall be permitted,

(x) Guarantees constituting Debt permitted by Section 5.02(d); provided, that,
the aggregate principal amount of Debt of Restricted Subsidiaries that are not
Loan Parties that is guaranteed by any Loan Party shall be subject to the
limitation set forth in clause (ix) above.

(xi) non-cash consideration received in connection with the Disposition of any
asset in compliance with Section 5.02(e),

(xii) earn-outs and other customary post-Disposition obligations arising out of
permitted Dispositions,

 

108



--------------------------------------------------------------------------------

(xiii) Investments in deposit accounts and securities account (A) opened in the
ordinary course of business, (B) holding only cash and Cash Equivalents and
(C) subject to Control Agreements to the extent required by the Loan Documents,

(xiv) (i) loans and advances made to distributors in the ordinary course and
(ii) deposits, prepayments and other credits to suppliers or service providers
made in the ordinary course of business,

(xv) Investments resulting from the funding of amounts owing by customers of the
Company or any Restricted Subsidiary under equipment and vendor financing
programs in an aggregate amount, when combined with Debt incurred pursuant to
Section 5.02(d)(xxv), not to exceed at any time outstanding (A) the greater of
(1) $75,000,000 and (2) 2.43% of Total Assets prior to the third anniversary of
the Initial Closing Date, and (B) the greater of (1) $80,000,000 or (2) 2.59% of
Total Assets thereafter,

(xvi) other Investments made after the Closing Date in an aggregate amount not
to exceed (i) $50,000,000, during each consecutive twelve month period, plus up
to the amount available in the following fiscal year, plus any unused amounts
from prior fiscal years, minus any portion of the amount available in such
fiscal year used in the preceding fiscal year and (ii) $150,000,000 in the
aggregate; provided, that, (1) immediately before and after giving effect to the
making of any such Investment, no Default or Event of Default shall have
occurred and be continuing and (2) once the aggregate amount of Investments made
pursuant to this subclause (xvi) exceeds $35,000,000, the Company shall provide
evidence to Agent that the sum of US Cash and all other cash and Cash
Equivalents of the Company and its Restricted Subsidiaries (other than cash
contained in the Pledged Cash Account (Eligible Cash)) is equal to or greater
than $450,000,000 both immediately prior to and after giving effect to such
Investment, and

(xvii) accounts payable and other similar extension of credit to customers or
suppliers in the ordinary course of business.

(j) Prepayments, Payments, Amendments, Etc. of Debt. (i) Prepay, redeem,
purchase, defease, convert into cash or otherwise satisfy prior to the scheduled
maturity thereof in any manner, any public or secured or unsecured debt
securities or any Convertible Note Debt, or prepay, redeem, purchase, defease,
or convert into cash, or otherwise satisfy prior to the scheduled maturity
thereof in any manner or make any payment in violation of any subordination
terms of, any Debt for Borrowed Money except: (A) regularly scheduled (including
repayments of revolving facilities) or required repayments, prepayments or
redemptions of Debt permitted to be incurred hereunder (including payments of
principal and interest as and when due), and (B) any prepayments or redemptions
of Debt in connection with a Permitted Refinancing of such Debt permitted by
Section 5.02(d); provided, that, (1) before and after giving effect to such
prepayment, redemption, purchase, defeasance or other satisfaction, no Default
under Section 6.01(a) or (e) or Event of Default shall have occurred and be
continuing and (2) the Agent shall have received a certificate from a
Responsible Officer of the Company certifying compliance with the foregoing
clause (1), or (C) prepayment in full of all outstanding Exit Second Lien Term
Loan Debt with the net proceeds of the Series A Preferred Stock Issuance and no
more than $60,000,000 of cash on hand of the Borrower, (D) any voluntary
prepayments of the Convertible Note Debt so long as the following conditions are
satisfied with respect to each such payment: (i) as of the date of any such
payment, and after giving effect thereto, no Default shall exist or have
occurred and be continuing, (ii) as of the date of any such payment and after
giving effect thereto, the Excess Availability as of such date and at any time
during the immediately preceding 30 consecutive day period and after giving
effect to the payment, on a pro forma basis using the most recent calculation of
the Borrowing Base immediately prior to any such payment, shall, in each case,
have been not less than 17.5% of the

 

109



--------------------------------------------------------------------------------

Revolving Credit Facility, and (iii) as of the date of any such payment, and
after giving effect thereto, on a pro forma basis, the Fixed Charge Coverage
Ratio for the immediately preceding 12 consecutive month period ending on the
last day of the fiscal month prior to the date of such payment for which Agent
has received financial statements shall be at least 1.00 to 1.00
(notwithstanding the foregoing, if, as of the date of such voluntary prepayments
of the Convertible Note Debt, the Excess Availability at any time during the
immediately preceding 30 consecutive day period and on the date of such
voluntary payment shall have been not less than 25% of the Revolving Credit
Facility, and after giving effect to such voluntary prepayment on a pro forma
basis using the most recent calculation of the Borrowing Base, as of the date of
such voluntary payment and at any time during the 30 consecutive day period
immediately preceding such voluntary prepayment, the Excess Availability shall
have been not less than 25% of the Revolving Credit Facility, satisfaction of
the Fixed Charge Coverage Ratio test described in this subclause (iii) shall not
be required with respect to such voluntary prepayment), or (E) conversion of
convertible debt into common stock of the Company and payments of cash in lieu
of fractional shares upon any such conversion or (ii) amend, modify or change in
any manner adverse to the Lenders any term or condition of any subordinated
Debt.

(k) Transactions Contemplated by the Chapter 11 Plan. Notwithstanding any other
provision of this Agreement, including this Article V, the implementation of the
transactions specifically provided for in the Chapter 11 Plan in accordance with
the terms of the Chapter 11 Plan and the Confirmation Order, including those
transactions contemplated by and related to the KPP Settlement Agreement (which
for the avoidance of doubt shall include disposition or sale and leaseback
transactions set forth in the Plan closing after the Effective Date), shall be
deemed to be permitted by this Agreement so long as they are consummated in a
manner not inconsistent with the terms of this Agreement; provided, that, this
Section 5.02(k) shall not apply to any transactions consummated after the
Effective Date pursuant to Section 5.4 (Other Restructuring Transactions) of the
Chapter 11 Plan.

SECTION 5.03. Financial Covenant. So long as any Fixed Charge Coverage Ratio
Trigger Event shall have occurred and be continuing, the Company and its
Restricted Subsidiaries on a Consolidated basis will maintain a Fixed Charge
Coverage Ratio, for the four fiscal quarters most recently ended as of the
fiscal quarter for which financial statements have been delivered pursuant to
Section 5.01, of not less than 1.00 to 1.00.

ARTICLE VI

EVENTS OF DEFAULT

SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a) (i) Borrower shall fail to pay any principal of any Revolving Loan when the
same becomes due and payable; (ii) Borrower shall fail to pay any interest on
any Revolving Loan or fees within three (3) Business Days after the same becomes
due and payable; or (iii) any Loan Party shall fail to make any other payment
under any Loan Document, within three (3) Business Days after notice of such
failure is given by the Agent or any Lender to the Company; or

(b) Any representation or warranty made by Borrower herein or by any Loan Party
in any Loan Document to which it is a party or by Borrower (or any of its
officers) in a certificate delivered under or in connection with any Loan
Document shall prove to have been incorrect in any material respect when made;
or

 

110



--------------------------------------------------------------------------------

(c) (i) The Company or Restricted Subsidiary shall fail to perform or observe
any term, covenant or agreement contained in Sections 5.01(d), 5.01(e), clauses
(i) through (vii) and (ix) of 5.01(h), 5.02 or 5.03 hereof, or (ii) any Loan
Party or any Subsidiary of any Loan Party shall fail to perform or observe any
other term, covenant or agreement contained in any Loan Document on its part to
be performed or observed if such failure shall remain unremedied for 30 days
after written notice thereof shall have been given to the Company by the Agent;
or

(d) The Company or any of its Restricted Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt (excluding Debt outstanding
hereunder of the Company or such Restricted Subsidiary (as the case may be))
that is outstanding in a principal, or in the case of Swap Obligations, net
amount of, at least (i) $25,000,000 in the aggregate in the case of Debt of the
Borrower or any of its Restricted Subsidiaries that are domestic Subsidiaries
and (ii) $50,000,000 in the aggregate in the case of Restricted Subsidiaries
that are Foreign Subsidiaries, when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to cause, or to permit the holders or beneficiaries of such Debt
(or a trustee or agent on behalf of such holders or beneficiaries) to cause,
with the giving of notice if required, such Debt to be demanded or to become due
or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such Debt to be
made, in each case prior to the stated maturity of such Debt; or any such Debt
shall be declared to be due and payable, or required to be prepaid or redeemed
(other than by a regularly scheduled required prepayment or redemption),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Debt shall be required to be made, in each case prior to the stated maturity
thereof; or

(e) Borrower or any of its Restricted Subsidiaries (other than Immaterial
Subsidiaries) shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against Borrower, any Loan Party or any Material Subsidiary
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, interim receiver, monitor, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or Borrower, any Loan
Party or any Material Subsidiary shall take any corporate action to authorize
any of the actions set forth above in this subsection (e); provided, that, in
the case of any Foreign Subsidiary, such event, individually, or when aggregated
with all such events occurring after the Closing Date, would reasonably be
expected to have a Material Adverse Effect; or

(f) Other than with respect to the matters set forth on Schedule 6.01(f) (but
solely to the extent that neither the Borrower nor any of its Material
Subsidiaries (excluding Subsidiaries which would be permitted, at all times
while the applicable judgment remains outstanding, to be designated as
Immaterial Subsidiaries, without regard for if such designation has been made)
has any obligation with respect to judgments relating to items listed on
Schedule 6.01(f), judgments or orders for the payment of

 

111



--------------------------------------------------------------------------------

money in excess of $25,000,000 (or its US Dollar equivalent) in the aggregate
shall be rendered against the Company or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 30 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; or

(g) A Change of Control shall occur; or

(h) Any ERISA Event shall have occurred with respect to a Plan and such ERISA
Event could reasonably be expected to result in a Material Adverse Effect; or
any Loan Party or any ERISA Affiliate shall have been notified by the sponsor of
a Multiemployer Plan that it has incurred Withdrawal Liability to such
Multiemployer Plan in an amount that, when aggregated with all other amounts
required to be paid to Multiemployer Plans by the Loan Parties and the ERISA
Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000; or

(i) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that it has incurred Withdrawal Liability to
such Multiemployer Plan in an amount that, when aggregated with all other
amounts required to be paid to Multiemployer Plans by the Loan Parties and the
ERISA Affiliates as Withdrawal Liability (determined as of the date of such
notification), exceeds $25,000,000; or

(j) Any Loan Party or any ERISA Affiliate shall have been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is insolvent or is
being terminated, within the meaning of Title IV of ERISA, or has been
determined to be in “endangered” or “critical” status within the meaning of
Section 432 of the Code or Section 305 of ERISA, and as a result of such
insolvency or termination or determination, the aggregate annual contributions
of the Loan Parties and the ERISA Affiliates to all Multiemployer Plans that are
then insolvent, being terminated or in endangered or critical status have been
or will be increased over the amounts contributed to such Multiemployer Plans
for the plan years of such Multiemployer Plans immediately preceding the plan
year in which such insolvency or termination or determination, occurs by an
amount exceeding $25,000,000; or

(k) Any provision of any Collateral Document material to the substantial
realization of the rights of the Lenders under the Collateral Documents taken as
a whole, or any provision of any other Loan Document after delivery thereof on
the Initial Closing Date or the Closing Date or pursuant to Section 5.01(i) or
(j) shall for any reason cease to be valid and binding on or enforceable against
any Loan Party party to it, or any such Loan Party shall so state in writing; or

(l) Any Collateral Document or financing statement after delivery thereof on the
Initial Closing Date or the Closing Date or pursuant to Section 5.01(i) or
(j) shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority lien on and security interest in any
of the ABL Priority Collateral having a Value of $5,000,000 or more or any
Collateral other than ABL Priority Collateral having a Value of $10,000,000 or
more (other than the Specified Collateral as set forth in Section 6(m) of the
Security Agreement), in each case purported to be covered thereby, and with
respect to any Collateral other than ABL Priority Collateral, such failure shall
remain unremedied for 30 days after the earlier of (A) an officer of the
Borrower becoming aware of such failure and (B) written notice thereof being
given to the Company by the Agent.

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Company, declare the
obligation of each Lender to make Revolving Loans (other than Revolving Loans to
be made by an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the
Issuing Banks to issue Letters of Credit to be terminated, whereupon the same
shall forthwith

 

112



--------------------------------------------------------------------------------

terminate, and (ii) shall at the request, or may with the consent, of the
Required Lenders, by notice to the Company, declare the Revolving Loans, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Revolving Loans, all such interest and
all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all of which are
hereby expressly waived by Borrower and each other Loan Party; provided,
however, that in the event of an actual or deemed entry of an order for relief
with respect to Borrower under the Federal Bankruptcy Code, (A) the obligation
of each Lender to make Revolving Loans (other than Revolving Loans to be made by
an Issuing Bank or a Lender pursuant to Section 2.03(c)) and of the Issuing
Banks to issue Letters of Credit shall automatically be terminated and (B) the
Revolving Loans, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by Borrower and
each other Loan Party.

SECTION 6.02. Actions in Respect of the Letters of Credit upon Default. If any
Event of Default shall have occurred and be continuing, the Agent may, or shall
at the request, of the Required Lenders, irrespective of whether it is taking
any of the actions described in Section 6.01, make demand upon the Borrower to,
and forthwith upon such demand the Borrower will, (a) pay to the Agent on behalf
of the Lenders in same day funds at the Agent’s office designated in such
demand, for deposit in the L/C Cash Deposit Account, an amount equal to the
aggregate Available Amount of all Letters of Credit then outstanding or (b) make
such other arrangements in respect of the outstanding Letters of Credit as shall
be acceptable to the Agent and not more disadvantageous to the Borrower than
clause (a); provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Company under the Federal Bankruptcy
Code, an amount equal to the aggregate Available Amount of all outstanding
Letters of Credit shall be immediately due and payable to the Agent for the
account of the Lenders without notice to or demand upon the Borrower, which are
expressly waived by the Borrower, to be held in the L/C Cash Deposit Account. If
at any time an Event of Default is continuing the Agent determines that any
funds held in the L/C Cash Deposit Account are subject to any right or claim of
any Person other than the Agent and the Lenders or that the total amount of such
funds is less than the aggregate Available Amount of all Letters of Credit, then
the Borrower will, forthwith upon demand by the Agent, pay to the Agent, as
additional funds to be deposited and held in the L/C Cash Deposit Account, an
amount equal to the excess of (i) such aggregate Available Amount over (ii) the
total amount of funds, if any, then held in the L/C Cash Deposit Account that
the Agent determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit, to the extent funds are on deposit in the L/C
Cash Deposit Account, such funds shall be applied to reimburse the Issuing Banks
to the extent permitted by applicable law. After all such Letters of Credit
shall have expired or been fully drawn upon, if at such time (x) no Event of
Default is continuing or (y) all other obligations of the Company hereunder and
under the Notes shall have been paid in full, the balance, if any, in such L/C
Cash Deposit Account shall be returned to the Borrower. For purposes of this
Section 6.02, the term “Available Amount” shall mean 105% of the maximum
available amount to be drawn under such Letter of Credit.

SECTION 6.03. [Reserved].

SECTION 6.04. Application of Funds.

(a) Payments made by Borrower and other Loan Parties hereunder shall be applied
(a) first, as specifically required hereby; (b) second, to Obligations then due
and owing; (b) third, to other Obligations specified by Borrower; and (c)
fourth, as determined by Agent in its discretion.

(b) Notwithstanding anything to the contrary set forth in any Loan Document,
during the occurrence and continuance of an Event of Default, any amounts
received by the Agent on account of the Obligations, whether received from or on
account of any Loan Party, or in respect of any Collateral, setoff or otherwise,
shall be applied by the Agent in the following order:

 

113



--------------------------------------------------------------------------------

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Agent and amounts payable under Article II)
payable to the Agent in its capacity as such;

Second, to payment of all amounts owing to Agent in respect of Swingline Loans,
Overadvance Loans, Protective Revolving Loans, and Revolving Loans and
participations that a Defaulting Lender has failed to settle or fund;

Third, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts payable to the Issuing Banks (including fees,
charges and disbursements of counsel to the respective Issuing Banks payable
under the Loan Documents and amounts payable under Article II), ratably among
them in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
fees and commitment fees) payable to the Lenders (including fees, charges and
disbursements of counsel to the respective Lenders payable under the Loan
Documents and amounts payable under Article II (in each case, other than fees,
indemnities and other amounts, and amounts then payable under Article II,
arising in respect of Bank Product Obligations and Specified Secured
Obligations)), ratably among them in proportion to the respective amounts
described in this clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit fees, commitment fees and interest on the Revolving
Loans, unreimbursed amounts under Letters of Credit and other Obligations
arising under the Loan Documents, ratably among the Lenders in proportion to the
respective amounts described in this clause Fifth payable to them;

Sixth, to the Agent for the account of the Issuing Banks, to Cash Collateralize
that portion of Letter of Credit Obligations comprising the aggregate undrawn
amount of Letters of Credit, ratably among the Issuing Banks in proportion to
the respective amounts described in this clause Sixth held by them;

Seventh, to the Agent for the payment of that portion of the Obligations
constituting unpaid principal of the Revolving Loans, unreimbursed amounts under
Letters of Credit and Bank Product Obligations arising under Hedging Agreements
but only up to the amount of the Bank Product Reserve, ratably among the
Lenders, the Issuing Banks, and the Bank Product Providers in proportion to the
respective amounts described in this clause Seventh held by them;

Eighth, to payment of the Bank Product Obligations other than as provided for in
clause Seventh above, ratably among the Bank Product Providers in proportion to
the respective amounts described in this clause Eighth held by them,

Ninth, to payment of all other Obligations (other than Specified Secured
Obligations) ratably among the Lenders and the Issuing Banks in proportion to
the respective amounts described in this clause Ninth held by them;

 

114



--------------------------------------------------------------------------------

Tenth, to payment of the Specified Secured Obligations, ratably among the
Specified Secured Creditors based upon amounts then certified by the applicable
Specified Secured Creditor to Agent (in form and substance satisfactory to the
Agent) to be then due and payable to such Specified Secured Creditor on account
of Specified Secured Obligations, but only up to the amount of the Specified
Secured Obligations Reserve then in effect with respect to such Specified
Secured Obligations, and

Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by law.

Subject to Section 6.02, amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to Section 6.04(a) or clause Sixth
above, shall be applied to satisfy drawings under such Letters of Credit as they
occur. If any amount remains on deposit as cash collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth above.

Amounts shall be applied to payment of each category of Obligations only after
full payment of amounts payable from time to time under all preceding
categories. If amounts are insufficient to satisfy a category, they shall be
paid ratably among outstanding Obligations in the category. Monies and proceeds
obtained from a Loan Party shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Loan Parties to preserve the allocations in any applicable
category. The Agent shall have no obligation to calculate the amount of any Bank
Product Obligation or Specified Secured Obligation and may request a reasonably
detailed calculation thereof from a Bank Product Provider or a Specified Secured
Creditor, as the case may be. If the provider fails to deliver the calculation
within five days following request, the Agent may assume the amount is zero.
Each holder of Obligations under a Bank Product Agreement or a Specified Secured
Creditor Agreement not a party to this Agreement that has given the notice
contemplated by the preceding sentence shall, by such notice, be deemed to have
acknowledged and accepted the appointment of the Agent pursuant to the terms of
Article VIII hereof for itself and its Affiliates as if a “Lender” party hereto.
The allocations set forth in this Section are solely to determine the rights and
priorities among Secured Parties, and may be changed by agreement of the
affected Secured Parties, without the consent of any Loan Party. This Section is
not for the benefit of or enforceable by any Loan Party, and each Loan Party
irrevocably waives the right to direct the application of any payments or
Collateral proceeds subject to this Section.

ARTICLE VII

GUARANTY

SECTION 7.01. Guaranty; Limitation of Liability.

(a) Borrower and each Subsidiary Guarantor, jointly and severally, hereby
absolutely, unconditionally and irrevocably guarantees the punctual payment when
due, whether at scheduled maturity or on any date of a required prepayment or by
acceleration, demand or otherwise, of all Obligations of each other Loan Party
and each other Subsidiary of the Company now or hereafter existing under or in
respect of the Loan Documents or any Bank Product Agreement or any agreement
evidencing a Specified Secured Obligation (including, without limitation, any
extensions, modifications, substitutions, amendments or renewals of any or all
of the foregoing obligations), whether direct or indirect, absolute or
contingent, and whether for principal, interest, premiums, fees, indemnities,
contract causes of action, costs, expenses or otherwise, exclusive of Excluded
Swap Obligations (such obligations being the “Guaranteed Obligations”), and
agrees to pay any and all expenses (including, without limitation, reasonable
fees and expenses of counsel) incurred by the Agent or any other Lender in
enforcing any rights under this Guaranty or any other Loan Document. Without
limiting the generality of the foregoing, each Guarantor’s liability shall
extend to all amounts that constitute part of the Guaranteed Obligations and
would be owed by any other Loan Party or Subsidiary of the Company, as
applicable, to

 

115



--------------------------------------------------------------------------------

the Agent or any Lender under or in respect of the Loan Documents or any Bank
Product Agreement or any agreement evidencing a Specified Secured Obligation but
for the fact that they are unenforceable or not allowable due to the existence
of a bankruptcy, reorganization or similar proceeding involving such other Loan
Party or Subsidiary, as the case may be.

(b) Each Guarantor, and by its acceptance of this Guaranty, the Agent and each
other Lender, hereby confirms that it is the intention of all such Persons that
this Guaranty and the obligations of each Subsidiary Guarantor hereunder not
constitute a fraudulent transfer or conveyance for purposes of Bankruptcy Law,
the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or
any similar foreign, federal or state law to the extent applicable to this
Guaranty and the obligations of such Guarantor hereunder. To effectuate the
foregoing intention, the Agent, the Lenders and the Guarantors hereby
irrevocably agree that the obligations of such Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the
obligations of such Guarantor under this Guaranty not constituting a fraudulent
transfer or conveyance.

(c) Each Subsidiary Guarantor hereby unconditionally and irrevocably agrees that
in the event any payment shall be required to be made to the Agent or any Lender
under this Guaranty or any guaranty supplement of the Guaranteed Obligations,
such Subsidiary Guarantor will contribute, to the maximum extent permitted by
law, such amounts to each other Subsidiary Guarantor and each other guarantor so
as to maximize the aggregate amount paid to the Agent and the Lenders under or
in respect of the Loan Documents.

SECTION 7.02. Guaranty Absolute. Each Guarantor guarantees that the applicable
Guaranteed Obligations will be paid strictly in accordance with the terms of the
Loan Documents, regardless of any law, regulation or order now or hereafter in
effect in any jurisdiction affecting any of such terms or the rights of the
Agent or any Lender with respect thereto. The obligations of each Guarantor
under or in respect of this Guaranty are independent of the applicable
Guaranteed Obligations or any other obligations of any other Loan Party under or
in respect of the Loan Documents, and a separate action or actions may be
brought and prosecuted against each Guarantor to enforce this Guaranty,
irrespective of whether any action is brought against Borrower or any other Loan
Party or whether Borrower or any other Loan Party is joined in any such action
or actions. The liability of each Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional irrespective of, and each Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the applicable Guaranteed Obligations or any other obligations
of any other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the applicable Guaranteed
Obligations resulting from the extension of additional credit to any Loan Party
or any of its Subsidiaries or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral or any
other collateral, or any taking, release or amendment or waiver of, or consent
to departure from, any other guaranty, for all or any of the applicable
Guaranteed Obligations;

 

116



--------------------------------------------------------------------------------

(d) any manner of application of Collateral or any other collateral, or proceeds
thereof, to all or any of the applicable Guaranteed Obligations or any manner of
sale or other Disposition of any Collateral or any other collateral for all or
any of the applicable Guaranteed Obligations or any other obligations of any
Loan Party under the Loan Documents or any other assets of any Loan Party or any
of its Subsidiaries;

(e) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;

(f) any failure of the Agent or any Lender to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to the Agent or such Lender (each Guarantor waiving any duty on
the part of the Agent and the Lenders to disclose such information);

(g) the failure of any other Person to execute or deliver this Agreement, any
Guaranty Supplement or any other guaranty or agreement or the release or
reduction of liability of any Guarantor or other guarantor or surety with
respect to the applicable Guaranteed Obligations; or

(h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the applicable Guaranteed Obligations
is rescinded or must otherwise be returned by the Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or any other Loan Party or otherwise, all as though such payment had not been
made.

SECTION 7.03. Waivers and Acknowledgments.

(a) Each Guarantor hereby unconditionally and irrevocably waives promptness,
diligence, notice of acceptance, presentment, demand for performance, notice of
nonperformance, default, acceleration, protest or dishonor and any other notice
with respect to any of the applicable Guaranteed Obligations and this Guaranty
and any requirement that the Agent or any Lender protect, secure, perfect or
insure any Lien or any property subject thereto or exhaust any right or take any
action against any Loan Party or any other Person or any Collateral.

(b) Each Guarantor hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all applicable Guaranteed Obligations whether existing now or in
the future.

(c) Each Guarantor hereby unconditionally and irrevocably waives (i) any defense
arising by reason of any claim or defense based upon an election of remedies by
the Agent or any Lender that in any manner impairs, reduces, releases or
otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Guarantor or other rights of such
Guarantor to proceed against any of the other Loan Parties, any other guarantor
or any other Person or any Collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of such
Guarantor hereunder.

(d) Each Guarantor hereby unconditionally and irrevocably waives any duty on the
part of the Agent or any Lender to disclose to such Guarantor any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party or any
of its Subsidiaries now or hereafter known by the Agent or such Lender.

 

117



--------------------------------------------------------------------------------

(e) Each Guarantor acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by the Loan
Documents and that the waivers set forth in Section 7.02 and this Section 7.03
are knowingly made in contemplation of such benefits.

SECTION 7.04. Subrogation. Each Guarantor hereby unconditionally and irrevocably
agrees not to exercise any rights that it may now have or hereafter acquire
against Borrower, any other Loan Party or any other insider guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of the Agent or any Lender against Borrower, any other Loan
Party or any other guarantor of some or all of the Guaranteed Obligations or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from Borrower, any other Loan Party or any other insider
guarantor, directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security on account of such claim, remedy or right,
unless and until all of the applicable Guaranteed Obligations and all other
amounts payable under this Guaranty shall have been paid in full in cash, all
Letters of Credit shall have expired or been terminated and the Commitments
shall have expired or been terminated. If any amount shall be paid to any
Guarantor in violation of the immediately preceding sentence at any time prior
to the latest of (a) the payment in full in cash of the applicable Guaranteed
Obligations and all other amounts payable under this Guaranty, (b) the
Termination Date and (c) the latest date of expiration or termination of all
Letters of Credit, such amount shall be received and held in trust for the
benefit of the Agent and the Lenders, shall be segregated from other property
and funds of such Guarantor and shall forthwith be paid or delivered to the
Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the applicable Guaranteed Obligations
and all other amounts payable under this Guaranty by such Guarantor, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be held as Collateral for any applicable Guaranteed Obligations or other amounts
payable under this Guaranty by such Guarantor thereafter arising. If (i) any
Guarantor shall make payment to the Agent or any Lender of all or any part of
the applicable Guaranteed Obligations, (ii) all of the applicable Guaranteed
Obligations and all other amounts payable under this Guaranty by such Guarantor
shall have been paid in full in cash, (iii) the Termination Date shall have
occurred and (iv), all Letters of Credit shall have expired or been terminated,
the Agent and the Lenders will, at such Guarantor’s request and expense, execute
and deliver to such Guarantor appropriate documents, without recourse and
without representation or warranty, necessary to evidence the transfer by
subrogation to such Guarantor of an interest in the applicable Guaranteed
Obligations resulting from such payment made by such Guarantor pursuant to this
Guaranty.

SECTION 7.05. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit E hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and (b) each reference herein to “this Guaranty,”
“hereunder,” “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty,” “thereunder,”
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement.

SECTION 7.06. Subordination.

Each Guarantor hereby subordinates any and all debts, liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the applicable Guaranteed Obligations to the extent and in the
manner hereinafter set forth in this Section 7.06:

 

118



--------------------------------------------------------------------------------

(a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default, each Guarantor may receive regularly scheduled payments from any other
Loan Party on account of the Subordinated Obligations. After the occurrence and
during the continuance of any Event of Default, however, unless the Required
Lenders otherwise agree, no Guarantor shall demand, accept or take any action to
collect any payment on account of the Subordinated Obligations.

(b) Prior Payment of Guaranteed Obligations. In any proceeding under any
Bankruptcy Law relating to any other Loan Party, each Guarantor agrees that the
Lenders shall be entitled to receive payment in full in cash of all applicable
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any Bankruptcy Law, whether or not
constituting an allowed claim in such proceeding (“Post-Petition Interest”))
before such Guarantor receives payment of any Subordinated Obligations.

(c) Turn-Over. After the occurrence and during the continuance of any Event of
Default, each Guarantor shall, if the Agent (with the consent or at the
direction of the Required Lenders) so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the Agent and
the Lenders and deliver such payments to the Agent on account of the applicable
Guaranteed Obligations (including all Post-Petition Interest), together with any
necessary endorsements or other instruments of transfer, but without reducing or
affecting in any manner the liability of such Guarantor under the other
provisions of this Guaranty.

(d) Agent Authorization. After the occurrence and during the continuance of any
Event of Default, the Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of each Guarantor, to
collect and enforce, and to submit claims in respect of, the Subordinated
Obligations and to apply any amounts received thereon to the applicable
Guaranteed Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay any amounts received
on such obligations to the Agent for application to the applicable Guaranteed
Obligations (including any and all Post-Petition Interest).

SECTION 7.07. Continuing Guaranty; Assignments. This Guaranty is a continuing
guaranty and shall (a) except as provided in the next succeeding sentence,
remain in full force and effect until the latest of (i) the payment in full in
cash of the applicable Guaranteed Obligations and all other amounts payable
under this Guaranty, (ii) the Termination Date and (iii) the latest date of
expiration or termination of all Letters of Credit, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Agent and the Lenders and their successors, permitted
transferees and permitted assigns. Upon the sale of a Guarantor or any or all of
the assets of any Guarantor to the extent permitted in accordance with the terms
of the Loan Documents or upon such Guarantor otherwise ceasing to be a
Subsidiary of the Company organized under the laws of a state of the United
States of America without violation of the terms of this Agreement, such
Guarantor (and its Subsidiaries) or such assets shall be automatically released
from this Guaranty or any Guaranty Supplement, and all pledges and security
interests of the equity of such Guarantor or any Subsidiary of such Guarantor
and all other pledges and security interests in the assets of such Guarantor and
any of its Subsidiaries shall be released as provided in Section 9.16. Without
limiting the generality of clause (c) above, the Agent or any Lender may assign
or otherwise transfer all or any portion of its rights and obligations under
this Agreement (including, without limitation, all or any portion of its
Commitments, the Revolving Loans owing to it and any Note or Notes held by it)
to any other Person, and such other Person shall thereupon become vested with
all the benefits in respect thereof granted to such Lender herein or otherwise,
in each case as and to the extent provided in Section 9.08. No Guarantor shall
have the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.

 

119



--------------------------------------------------------------------------------

SECTION 7.08. Qualified ECPs. Each Loan Party that is a Qualified ECP when its
guaranty of or grant of Lien as security for a Swap Obligation becomes effective
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide funds or other support to each Specified Loan Party with
respect to such Swap Obligation as may be needed by such Specified Loan Party
from time to time to honor all of its obligations under the Loan Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP’s obligations and undertakings under this Section 7.08 voidable
under any applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until full payment of all Guaranteed Obligations. Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support or other
agreement” for the benefit of, each Loan Party for all purposes of the Commodity
Exchange Act.

ARTICLE VIII

THE AGENT

SECTION 8.01. Authorization and Action.

(a) Pursuant to Section 8.07, each Lender hereby irrevocably appoints Bank of
America to act on its behalf as the Agent hereunder and under the other Loan
Documents, including the Convertible Note Intercreditor Agreement, and
authorizes the Agent to enter into this Agreement and the other Loan Documents
to which it is a party, including the Convertible Note Intercreditor Agreement,
to take such actions on its behalf and to exercise such powers as are delegated
to the Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.

(b) Each of the Lenders hereby agrees that the Agent in its various capacities
under the Convertible Note Intercreditor Agreement may take such actions on its
behalf as is contemplated by the terms of the Convertible Note Intercreditor
Agreement. Each Lender hereunder (i) consents to any subordination of Liens
provided for in the Convertible Note Intercreditor Agreement, (ii) agrees that
it will be bound by and will take no actions contrary to the provisions of the
Convertible Note Intercreditor Agreement, (iii) authorizes and instructs the
Agent to enter into the Convertible Note Intercreditor Agreement as Agent and on
behalf of such Lender and (iv) agrees that the Agent may take such actions on
behalf of such Lender as is contemplated by the terms of the Convertible Note
Intercreditor Agreement.

(c) The provisions of this Article are solely for the benefit of the Agent, the
Issuing Banks, and the Lenders, and neither Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.

SECTION 8.02. Agent Individually.

(a) The Person serving as the Agent hereunder shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not the Agent and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any of their Subsidiaries or other
Affiliate thereof as if such Person were not the Agent hereunder and without any
duty to account therefor to the Lenders.

 

120



--------------------------------------------------------------------------------

(b) Each Lender understands that the Person serving as Agent, acting in its
individual capacity, and its Affiliates (collectively, the “Agent’s Group”) are
engaged in a wide range of financial services and businesses (including
investment management, financing, securities trading, corporate and investment
banking and research) (such services and businesses are collectively referred to
in this Section 8.02 as “Activities”) and may engage in the Activities with or
on behalf of one or more of the Loan Parties or their respective Affiliates.
Furthermore, the Agent’s Group may, in undertaking the Activities, engage in
trading in financial products or undertake other investment businesses for its
own account or on behalf of others (including the Loan Parties and their
Affiliates and including holding, for its own account or on behalf of others,
equity, debt and similar positions in the Borrower, another Loan Party or their
respective Affiliates), including trading in or holding long, short or
derivative positions in securities, loans or other financial products of one or
more of the Loan Parties or their Affiliates. Each Lender understands and agrees
that in engaging in the Activities, the Agent’s Group may receive or otherwise
obtain information concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) which
information may not be available to any of the Lenders that are not members of
the Agent’s Group. None of the Agent nor any member of the Agent’s Group shall
have any duty to disclose to any Lender or use on behalf of the Lenders, and
shall not be liable for the failure to so disclose or use, any information
whatsoever about or derived from the Activities or otherwise (including any
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of any Loan Party or any Affiliate of
any Loan Party) or to account for any revenue or profits obtained in connection
with the Activities, except that the Agent shall deliver or otherwise make
available to each Lender such documents as are expressly required by any Loan
Document to be transmitted by the Agent to the Lenders.

(c) Each Lender further understands that there may be situations where members
of the Agent’s Group or their respective customers (including the Loan Parties
and their Affiliates) either now have or may in the future have interests or
take actions that may conflict with the interests of any one or more of the
Lenders (including the interests of the Lenders hereunder and under the other
Loan Documents). Each Lender agrees that no member of the Agent’s Group is or
shall be required to restrict its activities as a result of the Person serving
as Agent being a member of the Agent’s Group, and that each member of the
Agent’s Group may undertake any Activities without further consultation with or
notification to any Lender. None of (i) this Agreement nor any other Loan
Document, (ii) the receipt by the Agent’s Group of information (including
Borrower Information) concerning the Loan Parties or their Affiliates (including
information concerning the ability of the Loan Parties to perform their
respective Obligations hereunder and under the other Loan Documents) nor
(iii) any other matter shall give rise to any fiduciary, equitable or
contractual duties (including, without limitation, any duty of trust or
confidence) owing by the Agent or any member of the Agent’s Group to any Lender
including any such duty that would prevent or restrict the Agent’s Group from
acting on behalf of customers (including the Loan Parties or their Affiliates)
or for its own account.

SECTION 8.03. Duties of Agent; Exculpatory Provisions.

(a) The Agent’s duties hereunder and under the other Loan Documents are solely
ministerial and administrative in nature and the Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, (i) the Agent shall
not be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (ii) the Agent shall not have any duty
to take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly

 

121



--------------------------------------------------------------------------------

contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided, that, the Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Agent or any of its Affiliates to liability or that is contrary to any Loan
Document or applicable law and (iii) the Agent shall not, except as expressly
set forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Company or any of its Affiliates that is communicated to or obtained by the
Person serving as the Agent or any of its Affiliates in any capacity.

(b) The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary, or as the Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 9.01 or 9.03) or (ii) in the absence of its own gross negligence or
willful misconduct. The Agent shall be deemed not to have knowledge of any
Default or the event or events that give or may give rise to any Default unless
and until the Company or any Lender shall have given notice to the Agent
describing such Default and such event or events.

(c) Neither the Agent nor any member of the Agent’s Group shall be responsible
for or have any duty to ascertain or inquire into (i) any statement, warranty,
representation or other information made or supplied in or in connection with
this Agreement, any other Loan Document or the information presented to the
other Lenders by the Company, (ii) the contents of any certificate, report or
other document delivered hereunder or thereunder or in connection herewith or
therewith or the adequacy, accuracy and/or completeness of the information
contained therein, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by the Collateral Documents or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein, other than (but subject to the foregoing clause (ii)) to confirm receipt
of items expressly required to be delivered to the Agent.

(d) Nothing in this Agreement or any other Loan Document shall require the Agent
or any of its Related Parties to carry out any “know your customer” or other
checks in relation to any Person on behalf of any Lender and each Lender
confirms to the Agent that it is solely responsible for any such checks it is
required to carry out and that it may not rely on any statement in relation to
such checks made by the Agent or any of its Related Parties.

SECTION 8.04. Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Revolving
Loan, or the issuance of a Letter of Credit, that by its terms must be fulfilled
to the satisfaction of a Lender, the Agent may presume that such condition is
satisfactory to such Lender unless an officer of the Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Revolving Loan or the issuance of such
Letter of Credit, and in the case of a Borrowing, such Lender shall not have
made available to the Agent such Lender’s ratable portion of such Borrowing. The
Agent may consult with legal counsel (who may be counsel for the Company or any
other Loan Party), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

 

122



--------------------------------------------------------------------------------

SECTION 8.05. Indemnification.

(a) Each Lender severally agrees to indemnify the Agent (to the extent not
promptly reimbursed by the Company) from and against such Lender’s Ratable Share
of any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the “Indemnified
Costs”), provided, that, no Lender shall be liable for any portion of the
Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct as found in a non-appealable judgment by a court of competent
jurisdiction. Without limitation of the foregoing, each Lender agrees to
reimburse the Agent promptly upon demand for its ratable share of any reasonable
out-of-pocket expenses (including reasonable counsel fees) incurred by the Agent
in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that the Agent is not
promptly reimbursed for such expenses by the Company. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party.

(b) Each Lender severally agrees to indemnify the Issuing Banks (to the extent
not promptly reimbursed by the Company) from and against such Lender’s Ratable
Share of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against any
such Issuing Bank in any way relating to or arising out of the L/C Related
Documents or any action taken or omitted by such Issuing Bank hereunder or in
connection herewith; provided, however, that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Issuing
Bank’s gross negligence or willful misconduct as found in a non-appealable
judgment by a court of competent jurisdiction. Without limitation of the
foregoing, each Lender agrees to reimburse any such Issuing Bank promptly upon
demand for its Ratable Share of any costs and expenses (including, without
limitation, fees and expenses of counsel) payable by the Company under
Section 9.04, to the extent that such Issuing Bank is not promptly reimbursed
for such costs and expenses by the Company.

(c) The failure of any Lender to reimburse the Agent or any Issuing Bank
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to the Agent as provided herein shall not relieve any other Lender
of its obligation hereunder to reimburse the Agent or any Issuing Bank for its
ratable share of such amount, but no Lender shall be responsible for the failure
of any other Lender to reimburse the Agent or any Issuing Bank for such other
Lender’s ratable share of such amount. Without prejudice to the survival of any
other agreement of any Lender hereunder, the agreement and obligations of each
Lender contained in this Section 8.05 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.
Each of the Agent and each Issuing Bank agrees to return to the Lenders their
respective ratable shares of any amounts paid under this Section 8.05 that are
subsequently reimbursed by the Company.

SECTION 8.06. Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more co-agents or sub-agents appointed by the
Agent. The Agent and any such co-agent or sub-agent may perform any and all of
its duties and exercise its rights and powers by or through their respective

 

123



--------------------------------------------------------------------------------

Related Parties. Each such co-agent and sub-agent and the Related Parties of the
Agent and each such co-agent and sub-agent (including their respective
Affiliates in connection with the syndication of the Revolving Credit Facility)
shall be entitled to the benefits of all provisions of this Article VIII and
Article IX (as though such co-agents and sub-agents were the “Agent” under the
Loan Documents) as if set forth in full herein with respect thereto.

SECTION 8.07. Resignation of Agent.

(a) The Agent may at any time give notice of its resignation to the Lenders and
the Company. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, in consultation with the Company, to appoint a
successor, which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank with an office in New York, New York. If no such
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation (such 30-day period, the “Lender Appointment Period”), then
the retiring Agent may on behalf of the Lenders, appoint a successor Agent
meeting the qualifications set forth above. In addition and without any
obligation on the part of the retiring Agent to appoint, on behalf of the
Lenders, a successor Agent, the retiring Agent may at any time upon or after the
end of the Lender Appointment Period notify the Company and the Lenders that no
qualifying Person has accepted appointment as successor Agent and the effective
date of such retiring Agent’s resignation. Upon the resignation effective date
established in such notice and regardless of whether a successor Agent has been
appointed and accepted such appointment, the retiring Agent’s resignation shall
nonetheless become effective and (i) the retiring Agent shall be discharged from
its duties and obligations as Agent hereunder and under the other Loan Documents
and (ii) all payments, communications and determinations provided to be made by,
to or through the Agent shall instead be made by or to each Lender directly,
until such time as the Required Lenders appoint a successor Agent as provided
for above in this paragraph. Upon the acceptance of a successor’s appointment as
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties as Agent of the retiring (or retired)
Agent, and the retiring Agent shall be discharged from all of its duties and
obligations as Agent hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Company to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 9.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.

(b) Any resignation pursuant to this Section by a Person acting as Agent shall,
unless such Person shall notify the Company and the Lenders otherwise, also act
to relieve such Person and its Affiliates of any obligation to issue new, or
extend existing, Letters of Credit where such issuance or extension is to occur
on or after the effective date of such resignation. Upon the acceptance of a
successor’s appointment as Agent hereunder, (i) such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, (ii) the retiring Issuing Bank shall be discharged from
all of its duties and obligations hereunder or under the other Loan Documents
arising on or after the effective date of such successor’s appointment, and
(iii) the successor Issuing Bank shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangement satisfactory to the retiring Issuing Bank to effectively
assume the obligations of the retiring Issuing Bank with respect to such Letters
of Credit.

 

124



--------------------------------------------------------------------------------

SECTION 8.08. Non-Reliance on Agent and Other Lenders.

(a) Each Lender confirms to the Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on the Agent, any other Lender or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Revolving Loans and other
extensions of credit hereunder and under the other Loan Documents and (z) in
taking or not taking actions hereunder and thereunder, (ii) is financially able
to bear such risks and (iii) has determined that entering into this Agreement
and making Revolving Loans and other extensions of credit hereunder and under
the other Loan Documents is suitable and appropriate for it.

(b) Each Lender acknowledges that (i) it is solely responsible for making its
own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon the Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon the
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other Loan
Documents based on such documents and information as it shall from time to time
deem appropriate, which may include, in each case:

(A) the financial condition, status and capitalization of the Company and each
other Loan Party;

(B) the legality, validity, effectiveness, adequacy or enforceability of this
Agreement and each other Loan Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;

(C) determining compliance or non-compliance with any condition hereunder to the
making of a Revolving Loan, or the issuance of a Letter of Credit and the form
and substance of all evidence delivered in connection with establishing the
satisfaction of each such condition;

(D) the adequacy, accuracy and/or completeness of any information delivered by
the Agent, any other Lender or by any of their respective Related Parties under
or in connection with this Agreement or any other Loan Document, the
transactions contemplated hereby and thereby or any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document.

SECTION 8.09. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as, Arranger or bookrunner or
syndication agent listed on the cover page hereof shall have any powers, duties
or responsibilities under this Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as a Lender hereunder.

SECTION 8.10. Agent May File Proofs of Claim. In case of the pendency of any
proceeding under any Bankruptcy Law or any other judicial proceeding relative to
any Loan Party, the Agent (irrespective of whether the principal of any
Revolving Loan or Letter of Credit Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Agent shall have made any demand on Borrower) shall be entitled and empowered,
by intervention in such proceeding or otherwise:

 

125



--------------------------------------------------------------------------------

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Revolving Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Banks and the Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Banks and the Agent and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Banks and the Agent hereunder) allowed in
such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, interim receiver, monitor, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and Issuing Bank to make such
payments to the Agent and, if the Agent shall consent to the making of such
payments directly to the Lenders and Issuing Bank, to pay to the Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Agent and its agents and counsel, and any other amounts due the Agent
hereunder.

Nothing contained herein shall be deemed to authorize the Agent to authorize or
consent to or accept or adopt on behalf of any Lender or Issuing Bank any plan
of reorganization, arrangement, adjustment or composition or proposal affecting
the Obligations or the rights of any Lender or Issuing Bank to authorize the
Agent to vote in respect of the claim of any Lender or Issuing Bank or in any
such proceeding.

SECTION 8.11. Intercreditor Arrangements. Each of the Lenders hereby authorizes
and directs the Agent to enter into one or more Intercreditor Agreements on
behalf of such Lender, with the consent of Required Lenders. Each of the Lenders
hereby agrees that the Agent in its various capacities thereunder may take such
actions on its behalf as is contemplated by the terms of any such Intercreditor
Agreements. With respect to any such Intercreditor Agreement executed and
delivered by the Agent in accordance with this Agreement, each Lender hereunder
(a) consents to any subordination of Liens provided for in such Intercreditor
Agreement, (b) agrees that it will be bound by and will take no actions contrary
to the provisions of such Intercreditor Agreement, (c) authorizes and instructs
the Agent to enter into such Intercreditor Agreement as Agent and on behalf of
such Lender and (d) agrees that the Agent may take such actions on behalf of
such Lender as is contemplated by the terms of such Intercreditor Agreement.

SECTION 8.12. [Reserved].

SECTION 8.13. Bank Product Obligations and Specified Secured Obligations.

(a) Each Bank Product Provider shall be deemed a third party beneficiary of the
provisions of the Loan Documents for purposes of any reference in a Loan
Document to the parties for whom the Agent is acting. The Agent hereby agrees to
act as agent for such Bank Product Providers and, as a result of entering into a
Bank Product Agreement, the applicable Bank Product Provider shall be
automatically deemed to have appointed the Agent as its agent and to have
accepted the benefits of the Loan Documents; provided, that, the rights and
benefits of each Bank Product Provider under the Loan Documents consist
exclusively of such Bank Product Provider’s being a beneficiary of the Liens and
guarantees granted to the Agent and the right to share in proceeds of the
Collateral as more fully set forth in the Loan Documents. In addition, each Bank
Product Provider, as a result of entering into a Bank Product Agreement, shall
be automatically deemed to have agreed that the Agent shall have the right, but
shall have no obligation, to establish, maintain, reduce, or release Reserves in
respect of the Bank Product Obligations and that if Reserves are established
there is no obligation on the part of the Agent to

 

126



--------------------------------------------------------------------------------

determine or insure whether the amount of any such Reserve is appropriate or
not. In connection with any such distribution of payments or proceeds of
Collateral, the Agent shall be entitled to assume no amounts are due or owing to
any Bank Product Provider unless such Bank Product Provider has provided a
written certification (setting forth a reasonably detailed calculation) to the
Agent as to the amounts that are due and owing to it and such written
certification is received by the Agent a reasonable period of time prior to the
making of such distribution. The Agent shall have no obligation to calculate the
amount due and payable with respect to any Bank Products, but may rely upon the
written certification of the amount due and payable from the relevant Bank
Product Provider. In the absence of an updated certification, the Agent shall be
entitled to assume that the amount due and payable to the applicable Bank
Product Provider is the amount last certified to the Agent by such Bank Product
Provider as being due and payable (less any distributions made to such Bank
Product Provider on account thereof). Any Loan Party or any of its Subsidiaries
may obtain Bank Products from any Bank Product Provider, although no Loan Party
or any of its Subsidiaries is required to do so. Each Loan Party acknowledges
and agrees that no Bank Product Provider has committed to provide any Bank
Products and that the providing of Bank Products by any Bank Product Provider is
in the sole and absolute discretion of such Bank Product Provider.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Bank Product Provider or holder of any Bank Product shall have any
voting or approval rights hereunder (or be deemed a Lender) solely by virtue of
its status as the Bank Product Provider or holder of such agreements or products
or the Obligations owing thereunder, nor shall the consent of any such Bank
Product Provider or holder be required (other than in their capacities as
Lenders, to the extent applicable) for any matter hereunder or under any of the
other Loan Documents, including as to any matter relating to the Collateral or
the release of Collateral or Guarantors.

(b) Each Specified Secured Creditor shall be deemed a third party beneficiary of
the provisions of the Loan Documents for purposes of any reference in a Loan
Document to the parties for whom the Agent is acting. The Agent hereby agrees to
act as agent for such Specified Secured Creditors and, as a result of entering
into a Specified Secured Creditor Agreement, the applicable Specified Secured
Creditor shall be automatically deemed to have appointed the Agent as its agent
and to have accepted the benefits of the Loan Documents; provided, that, the
rights and benefits of each Specified Secured Creditor under the Loan Documents
consist exclusively of such Specified Secured Creditor’s being a beneficiary of
the Liens and guarantees granted to the Agent and the right to share in proceeds
of the Collateral as more fully set forth in the Loan Documents. In addition,
each Specified Secured Creditor, as a result of entering into a Specified
Secured Creditor Agreement, shall be automatically deemed to have agreed that
the Agent shall have the right, but shall have no obligation (except as set
forth in the Specified Secured Creditor Agreement), to establish, maintain,
reduce, or release Reserves in respect of the Specified Secured Obligations and
that if Reserves are established there is no obligation on the part of Agent to
determine or insure whether the amount of any such Reserve is appropriate or
not. In connection with any distribution of payments or proceeds of Collateral,
the Agent shall be entitled to assume no amounts are due or owing to any
Specified Secured Creditor unless such Specified Secured Creditor has provided a
written certification (setting forth a reasonably detailed calculation) to the
Agent as to the amounts that are due and owing to it and such written
certification is received by the Agent a reasonable period of time prior to the
making of such distribution. The Agent shall have no obligation to calculate the
amount due and payable with respect to any Specified Secured Obligations, but
may rely upon the written certification of the amount due and payable from the
relevant Specified Secured Creditor. In the absence of an updated certification,
the Agent shall be entitled to assume that the amount due and payable to the
applicable Specified Secured Creditor is the amount last certified to the Agent
by such Specified Secured Creditor as being due and payable (less any
distributions made to such Specified Secured Creditor on account thereof).
Notwithstanding anything to the contrary in this Agreement or any other Loan
Document, no Specified Secured Creditor shall have any voting or approval rights
hereunder (or be deemed a Lender) solely by virtue of its status as the provider
or holder of such agreements or products or

 

127



--------------------------------------------------------------------------------

the Obligations owing thereunder, nor shall the consent of any such Specified
Secured Creditor be required (other than in their capacities as Lenders, to the
extent applicable) for any matter hereunder or under any of the other Loan
Documents, including as to any matter relating to the Collateral or the release
of Collateral or Guarantors.

(c) Each Bank Product Provider and Specified Secured Creditor, by delivery of a
notice to Agent of a Bank Product or the Specified Secured Obligations
Agreement, agrees to be bound by the Loan Documents, including Sections 6.04,
8.13 and 9.02(d). Each Bank Product Provider and Specified Secured Creditor,
shall severally, shall indemnify and hold harmless Agent or any of its Related
Parties, to the extent not reimbursed by Loan Parties, against all claims that
may be incurred by or asserted against Agent or any of its Related Parties in
connection with such provider’s Bank Product Obligations or Specified Secured
Obligations.

(d) No Bank Product Provider or Specified Secured Creditor, as the case may be,
that obtains the benefits of Section 6.04, any Guaranty or any Collateral by
virtue of the provisions hereof or of any Guaranty or any Collateral Document
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document or otherwise in respect
of the Collateral (including the release or impairment of any Collateral) other
than in its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents. Notwithstanding any other provision of this
Article VIII to the contrary, the Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Bank Product Obligations or Specified Secured Obligations.

SECTION 8.14. Parallel Debt and Dutch Security Rights. For the purpose of
ensuring and preserving the validity and continuity of the security rights to be
granted pursuant to Security Documents that are governed by the laws of The
Netherlands (including, but not limited to, a Dutch notarial deed of pledge
relating to shares in the share capital of Eastman Kodak Holdings B.V.), the
parties hereto agree as follows:

(a) The Borrower hereby irrevocably and unconditionally undertakes to pay to
Agent, as creditor in its own right and acting on its own behalf, and not as
agent or representative of any other person, amounts equal to and in the
currency of the amounts payable by the Borrower to the Lenders in respect of the
Obligations of the Borrower (other than under the Parallel Debt (as defined
hereafter)) from time to time as and when such amounts fall due for payment (the
“Parallel Debt”).

(b) Each of the parties hereto acknowledges that:

(i) the Parallel Debt represents Agent’s own separate and independent claim to
receive payment of the Parallel Debt from the Borrower; and

(ii) the Parallel Debt constitutes an undertaking, obligation and liability of
the Borrower to Agent which is transferable, separate and independent from, and
without prejudice to, the Obligations of the Borrower,

(iii) it being understood that the amounts owed by the Borrower to the Agent
under this Agreement shall at any time never exceed the aggregate of the amounts
owed by the Borrower to the Lenders under the Obligations of the Borrower at any
such time.

(c) The Parallel Debt will become due and payable as and to the extent one or
more of the Obligations of the Borrower becomes due and payable, without any
further notice being required.

 

128



--------------------------------------------------------------------------------

(d) To the extent Agent irrevocably received any amount in payment of the
Parallel Debt (the “Received Amount”), the Obligations of the Borrower shall be
reduced by an aggregate amount equal to the Received Amount as if the Received
Amount was received as a payment of such Obligations.”

SECTION 8.15. Certain Matters Relating to German Law. In relation to the German
Security Agreements, the following additional provisions shall apply:

(a) The Agent, with respect to the part of the Collateral secured pursuant to
the German Security Agreements or any other Collateral created under German law
(“German Collateral”), shall:

(i) hold, administer and realize such German Collateral that is transferred or
assigned by way of security (Sicherungseigentum/Sicherungsabtretung) or
otherwise granted to it and is creating or evidencing a non-accessory security
right (nicht akzessorische Sicherheit) in its own name as trustee (Treuhänder)
for the benefit of the Secured Parties; and

(ii) hold, administer, and realize any such German Collateral that is pledged
(verpfändet) or otherwise transferred to the Agent and is creating or evidencing
an accessory security right (akzessorische Sicherheit) as agent.

(b) With respect to the German Collateral, each Secured Party hereby authorizes
and grants a power of attorney (Vollmacht) to the Agent (whether or not by or
through employees or agents) to:

(i) accept as its representative (Stellvertreter) any pledge or other creation
of any accessory security right granted in favor of such Secured Party in
connection with the German Security Agreements and to agree to and execute on
its behalf as its representative (Stellvertreter) any amendments and/or
alterations to any German Security Agreements or any other agreement related to
such German Collateral which creates a pledge or any other accessory security
right (akzessorische Sicherheit) including the release or confirmation of
release of such security;

(ii) execute on behalf of itself and the Secured Parties where relevant and
without the need for any further referral to, or authority from, the Secured
Parties or any other person all necessary releases of any such German Collateral
secured under the German Security Agreements or any other agreement related to
such German Collateral;

(iii) realize such Collateral in accordance with the German Security Agreements
or any other agreement securing such German Collateral;

(iv) make, receive all declarations and statements and undertake all other
necessary actions and measures which are necessary or desirable in connection
with such German Collateral or the German Security Agreements or any other
agreement securing the German Collateral;

(v) take such action on its behalf as may from time to time be authorized under
or in accordance with the German Security Agreements; and

(vi) to exercise such rights, remedies, powers and discretions as are
specifically delegated to or conferred upon the Secured Parties under the German
Security Agreements together with such powers and discretions as are reasonably
incidental thereto.

 

129



--------------------------------------------------------------------------------

(c) Each of the Secured Parties agrees that, if the courts of Germany do not
recognize or give effect to the trust expressed to be created by this Agreement
or any Collateral Document, the relationship of the Secured Parties to the Agent
shall be construed as one of principal and agent but, to the extent permissible
under the laws of Germany, all the other provisions of this Agreement shall have
full force and effect between the parties hereto.

(d) Each Secured Party hereby ratifies and approves all acts and declarations
previously done by the Agent on such person’s behalf (including for the
avoidance of doubt the declarations made by the Agent as representative without
power of attorney (Vertreter ohne Vertretungsmacht) in relation to the creation
of any pledge (Pfandrecht) on behalf and for the benefit of each Secured Party
as future pledgee1 or otherwise).

(e) For the purpose of performing its rights and obligations as Agent and to
make use of any authorization granted under the German Security Agreements, each
Secured Party hereby authorizes the Agent to act as its agent (Stellvertreter),
and releases the Agent from any restrictions on representing several persons and
self-dealing under any applicable law, and in particular from the restrictions
of Section 181 of the German Civil Code (Bürgerliches Gesetzbuch). The Agent has
the power to grant sub-power of attorney, including the release from the
restrictions of section 181 of the German Civil Code.

SECTION 8.16. German Parallel Debt.

(a) The Borrower hereby irrevocably and unconditionally undertakes (and to the
extent necessary undertakes in advance) to pay to the Agent amounts equal to any
amounts owing from time to time by the Borrower to any Secured Party under this
Agreement and any other Loan Document pursuant to any Obligations as and when
those amounts are due under any Loan Document (such payment undertakings under
this Section 8.16 and the obligations and liabilities resulting therefrom being
the “Parallel Debt”).

(b) The Agent shall have its own independent right to demand payment of the
Parallel Debt by the Borrower. The Borrower and the Agent acknowledge that the
obligations of the Borrower under this Section 8.16 are several, separate and
independent (selbständiges Schuldanerkenntnis) from, and shall not in any way
limit or affect, the corresponding obligations of the Borrower to any Secured
Party under this Agreement or any other Loan Document (the “Corresponding Debt”)
nor shall the amounts for which the Borrower is liable under this Section 8.16
be limited or affected in any way by its Corresponding Debt provided that:

(i) the Parallel Debt shall be decreased to the extent that the Corresponding
Debt has been irrevocably paid or discharged (other than, in each case,
contingent obligations);

(ii) the Corresponding Debt shall be decreased to the extent that the Parallel
Debt has been irrevocably paid or discharged;

(iii) the amount of the Parallel Debt shall at all times be equal to the amount
of the Corresponding Debt; and

(iv) for the avoidance of doubt, the Parallel Debt will become due and payable
at the same time when the Corresponding Debt becomes due and payable.

 

1 

S. gesonderten Abschnitt V. dazu

 

130



--------------------------------------------------------------------------------

(c) The security granted under any German Security Agreement with respect to the
Parallel Debt is granted to the Agent in its capacity as sole creditor of the
Parallel Debt.

(d) Without limiting or affecting the Agent’s rights against the Borrower
(whether under this Agreement or any other Loan Document), the Borrower
acknowledges that:

(i) Nothing in this Agreement shall impose any obligation on the Agent to
advance any sum to the Borrower or otherwise under any Loan Document; and

(ii) for the purpose of any vote taken under any Loan Document, the Agent shall
not be regarded as having any participation or commitment other than those which
it has in its capacity as a Lender.

(e) The parties to this Agreement acknowledge and confirm that the provisions
contained in this Agreement shall not be interpreted so as to increase the
maximum total amount of the Obligations.

(f) The Parallel Debt shall remain effective in case a third person should
assume or be entitled, partially or in whole, to any rights of any of the
Lenders under any of the other Loan Documents, be it by virtue of assignment,
novation or otherwise.

(g) All monies received or recovered by the Agent pursuant to this Agreement and
all amounts received or recovered by the Agent from or by the enforcement of any
security granted to secure the Parallel Debt shall be applied in accordance with
this Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Amendments, Waivers. No amendment or waiver of any provision of
this Agreement or any of the other Loan Documents, nor consent to any departure
by any Loan Party therefrom, shall in any event be effective unless the same
shall be in writing and signed by the Required Lenders, and then such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that

(a) no amendment, waiver or consent shall, unless in writing and signed by all
the Lenders, do any of the following:

(i) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Revolving Loans, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,

(ii) release all or substantially all of the Collateral in any transaction or
series of related transactions,

(iii) release one or more Guarantors (or otherwise limit such Guarantors’
liability with respect to the Obligations owing to the Agent, and the Lenders
under the Guaranties) if such release or limitation is in respect of all or
substantially all of the value of the Guaranties, taken as a whole, to the
Lenders,

 

131



--------------------------------------------------------------------------------

(iv) amend this Section 9.01 or the definition of “Required Lenders”,
“Supermajority Lenders”, or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder,

(v) change Section 2.05(a) in a manner that would alter the pro rata reduction
or termination of Commitments required thereby,

(vi) increase the advance rates set forth in the definition of “Loan Value”;

(vii) amend, modify or change the provisions of Section 6.04 without the written
consent of each Lender; or

(viii) except as expressly permitted herein or in any other Loan Document,
subordinate the Obligations hereunder or the Liens granted hereunder or under
the other Loan Documents, to any other Debt or Lien, as the case may be,

(b) no amendment, waiver or consent shall, unless in writing and signed by each
Lender affected thereby, do any of the following:

(i) increase the Commitment of such Lender,

(ii) reduce or forgive the principal of, or interest on, the Revolving Loans or
any fees or other amounts payable hereunder,

(iii) postpone any date fixed for any payment of principal of, or interest on,
the Revolving Loans or any fees or other amounts payable hereunder, or

(iv) change the order of application of any reduction in the Commitments or any
prepayment of Revolving Loans among the Facilities from the application thereof
set forth in Section 6.04, or

(c) no amendment, waiver or consent shall, unless in writing and signed by the
Supermajority Lenders, add new asset categories to the Borrowing Base or
otherwise cause the Borrowing Base or availability under the Revolving Credit
Facility provided for herein to be increased (other than changes in Reserves
implemented by the Agent in its Permitted Discretion, and the changes to the
advance rates set forth in the definition of Loan Value); provided, further,
that (x) no amendment, waiver or consent shall, unless in writing and signed by
the Agent in addition to the Lenders required above to take such action, affect
the rights or duties of the Agent under this Agreement or any Note and (y) no
amendment, waiver or consent shall, unless in writing and signed by the Issuing
Banks in addition to the Lenders required above to take such action, adversely
affect the rights or obligations of the Issuing Banks in their capacities as
such under this Agreement, provided, however, notwithstanding clauses (ii) and
(iii) of clause (a) above, no consent or waiver or other approval of any Lender
shall be required for any release of a Guaranty or Guaranty Supplement as
provided in Section 7.07 or any release of Collateral as provided in
Section 9.16 or in any Collateral Document.

Notwithstanding the foregoing, if the Agent and the Borrower shall have jointly
identified any ambiguity, inconsistency, defect, typographical error or manifest
error in this Agreement or any other Loan Document, then the Agent and the
Borrower shall be permitted to amend such provision without any further action
or consent of any other party.

 

132



--------------------------------------------------------------------------------

SECTION 9.02. Notices, Etc.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Borrower, the Agent, or any Issuing Bank, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 9.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Agent, provided, that, the foregoing shall not apply to notices to any Lender or
Issuing Bank pursuant to Article II if such Lender or Issuing Bank, as
applicable, has notified the Agent that it is incapable of receiving notices
under such Article by electronic communication. The Agent or Borrower may, in
its discretion, agree to accept notices and other communications to it hereunder
by electronic communications pursuant to procedures approved by it, provided,
that, approval of such procedures may be limited to particular notices or
communications.

(c) Electronic Communications. Unless the Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), provided, that, if such notice
or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient, and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.

(d) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
LOAN PARTY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE LOAN PARTY MATERIALS. NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF

 

133



--------------------------------------------------------------------------------

MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE LOAN PARTY MATERIALS OR THE PLATFORM. In no event
shall the Agent, any Arranger or any of their respective Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any Issuing Bank or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Agent’s or the Arrangers’ transmission of
Loan Party Materials through the Internet, except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any Issuing Bank or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(e) Change of Address, Etc. Each of the Borrower, the Agent and each Issuing
Bank may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the other parties hereto. Each other
Lender may change its address, telecopier or telephone number for notices and
other communications hereunder by notice to the Borrower and the Agent. In
addition, each Lender agrees to notify the Agent from time to time to ensure
that the Agent has on record (i) an effective address, contact name, telephone
number, telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to Loan Party
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or their securities for purposes of United States
Federal or state securities laws.

(f) Reliance by Agent, Issuing Banks and Lenders. The Agent, the Issuing Banks
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Notices of Borrowing) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the Agent,
each Issuing Bank, each Lender and the Related Parties of each of them from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of Borrower. All
telephonic notices to and other telephonic communications with the Agent may be
recorded by the Agent, and each of the parties hereto hereby consents to such
recording.

SECTION 9.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agent in
accordance with Section 6.01

 

134



--------------------------------------------------------------------------------

for the benefit of all the Lenders and the Issuing Banks; provided, however,
that the foregoing shall not prohibit (a) the Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Agent) hereunder and under the other Loan Documents, (b) each Issuing Bank
from exercising the rights and remedies that inure to its benefit (solely in its
capacity as an Issuing Bank, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
Section 9.06 (subject to the terms of Section 2.15), or (d) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any
Bankruptcy Law; and provided, further, that if at any time there is no Person
acting as Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Agent pursuant
to Article VI and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.15, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

SECTION 9.04. Costs and Expenses.

(a) The Company agrees to pay on demand all reasonable out of pocket costs and
expenses of the Agent, and each Issuing Bank in connection with the preparation,
execution, delivery, administration, modification and amendment of this
Agreement, the Notes and the other documents to be delivered hereunder,
including, without limitation, (A) all due diligence, syndication (including
printing, distribution and bank meetings), transportation, computer,
duplication, appraisal, consultant, and audit expenses, (B) the reasonable fees
and expenses of counsel for the Agent, and each Issuing Bank with respect
thereto, (C) fees and expenses incurred in connection with the creation,
perfection or protection of the liens under the Loan Documents (including all
reasonable search, filing and recording fees) and (D) costs associated with
insurance reviews, Collateral audits, field exams, collateral valuations and
collateral reviews to the extent provided herein, provided, however, the Company
shall not be required to pay fees or expenses of more than one counsel in any
jurisdiction where the Collateral is located, with respect to advising such
Agent, and each Issuing Bank as to its rights and responsibilities, or the
perfection, protection or preservation of rights or interests, under the Loan
Documents, with respect to negotiations with any Loan Party or with other
creditors of any Loan Party or any of its Subsidiaries arising out of any
Default or any events or circumstances that may give rise to a Default and with
respect to presenting claims in or otherwise participating in or monitoring any
bankruptcy, insolvency or other similar proceeding involving creditors’ rights
generally and any proceeding ancillary thereto. The Company further agrees to
pay on demand all costs and expenses of the Agent, each Issuing Bank and each
Lender, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of the Loan Documents, whether in any action,
suit or litigation, or any bankruptcy, insolvency or other similar proceeding
affecting creditors’ rights generally, including, without limitation, reasonable
fees and expenses of counsel for the Agent, each Issuing Bank and each Lender in
connection with the enforcement of rights under this Agreement and the other
Loan Documents.

(b) The Company agrees to indemnify and hold harmless the Agent, each Arranger,
each Issuing Bank and each Lender and each of their Related Parties (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities and expenses (including, without limitation, reasonable fees and
expenses of outside counsel) incurred by or asserted or awarded against any
Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection
therewith) (i) the Notes, this Agreement, any of the transactions contemplated
herein or the actual or proposed use of the proceeds of the Revolving Loans or
Letters of Credit (which, for the avoidance of doubt, does not include any Taxes
or Other Taxes which shall be

 

135



--------------------------------------------------------------------------------

governed by Section 2.14) or (ii) the actual or alleged presence of Hazardous
Materials on any property of the Company or any of its Subsidiaries or any
Environmental Action relating in any way to the Company or any of its
Subsidiaries, except to the extent such claim, damage, loss, liability or
expense resulted from such Indemnified Party’s gross negligence or willful
misconduct as found in a non-appealable judgment by a court of competent
jurisdiction. In the case of an investigation, litigation or other proceeding to
which the indemnity in this Section 9.04(b) applies, such indemnity shall be
effective whether or not such investigation, litigation or proceeding is brought
by any Loan Party, its directors, equityholders or creditors or an Indemnified
Party or any other Person, whether or not any Indemnified Party is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Company and each Indemnified Party agrees not to assert any
claim for special, indirect, consequential or punitive damages against the
Company, the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Revolving Loans.

(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Revolving Loan is made by Borrower to or for the account of a Lender other than
on the last day of the Interest Period for such Revolving Loan, as a result of a
payment or Conversion pursuant to Section 2.08(d) or (e), 2.10 or 2.12,
acceleration of the maturity of the Notes pursuant to Section 6.01 or for any
other reason, or by an Eligible Assignee to a Lender other than on the last day
of the Interest Period for such Revolving Loan upon an assignment of rights and
obligations under this Agreement pursuant to Section 9.08 as a result of a
demand by the Company pursuant to Section 9.08(a), Borrower shall, upon demand
by such Lender (with a copy of such demand to the Agent), pay to the Agent for
the account of such Lender any amounts required to compensate such Lender for
any additional losses, costs or expenses that it may reasonably incur as a
result of such payment or Conversion, including, without limitation, any loss
(excluding loss of anticipated profits), cost or expense incurred by reason of
the liquidation or reemployment of deposits or other funds acquired by any
Lender to fund or maintain such Revolving Loan.

(d) Without prejudice to the survival of any other agreement of any Loan Party
hereunder or under any other Loan Document, the agreements and obligations of
the Borrower contained in Sections 2.11, 2.14 and 9.04 shall survive the payment
in full of principal, interest and all other amounts payable hereunder and under
the Notes.

(e) No Indemnified Party referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnified
Party through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnified Party as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(f) All amounts due under this Section shall be payable not later than ten
Business Days after demand therefor.

(g) The agreements in this Section shall survive the resignation of the Agent,
and any Issuing Bank, the replacement of any Lender, the termination of the
aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations.

 

136



--------------------------------------------------------------------------------

SECTION 9.05. Payments Set Aside. To the extent that any payment by or on behalf
of Borrower is made to the Agent, any Issuing Bank or any Lender, or the Agent,
any Issuing Bank or any Lender exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Agent, such Issuing Bank or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Bankruptcy Law or otherwise,
then (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and (b) each Lender and each Issuing Bank severally agrees to pay to the Agent
upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the Issuing Banks under clause (b) of the preceding sentence shall survive
the payment in full of the Obligations and the termination of this Agreement.

SECTION 9.06. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Revolving Loans due and payable pursuant to the provisions of
Section 6.01, the Agent, each Issuing Bank, and each Lender and each of their
respective Affiliates is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Agent, such Issuing Bank, or such
Lender or such Affiliate to or for the credit or the account of Borrower against
any and all of the obligations of Borrower now or hereafter existing under this
Agreement and any Note held by the Agent, such Issuing Bank, or such Lender,
whether or not such Lender shall have made any demand under this Agreement or
such Note and although such obligations may be unmatured, provided, however,
that no such right shall exist against any deposit designated as being for the
benefit of any Governmental Authority, provided, further, that in the event that
any Defaulting Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Agent for further application
in accordance with the provisions of Section 2.19 and, pending such payment,
shall be segregated by such Defaulting Lender from its other funds and deemed
held in trust for the benefit of the Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender agrees promptly to notify the
Borrower after any such set-off and application, provided, that, the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender, the Agent, each Issuing Bank, and each such Affiliate
under this Section are in addition to other rights and remedies (including,
without limitation, other rights of set-off) that the Agent, the Issuing Banks,
the Lenders or such Affiliates may have.

SECTION 9.07. Binding Effect. This Agreement shall become effective in
accordance with Section 3.01 and thereafter shall be binding upon and inure to
the benefit of the Borrower, the Agent, and each Lender and their respective
successors and assigns, except that Borrower shall not have the right to assign
its rights hereunder or any interest herein without the prior written consent of
all of the Lenders.

SECTION 9.08. Assignments and Participations.

(a) Each Lender may, with the consent of the Agent (not to be unreasonably
withheld or delayed) in the case of an assignment to a Person who is not an
Affiliate of such Lender and, if demanded by the Company so long as no Event of
Default shall have occurred and be continuing and only with respect to any
Affected Lender, upon at least five Business Days’ notice to such Lender and the
Agent, shall, assign to one or more Eligible Assignees all or a portion of its
rights and obligations under

 

137



--------------------------------------------------------------------------------

this Agreement (including, without limitation, all or a portion of its
Commitment or Commitments, the Revolving Loans owing to it, its participations
in Letters of Credit, if any, and the Note or Notes held by it); provided,
however, that (i) each such assignment shall be of a constant, and not a
varying, percentage of all rights and obligations under this Agreement with
respect to one or more Facilities, (ii) except in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund with respect to a Lender,
or an assignment of all of a Lender’s rights and obligations under this
Agreement, the amount of (x) the Revolving Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $10,000,000 or an integral multiple of $1,000,000 in
excess thereof and (y) the Unissued Letter of Credit Commitment of the assigning
Lender being assigned pursuant to each such assignment (determined as of the
date of the Assignment and Acceptance with respect to such assignment) shall in
no event be less than $1,000,000 or an integral multiple of $1,000,000 in excess
thereof, in each case, unless the Company and the Agent otherwise agree,
(iii) each such assignment shall be to an Eligible Assignee, (iv) each such
assignment made as a result of a demand by the Company pursuant to this
Section 9.08(a) shall be arranged by the Company after consultation with the
Agent and shall be either an assignment of all of the rights and obligations of
the assigning Lender under this Agreement or an assignment of a portion of such
rights and obligations made concurrently with another such assignment or other
such assignments that together cover all of the rights and obligations of the
assigning Lender under this Agreement, (v) no Lender shall be obligated to make
any such assignment as a result of a demand by the Company pursuant to this
Section 9.08(a) unless and until such Lender shall have received one or more
payments from either the Borrower or one or more Eligible Assignees in an
aggregate amount at least equal to the aggregate outstanding principal amount of
the Revolving Loans owing to such Lender, together with accrued interest thereon
to the date of payment of such principal amount and all other amounts payable to
such Lender under this Agreement, and (vi) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Acceptance (and the assignee, if it is not a Lender,
shall deliver to the Agent an Administrative Questionnaire), together with any
Note subject to such assignment and a processing and recordation fee of $3,500
payable by the parties to each such assignment; provided, however, that (x) only
one such fee shall be payable in connection with simultaneous assignments to or
by two or more Approved Funds with respect to a Lender and (y) in the case of
each assignment made as a result of a demand by the Company, such recordation
fee shall be payable by the Company except that no such recordation fee shall be
payable in the case of an assignment made at the request of the Company to an
Eligible Assignee that is an existing Lender. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (other than its rights
under Sections 2.11, 2.14 and 9.04 to the extent any claim thereunder relates to
an event arising prior to such assignment) and be released from its obligations
(other than its obligations under Section 9.06 to the extent any claim
thereunder relates to an event arising prior to such assignment) under this
Agreement (and, in the case of an Assignment and Acceptance covering all or the
remaining portion of an assigning Lender’s rights and obligations under this
Agreement, such Lender shall cease to be a party hereto).

(b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity,

 

138



--------------------------------------------------------------------------------

enforceability, genuineness, sufficiency or value of, or the perfection or
priority of any lien or security interest created or purported to be created
under or in connection with, this Agreement or any other instrument or document
furnished pursuant hereto; (ii) such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Loan Party or the performance or observance by any Loan Party of any of
its obligations under any Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee confirms that it has received a
copy of this Agreement, together with copies of the financial statements
referred to in Section 5.01(h) and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (iv) such assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such assignee confirms that it is an Eligible
Assignee; (vi) such assignee appoints and authorizes the Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

(c) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Acceptance has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Company

(d) In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Agent, the applicable pro rata share of
Revolving Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Agent or any Lender hereunder (and interest accrued
thereon) and (y) acquire (and fund as appropriate) its full pro rata share of
all Revolving Loans and participations in Letters of Credit in accordance with
its Ratable Share. Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

(e) The Agent shall maintain at its address referred to in Section 9.02 a copy
of each Assumption Agreement and each Assignment and Acceptance delivered to and
accepted by it and a register for the recordation of the names and addresses of
the Lenders and the Commitment of, and principal amount of the Revolving Loans
owing to, each Lender from time to time (the “Register”). The entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and the Borrower, the Agent and the Lenders may treat each Person whose
name is recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by Borrower or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.

 

139



--------------------------------------------------------------------------------

(f) Each Lender may sell participations to one or more banks or other entities
(other than the Company or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Revolving Loans owing to it and any Note
or Notes held by it); provided, however, that (i) such Lender’s obligations
under this Agreement (including, without limitation, its Commitment to the
Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) such Lender shall remain the holder of any such Note for all purposes of
this Agreement, (iv) the Borrower, the Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of any Loan Document, or any consent to any departure by
any Loan Party therefrom, provided, however, that any agreement between a Lender
and such participant may provide that the Lender will not, without the consent
of participant, agree to any such amendment, waiver or consent which would
reduce the principal of, or interest on, the Revolving Loans or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation, or postpone any date fixed for any payment of principal of, or
interest on, the Revolving Loans or any fees or other amounts payable hereunder,
in each case to the extent subject to such participation.

(g) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.08, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Borrower furnished to such Lender by or on behalf of the
Borrower; provided, that, prior to any such disclosure, the assignee or
participant or proposed assignee or participant shall agree to preserve the
confidentiality of Borrower Information relating to the Borrower received by it
from such Lender.

(h) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or other central bank; provided, that, no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledge or assignee for such Lender as a party hereto.

(i) Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register in the United
States on which it enters the name and address of each participant and the
principal amounts and stated interest of each participant’s interest in the
Loans, Commitments or other obligations under this Agreement (the “Participant
Register”); provided, that, no Lender shall have any obligation to disclose all
or any portion of the Participant Register to any Person (including the identity
of any participant or any information relating to a participant’s interest in
any Commitments, Loans, or its other obligations under this Agreement) except to
the extent that such disclosure is necessary to establish that the Loans are in
registered form under Treas. Reg. § 5f.103-1(c). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as owner of such
participation for all purposes of this Agreement.

(j) The Agent may conclusively rely on the list of Disqualified Institutions
provided by the Borrower (or any supplement thereto) for all purposes of this
Agreement and the other Loan Documents, including in approving or declining to
approve a Person as an Eligible Assignee, executing and delivering any
Assignment and Acceptance, making any recording in the Register in respect of
such Assignment and Acceptance or otherwise, and shall have no liability of any
kind to any Loan Party or any Affiliate thereof, any Lender or any other Person
if such list of Disqualified Institutions (or any supplement thereto) is
incorrect or if any Person is incorrectly identified in such list of
Disqualified Institutions (or any supplement thereto) as a Person to whom no
assignment is to be made.

 

140



--------------------------------------------------------------------------------

SECTION 9.09. Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of any Loan
Party furnished to the Agent or the Lenders by any Loan Party, including,
without limitation (1) earnings and other financial information and forecasts,
budgets, projections, plans, (including, without limitation, any confirmations
of publicly disclosed advice regarding any material matter); (2) mergers,
acquisitions, tender offers, joint ventures or changes in assets; (3) new
products or discoveries or developments regarding any Loan Party’s customers or
suppliers; (4) changes in control or in management; (5) changes in auditors or
auditor notifications to the Loan Party; (6) securities redemptions, splits,
repurchase plans, changes in dividends, changes in rights of holders or sales of
additional securities; and (7) negative news relating to such matters as
physical damage to properties from significant events, loss of significant
contractual relationship, material litigation, defaults under contracts or
securities, bankruptcy or receivership (such information being referred to
collectively herein as the “Borrower Information”), except that each of the
Agent, and each of the Lenders may disclose Borrower Information (i) to its
Affiliates and to its and its Affiliates’ managers, administrators, partners,
employees, trustees, officers, directors, agents, advisors and other
representatives solely for purposes of this Agreement, any Notes and the
transactions contemplated hereby (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of Borrower
Information and instructed to keep such Borrower Information confidential on
terms substantially no less restrictive than those provided herein), (ii) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulating authority, such as the National
Association of Insurance Commissioners), provided, to the extent permitted by
law and practicable under the circumstances, the Agent or such Lender shall
provide the Company with prompt notice of such requested disclosure so that the
Company may seek a protective order prior to the time when the Agent or such
Lender is required to make such disclosure, (iii) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
provided, to the extent permitted by law and practicable under the
circumstances, the Agent or such Lender shall provide the Company with prompt
notice of such requested disclosure so that the Company may seek a protective
order prior to the time when the Agent or such Lender is required to make such
disclosure, (iv) subject to this Section 9.09, to any other Lender to this
Agreement which has requested such information, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions no less restrictive than those of this
Section 9.09, to any assignee or participant or prospective assignee or
participant or any pledge referred to in Section 9.08(h), (vii) to the extent
such Borrower Information (A) is or becomes generally available to the public on
a non-confidential basis other than as a result of a breach of this Section 9.09
by the Agent or such Lender, or (B) is or becomes legally available to the Agent
or such Lender on a nonconfidential basis from a source other than a Loan Party,
provided, that, the source of such information was not known by the Agent or
such Lender to be bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligations of confidentiality to a Loan Party
or any other party with respect to such information, (viii) with the consent of
the Company, (ix) to any party hereto and (x) subject to the Agent’s or the
applicable Lender’s receipt of an agreement containing provisions no less
restrictive than those of this Section, to any actual or prospective party (or
its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Company and its Obligations, this Agreement or payments hereunder. Any Person
required to maintain the confidentiality of Borrower Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Borrower Information as such Person would accord to its
own confidential information.

 

141



--------------------------------------------------------------------------------

SECTION 9.10. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Agreement by telecopier or in
.pdf (or similar electronic format) shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 9.11. Survival of Representations and Warranties. All representations
and warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto shall survive the execution and delivery
hereof and thereof. Such representations and warranties have been or will be
relied upon by the Agent, and each Lender, regardless of any investigation made
by the Agent or any Lender or on their behalf and notwithstanding that the
Agent, or any Lender may have had notice or knowledge of any Default at the time
of any Revolving Loan, and shall continue in full force and effect as long as
any Revolving Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied or any Letter of Credit shall remain outstanding.

SECTION 9.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 9.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Bankruptcy
Laws, as determined in good faith by the Agent or the Issuing Banks, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

SECTION 9.13. Jurisdiction.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK IN THE BOROUGH OF MANHATTAN
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT,
ANY LENDER OR ANY ISSUING BANK MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST THE
BORROWER OR ANY OTHER LOAN PARTIES OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

142



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

(e) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.14. No Liability of the Issuing Banks. Each Lender and each Loan Party
agree that, in paying any drawing under a Letter of Credit, no Issuing Bank
shall have any responsibility to obtain any document, other than any sight
draft, certificates and documents expressly required by the Letter of Credit, or
to ascertain or inquire as to the validity or accuracy of any such document or
the authority of the Person executing or delivering any such document. Each Loan
Party assumes all risks of the acts or omissions of any beneficiary or
transferee of any Letter of Credit with respect to its use of such Letter of
Credit. Neither an Issuing Bank nor any of its officers or directors shall be
liable or responsible for: (a) the use that may be made of any Letter of Credit
or any acts or omissions of any beneficiary or transferee in connection
therewith; (b) the validity, sufficiency or genuineness of documents, or of any
endorsement thereon, even if such documents should prove to be in any or all
respects invalid, insufficient, fraudulent or forged; (c) payment by such
Issuing Bank against presentation of documents that do not comply with the terms
of a Letter of Credit, including failure of any documents to bear any reference
or adequate reference to the Letter of Credit; or (d) any other circumstances
whatsoever in making or failing to make payment under any Letter of Credit,
except that the Borrower shall have a claim against such Issuing Bank, and such
Issuing Bank shall be liable to the Borrower, to the extent of any direct, but
not consequential, damages suffered by the Company that the Company proves were
caused by such Issuing Bank’s willful misconduct or gross negligence as found in
a final non-appealable judgment by a court of competent jurisdiction. In
furtherance and not in limitation of the foregoing, each Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary
and no Issuing Bank shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason;
provided, that, nothing herein shall be deemed to excuse such Issuing Bank if it
acts with gross negligence or willful misconduct in accepting such documents as
found in a final non-appealable judgment by a court of competent jurisdiction.

 

143



--------------------------------------------------------------------------------

SECTION 9.15. PATRIOT Act Notice. Each Lender, and the Agent (for itself and not
on behalf of any Lender) hereby notifies each Loan Party that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies such Loan Party, which information includes the name
and address of such Loan Party and other information that will allow such Lender
or the Agent, as applicable, to identify such Loan Party in accordance with the
PATRIOT Act. Each Loan Party shall provide such information and take such
actions as are reasonably requested by the Agent or any Lenders in order to
assist the Agent and the Lenders in maintaining compliance with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

SECTION 9.16. Release of Collateral; Termination of Loan Documents.

(a) (i) Upon the sale, lease, transfer or other Disposition of any item of
Collateral of any Loan Party in accordance with the terms of the Loan Documents,
including, without limitation, as a result of the sale, in accordance with the
terms of the Loan Documents, of the Loan Party that owns such Collateral,
(ii) upon a Subsidiary being designated an Immaterial Subsidiary or an Excluded
Subsidiary, in accordance with the Loan Documents, (iii) at any time a Loan
Party’s guarantee of the obligations under the Loan Documents ceases as provided
in Section 7.07, the security interests granted by the Loan Documents with
respect to such items of Collateral and/or Loan Party shall immediately
terminate and automatically be released (so long as in the case of Dispositions
by any Loan Party pursuant to the terms of the Loan Documents (other than
Dispositions of Collateral not comprising TMM Assets) and in respect of clauses
(ii) and (iii) above, Agent has received a written certification by Borrower
that such Disposition or other transaction, as applicable is permitted under the
terms of the Loan Documents (and Agent shall be entitled to rely conclusively
upon such certification without further inquiry)), and the Agent will, at the
Company’s expense, execute and deliver to such Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents.

(b) Upon the latest of (i) the payment in full in cash of all Obligations under
the Loan Documents, (ii) the termination in full of the Commitments and
(iii) the latest date of expiration or termination of all Letters of Credit (or
receipt by the Agent of an irrevocable notice from each Issuing Bank with a
Letter of Credit outstanding that it will not seek to enforce any rights that it
has or may have in accordance with Section 2.03 against the Agent or the
Lenders), (x) except as otherwise specifically stated in this Agreement or the
other Loan Documents, this Agreement and the other Loan Documents shall
terminate and be of no further force or effect, (y) the Agent shall release or
cause the release of all Collateral from the Liens of the Loan Documents and the
Guarantors of all Obligations under each Guaranty, and will, at the Company’s
expense, execute and deliver such documents as the Company may reasonably
request to evidence the release of Collateral from the assignment and security
interest granted under the Collateral Documents and the obligations of the
Guarantors and (z) each Lender that has requested and received a Note shall
return such Note to the Company marked “cancelled” or “paid in full”; provided,
however, that the Lenders’ obligations under Section 9.09 shall continue until
the earlier of (x) the date that is three years after the termination of this
Agreement and (y) the date that is three months after the latest date that is
the subject of the Projections delivered in accordance with
Section 5.01(h)(viii), and the Lender’s obligations under this Section 9.16
shall survive until satisfied.

 

144



--------------------------------------------------------------------------------

SECTION 9.17. Judgment Currency.

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in Dollars into another currency, the parties hereto
agree, to the fullest extent that they may effectively do so, that the rate of
exchange used shall be that at which in accordance with normal banking
procedures the Agent could purchase Dollars with such other currency at the
exchange rate on the Business Day preceding that on which final judgment is
given.

(b) The obligation of each Loan Party in respect of any sum due from it in any
currency (the “Primary Currency”) to any Lender or the Agent hereunder shall,
notwithstanding any judgment in any other currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the Agent
(as the case may be), of any sum adjudged to be so due in such other currency,
such Lender or the Agent (as the case may be) may in accordance with normal
banking procedures purchase the applicable Primary Currency with such other
currency; if the amount of the applicable Primary Currency so purchased is less
than such sum due to such Lender or the Agent (as the case may be) in the
applicable Primary Currency, each Loan Party agrees, as a separate obligation
and notwithstanding any such judgment, to indemnify such Lender or the Agent (as
the case may be) against such loss, and if the amount of the applicable Primary
Currency so purchased exceeds such sum due to any Lender or the Agent (as the
case may be) in the applicable Primary Currency, such Lender or the Agent (as
the case may be) agrees to remit to such Loan Party such excess.

SECTION 9.18. No Fiduciary Duty. In connection with all aspects of each
transaction contemplated hereby (including in connection with any amendment,
waiver or other modification hereof or of any other Loan Document), each Loan
Party acknowledges and agrees, and acknowledges its Affiliates’ understanding,
that: (i) (A) the arranging and other services regarding this Agreement provided
by the Agent, the Arrangers and the Lenders are arm’s-length commercial
transactions between the Loan Parties and their respective Affiliates, on the
one hand, and the Agent, the Arrangers and the Lenders, on the other hand,
(B) each of the Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Loan
Parties are capable of evaluating, and understand and accept, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Agent, the Arrangers and the Lender each are and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, have not been, are not, and will not be acting as an
advisor, agent or fiduciary for the Loan Parties or any of their respective
Affiliates, or any other Person and (B) neither the Agent, the Arrangers nor the
Lenders have any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Agent, the Arrangers and the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Loan Parties and their respective Affiliates, and
neither the Agent, the Arrangers nor the Lenders have any obligation to disclose
any of such interests to the Loan Parties or their respective Affiliates. To the
fullest extent permitted by law, each Loan Party hereby waives and releases any
claims that it may have against the Agent, the Arrangers and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

SECTION 9.19. Electronic Execution of Assignments and Certain Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assumption Agreement or in any amendment or other modification hereof (including
waivers and consents) shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act or similar foreign laws.

 

145



--------------------------------------------------------------------------------

SECTION 9.20. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties, each
party hereto (including each Secured Party) acknowledges that any liability
arising under a Loan Document of any Secured Party that is an EEA Financial
Institution, to the extent such liability is unsecured, may be subject to the
Write-Down and Conversion Powers of an EEA Resolution Authority, and agrees and
consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising under any Loan Documents which may be
payable to it by any Secured Party that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under any Loan Document;
or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

SECTION 9.21. No Novation. The terms and conditions of the Existing Credit
Agreement are amended as set forth in, and restated in their entirety and
superseded by, this Agreement. Nothing in this Agreement shall be deemed to be a
novation of any of the Obligations as defined in the Existing Credit Agreement
or in any way impair or otherwise affect the rights or obligations of the
parties thereunder (including with respect to Revolving Loans and
representations and warranties made thereunder) except as such rights or
obligations are amended or modified hereby. Notwithstanding any provision of
this Agreement or any other Loan Document or instrument executed in connection
herewith, the execution and delivery of this Agreement and the incurrence of
Obligations hereunder shall be in substitution for, but not in payment of, the
Obligations owed by the Loan Parties under the Existing Credit Agreement. The
Existing Credit Agreement as amended and restated hereby shall be deemed to be a
continuing agreement among the parties, and all documents, instruments and
agreements delivered pursuant to or in connection with the Existing Credit
Agreement not amended and restated in connection with the entry of the parties
into this Agreement shall remain in full force and effect, each in accordance
with its terms, as of the date of delivery or such other date as contemplated by
such document, instrument or agreement to the same extent as if the
modifications to the Existing Credit Agreement contained herein were set forth
in an amendment to the Existing Credit Agreement in a customary form, unless
such document, instrument or agreement has otherwise been terminated or has
expired in accordance with or pursuant to the terms of this Agreement, the
Existing Credit Agreement or such document, instrument or agreement or as
otherwise agreed by the required parties hereto or thereto. From and after the
Closing Date, each reference to the “Agreement”, “Credit Agreement” or other
reference originally applicable to the Existing Credit Agreement contained in
any Loan Document shall be a reference to this Agreement, as amended,
supplemented, restated or otherwise modified from time to time.

[The remainder of this page intentionally left blank]

 

146



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

EASTMAN KODAK COMPANY

By:  

 

Name:   Title:  

FAR EAST DEVELOPMENT LTD. FPC INC. KODAK (NEAR EAST), INC. KODAK AMERICAS, LTD.
KODAK REALTY, INC. LASER-PACIFIC MEDIA CORPORATION QUALEX INC.

By:  

 

Name:   Title:  

 

KODAK PHILIPPINES, LTD.

NPEC INC.

By:

 

 

Name:

 

Title:

 

 

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Agent, Issuing Bank

and Lender

By:  

 

Name:   Title:  

 

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

______________________________, as Lender

By:  

 

  Name:   Title:

 

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

_____________________________, as a Non-

Consenting Lender

By:

 

 

 

Name:

 

Title:

 

[Signature Page to Amended and Restated ABL Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

COMMITMENTS

COMMITMENTS

 

Lender

   Revolving Credit
Commitment      Letter of Credit
Commitment  

Bank of America, N.A.

   $ 52,000,000.00      $ 150,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 32,000,000.00      $ 0.00  

Siemens Financial Services, Inc.

   $ 31,000,000.00      $ 0.00  

Webster Business Credit Corporation

   $ 20,000,000.00      $ 0.00  

Credit Suisse AG

   $ 15,000,000.00      $ 0.00  

Total:

   $ 150,000,000.00      $ 150,000,000.00  